Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 1 of 298

par 2:18-at-OL 99 OSU coum CLARA rh eAREL TO ABR ces
SR BOT OPCEMBER ee BUITIES ACT ASSESSMENT

TanreorT he
CONSE YL TING

 

 

o When considering a disabied inmate for “segregation and/or special
housing for patients with suspected communicable diseases,
mental iliness, or developmental or physica! disabilities, pending
medical clearance”;

e No language requiring EC: for the process when nurses are screening
for “appearance or history of developmental disability”, or “slowness in
speech or lack of comprehension of questions suggestive of
developmental disabilities’; for any associated _ intgllectual
(developmental!) disability evaluation/screening tests; ogffor any
referrals for such tests.

* 1407 Access to Treatment

e No EC language contained (except as noted below):

e Existing policy language requires “facility nursin {to] explain
access procedures orally to all individuals, esge those unable
to read.” It also states that “videotapes and/ aterials may be
used as an adjunct to orientation’;

o The nurses are not consistent
verbally or otherwise to the inmat

o This policy and process does
assistance of a certified si
or speech-impaired inm
primary or sole metho
only addresses or i

o There is no written irement for the nurses to document EC
provided, e.g., what hods were used to ensure the inmate-
patient understood (spoke siowly, used simple terminology,
rephrased SQptencgs and words, repeated instructions/information),
and determin@igg’/’as to how the inmate-patient understood, e.g.,

ient repeated back in his/her own words their
ing of the process/information/instructions, to the
atisfaction that the inmate-patient understood the

 
  
   

e g this information
t Ragjude EC requirements, or the

uage interpreter for deaf/hearing
i when the inmate-patient’s
nication is sign language (policy
anguage);

      
  
   
    

 
   
  

e SCSD detention facilities custody staff and CHS staff do not

oO
‘X ently use videotapes as a source of orientation or to explain
ealth care access procedures.

e With regard to “medical care services and how to obtain health care”
being contained in the “Inmate Handbook” (rulebook), as mentioned in
other sections throughout this report, the Assessment Team's
observations (coupled with inmate interview information received)
revealed that there is no consistency with issuance of the rulebooks at
both the MJ and RCCC. The majority of inmates interviewed by the
Assessment Team claimed that they have never been issued a
rulebook; and

 

Page 188

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 2 of 298

moe 2:18-at- 01099» QO SUR ENT CO ult OXCRmU AR rr eM REEMA ABR ces
SRBOT BOT AMERICAN WITH SABLE ACT ASSESSMENT

CONSULTING

 

With regard to the policy language relative to “HS KITE’s for sick call
sign up”, there is no EC language to require staff to provide
writing/scribing assistance to disabied inmates (as needed) for
completion and understanding of the document;

* 1409 Clinic Care — Sick Cail

=» 1410 Medical Services Provided in the Medical

No ADA or EC language contained;
No language requiring a physician, mid-level practitioner or nurse, to
ensure EC for disabled inmates (as needed), during sgreduled
appointments, pill call (as applicable), etc.;

Does not address medicai staff citing EC-related langua in the
medical progress notes (for placement into the te-pavfent’s
medical record); and

Does not address staff requirements to assist with
KITE’s (request for medical attention).” HS K
housing units, from the pill call nurses and frq

   
   
  
 

g/scribing “HS

EC-related language does not appear yor this policy.

» 1411 Mental Health Services

No EC language contained;

Does not address health carg#Staf responsibilities to ensure EC to

disabled inmates (as needed@@or Jie following identified clinical

encounters:

o Screening for men oblems in intake during the booking
process;

o Crisis intervention and ranagement of acute psychiatric episodes;

o Stabilization of the mentally ill and the prevention of psychiatric
cteroraioNg rag setting;
ini

    

o When g an assessment interview for MH treatment, or
admitt orming an inmate-patient about involuntary short
t orWiuntary admission for MH services;

iwforming inmate-patients they have been referred to
e care such as for substance abuse, alcoholism, and

cial services
° s*not address staff requirements to assist disabled inmates (as

apPlicable) with writing/scribing HS KITE’s; and

Addresses requirement that request forms “HS KITE’s” (for mental

health services) are made available to inmates, and that inmates are

informed of the availability of mental health services, both verbally and

in writing, with "Mental Health Request" forms available on each floor

at central dayroom locations;

o However, as mentioned previously, health care staff are
inconsistent with providing inmate-patients with information about
access to health care (including information about HS KITE’s);

 

Page 189

 

 
 

Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 3 of 298

RISE 218 at OL ratte ORG AENT TS unt CLLRS BARE AG SER ces
SABOT oecemgee ee umes ACT ASSESSMENT

Sone ult?Tine
CONS UL T ING

 

custody staff do not provide a verbal or video orientation, and many
inmates do not receive copies of the jail rulebook.
#" 1412 Suicide Prevention — 2M — Joint Policy with JPS

e No EC language contained;

e No requirement for medical (CHS) and mental health (JPS) staff to
provide (to the extent possible) and subsequently document EC
provided to inmate-patients when providing both psychiatric and
medical care for inmates who are verbalizing or exhibiting gsuicidal
behavior. In accordance with this policy, this includ nursing
intervention activities (as ordered by the treating ph€&i with
inmate-patients, including:

o Having the patient moved (when the patient is ng
a 2M bed), and providing a blue safety suit and

o Having custody staff modify the environmepp#t
and explaining this procedure to the patie,

o Documenting the nursing assessm opservations, and
intervention, with a timed and dated patient's chart;

o Having JPS staff conduct outpag linician evaluations within
twenty-four (24) hours of receiys
2M clinical staff;

o Psychiatrist visits every 24
and documentation
recommendations wi

o Having the psychia medical staff document within the inmate-
patient’s chart, the coMlusion, recommendations, and termination
of the 2M suicidal status (when the inmate-patient’s suicide or
psychiatric Qatus iggresolved and the patient no longer is at risk of
suicide, and yfnate-patient continues to require medical care in
the 2

=" 1413 Usg of

  
  
  
   
 
 
  
 

@ precautions;
patient's safety,

  
 
  
    
 
  
 

sultative notes and treatment
chiatric chart; and

raints and the Pro-Straint Chair;
ge contained;

ion requiring health care staff to provide EC (to the extent

ible) or document EC for situations where mentally disordered

‘ s or other disabled inmates are being prepared to be placed in,
or@re being placed in restraints and/or the Pro-Straint chair. This

includes:

o During a medical evaluation (including circulatory status and vital
sign checks) within the first 15 minutes and every two hours
thereafter;

o When medical offer and subsequently document the offering of
fluids and nourishment, and when documenting exercising of the
extremities, in the inmate’s Health Record;

 
   

 

Page 190

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 4 of 298

aC ase 2:18-at-01259., DaSHmeiahd B uli OX aHARrcAARLI ABR ces
SABOT aeceyoER eae BUITIES ACT ASSESSMENT

Tene C TT RS
CONSULTING

 

o During medical and MH examinations prior to continuance of such
restraints, and when documenting as such in the progress notes;
and
e During JPS MH assessments to assess the need for MH

treatment.
® 1414 Restraint Check Method
e No EC language contained; and
e No language requiring medical staff to provide EC to disable
as needed (for those inmates whose disability may pose arrier to
communication) for the following encounters:

o Medical evaluations, including an inmate’s circul

vital signs; and

   
   
  

ent’s medical
al’s condition,
and whether the restrained inmate-patie p in the restraints
longer than 2 hours.
« 1415 Patients in Safety Cells
e No EC language contained;
e No language requiring medical
disabled inmates as needed fo
o During medical checks o
placement in a safet
inmate asks questi

rovide or document EC for
low®\g described encounters:
te within the first 6 hours of
very six hours thereafter (if an
ked questions by medical staff, or if
there is an expla n or exchange of health care-related
information) to assess inmate's condition;
o During physician re-evaluations for inmates who have remained in
the safety egregation ceil for 24 hours beyond the initial medical
clearange: an

   
   
    
   
 

  
  

= 1416 Patient: gation
e NoE ge contained;
e No lan requiring medical staff to provide and document EC for

ates as needed for the following encounters:
ily medical evaluations for inmates being removed from the
general population and placed in segregation;
uring pill-call while housed in segregation; and

o During physician cell visits while in segregation (if applicable);
No EC language relative to the KITE process while an inmate is
housed in segregation, e.g. requiring a nurse (or custody staff) to
provide writing/scribing assistance or explain the KITE process with
regard to medical services.

»® 1417 Adult Developmental Disability
e No EC language contained;

 

 

Page 191

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 5 of 298
amo 2:18-at-01,0590- - DOGURI GENE Count ast COXA ER Tt CARL AB A SER ices
SKBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

CONSULTING

 

e No language requiring health staff to provide or document EC for
intellectually (developmentally) disabled inmates for the following
described medical encounters or related processes;

o When identifying inmates for intellectual (developmental) disabilities
at booking and other encounters throughout the incarceration;

o When determining whether the inmate has difficulties performing
basic tasks, slowness or apparent difficulty in understanding;

o When making notations on the Receiving Screening medj
or medical progress notes.
e Note: Despite the fact that the policy requires m taff to

| form

  
   
  
  
  
 

make appropriate notations in the “Master P the
medical record and in the JIMS system relay own or
suspected “developmental disability” and to assification

staff of any housing recommendations,

e jetention facilities
gctive intellectual
g process, or an

do not have a_ comprehensive
(developmental) disability testj
inmate disability tracking syst
® 1422 Special Needs Patients
e No EC language contained;
e No language requiring medi
disabled inmates (as }
encounters described i
o When interacting wit ates and discussing medical conditions
(and developing treatf¥gnt plans) for inmates requiring assistive
devices and for “developmentally disabled” inmates;

 
  
   
    
 

provide or document EC to
or the following health care

o When admfgg an jamate to the Outpatient Housing Unit;
o For inrgate pi are and addressing pending discharge needs.
® 1425 Patient ation Cells in Intake
e NoE ge contained: and

    
   

requiring medical staff to provide or document EC to
mates (as applicable) for the following health care
n@nters described in the policy;
‘XV dical assessments of the inmate-patient within the first six (6)
ours of placement and at least every six (6) hours thereafter to
assess the inmate’s medical condition; and
o Physician assessments for inmate-patients who remain in a
segregated cell for at least 24 hours.
# 1433 Admission to Jail Acute Psychiatric Inpatient Unit
e No EC language contained; and
e No language requiring health care staff to provide or document EC to
disabled inmates (as applicable) for the following health care
encounters described in the policy:

 

Page 192

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 6 of 298
aarase 2:18-at-OL 059. QOGUET RENE COURT OE CARR rd OM RELT BIA BR ices
SRBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

COMBS ULTING

 

 

co JPS clinical assessments, including vital signs and a mini-mental
status exam, prior to a patient being admitted to 2P, or when a
patient has a change in condition, to determine if the patient meets
the delirium guidelines; and
o CHS medical assessments (based on JPS referral to 2M), and
subsequent housing of the patient on 2M, 2P, or transfer to an
outside medical facility for acute or emergency care.
# 1435 Inmate Health Care Grievances
e No EC language contained; and
e No language requiring health care staff to provide or do EC to
disabled inmates (as applicable) for Priority Adminjgimative iew
appointments where the inmate is medically assess
® 1439 Reports of Disabilities or Impairments
e No EC language contained; and
e Although the policy cites general ADA-relate mye (as outlined in
the bullet below) it contains no EC direction ments to provide
and document EC for related health c. coumers. Policy language
cited includes:
o Any report of physical disabj
outside organization will beffefgrre

   
 

  
   

mpairment by an inmate or
a Clinician for review and

assessment;

e This can inciude mobility impairments such as
amputations or g ig, or Other disabilities that limit daily
functioning such @@@isual, hearing, or speech. The clinician will

review the report,
determination if special housing or assistive devices are

 
  

needed,
o Upon rgport oRligébility or impairment (verbal or written):
e An ick Call appointment will be scheduled and the
atua¢ of the report will be documented;

atient-inmates will be seen and their disability or
irment will be assessed and if indicated a plan of care will

be developed; and
X Any specific patient-inmate’s needs or accommodations will be
documented in the chart and communicated to medical and
custody staff.
o Note: It does not appear that the intent of the policy
language as outlined in the above bullet is meant to include
EC-specific needs (at least in terms of requiring staff to
provide EC and document accordingly).
# 2000 Dental Care
e No EC language contained; and

 

Page 193

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 7 of 298

acne 2:18-at-O1F9- OCU RET Cou CLARA R AREER HE ABR ices
SABOT se CEMarR Nes ACT ASSESSMENT

CONSULT TN G
CONS MULT ING

 

 

e No language requiring dental (or medical) staff to provide or document
EC to disabled inmates (as applicable) for the following dental
encounters described in the policy;

o Intake nurse discussing dental history with inmate;

o During dental examinations and treatment;

o During dental/oral hygiene education;

o When providing information (during routine sick-call and medication
administration services) on how to access dental hygiene sggvices;
During x-rays for diagnostic purposes;

When discussing dental treatment pian with an inmate-@ati&j and

o When discussing with the inmate and/or acceptiggqan inftate’s
completed “Request for Medical Attention” (KIT ific dental
referral form.

Although the Assessment Team cited EC-related oni)

Oo 0

   

Wil the custody
be necessary to
pfive EC policy, or a
er and CHS policy would
y, either brief language or a

operations orders and CHS policies detailed above, i
include detailed EC information in each policy. A
comprehensive EC section within an operatio

     
     
   
 

, ‘Interpreter Services”, none
Custody or Health Care Orders
ferences.

With the exception of Operations Order
of the aforementioned SCSD detenj
contain any specific EC-related |

Operations Order 06/14, “InterpN@er Services’, Section |., Policy, states:
“Correctional Services staff shall efideavor to communicate effectively with

people who have "ech English or who are deaf or hard of hearing.”

Section IV., interpreger Se for Deaf and Hard of Hearing Prisoners, states
in part: “Under the Afnegem@es with Disabilities Act (ADA), people who are deaf or
hard of hearin itled to the same services law enforcement provides to
anyone else. Th not be excluded or segregated from services, be denied
services, be treated differently than other people.”

  
   
  
   

It als dy ustody staff must provide the communication aids and services
neg#iedgo municate effectively with people who are deaf or hard of hearing,
e when a particular aid or service would result in an undue burden or a
fun ental change in the nature of the law enforcement services being
provided.

Custody staff must give primary consideration to providing the aid or service
requested by the person with the hearing disability.

The County has a contract for interpreter services for deaf and hard of hearing
prisoners with the NorCal Center on Deafness. The address and phone numbers
are:

 

Page 194

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 8 of 298

ae 2:18-at-O1 099  OOSU RENT COURA tH CXGRAUR rt AARELAB HE 4B 8 ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

er wie ee a are
CONSULT 1 NG

 

 

4708 Roseville Road, Ste. #112, North Highlands, CA 95660 / Voice/TTY
(916) 349-7500 and FAX 349-7578.

Interpreter services are available during business hours (0830-1700) by
contacting NorCal Interpreter Services at (916) 349-7525. Requests for
interpreters can also be emailed to dispatcher@norcalcenter.org or faxed to
(916) 349-7578.

If an interpreter is needed outside of business hours, the request can be gaade by
calling (866) 658-8417.”

Section IV., also states in part, “A form is provided to assist d
hearing prisoners in understanding the booking process. The
overall steps involved in booking and release at the Main Jail

and d of
outlines the

    
  
 
   

Additional information that may be helpful for law t officers is
available at the following website: http:/Avww.usdoj.gov,

The U.S. Department of Justice pamphlet, Com
Deaf or Hard of Hearing, is available at the abo £ wy) Fsite or in Appendix 1 12-C.”

The SCSD detention facilities do not h
operations order, but the draft Operationg Offer mates with Disabilities - ADA,
does contain some EC procedural langya

  
  
   
 

tention facilities custody policy and
each CHS policy may not need ave specific EC language embedded if a
comprehensive EC policy were to implemented for custody and heaith care
services. The aforementioned SCSD detention facilities draft Operations Order
aff i
d

As stated above, each individu

would suffice for custod it were to include a complete EC section, and

subsequently be approved.

 
 
   
   
 
 

atement” states in part, “It is the policy of the
eriffs Department to ensure procedures are in place to
t to all incarcerated adults. The Department will ensure
inmatesgwit qualified disabilities are afforded equal access to programs,
icps od
mo

Section | title
Sacramento Co

Ss tivities unless doing so would alter the nature or operations of
i r program.” It also states in part, “The Department will ensure that
res are in place for inmates with disabilities to request reasonabie
odations and to dispute the accommodations provided under Title II of
the Americans with Disabilities Act.”

  
  

Section Ii., titled, “Definitions”, provides several ADA related definitions, but does
not include a definition as to EC. Included are the following definitions:

« Activities of Daily Living (ADL): “inciudes, but is not limited to, functions
such as caring for one's self, eating, bathing, performing manual tasks,
walking, seeing, hearing, speaking, learning, and working”; and

 

Page 195

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 9 of 298

COS 2:18 at OLE OREM RENT CO uN LCR RE BAREL AB SBR ces
SRBOT a eCEMarR 0 ACT ASSESSMENT

inljinsilenaanniiatodelsieaiinaimennceatincenineiioeetieitin
CONS UL T ING

 

» Reasonable Accommodation: “any change or adjustment to an
environment that permits a qualified person with a known disability to
participate in a job, or to enjoy benefits and privileges of programs or
services as an equal to everyone without a disability.”

Section Ill titied, “Compliance with ADA” states in part, “The Sacramento County
Sheriffs Department will not discriminate against inmates or members of the
public on the basis of disability in providing access to its detention f&cilities,
programs, services and activities.”

It also states in part, “Persons with a disability are entitled to an opportunity
to participate in programs, services, or activities offered b

 
 
   
 

The section further outlines that the duties of the AD n Representative
(ADA Deputy) include reviewing requests, complaints & ances related to
ADA issues, and that the ADA Division Repres t respond to ADA
requests or ADA grievances.

Section IV titled, “Identification of Disabled atS@.- At Intake”, describes in part
i intake serves to identify most
housing of the inmate. It also

g and medical staff to assess

 
  
  
 

assessment information will be Orded on the Inmate Disability Evaluation
Form (IDEF) as applicable. Lang@& ge also references medical intake staff
responsibilities to initiate,and sign an IDEF, and forward the form to the Booking
Unit and the ADA Coordigator yon determination that an inmate may have a
disability.

Section V title

 
   
   

arrange for orientation of inmates who are visually impaired or
aking appropriate notations on the IDEF form and forwarding

Coordinato
unably tOWea i i i
thegormto ADA Coordinator for compliance review.

Se VI titled, “ADA Coordinator” explains that coordinator’s responsibilities
regaramig reviewing and monitoring of ADA or disability-related grievances.

Section VII titled “Identifying Disabilities - Subsequent to Booking”, contains
general information about notifying the ADA Coordinator for any inmate staff feel
has a disability.

Section Vill titled, “Program Access’, outlines equal access to inmates for
education and library services, including responsibilities of the Recreation

 

Page 196

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 10 of 298
CdSe 2:18-at-O Lt OREM ENT CO un ht CARRE TS BARE AB AL SER ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

_eiherieoimnenennnnenanensiennintiianaiainlenrertaheenniiNtie:
CONS UL T 1G

 

 

Technician to obtain an audio headset and assortment of audio tapes that are
available from the Offender Programs Unit. A designated Offender Programs
Unit staff member shail provide inmates with audiotape equipment, inform them
of the resources available and explain the Inmate Request Form process by
which the inmate can access those resources via the Inmate Request Form
(KITE). This section also contains policy information pertaining to service
programs, and availability of American SLis.

Section IX titled “Auxiliary Aids for Individuals with Hearing Impairmenjf#’, states
in part, “The type of auxiliary aid or service necessary to ens ffective
communication will vary depending on the length and complexity the
communication involved. In routine matters, the exchange of yittgn notes may
be sufficient. However, when communication is more co Misive, or
significant (e.g., during classes, counseling sessions, or disci

     
   
 

-tife split-screen
ay be required.”

n

 
  
  
     

Section X titled, ““Telecommunications Devices J quipment)’, states,
“Prisoners who are speech and/or hearing imp@redgshail be given access to the
TDD/TTY equipment following Operations
Equipment Access.”

Section XI titled, “Interpreter Servicg ;
be provided to Non-English spea isonéts or for prisoners who are speech
and/or hearing impaired followindyg#ratiors Order 06/14, Interpreter Services.”

Section XII titled, “Inability to Rea® and Write”, states in part, “[t]he ADA
Coordinator will ensure gasonable accommodations are made for inmates who
are illiterate or who ac YC incapable of reading or writing, which may
include, but is not dgited nlarged print materials, identification of desired
materials, and assis reading and scribing forms. All staff members shall
assist inmatesQyhoWiave language, physical, or competency and capacity
barriers, when ri d to do so (e.g., assist in completing Inmate Request
d medical requests).”

  
    
 

,

Forms

Sect \! , ‘Identifying and Handling of Armstrong Class Inmates”, states
in farLgi[almArmstrong class inmate’ is an inmate identified by the California
D ment of Corrections Rehabilitation (CDCR) as having ADA concerns due
toc t or ongoing medical and/or mental health issues. CDCR will notify the
Sheriffs Department of inmates in our custody who they have identified as
‘Armstrong class inmates.’ They will contact the ADA Coordinator of inmates in
our custody who have previously been identified. The ADA Coordinator will
ensure the inmate is entered in JIMS under the Special Tracking Needs. Once
contact is made with the inmate, the ADA Coordinator will notify HMU via e-mail.
This e-mail should include any steps taken to address issues/concerns as well as
the resolution.”

 

Page 197

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 11 of 298

CASE 2:18-at OLE PRGA AENT COUNT CLERAMER OAR ECA A SER ces
SABOT anna WT DISABILITIES ACT ASSESSMENT

CGNEULT ING
CONSULT ENG

 

 

Other sections contained within the draft Operations Order include, “Mail - Free
Matter for The Blind”, “Prosthetic/Orthopedic Appliances and Assistive Devices”,
“Restraints”, “Searches”, and “Facility Visitors.”

Section XIX titled, “Grievances”, states in part, “[a] prisoner with a disability who
believes he/she is the subject of disability discrimination or who wants to appeal
any denial of ADA housing and/or accommodation may submit a grievance. Ail
grievances concerning conditions of ADA housing and/or accommodations will
be made on a Grievance Form following the guidelines in Operation Orggr (7/02),
Grievances. Ali ADA related grievances shall be routed throug facility
Compliance unit. The Compliance unit will determine the best c
for the grievance (e.g. Medical, Custody, Food Services) an route it as
deemed appropriate.”

Section XX titled, “Compliance with PREA, states jam") sThe Sheriff's
Department will take the appropriate steps to ensure t
(including, for example, inmates who are deaf, har
have low vision, or those with intellectual, ps
have an equal opportunity to participate in
Sheriffs Department efforts to prevent, det espond to sexual abuse and
sexual harassment. The Sheriff's rinrent will ensure effective
communication with inmates who are f hard of hearing and when
necessary will provide access to who can interpret effectively,
accurately, and impartially, usi essary specialized vocabulary. In
addition, the Department will ens ritten materials are provided in formats or
through methods that ensure eff¥stive communication with inmates with
disabilities, including inmates who have intellectual disabilities, limited reading
skills, or who are sight i ired gr have low vision. Inmate interpreters, inmate
readers, or other types o te assistants will not be used except in limited
circumstances whe ended delay in obtaining an effective interpreter
inmate’s safety, the performance of first-responders’
n of the inmate’s allegations.”

The p Wine facilities’. Inmate/Detainee Handbook (rulebook) does not
cl

  
 
 
 
  
  
  
  

fit from all aspects of the

  
  
 
  

   
  
 
 
  
 
 

contaj information relative to EC. There is one page of general
infgfnajjon ertaining to inmates with disabilities. Included in the content is
g information regarding Title 1! of the ADA and a brief explanation that
inm who have difficulty with seeing, hearing, talking, walking, moving,
breathing, and learning may have a disability. The rulebook also explains that
the SCSD detention facilities will ensure inmates with qualified disabilities are
afforded equal access to programs, services, and activities unless doing so
would alter the nature of operations of the institution or program. It also has brief
non-specific information with regard to reasonable accommodations and
requests.

 

Page 198

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 12 of 298

RCBSE2:18-at- OFF DASHA RINT CB ut: LBM Rr ARREAO AL ABR ices
SABOT oeceMtatR aoe mS ACT ASSESSMENT

LN LL LEON
CONS UL TING

 

 

The SCSD detention facilities do not have an EC policy for daily encounters or
interactions, nor is there an EC policy when there is a higher standard for
providing an ensuring EC, such as for clinical encounters (e.g., mental health,
medical, or dental), due process events (e.g., classification process, inmate
disciplinary [write-up] process, pre-release process, conditions of release
process, Notice of Charges, or probation encounters/meetings), or other specific
activities such as self-help groups e.g., Alcoholics Anonymous (AA), Narcotics
Anonymous (NA) or other events such as religious activities. Likewise jhere is

  
   
  
  
   
   
  
  
  
  
  
    

during the aforementioned types of events or processes, ing m_ applicable
interactions with staff, other inmates, and, where applicable, tf

al information
regarding adult “developmental disability,” ident and en of
disabilities/impairments, orientation, inmate discipiv

processes, reading glasses, religious service
services, and release processes. These po
language regarding teletypewriter (TTY) i
policies do not extend far enough,
requirements or direction with regard
with regard to providing and doc
define the topic or provide exa

also include some general
preters, but they and other

ally all of the policies are silent
, and there are no policies which
; re is no specific policy outlining a
requirement to provide auxiliary S, which are reasonable, effective, and
appropriate to the needs of an inmaté®vhen simple written or oral communication
is not effective. Such aids that could be included in such an EC policy could
include, but not be inne fia interpreters, readers, sound amplification
devices, captioned isio eo text displays, video remote interpreting, video

visiting, Telecommu evices for the Deaf (TDD)/TTY, audiotaped texts,
Braille material¥larg&print materials, and signage.

  
 
  

t Team observed a muititude of processes at various sites
J and RCCC jails to examine the establishment of EC. Specific
es examined included but were not limited to the following:
ooking; medical and mental health screening; inmate classification;
servic#of Notification of Charges; initial serving of inmate write-ups (disciplinary
reports) and the inmate disciplinary hearing/process; and inmate orientation.
There are additional processes where EC must also be established including
education, library services, religious services, and various programs and self-
help groups, e.g., Alcoholics Anonymous (AA)/Narcotics Anonymous (NA), etc.
These areas were also examined as indicated below, via staff and inmate
interviews.

   

 

Page 199

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 13 of 298

Ao 2:18-at-01 088 GASUM GENT Bult OLR Td BARC BA SBR ices
SABOT aeceace WITH DISABILITIES ACT ASSESSMENT

CONS MUL TINS

 

The Assessment Team looked to determine whether staff was making all
reasonable attempts to communicate with disabled inmates (e.g., those with
vision, hearing, speech, learning and developmental disabilities, as well as
others) for all contacts, including normal daily interactions. The team also
examined whether staff made all reasonable attempts to achieve EC while
applying a higher threshold or standard for due process events (e.g.,
classification process, inmate disciplinary hearing and related processes, service
of notice to appear), and clinical encounters (e.g., diagnosis or pr
intake/booking medical and other medical evaluations, discharge ingfructions,
provision of mental health (JPS) evaluations, explanation of
procedures, treatment, treatment options, or surgery).

 
 
 
   
   
 
  
     
 

Wodation(s) to
C, including the

accommodation(s); providing effective reasonable
overcome the communication barrier; and document
method used to achieve EC and how the staff per:
understood the encounter, process, and/or proc

Inmate Disciplinary (Write-up) Process

The Assessment Team observed the i
regard to EC. Staff who interacted Jus
(write-up) process did not have
establish or provide EC to the i ring the process; nor was there any
documentation of such. This includ& sergeants or deputies issuing initial copies
of the reports, and sergeants conducting the disciplinary hearings. It is the
Assessment Team’s pos@ion that,the inmate disciplinary processes not observed
also lacked the provision WEY This includes issuance of the final copy of the
inmate disciplinary earing summary and findings (disposition). This is
attributed to the lac a tracking system that would otherwise identify inmates
pMavide EC during these types of due process encounters.

 
 
  

The A Team observed the Classification process with regard to EC.
ClaésifipatioMstaff that interacted with inmates during the classification process
di establish or provide EC to the inmates during the initial classification
inte s. This is attributed to the lack of a tracking system that would
otherwise identify inmates who require staff to provide EC during these types of
due process encounters.

Although the Assessment Team did not observe the Service of Notice of New
Charges, it is the Assessment Team's position that this process lacked the
provision of EC. This is attributed to the lack of a tracking system that identifies
inmates who require staff to provide EC during these due process encounters.

 

Page 200

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 14 of 298

AF 2:18-at-Ob ae ONSET RENE COUNT tE ORR Td 298 294 OF 488 1 ces
SARBOT aecemare Re UTES ACT ASSESSMENT

ConsurTrina

 

 

There is no current SCSD detention facilities requirement for staff to ensure a
higher threshold for EC by identifying the disability, potential communication
barrier, providing the necessary accommodations to ensure EC, and to document
the EC and accommodations provided as well as how the staff determined that
the communication and accommodations were effective.

Medicai/Mental Health/Dental Encounters:

The Assessment Team observed numerous health care-related processg@ for EC
concerns. These observations began with the intake/booking medic reening
process and branched out from there.

     
  
 

The Assessment Team observed several inmates being j
phlebotomist (for those inmates required to do so commensuff charged
offense) prior to their intake/medical screening. They asked were

generally consistent. Aside from drawing the inmate’# blood phlebotomist
took blood pressure and temperature readings. Qui commonly asked
were regarding the following: allergies, open wo , di i
medications, psychiatric medications, intent to elf or others, aicohoi use,
drug usage, seizures, previous housing ifgpr sly incarcerated under the
jurisdiction of the SCSD detention facilitj | as other questions. The
phlebotomist appeared to be clear in he peations with the arrestees.

The phiebotomist did not ask th
whether the inmate had any iss
being asked, or if they needed a
phiebotomist was not aware of a

  

  
 
  
    
 
   

ether they had any disabilities,
rehending the process or questions
tance in understanding the process. The
mechanism for documenting any EC

assistance or concerns jf applicable. Because there is not an inmate disability
tracking system, even Noy: arrestees, the phlebotomist would be (and
was) unaware of a isab

process claimed su

concerns, unless the inmate going through the

also observed dozens of inmates (male and female)
ugh the MJ and RCCC intake medical screening process,
rent nurses. The team observed dozens of inmates go through
various dates, and on both AM and PM shifts, as well as
weekends.

 
  
   

practicés in terms of ensuring or documenting EC. Most of the nurses used the
standard Receiving Screening Form (SCSD Correctional Health Services
Medical Intake), but the form does not contain any disability-related questions.
The intake screening staff also completes a form, titled, “SCSD Correctional
Health Services Special Needs’ with a list of contained items. The list includes a
few check boxes for some physical disability-related concerns, but nothing for
intellectual (developmental) disabilities, learning disabilities, or deafness/hearing

 

Page 201

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 15 of 298

gacase 2:18-at-01 799 COSMET Coun LRA eA RECON ABR ices
SRBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

Eonsutyine

 

 

or speech impairments. There are check boxes relative to MH and
glasses/contacts that would or could have EC-related concerns.

The specific questions asked are outlined in more detail in the Health Care
section of this report, but depending on the nurse observed, minimal or no
disability-related questions were asked, and the nurses were not aware of the
need to provide and document EC for disabled inmates whose disability poses or
may pose a barrier to communication, or even which inmates would need such
assistance.

With regard to securing certified sign language interpreters, the “Ass& ment
Team asked numerous intake/screening nurses as_ well
throughout the MJ and RCCC about the process at the tw
Assessment Team received many different responses. Mo
aware that the SCSD detention facilities had a contract
ou

  
  
 

for sign language services, and did not know how a certified sign
language interpreter, or if that was even an option. &The Assessment Team
received the following verbal responses;

» Have the inmate write everything out;

= Some inmates lip read;

* Use an officer who knows sign la
e A couple of names of depyj ovided to the Assessment Team

as those who have bee oucasion;

® The jail has a telephone la e line;

* Inmates “Surenos” have be&& used to sign with deaf/hearing-impaired
inmates because some of them know sign language; and

= There is a TTY m@hine logated in the sergeant’s office.
One of the nursing gaipervi at RCCC was aware of a list of five providers in

, and was aware of the process.

 
  

 
  
  
  
     

The Assessm pam was unable to observe any ICE _ physical
examinati appraisals (for ICE detainees). Although the
aforem ICE form includes some disability-related information as to
mentg hé@ith, Yearning disabilities, and “developmental history,” or “appears to
be fevgjioprRentally delayed or mildly retarded’, it is highly unlikely that an EC is
b ocumented. It appears that staff assigned to housing units or other areas
whe ey maintain supervision over ICE detainees, or have contact with those
detainees, have minimal knowledge of the listed possible concerns. But with a
lack of ADA training, no EC documentation requirements, and no policy,
procedures, or practice to appropriately deal with cognitive deficits and adaptive
support deficits (for intellectual [developmental] disabilities), it is highly unlikely
that the EC needs are being met for intellectually disabled or learning disabled
inmates, as well as other ICE detainees whose disability poses a barrier to
communication.

 

Page 202

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 16 of 298

Case 2:18 -at OLE OR SUR RENT Count XCAR BAREC HEAL SBR ices
SABOT AMERICAN WITH DISABIUTIS ACT ASSESSMENT

eeaneenieainnaseunaieuntiinnnnneannane MTR niente:
CONS UL T ING

 

 

JPS Encounters:

The Assessment Team was able to observe several JPS interviews in the
intake/booking area, including expedited referrais. More detailed information will
be outlined in the health care section of this report. Obviously JPS interviews are
challenging at most times, and are centered on the inmate’s mental heaith state.
But as mentioned throughout this report, clinicians and social workers largely do
not have the information necessary to know about EC issues for disabled
inmates. The clinicians and social workers appeared to be pag@nt and
professional in their communications with the inmate-patients.

Although the Assessment Team did not observe any other t of métical,
mental health or dental encounters, it is the team’s positi

  
  
 
    

ng system that
identifies inmates who require staff to provide E hese clinical
encounters. There is no current SCSD detention fac;
for medical, mental health or dental staff to ensure
identifying the disability, potential communicatio r, providing the necessary
accommodation(s) to ensure EC, and docume e EC and accommodations
provided as well as how the medical, menjg@l h@@th or dental staff determined

that the communication and accommodatig~ns Pere Stfective.

Intake/Booking Process (Custody St

 
  
   

The Assessment Team observe ing staff process numerous inmates
at the MJ. The process include@§pterviewing the new inmates with general
intake questions, e.g., gang status, pMr incarceration, and enemies. The intake
deputies also had discyssion with the inmates during the fingerprinting and
photos “mugshot” roca hate inmates sign associated paperwork, and
issued the inmates matsooking Information Receipt that includes charges
and bail information! his process, staff did not know whether the inmates
t ry pose a barrier to communication, and as such were not
ocument EC, if necessary.

  
 

prepared to provi

Release@ero

Th ‘AY. Team observed the MJ release and Bond release processes.
{ in the process was the serving of various documents to different
inm , which required an explanation and subsequent inmate signatures/initials,
e.g., PF 11 form, Release Screening form, Work Project paperwork, receipt of
returned property. Other information relayed included instructions to contact a
specific bail bonds company, and information on property, money, dates to report
to court or other county jurisdictions. The releasing deputy does not know who
may have a disability where there may be a barrier to communication. There
was no EC provided, and no EC documentation for this process.

Special housing/Administrative Segregation Process/TSEP Process:

 

Page 203

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 17 of 298

Aa 2:18-at-OL FH OGURA TL Count (RAR 1 AAREER GOL SBR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONS UL TENG

 

 

After observations and interviews of staff and inmates at the MJ, the Assessment
Team found that inmates are not being provided written notification
documentation when they are removed from the general population and placed in
special housing, such as administrative segregation or TSEP. As such, there is
no EC or documentation being provided to the inmates. The only documentation
provided is any associated inmate disciplinary reports (write-up). Again, disabled
inmates (those with barriers to communication) are being placed in these
restricted environments often without fully understanding the nature of thg move,
or their rights within the process.

Staff Interviews
Through interviewing dozens of housing unit deputies and s programs
staff, work supervisors, and educators, and health ff, etc., the

Assessment Team concluded the following:

d other staff have

« Custody staff, health care staff, teachers, liggar'
? C and reasonable

not received adequate ADA training

   
 
 
  
   

accommodations;

» With very limited exceptions (pri af/hearing-impaired inmates),
custody and non-custody staff do ich inmates have disabilities
where communication barriers exi i

" A registered nurse indica e has never encountered a
deaffhearing impaired or @pegSimignpaired inmate who needed a sign

language interpreter. She WQicated that she would use written notes if
confronted with that situation;

* An RCCC nurse jndicated that an SLI could be obtained through Case

Management sta ecegsary, but she also said that they could contact
the “languag@aline.” admitted that there are no protocols, but could
write notes b orth if that works for the inmate. She also admitted

that it c
date need

a challenge trying to secure an interpreter on the same

  
  

that deaf inmates can read lips and they (medical staff)
| municate with them via writing;
"fA ical doctor was able to explain that the E-Chart main screen will
t a disability, and that accommodations will be provided as needed,
and communications are made by using simple terminology, and written
otes, if necessary;
e An RN aiso indicated that only on some occasions there may alerts
within the E-Chart as to inmate communication issues;
® An RN admitted that often the E-Chart does not indicate whether staff
provided EC, or often does not articulate how staff communicated with a
disabled inmate (those who may have communication concerns);
* An RN stated that if an intellectually disabled or learning disabled inmate
is unable to read medical instructions, the inmate must first inform medical

 

Page 204

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 18 of 298

gacas* 2:18-at-01, 099 - DOCU ENT Coutts CLARA AMREC AB OE 488 ices
SRBOT aeceMawn WITH DISABILITIES ACT ASSESSMENT

CONS UL T 1M

 

 

staff, then medical staff will have the inmate repeat back the verbal
instructions, and medical staff will input the information in to the medical
progress notes;

# When asked what to do when an inmate can’t read medical related
documentation, another nurse mentioned she would explain it to the
inmate, and provide a copy of the document to the inmate and also to a
deputy;

= One of the nurses (when asked) stated that hearing impaired inmages who
need an SLI will receive one through court services (by going ugh the
medical director), but also said that most inmates can an@Wo write
notes back and forth with medical staff:

s Other than Locator Cards (sometimes attached with a pro, m for a listed
health care appliance or other general information) ir g#nousing units,

JIMS system
rate or complete

   
  
 

       

and rare written notations contained within the g
(PF2, PF4 and/or PF 10 screens), staff do not
lists/rosters of disabled inmates;

= Most of the disabled inmates identified 5 staff at both jails
(where a communication barrier ex; is likely to exist) are
deaf/hearing-impaired;

# This is attributed to not having a ive screening process and
subsequent inmate disability tra , &.g., testing for intellectual
(developmental) disabilities o or identifying reading scores to
assist in the query process jf

» Nearly all staff are not away ific EC needs for the large majority of
inmates housed or assigned Najheir living or work areas;

= The majority of staff do not understand how to provide EC and/or are not

effectively providing it;
« Most deputies who interviewed indicated that they would explain
documents, y and forms to inmates, and would read pertinent

informatign, e ritten response to grievances and KITE’s, if they were

  
  
    
  

     
 
  

r of deputies said that they write/scribe a document for an
iat jf they asked, and if an inmate needed the help;
7 ‘y the staff members interviewed acknowledged that they have
ovi that specific type of assistance in the past;
taff do not currently document any EC (if provided);
ost custody staff do not fully understand the difference between inmates
ith mental illness, intellectual “developmental” disabilities, and learning
disabilities, and generally do not understand the types of accommodations
that are necessary to ensure EC for these types of inmates;
« The staff that were most aware of inmate disabilities were those in the
ROC program at RCCC where, by nature of the program, inmates are
continuously examined for competency;

 

Page 205

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 19 of 298

ge Case 2:18-at-01 759. DOCU GET CS ute GAR AARC AO IM ABR ices

: =~

S ) BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

Serenieeeneceennncmen DECEMBER 22, 2016
CONSULT ENG

 

 

*s There is also a disability alert process, in that MH records are reviewed,
and Intelligence Quotient (lQ) test is administered, and inmates receive a
“MOCA’” quick exam (Montreal Cognitive Assessment), which takes about
15 minutes to administer;

« A ROC-assigned psychologist explained that large print handouts are
provided, and instructions are explained, rephrased/broken-down in
simple terminology, and often 1-on-1 sessions are conducted to maximize
inmates’ understanding of instructions;

= However, ROC staff acknowledged that there is no inmatg@disability
tracking system or disability designation process in place.

Most custody staff and other staff were open-minded and pos;j hen asked

 
 
 
   
 

policies, or expectations. Some staff stated that they wou e patient and
continue explaining. But most of the staff that was intery@we not aware of
specific methods (e.g., speak slowly, use simple phras , allow more time
for the inmate to process information, etc.) to use i fnieve EC.

When asked about providing assistance t ed inmates to overcome
communication barriers or encountering angin with communication needs,
staff responses included but were not limi hellowing:

  
    
   
   
  

= Check to see if the inmate
needed refer the inmate via

# Refer the inmate to a “ho trustee” for help;

= Try to cell or bunk him with ther inmate who is a friend of the inmate’s,
so the cellmate/bunkmate frien could help him/her;

or psychiatric issues, and if
edical referral;

» Would assist the mate with writing grievances or KITE’s, or explaining
information; NZ
=» Have helpe teSMWith writing commissary slips and request slips

    
   

(KITE’s);
« Provide

| wom not help an inmate write; the inmate can go to another inmate or
ustee; and | would give the inmate a grievance form if needed;

Be understanding because some inmates have learning disabilities or
evelopmental disabilities;

Give it more effort in explaining;

Use levels of communication;

Use non-verbal communication and gestures;

Review the locator card for possible information, and contact classification

staff for a bed move if needed; and

« Talk to the inmate every day to get to know and understand the inmate

better.

 

Page 206

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 20 of 298

CASE 2:18-at OL FEF AREA RRNT uHR LRN BAR ECHB OL ABR ices
SABOT OeeEMaER eee UTES ACT ASSESSMENT

SONSULT TNE
CONSULT ING

 

 

As related to Programs, staff admitted that they do not have a tracking list
(electronic or hardcopy roster) for inmates with disabilities, or for any
accommodation needs or physical limitation information on the inmates (other
than what might be occasionally documented on the Locator card’s attached
chrono [if available], or within the JIMS system PF2, PF4, or PF 10 screens). As
such, staff acknowledged that they generally don’t know what type of disabled
inmates they have or what the inmates’ specific accommodation needs are.

When asked, most staff indicated that there is a lack of assistive ipment
available to assist inmates. Most staff also indicated that reading gl can be
purchased from the commissary or can be sent in by family membe

  
  
   
   
 
    
   
   

With regard to education, academic and vocational instructog *
admitted that they do not have a list of disabled inmates, wthose with EC

individually to the extent possible to ensure each i derstands. The
teachers interviewed had no concerns with disabled it
possibly being assigned to their classes. Onggins
would be no problem with a deaf inmate worki that he (instructor) believes
j er. Another teacher said she
e they don’t have access to
a sign language interpreter. One teach hat she would use an inmate
signer if he were a friend of theg fig (or speech) impaired inmate.
Another teacher stated that he hg# j in hi

method of communication he uses@p@written notes.

Most of the teachers acknowledged there are not any large print materials, but
that they can enlarge terialL,on the computer screen and print it out if
necessary. Some of neg cited that they have access to a case of
reading glasses (f containing various reading prescription levels.
Other available edu n accommodations that were noted include a full sheet

least one of the teachers claimed that some of the
issing in the past), larger font on the computer screens,

     
  
  
 

, and previous IEP needs are not identified. Most teachers indicated that
they would still try to accommodate disabled inmates with EC concerns, and
accommodate their learning strategies to the extent possible. But some of the
instructors admitted that inmates don’t usually ask for help or inform the teachers
as to a disability or any EC needs. Due to claimed staffing shortages, and no
IEPs in place, there are no formal or recognized “pullouts” being conducted for
remedial or tutoring sessions, and there are no available teacher assistants to
provide needed communication and assistance to learning disabled,

 

Page 207

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 21 of 298

CBSE 218 at OLE FRG MANT CO uly SACRA ARC HOA SBRVices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONSULT ING
CON SUL TING

 

 

developmentally disabled, or other disabled inmates as applicable. As stated
above, some of the teachers attempt to provide individual assistance to the
extent possible, but this is not in policy, there is no set schedule for it, and it does
not appear to be formally documented. Most of the vocational instructors wouid
consider moving a disabled inmate to another position in the event the inmate
was struggling with learning (but was still trying), and the workload appeared to
be difficult for the inmate to maintain.

Inmate Interviews

The Assessment Team interviewed numerous disabled inmates, jaciudin ose

 
   
   
  
  
  
  
      
   

with mental illness, intellectual (developmental) disabilities (q#Somme who may
likely have intellectual disabilities), learning disabilities (or s ery to have
learning disabilities), speech impairment, hearing impairggg ion impairment

attending special education classes in public school, & eral others either
claimed to have been diagnosed as learning disay

all, while there were additional inmates who, sthgggfed or had difficulties reading
SCSD detention facilities
Correctional Services Inmate/Detainee @a (rulebook), or in reading an
during the interviews.

Ss, most inmates interviewed did not
have a history of receiving wri¥Zups. Some of the inmates interviewed
complained that they had difficultiesSw understanding the disciplinary hearings.

Some inmates indicated that staff does not explain to them the charges or their
m
es

With regard to the inmate discipl

rights, and some disable interviewed acknowledged that they often do
not understand the e disciplinary process, or their rights when they
receive their initial e write-up, and they are often confused. Some of
the inmates intagyie also explained that the hearing sergeants sometimes do
not explain the or the outcome of the hearing to their understanding.
Some co t there have been occurrences where they did not receive
an initiagop the write-up, but had to attend the disciplinary hearing. A few of
the ifhateSinterviewed indicated that they never received their final copy of the
regfOrt Mith ihe disposition)

    
  

The sessment Team also received several complaints from inmates
categorized as OPP (as well as other disabled inmates) that staff will not assist
them with writing/scribing/explaining grievances and other forms.

Classification Process:

The vast majority of inmates (including disabled inmates) interviewed had the
same complaints. Most of the inmates mentioned that the classification deputies
speak too fast, they don’t explain what they are talking about, and they quickly

 

Page 208

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 22 of 298

paxcase 2:18-at- OL Pate ARGHR MENT Couey OER R rh AARC HON ABR ices
SRBOT seonimoscunssrescsver

CONS UL T EN G

 

 

complete the classification process. Many inmates do not understand their
classification/custody level, or why they are being housed in a particular area.
They claim that they often leave the classification meeting confused, and often
don’t understand the decisions reached during the classification meeting.
Although one of the classification forms at the SCSD detention facilities has a
question pertaining to any special considerations due to a disability, the
classification deputies were widely not asking this or any other disability-related
questions (other than mental illness-related questions). The class
process does not include an EC component (either verbally ensup@G EC or

 
    
 

associated documentation), and classification deputies do not have anism
to identify who the disabled inmate population is. Numerous dig ates
who were interviewed claimed that classification deputies didry hem if they

understood the encounter or their decision/outcome, and
provided any accommodations or EC during the process.

The most egregious EC violations reported by inmates

MJ 2 East — An inmate who is legally blind with Ore of 2.0 stated that
he has been requesting assistance in comple rievance and staff are not
being responsive. He stated that beca t is only one custody staff
member in 2 East, staff must stay in th | b¥oth and are not available to
help him with the grievance. He has
specifically requesting that they reag*™, al information that is provided to
him regarding his treatment and i
with any assistance.

RCCC KBF — A hearing-impaired inmate stated that it is difficult to hear the
announcements on the gar (PA) system. He has to ask other inmates

    
 
 

what the announcement w aff do not communicate with him directly.

RCCC K Barracks nmate stated that a SLI has only been provided for
his initial JPS irQgrviGif in booking. He claims that no SLI has been provided for
his classification Ww and medical appointments at the MJ. He claims that
he had to ate $25.00 to make a phone call for him when the TTY was
not wor e inmate said he arrived at the MJ on May 3, 2016 and that 2
daygMater as moved to TSEP and kept there for 3 weeks. He stated that
Ss fF not ‘inform him of why he was in TSEP status. He also said that the
ch in does not provide SLI for religious services.

A deaf inmate arrived at the SCSD detention facility MJ on May 24, 2016. The
arresting officers report notes a response of “No” to all questions on the Intake
Screening Form. Question #9 “Is the arrestee non-responsive to the above
questions” is also marked as “No”. The SCSD detention facilities CHS Special
Needs form reflects “Non-English Speaking and Deaf’ and notes that the inmate
is “Cleared for 2 East Housing”. The Request for Reclassification Form dated
5/26/16 reflects 6 E housing is not appropriate and states, “Patient/Inmate is hard

   
 
 
  
  

 

Page 209

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 23 of 298

pax ASE 2:18-at-04 09 OCU TCO UTE CLERNIER rE OARECHO NHL ABR ices

SXBCKNIT AMERICAN WITH DISABILITIES ACT ASSESSMENT
eS} Soe ee DECEMBER 22, 2016
con S UL ST IN G@

 

 

of hearing/deaf. Requires assistance for ADL’s. House in 2E for LOS.” It was
also noted that the inmate was placed on 15-minute checks from 7/7/16 at 1125
hours to 7/8/16 at 1310 hours. The Assessment Team asked medical staff to
review the inmate’s medical chart to see how many occasions a physician or
nurse had seen the inmate. Medical staff reported that a physician had seen the
inmate on at least 6 occasions and nursing staff had seen the inmate on at least
10 occasions. There is no indication that staff attempted to determine the
inmate’s primary method of communication. The Assessment Team atgempted

  
 
  
  
    
 

deaf, so the team attempted to communicate with him using writte
was unsuccessful as the inmate was unable to read or write Englig
was distraught and crying during the interview as the A
attempted to communicate with him. The SCSD staff were no
team with documentation that a SLI had been used tog
primary method of communication, or if one was used
Process (medical and custody), classification pro edical/psychiatric
encounters that occurred during the inmates 2 ; Sf being in custody.
Medical staff reported that the inmate’s has indicated that he
communicates in Mien; however, SCSD detgntiS@ffacilities staff had not verified
this with the inmate using a SLI. The 9@SQd tion facilities medical staff
reported that on August 18, 2016 an in mmunicates in ASL was used
in an attempt to communicate with t e, but the inmate being used as
an interpreter reported that the de es not communicate using ASL.

e Intake/Booking

   
   
 
  

Conclusion
The SCSD detention facilities do not provide disabled inmates with

accommodations for =A health/dentai encounters.
The SCSD dete fatWties do not provide disabied inmates with
accommodations fo ate Disciplinary (Write-up) process.

The SCSD dé®pti facilities do not provide disabled inmates with
accommo: he classification process.

The ay tention facilities do not provide disabled inmates with
ac dawgens for the release processes.

Th CSD detention facilities must have a comprehensive EC custody
Operaw¥ons Order (policy) and CHS policy in place to ensure that reasonable
accommodations are provided and EC is achieved (or all reasonable attempts
are made) for disabled inmates during clinical encounters (medical, mental health
and dental), due process events (e.g., classification process, inmate disciplinary
process, release processes, notification of charges, probation
encounters/meetings), and other specific activities such as self-help groups e.g.,
AA/NA or religious activities.

 

Page 210

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 24 of 298

Pa ASO 218 a0 Leni FRSA RENT Count CLCRAUER To AR EC HON SER ces
SK BOT ON Re UTES ACT ASSESSMENT

‘ecetiaphdaamaninnncaesnasnaitiiaiinememenviininiineeneetiaets:
CONS UL T TN G

 

 

A comprehensive EC custody Operations Order and CHS policy must also
include inmate access to various auxiliary aids (e.g., qualified interpreters,
readers, sound amplification devices, captioned television/video text displays,
video remote interpreting, video visiting, TDD/TTY, audiotaped texts, Braille
materials, large print materials, and signage), whether pertaining to a specific
type of encounter, for work, or for recreation.

The SCSD detention facilities may decide to have a stand-alone comprehensive
EC Operations Order and CHS policy, or, a comprehensive EC sectio
ADA Order and policy (such as the draft ADA Operations Order, up
or, incorporate necessary language within the numerous locg

 
 
 
 
   
   
  
     

policies as cited above. Also, as indicated above, nearly all of bcal custody
Operations Orders and CHS policies contain no EC languag ces. A
select few (as cited above) outline very brief and genera ated language,
but do not extend far enough to ensure a higher s x threshold to

ensure EC and nondiscrimination.

Numerous operations orders and CHS policies gg = general EC-related
language, but do not extend far enough and ar

/dental/mental health), teachers,
e adequate ADA training regarding

# Training: custody, health
librarians, and other staff
EC, reasonable accommod s and auxiliary aids.

=» Development of a compreheRsive disability assessment process, with
applicable screenigg instruments, and forms/documentation;

" Development ardNgogpentan of an electronic inmate disability

de custody, health care, classification, education,

ith an updated identification and tracking roster/list
or syste ntifying disabled inmates as well as their accommodation

  
 
 
   

erstand and follow the higher standard and threshold for

tify the disability and EC needs of the inmate; provide the

accommodations/make all reasonable attempts to ensure EC
e inmate understands staff, and staff understand the inmate); and
document the encounter (including the type of EC or accommodation(s)
rovided, and how the staff member concluded that the inmate understood

the encounter);

« Staff must understand specific methods for providing EC (e.g., speak
slowly, use simple phrases/words, allow more time for the inmate to
process information);

« Staff must document EC provided for clinical contacts, and various due
process events;

 

Page 211

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 25 of 298

RISE 218 at OL Fea te ORGARRENE CS uml CLERAMER TS BARC HON SBR ces
SABOT AMERICAN wir DisaatiT ES ACT ASSESSMENT

TSR Cl Tr ae
CONS UA TING

 

 

= The EGUSD education staff should be provided with necessary assistive
equipment to assist disabled inmates (those who have EC needs);

=“ The EGUSD education staff should have the resources to accommodate
learning strategies of those inmate-students who have special needs,
such as those with developmental, learning, vision, hearing, and speech
disabilities;

« Sign language interpreters must be provided as necessary for due
process events, clinical encounters, as well as educational and geligious
services when warranted;

« Classification and Inmate Disciplinary Hearing staff (as well r staff
during various due process events or clinical encounters\maust m all
reasonable attempts to carefully explain the process, g outcome,
etc., and provide EC during the encounter.

  
   
 

An effective EC Operations Order/Policy must contain limited to the

following references:

* Assurance of EC with all inmates during al or interactions;
» A higher standard or threshold for cess events and Clinical
encounters;

   
  
     
  
 
  

leV@l) for purposes of querying
ose who may not have been
al [developmental] disabilities, or
concerns);

raining for all staff.

* A general literacy trigger (e.g.,
inmates for inmate disciplinary ed
tested for learning disabilities
otherwise may have literac

* Relevant formal classroo

» Requirement that disabled“gmates with communication needs are
interviewed (and provided EC as necessary) as part of the inmate

grievance/appeal fgocess gs warranted.
References

28 CFR 35.130(b)(1 ublic entity, in providing any aid, benefit, or service, may
not, directly or t¥gugMcontractual, licensing, or other arrangements, on the basis

(i) ualified individual with a disability the opportunity to participate in
ben&@ from the aid, benefit, or service.

2 § 35.130(b)(3) A public entity may not, directly or through contractual or
otheRgrangements, utilize criteria or methods of administration:

 
 
  

(i) That have the effect of subjecting qualified individuals with disabilities to
discrimination on the basis of disability.

28 CFR § 35.130(a) requires that no qualified individual with a disability shall, on
the basis of disability, be excluded from participation in or be denied the benefits
of the services, programs, or activities of a public entity, or be subjected to
discrimination by any public entity.

 

Page 212

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 26 of 298

aoe 2:18 -at- 01 DOGMA ENT CO um et OdGea AR ro ARC HBA SBR ices
SR BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

SSR oT She
CON SUL TING

 

 

28 CFR 35.130(b)(4): A public entity may not, in determining the site or location
of a facility, make selections:

(i) That have the effect of excluding individuals with disabilities from, denying
them the benefits of, or otherwise subjecting them to discrimination; or

(ii) That have the purpose or effect of defeating or substantially impairing the
accomplishment of the objectives of the service, program, or activity with
respect to individuals with disabilities.

28 CFR 35.160 (a) (1) A public entity shall take appropriate steps to ure that
communications with applicants, participants, members of the “pub and

   

28 CFR 35.160 (b) (1) A public entity shall furnish appropriate iliary aids and
services where necessary to afford qualified individuals ies, including
applicants, participants, companions, and members £ public, an equal
opportunity to participate in, and enjoy the benefits ¢ grvice, program, or

activity of a public entity.

28 CFR 35.160 (b) (2) The type of auxiliaryal
effective communication will vary i
communication used by the individual; > length, and complexity of the
communication involved; and the cg ich the communication is taking
place. In determining what types €. i ids and services are necessary, a
public entity shall give primary c& gMeration to the requests of individuals with
disabilities. In order to be effective, Sxiliary aids and services must be provided
in accessible formats, ina timely manner, and in such a way as to protect the
privacy and independen f thegndividual with a disability.

service necessary to ensure
e with the method of

    
 
   
  
  

 
 

ivil Rights Division Disability Rights Section

 

23. we Ses of modifications in law enforcement policies, practices,
prgcedites does the ADA require?

Exargle - A department modifies the procedures for giving Miranda warnings
when arresting an individual who has mental retardation. Law enforcement
personnel use simple words and ask the individual to repeat each phrase of the
warnings in her or his own words. The personnel also check for understanding,
by asking the individual such questions as what a lawyer is and how a lawyer
might help the individual, or asking the individual for an example of what a right is.
Using simple language or pictures and symbols, speaking slowly and clearly, and
asking concrete questions, are all ways to communicate with individuals who

 

Page 213

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 27 of 298

aaCase 2:18-at-OL cate RBM RENT COUNTS OER Rr OM RECHO MLAB R ices
SRBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

ere errarae mera
CONSUL T ING

 

 

have mental retardation.

ADA Best Practices Tool Kit for State and Local Governments

Chapter 3

General Effective Communication Requirements Under Title II of the ADA

A. Providing Equally Effective Communication

     
  
    

 

 

Under Title II of the ADA, ail state and local governments are ired t#take
steps to ensure that their communications with people with ities are as
effective as communications with others. This requiremen eferred to as
“effective communication and it is required except y tate or local

nication would
Auestion or would

government can show that providing effective
fundamentally alter the nature of the service or prog(
result in an undue financial and administrative bu ,

What does it mean for communication to b
communication” means that whatever is
and understandable to people with dj
have disabilities. This is important beca
affect how they communicate.

ive’? Simply put, “effective
nw spoken must be as clear
ieg as it is for people who do not
e people have disabilities that

   
    
 
  
 

How is communication with Viduals with disabilities different from
communication with people witho disabilities? For most individuals with

disabilities, there is no difference. But people who have disabilities that affect
hearing, seeing, speakin§greadjgg, writing, or understanding may use different
ways to communica an e who do not.

8 pp. 3d 250 (D.D.C. 2015)

carcerated for 51 days. Prison staff never assessed
Plaintiffs tion needs. Assumed lip-reading and written notes were
sufficien iff asserts he asked for an interpreter for medical intake, health
sengles arf@yarious classes.

Pierce v. D.C.

   
    
 

Deaf individual

urt: Granted summary judgment for Plaintiff on effective communication
ar intentional discrimination. Denied prison’s motion for summary judgment.

Court: Prison violated ADA/504 as a matter of law by failing to evaluate
Plaintiffs need for accommodation when taken into custody.

Violation: Failure to assess needs of deaf inmate. Prisons have an
affirmative duty to assess the accommodation needs of inmates with known

 

Page 214

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 28 of 298

aC Se 2:18-at-04289 , OGURA ZB UGH LEHI AAREHE OL ABR ces
SABOT aula WiTh DISABILITIES ACT ASSESSMENT

CONSUL TI

 

 

disabilities taken into custody. Even if the individual has not made a specific
request. Prison officials cannot rely solely on their own assumptions.
Violation: Plaintiff was not provided with required interpreter. Requested
interpreter — evidenced by notes, testimony. Needed an _ interpreter
evidenced by differences in ASL/English versus (Udealing with complex
communications. Rejected argument that District employees said they
believed Pierce understood them. No undue _ hardship/fundamental
alteration.

Holmes v. Godinez 311 F.R.D. 177 (N.D. Ill. 2015)
Plaintiffs (deaf/hard of hearing inmates) argued that priso to provide
effective communication, including: Visual alarms and noti , access to
TTYs, hearing aids and batteries, other auxiliary aids.
Court: Found for plaintiffs (denied MSJ) and grq @ BS certification.
Case demonstrates the wide range of pr pamequiring access,
including: religious services, disciplinary S$, medical, mental health
and rehabilitation programs, educationalgn cational programming.

  
   

See also Bearden v. Clark Cty., 20 8693 (W.D. Wash. Mar. 24,
2016)
Advocates argue that effectiv cation requires prisons to provide

videophones, not just TTYs.

Recent agreements out,of Maryland and Kentucky
Deaf and hard of hea yymates will have access to videophones to

communicate with side of prison. Other select provisions: Visual
notification of, ora nouncements regarding: emergencies; Access to
interpreters an auxiliary aids and services; Broad scheme of policy
implementais irfg, outreach, and monitoring to ensure equal treatment.

 
   
  
 

 

Page 215

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 29 of 298

ened 18-at-OL cai e ARGUMENT COUNTY GE OXCRANER To BARC HON SER Ices

S * ‘BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
So cence DECEMBER 22, 2016
CONSUL TING

 

 

Administrative Segregation Unit, Total Separation, Disciplinary
Detention Unit

The Sheriffs Department County of Sacramento Correctional Services
Operations Orders and the Correctional Health Services Policies and Procedures
pertaining to Administrative Segregation process are outlined in Operations
Orders 06/03 Classification Process and 06/02 Housing Plan and Policy 1107
Decision Making-Special Needs.

Minimum Standards for Local Detention Facilities Title 15 - Crime Pr, ion and
Corrections Division 1, Chapter 1, Subchapter 42010 Regulation 1080% ules
and Disciplinary Penalties requires that:

   
  
  
  
  

Wherever discipline is administered, each facilit inistrator shall
establish written rules and disciplinary penalties tg7QuTm ate conduct.
Such rules and disciplinary penaities shall be state sino) and affirmatively,
and posted conspicuously in housing units an ookigy area or issued to
each inmate upon booking. For those inma afe illiterate or unabie to
read English, and for persons with disabi rovision shail be made for
the jail staff to instruct them verbally rO@ge them with material in an

understandable form regarding jail guley/and “disciplinary procedures and
penalties.

©

   
   
  
   
  

inciide, but not be limited to, persons
with a physical or mental impair bstantiaily limits one or more of their
major life activities or those pers gs with a record of such impairment or
perceived impairment that does not Include substance use disorders resulting

from current illegal use contrglled substance.
Operations Order Ci@ification Process states, “Prisoner classification

should be based on which affect the security of the facility, staff, and the
prisoner. Som factors include, but are not limited to:

“People with disabilities” are defi

cteristics, including gender, age, mental and medical

  

istory both in and out of custody, known gang affiliation, prior
ssiftation history, current charges or nature of charges against

prisoner.

=" cgal status, including propria persona (pro per) status, civil commitments,
extradition status, or detention as a witness.

= Administrative segregation considerations including prior peace officer or
corrections officer employment, gravely disabled status, and/or case
notoriety.

« Criminal sophistication, former victims or enemies currently housed within
the facility, status as a known law enforcement informant, sexual
orientation/transgender status, or status as an inmate worker.”

 

Page 216

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 30 of 298

ae 2:18- ~at-01 289. DOC MRT coum tt OLR AR Ae AIR FAB ABR nices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONS UAT 1 NG

 

 

“High Security Housing may be used to house prisoners at the MJ and RCCC
based on guidelines including, but not limited to:

« Prisoners with a documented history of in-custody assaults in the last two
(2) years. Assault history includes, but is not limited to, past cases of
assault and pending cases. Assault history includes predatory behavior
involving or victimizing other prisoners.

=» Prisoners with escape or attempted escape histories from secured
facilities within the last ten (10) years.

« Prisoners who have a current or past criminal histo volving
victimization of children or the elderly.
» Prisoners with two (2) or more major write-ups during t ent custody

period for rule violations.
= Prisoners who are validated gang members and/or_hg
related crimes.
» Prisoners who have charges filed against the
during the current custody period.

istory of gang

  

ult of a write-up

* Prisoners involved in cases that have erabie press coverage or
notoriety.”
“Medium and Minimum Security Housin be@ised to house unsentenced
prisoners at RCCC who do not meet Iteg@ for Special or High Security
Housing.
Special Housing refers to ho nated for prisoners with specific
segregation needs, status as | te workers, medical or mental health

requirements, and disciplinary isoftion. Special Housing needs will be

determined by the classigcation unit and by physical plant design and limitations
of each facility.

  

Speciai Housing m d to house prisoners at MJ and RCCC who have

special separati using needs, including but not limited to
» Me ntal health problems or disabilities which prevent the
pi s from caring for themselves in a jail setting, or who are required

Prisoners who are classified as Administrative Segregation, Protective
ustody, Total Separation, or Civil Commitment status, per Operations
rder 06/02.

* Prisoners who are placed in disciplinary isolation. A Hearing Sergeant will
assign prisoners to disciplinary isolation based on the findings of the
disciplinary hearing.”

“Classification officers will be responsible for conducting classification reviews in
accordance with but not limited to the following guidelines:

« For prisoners in High Security Housing, every thirty (30) days.

 

Page 217

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 31 of 298

RCBSE 2:18 BOL FRR + DRGUR MENTO UMTS ERMA rd AARC AO AL ABR ces
SABOT AMERICAN WrT DISABILITIES ACT ASSESSMENT

CON RUEL TING

 

 

« For prisoners in General Population Housing, after the first sixty (60) days
of custody.
* Upon request from custody staff, Medical Staff, Jail Psychiatric Services,
and/or court officials, or when the legal status of the prisoner changes.
«» When a prisoner is relocated and/or reclassified due to the outcome of a
disciplinary hearing.”
Operations Order 06/02, Housing Plan states, “the MJ and RCCC Classification
Unit will assign prisoners to a housing unit based on the current housin eds of

the facility and/or in accordance with Operations Order 6/03, ification
Process.”

  
  
 
  

“The MJ has two (2) floors, which have designated housing
used for prisoners who have received disciplinary isolation.

=» The 8 West 400 Pod is available for male discipligé
=» The 7 West 400 Pod is available for female disc#

Operations Order 07/03, inmate Discipline Pi te o inmate may be
deprived of the implements necessary to n an acceptable level of
personal hygiene. Inmates will be allow; eep or be provided with a
toothbrush, toothpaste, soap, shaving i nts¥comb and tampons/sanitary
napkins pads for female inmates. Inm il fe allowed to shower at least
every other day. While on disciplin
above items, a bible, and ail lega we include paper/envelopes/pencil for
legal correspondence.”

  

 
  
 
  
  

“Major facility violations shall be punishable by any of the disciplines listed in the
applicable regulations, well as loss of commissary privileges, social visits,
dayroom/outdoor recreatty inones housing unit programs, removal from
inmate worker stat , loss of good time, disciplinary isolation diet, and
disciplinary isolation I

  
  
 

moved from general population housing when a rule
d or if it could recur or incite other misconduct. To ensure
the saf security of the facility, an inmate may be moved to another
hougg uf in@luding a disciplinary housing unit, pending the outcome of either
i lin process or prosecution. A sergeant or watch commander may

his decision. The person making the decision will not be involved in the

An inmate may
violation i

   
   

Inmates found guilty of violating major rules may be moved to a disciplinary
isolation-housing unit to serve his/her discipline. The maximum time any
privilege can be suspended for a single facility Major violation shall not exceed
15 days. When multiple violations arise from a single incident, each violation may
be punished concurrently or consecutively, but shall not exceed 30 days
suspension. Any inmate on disciplinary isolation housing status for more than 30

 

Page 218

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 32 of 298

ROIS 218 AOL GREAT RENT But LRM RT BARC ONAL SBR ces
SRBOT BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONSULTING

 

 

days because of multiple incidents shall have a review by the division
commander before the disciplinary isolation status is continued. This review
shall include a consultation with health care staff and continue every 15 days
until the inmate is off discipline.”

The SCSD detention facilities TSEP and ADSEG Inmate Housing Plan outlines
the following privileges provided to TSEP and ADSEG inmates while they are
housed at the Main Jail. Inmates classified as TSEP and ADSEG
special consideration based upon their inability or unwillingness to be r other
inmates. In order to comply with Title 15, the SCSD detention Kies will
provide the base minimum Title 15 standards for inmates classifie
ADSEG.

“TELEPHONE — TSEP and ADSEG inmates shall be allow

 
 
    
  
 

© more than 5

contact numbers entered into the phone system at an Removing or
adding numbers will require a request identifying t r to be added,
person’s name, area code and relation to inmate.

CORRESPONDENCE —- TSEP and ADSEG s shail only be able to

correspond with 5 verified mailing addresges
adding names will require a request identi
the person’s relation to the inmate. This

COMMISSARY — TSEP and AD
approved item menu and will o

ny one time. Removing or
dress, receiver's name, and
ply to legal mail.

 
     
     
  

s shall only purchase from the
ed a maximum of $100.00 in their
account at any given time. TSE d ADSEG inmates will only be allowed a
maximum weekly gift order of $30.009If an inmate receives a gift order they will

not be allowed to order gommissary that week. Additionally, TSEP and ADSEG
inmates will gain eens pan only once per week.
READING MATERI and ADSEG inmates shall not be allowed to loan

ical¥#newspaper to any other inmate and will comply with the
the total number of publications allowed.

INMATE,O ION — TSEP and ADSEG inmates shall not be allowed to
have jeleWgiof¥playing when an inmate is not in the dayroom. During that time, a
jail grienfati video will discuss jail rules associated with general population and
T. atus.”

  
   
  
   

any book, peri
jail rules associa

Per icy 1107, Decision Making-Special Needs, “consultation between the
Facility Commander and the Medical Director is required for actions regarding
patients who are diagnosed as having significant medical or mental health
disorders, as follows:

« Housing assignments.
* Program assignments.
# Disciplinary measures.

 

Page 219

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 33 of 298

RBS 218 AO Leathe QRPHRT RENT CO UNTHOE CLERANIER To ARECA NAL SBR ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

SONTOLTiNS
CONSULTING

 

 

=» Admissions to and transfers from institutions.

Maximum cooperation between custody personnel and health care providers is
essential so that both groups are made aware of movements and decisions
regarding patients with special medical or psychiatric needs. For example,
health care staff must inform custody personnel when an inmate is suicidal,
homicidal, or inappropriately housed in the jail for health care reasons. An
inmate’s special needs may complicate housing or work assignments or
disciplinary management. Medications may need to be adjusted for safg#y at the
work assignment or before transfer.”

Observations

  
  

The Assessment Team toured the housing units that are dg

100 and CPF Pod 100. The Assessment Team al
designated inmates housed in 2-East where in ith Medical conditions and
inmates with assistive devices or disabilitie cannot ambulate stairs to
access visiting, outside recreation or show

Staff interviews
The Assessment Team interviewed

    
   
  
 

to rmine if disabled inmates housed
in the ADSEG, TSEP and Disc@} ention units have equal access to
programs and services as other in¥@tes housed in the general population units.
Classification staff stated that the de&&nation of TSEP is based on classification

factors that require an jgmate to be totally separated from other inmates and
includes type of charges Wigston behavior or high notoriety crime/person.

The criteria for escape risks, current validated prison gang,
assaultive towards her inmates, or who by the nature of their behavior
have demonstr ential for violence. Criteria for being placed in Disciplinary
Detention are ba the disposition of a major rule infraction. Inmates do not
receive wr and/or final notice of the decision made to place or retain

  

ther than a verbai notice at the time of placement or the 30-day
hi€h are conducted face-to-face. Inmates do not receive written
neice Ghd/or final notice of the decision made to place or retain them in ADSEG
housing. Staff stated that inmates are allowed to retain their HCAs in
, TSEP and Disciplinary Housing. Staff stated that inmates on TSEP
status are restricted to $30.00 of commissary in cell. All other programs, services
and activities are the same as general population inmates with the exception of
available education/self-help programs due to program space restrictions.

   

Inmate Interviews

The Assessment Team interviewed 9 inmates that were on TSEP and ADSEG
status. Of the inmates interviewed 5 were not aware of their classification

 

Page 220

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 34 of 298

REISE ZAG at OL ea FRA MANT CO ute CLERAIR Td BAREC HSA SER ices
SABOT saamoseuessrssve

CONSULT ING

 

 

designation and stated that they did not understand the classification process.
Three of the inmates stated that they couldn’t read without reading glasses.
There were 3 inmates with mobility impairments who stated that they had a
difficult time ambulating up the stairs to the visiting area and also to the yard.
Most inmates interviewed indicated that they would participate in education and
self-help programs if they were offered. The inmates housed in MJ stated that at
times yard is offered; however, some of those times it is offered at 1 or 2 a.m.
inmates also stated that the chaplain does come around, howevgr, very
infrequently. A few of the ADSEG and TSEP inmates claimed to fave littie
contact with JPS staff.

     
   
  

One of the inmates housed at the MJ (was formerly on TSEPAtats) indicated

that when he was on TSEP status, he was never informed ag E was on
that status, and he subsequently submitted a KITE to a why. He later
came to his own conclusion that he was placed on wause he was

sexually assaulted. He then agreed to go to PC sta ad remained on

TSEP for about another week.

Conclusion

Disabled inmates placed in TSEP, ADS
have equal access to the programs,
inmates. However, there are some
difficult time accessing visiting and
specific housing, as these barrie

 
   
 
   
 
  

isciplinary Detention housing
nd activities as non-disabled
ith disabled inmates having a
n yard. This is not based on their
Kist if they were in general population
housing. More than ninety percent the inmates interviewed were not aware of
their classification, which is main¥ due to staff not providing effective
Communication during tag classification interview. This is addressed in further
detail in the effective 5 section of this report. The Operations
Orders must includ ritwfia for placement into and the criteria for removal
from TSEP and AD us. This needs to be effectively communicated to
inmates to ensf&~ th¥y are aware of such criteria. Although classification staff
advised th t Team of the criteria for designation and placement into
TSEP a Status/housing, the Operations Orders do not include the
specifi for TSEP and ADSEG classification designation. The
ClagfificatiS{& training PowerPoint does detail the specific criteria for TSEP and
A classifications.

   
 
   
 

The erations Orders should also include the following specific privileges
afforded to segregated inmates:

« Hygiene;
# Exchange of clothing and bed linens and access to barbering and hair
care;

= Correspondence privileges;
# Opportunity for visitation;

 

Page 221

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 35 of 298

BCBS 2:18 AO Leite OR SAR RENT COUNT LCRA RTT BAREC HON SBR ces
SABOT AMERICAN WITH DISABIUTIS ACT ASSESSMENT

SoNTory es
CONS UL T ING

 

 

Opportunity to use the telephone;

Access to courts and counsel;

Access to leisure;

Access to legal research assistance services via a unit-based or delivery

system;

* Opportunity to exercise outside the cell a minimum of three hours per
week; and

» Access to programs and services that will generally include:
e Education;

Commissary;

Social Services;

Counseling;

Religious services; and

Medical and Mental Health Services.

References

28 CFR § 35.130 (a) states no qualified individ h Sability shall, on the
basis of disability, be excluded from participati r be denied the benefits of
the services, programs, or activities of Wpu entity, or be subjected to
discrimination by any public entity.

28 CFR § 35.152(b)(1) Public entig
detainees with disabilities shall
unusable by individuals with disa
denied the benefits of, the services’
be subjected to discrimination by any

Rs

 
   
   
   
 

nsure that qualified inmates or
Because a facility is inaccessible to or
, be excluded from participation in, or be
programs, or activities of a public entity, or
public entity.

 

Page 222

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 36 of 298

pC ase 2:18 -at OL Fat OREMR RENT Count OLERATERTE BAREC RO NAL SER hice
SRBOT aulcapetin WITH DISABILITIES ACT ASSESSMENT

SOnaULT ING
CONS UL TENG

 

 

inmate Grievances

The Sheriffs Department County of Sacramento Correctional Services
Operations Orders and the Correctional Health Services Policies and Procedures
applicable to the ADA Grievance process are outlined in: Operations Order 07/02
Grievances, 1435 Inmate Health Care Grievances, and Draft Operations Order
Inmates with Disabilities - ADA.

Minimum Standards for Local Detention Facilities Title 15 - Crime Prevgfftion and
Corrections Division 1, Chapter 1, Subchapter 42010 Regulations, § Inmate
Grievance Procedure requires that:

     
   
 
 
  
 

(a) Each administrator of a Type Il, Ill, or IV facility and T
hold inmate workers shall develop written policie d procedures
whereby any inmate may appeal and have resolvg@q es relating to
any conditions of confinement, included but no Gato: medical care;
classification actions; disciplinary actiogs; ggam participation;
telephone, mail, and visiting procedures; othing, and bedding.
Such policies and procedures shall incl

(1) a grievance form or instructions for rggste

(2) resolution of the grievance at the IgWesg&p

(3) appeal to the next level of review;

(4) written reasons for denial of
on the grievance;

(5) provision for response with reasonable time limit; and,

(6) provision for resolving questioN® of jurisdiction within the facility.

Per Operations Order re Grievances, Correctional Services shall provide a
Ww

    
 

a grievance;
tiate staff level:

each level of review which acts

  
   
  

written process that ailo tes to grieve specific conditions. All written
grievances shall re n response within a reasonable time limit and will
be resolved at the lo ropriate staff level.

  
   

int by an inmate regarding any condition of confinement,
tten or unwritten, in which an inmate contends that there is

A grievance is a
act, rule o

  

,

an infri upon his or her personal, human or constitutional rights. A
i ce Wagy Ynclude complaints against the substance of policies or rules, as
eit a : : te

 

« Medical care

* Program participation

» Telephone and Mail

« Visiting Procedures

# Food, Clothing, Bedding

 

Page 223

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 37 of 298

CBSE 218 At OF DARREN un LRM BARLAG AL ABR ces
SABOT pussietn all H DISABILITIES ACT ASSESSMENT

SontorTrine
CONS UL TENG

 

 

An inmate should first direct his/her issue to custody or supervising staff as the
issue should be resolved at the lowest appropriate staff level. if custody or
supervising staff is unable to resolve the issue, the inmate may file a formal
written grievance. The inmate has the right to file a grievance within five (5)
caiendar days following the occurrence of, or after the inmate became aware of a
specific incident regarding any condition of confinement, work project supervision
or home detention. A grievance regarding Department policy may be filed at any
time. Only one issue may be included in the grievance. if an inmate wghes to
challenge several issues, each issue must be set forth on a separate gqa@vance.

When an inmate requests a grievance form, custody or supervisi
provide the form. Once an inmate completes a grievance, the

  

turned into any housing unit staff assigned to the inmate’s ation or
staff assigned to supervise the inmate’s work project or ho ntion activities.
When an inmate submits a grievance, housing unit g staff shall
accept the grievance.

The receiving housing unit or supervising staff s in sign his/her name,
badge number, date and time of the accepta he grievance and return a

copy to the inmate. Housing unit or super
and resolve it if possible. Any action ta
or supervising staff shall be documente
separate grievance reply form. H
grievance and any reply in thegé
located on the second floor of thé
MJ Administration area; Administrafige Supervisor's box of the Work Release
Division), whether or not staff is able to resolve the problem.

ng “aff shall review the grievance
esonition offered by housing unit
rievance reply section or on a

   
  
  
  
 

ALL grievances and repli®&sp&li be forwarded to administration. Grievances
shall NOT be di ply because the issue has been resolved.
Administration will he’ grievance, scan it into the Department Records
Management (RMS) and distribute unresolved grievances to the
Ss) for review.

  
 
   

wil rove the resolution by signing and dating the grievance and reply, then
th to administration as required above. If the supervisor determines that
the grievance should be routed to a specific section for review and potential
resolution, the supervisor will note this on the grievance. The supervisor will then:

# Distribute the original copy of the grievance to the appropriate shift or unit
(i.e. medical, JPS, food services, home detention, work project.)

* Distribute the yellow or other copy of the grievance to the division
secretary or designee so the grievance can be updated with the

 

Page 224

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 38 of 298

aoe 2:18-at-01 059 - QO SUR MENT CO ute OCR rh MRE AB NAL SE ViCES
SABOT aeMaee Re UTES ACT ASSESSMENT

ContocrT tes
Cons ut tT ING

 

 

appropriate shift or unit handling the grievance into the grievance tracking
system.

The supervisor assigned to handle the grievance shall review the grievance and
all pertinent documents, reports, records and files related to the grievance. The
supervisor may distribute the grievance to appropriate staff for resolution. If the
appropriate staff person was not able to resolve the problem or the inmate
wishes to appeal, the supervisor will take the appropriate action necessary to
resolve the problem. This action or supervisor reply will be documen in the
grievance reply section or on a separate grievance reply form ce the
grievance is answered, the supervisor will forward the entire grievance any
responses to the watch commander or unit manager within 4) days for
review.

  
  

The watch commander/unit manager has (4) four days to d approve the
require further

response, add additional responses to the griev, d

investigation. The completed grievance response orwarded to the
assistant division commander for review. The ass} t Gaon commander may
approve the reply by signing the completed the event the grievance
involves staff conduct, the assistant divisiongco nder shall notify the division
commander who thereafter will decid should be forwarded to
Professional Standards. The assista commander may return the
package to a supervisor or the i i staff for further investigation if
needed.

    
     

 
   
  
  
  

When a grievance package is co te, the entire package shall be logged into
the facility's grievance tracking syste The original grievance and any replies
will be maintained by thegdivision for seven years. The yellow copy or other copy
and any response shail eo the inmate’s file. A copy of any response
will be sent back to matWafter the investigation is completed.

If the inmate is¢@jss ied with the reply, the inmate may send a written appeal
on a grievance the division commander within five (5) days of the initial
reply. Th mmander will decide the manner in which the grievance is

handle n¥ime limit may be extended upon mutual agreement by the division
compfan reprisal shail be taken against any inmate for filing a grievance
of f a grievance decision

Alli tes have the right to appeal and have resolved any grievances related to
any condition of their confinement; however, grievances are to be filed on an
individual basis. So-called “Group” or “Class-action” grievances are not
permitted. When multiple grievances are received from more than one inmate on
an identical issue, each such grievance will be processed individually. Each
inmate shall be provided with a response. A statement shall be included in the
response explaining that the grievance has been designated as one of multiple

  
  

 

Page 225

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 39 of 298

RC BSE 218 at OL ORGHRMENT CS UNE CRAMER TS BARECAB NAL SER ces
SABOT AMERICAN WITH DISABILTIES ACT ASSESSMENT

CONS UL TENG

 

 

identical grievances for processing purposes and the same response is being
distributed to each inmate.

The division commander, at his or her discretion, may refuse to accept
grievances from an inmate if it is found the inmate is filing an excessive number
of grievances of a frivolous nature or grieving issues that were previously grieved
and resolved.

Per Draft Operations Order Inmates with Disabilities - ADA, the intent ofgme ADA

Division Representative is to review requests, complaints and grieva related
to ADA issues, maintain the Division's ADA files, and provide trainffig cility
staff on auxiliary aids and services. The ADA Division Re tative” may
respond to ADA requests or ADA grievances and will ensu jlity ADA
Coordinators are updated and informed of all ADA issues ell as perform
inspections.

     
  
   
      

The ADA Coordinator, or his/her designee, is respon
division representative informed of all requests, c:

® eeping the ADA

ff grievances related
ces regarding disabilities,

Yfenial of ADA housing and/or
levances concerning conditions of
be made on a Grievance Form
following the guidelines in Operatf@@, Order (7/02), Grievances. All ADA related
grievances shall be routed through th® facility Compliance unit. The Compliance
unit will determine the Best course of action for the grievance (e.g. Medical,
Custody, Food SerioetNgnagen route it as deemed appropriate. The
Compliance unit wi A related grievances until finalized. A copy will
be forwarded to the rections Division Representative.

discrimination or who wants to appea
accommodation may submit a grie
ADA housing and/or accomm

   
  

hich an inmate claims the ADA housing and/or
causing an imminent threat to his/her health or safety shall
be exp copy will be forwarded to the facility Compliance unit. A copy of
any om r ADA conditions and/or accommodations made by an inmate
bej Id the California Department of Corrections and Rehabilitation (e.g.
pa hold, detainer) or for any Federal contract (e.g. U.S. Marshais,
immig@gtion and Customs Enforcement) shall be made available upon that
agency’s official request.

Any grievance

Per policy 1435, Inmate Healthcare Grievances, an inmate has the right to file a
grievance within five (5) calendar days of the incident regarding the problem with
his/her health care. Once an inmate completes the grievance, the grievance must
be turned into any housing unit custody staff assigned to the inmate’s housing
location.

 

Page 226

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 40 of 298

GREASE 218 atOLRA Ae ORGURA RENT CO uM R LLRMAR rE BAR LAB AL ABR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONSULTING

 

 

Custody staff will review each grievance submitted and forward the grievance to
the nurse who is responsible for handling inmate health care grievances. All
healthcare grievances will be logged into a CHS grievance log for tracking and
resolution. The nurse will review the grievance and all pertinent medical records.
The nurse may schedule a Priority Administrative Review appointment so the
patient-inmate can be medically assessed. A written response indicating the
action taken will be prepared and delivered to custody within ten (10) days.

  

days to review and approve, add additional responses to the

 
 
 

require further investigation. The completed grievance resgonse be
forwarded to the assistant division commander for review. The ant division
commander may approve the reply by signing the completea§ e event

the grievance involves staff conduct, the assistant divis} Ow mander, after
notification of the division commander, will decide if a
to Internal Affairs.

The assistant division commander may return thgPagka Correctional Health

  
 
     

package is forwarded to the respective i s employee responsible for
logging it into the facility's grievance tr. i i

If the inmate is dissatisfied with , me inmate may send a written appeal
on a grievance form to the division gmmander within five (5) days of the initial
reply. The division commander will decide the manner in which the grievance is

handied. Any time limit be extended upon mutual agreement by the division
commander or his/her des

 
 
  
 

All inmates have the
any aspect of @eir
individual basis.

ppeal and have grievances resolved with respect to
ealth care; however, grievances are to be filed on an
ofalled “Group” or “Class-action” grievances will not be

 
    
   
 
   
 

reviewed. n commander, at his or her discretion, may refuse to accept
grieva an inmate if it is found the inmate is filing an excessive number
of gg of a frivolous nature or grieving issues that were previously grieved

ved:

 

tions

The grievance coordinators at the MJ and RCCC provided the Assessment Team
with the categories used to track grievances. This listing identifies 8 Grievance
categories with 32 sub-categories and 1 Appeal category with 7 sub-categories.

Grievance — Heaith JPS
Medical - Treatment
Medicine

 

Page 227

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 41 of 298
mo 2:18-at-OL 059. DOCUMENT COURT OAc ro OAR CRIA BR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

SonsuLltTineg
CONS UL T ING

 

 

Grievance — Legal

Grievance — Other

Grievance ~ Policy or
Procedure

Grievance - Program

Grievance — Property

Grievance — Services

  
  

Treatment - Conduct not Medical Attention

Attorney
Courts
Law Library

Other - Commendations Maintenance Issues

Classification
Discipline

Facility

Other - Time Comps
Security

Education
Reentry
Religious
SWP Progra

Mail
Mone gsary/Me Co-Pays
Pe

VY: ynissary

Waray
Phones
Recreation
Showers
Visitation

ye — Staff Conduct Sexual Misconduct — Staff

rievance — Appeal

Treatment
Use-of-Force

Commissary - Items only
Discipline

Food

Law Library

Medical

Money - Welfare Kit Charge
Other

 

Page 228

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 42 of 298

gacase 2:18-at- O17 OR SUM RENT Cunt CLERMER Td MRECHONAL SER ces

SRBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

CONSULTING

 

 

There is no category for ADA grievances or appeals including requests for
reasonable accommodations. The grievance coordinators provided the
Assessment Team with the previous 90 days of grievances. Although there is no
specific ADA category the Assessment Team identified the grievances that are
ADA-related. A detailed summary of these grievances is as follows:

MJ 2 East: Inmate states he fell in the shower in 2 East Pod 100,
requested to use the 2 medical shower, requested medical needs
2 medical shower. Response states request for showering on edical is
a custody matter please discuss your request with custody;
MJ 2 East: Inmate requested assistance with showeringsgclaims Wurse
stated, “There is more important things to do beside J
your shower”. Response states this issue has already WagM addressed by
the Medical Director and the Director of Nursing;
MJ 8 East: Inmate states he is a developmenta
TABE scorer of 0.7. He states he needs help e with everything
and he cannot get it on TSEP. Deputy re e he was not aware
the inmate was developmentally disabl ate received assistance in
writing a letter and information about ly ges;
MJ 4 East: Inmate is requesting d shower chair. States he
slipped and fell in the shower.
MJ 8 East: Inmate states he stair’ chrono in CDCR. Inmate
states he is fully disakEd Ziue “Yo multiple disabilities. Needs
accommodations for healt rely;
MJ 8 East: Inmate states he%gan't walk that 1 step to shower. How will |
get to visit? He is not allowed tO shower with a chair. What was the doctor
thinking when h id | was clear? Response states “Patients who use
assistive douges Sy gheaes, walkers and crutches no longer require
icay floor; you are ordered a lower bunk, lower tier, an
extra mattres bianket;”

, ate requests access to showers with handicap railing,
th lower bunk. Claims he is forced to “bird bath” or use
Plas lippery chair. Claims he fell outside the shower. Claims he has
a ing on the floor;

ast: Inmate is requesting an extra mattress due to degenerative

isk disease. Response states an extra mattress was ordered;
J 8 West: Inmates states he is an Armstrong class member and requires
round floor, limited stairs, lower/bottom bunk, eyeglasses, hearing aids,
assistive device for mobility and mentai health care. Response states
inmate is provided a lower bed on a lower floor, as well as reasonable
accommodations for stairs. Will add that inmate will have personal and
attorney visits on the 2nd floor where there are no stairs. If you are unable
to navigate the stairs to the recreation area a Deputy will escort you
through the mezzanine level. You are already in contact with Jail Psych

 
  
 
 
 
  
   
 

ed inmate with a

     
     
   
 
 

rs

  
   
  

 

Page 229

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 43 of 298

alos 2:18 at 01259, DOBARRL eB URS UBAAR RARER OL BR ce
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONSULT ENG

 

 

Services; eyeglasses, hearing aids mobility devices were ordered at this
time;

= MJ 5 West: Inmate states he has a low bunk/low tier chrono that is not
being honored. Response recommends that inmate submit a HS KITE
requesting one;

» MJ 7 East: Inmate states he is totally disabled and can’t do stairs for
family and attorney visits. Response does not address inmates request
only medical care provided;

» MJ 4 East: Inmate is requesting glasses for trial, to see witng&ses and |
read documents. Response states that the Jail policy on glass€s been
revised to accept all glasses. Contact whoever can delive

» MJ 6 West: Inmate states he has fallen a few times
cane. Response states a cane was ordered. Medical
deputy regarding the cane that was ordered by | nggans

  
  
   
  
 

ed the cane;

# RCCC JKF: Inmate is requesting his psych medl Response states
medication were discontinued due to inma

» RCCC H Barrack: Inmate states h t receiving psych meds.
Response states he has orders for psych ications;

* RCCC SLF: Inmate states she eirt™ questioned in the hallway
outside the bubble by correcti and psychiatric staff while
inmate workers were around i alking by. “I don’t need anyone

to know my business.”
Staff Interviews

The Assessment Team interviewed he grievance coordinators for the MJ and
RCCC facilities. The arcstgigfrey haw at the MJ stated that she receives the
ft

  

custody-related grievance hey have been responded to by custody. The

e a sergeant’s signature. Deputies try to resolve
lowest level. There are no timelines in which the
grievance mus mpleted. Once the custody response is received, the
grievance j to the lieutenant for review and final approval. Once the
ones he custody grievance, the grievance is issued a log number

 
 
  
  
 

completed grievan
the grievance issue

and epgte

T fvances that require a medical response or are outside the purview of
cuS@fiy, are forwarded to the grievance coordinator by custody staff. These
grievawces do not have a completed response. For medical grievances, the
grievance coordinator emails a scanned copy of the grievance to medical staff for
response. Once medical staff completes the response, medical staff forwards
the typed completed response to the grievance coordinator. The grievance
coordinator prints the response and attaches the response to the grievance and
forwards the grievance and the typed response to the lieutenant for review and
approval.

 

Page 230

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 44 of 298

acre 2:18-at-01, 780 OR SURT RENT COUNTY CARA rh GARE RON ABR ices
SABOT aaiyeen WITH DISABILITIES ACT ASSESSMENT

CONS UL T ING

 

 

inmate copies of the completed grievances (custody and medical) are forwarded
to the floor officers and distributed to the inmates. The completed grievance is
scanned into the inmate record. There is no detailed policy of how custody staff
must distribute the copy of the grievance to ensure EC when issuing a grievance
response to a disabled inmate. Prior to May of 2016, all completed grievances
were shredded after being scanned; however, administrative staff is now
retaining the completed grievances.

The grievance coordinator at the RCCC stated grievances are plaged in a
designated grievance folder in the booking area. The grievances llected
every business day morning and afternoon. Once received, grjevan are
assigned a log number and entered into RMS. The grievancegMar@ assigned to
the appropriate area for response. There are no timelines in a ‘ i

must be completed. The grievances that require a medical resp&™|se are scanned
and emailed to medical staff for response. Once m
response, medical staff forwards the typed response to
The grievance coordinator prints the response an
grievance.

  
     
 
  

Once the grievance responses are receiv rievance is forwarded to the
sergeant and lieutenant for review and . ce the grievance response
is approved, the grievance and respon anned into RMS. The inmate
copies of the completed grievance d medical) are distributed to the

  

issuing a grievance response to a diSgbied inmate. All completed grievances are
shredded after being scanned.

To comply with the Augu 012, federal court order (County Jail Plan for
addressing Armstr embers housed in county jails), issued by Judge
Claudia Wilkins, in t r of Armstrong vs. Brown, Case Number 94-2307CW,

 
 
 
   

M = Notification - Requires level terrain no obstructions in the path of

travel. Ground Floor- Limited stairs. Lower/Bottom Bunk Only.

= "Wo (Disability Placement Program) DPP Code EOP — CDCR 2275-CJ -
Requires Ground Floor, Lower/Bunk, No Climbing, No prolonged standing.
Requests mental health treatment.

# DD1—-— CDCR 2275-CJ - Lower/Bottom Bunk. Requests help reading and
comprehending docs.

" No DPP Code CCCMS - CDCR 2275-CJ — Basic nonreader. Needs
reading glasses and help understanding documents.

 

Page 231

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 45 of 298

RC BSE 2B at OL eat QR EAR RENT CO UNH CARAS BARC TIO ABR ces
SRBOT ances WIT DISABILITIES ACT ASSESSMENT

CSR TC LT Tae
CONS UL T ENG

 

 

« DD2 -— CDCR 2275-CJ -— Requests assistance with reading and
understanding all documents.

The SCSD detention facilities medical staff stated that after receipt of a CDCR
2275-CJ, the patient's Electronic Medical Record (EMR) is pulled and reviewed.
The information from the CDCR letter attached to the CDCR 2275-CJ is placed
into the EMR chart in the clinical notes. The inmate is scheduled for a face-to-
face clinical visit with a doctor. During this exam the doctor evaluates and
determines if the accommodations listed on the CDCR letter and CDC 75-CJ
are appropriate.

Medical staff stated that they also receive the email notificatgmgfrom CR
notifying SCSD detention facilities and identifying each parol
including those subject to California Penal Code section being held in
SCSD detention facilities, each parolee with a disabilityst in the SCSD
detention facilities, each CDCR out-to-court prisoner Gability housed in
SCSD_ detention facilities and the  last-know aBilities and _ the
accommodations in housing or programming the eived as of the date
he or she was transferred from a prison. M taff stated that the same
process for the CDCR 2275-CJ listed abovgi wed for CDCR’s County Jail
Pian email notification. Medical staff sta t t® information is forwarded to
the facility lieutenant; however, the fa ant stated that custody staff
does not track the information provi al staff.

  
  
  
 

   
 
  
  
  
   

More than half of the housing u
assist inmates in completing grie
the inmate to other inmates or the “

grievance.
inmate Interviews VY

More than 35 perce inmates interviewed stated that they either did not
know how to ad&gss fhe grievance process or needed assistance in completing
and submit ces. These inmates also stated that staff had not
explaine nce process to them and that they had to rely on other
inmat eXWain the grievance process to them. About 10 percent of the
inmgfes, intQyiewed claimed that staff were reluctant to give them a grievance if
th@isg#e involved a custody staff member; however, custody staff was willing to
pro the grievance if the issue being grieved was a medical issue.

terviewed stated that they would not
es. The officers stated they would direct
useman” for assistance in completing the

   
    
 
  

  

gri

Conclusions

One of the most important tools for any jail is the grievance process provided to
inmates in order to file complaints regarding conditions as well as events in the
jail where the inmate believes their rights are violated, including violations of the
ADA. By providing inmates with a proper grievance process, the jail
administration can resolve issues within the jail environment before the

 

Page 232

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 46 of 298

spe Case 2:18-at-OL 089, AGU RENT CO UTA CLERMER ro OMREC HONE SBR ices

SKBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
. — DECEMBER 22, 2016

_ vennaenecennecanataNteitetCON OCC R AITO LC EOL
CONSULTING

 

 

conditions or events lead to litigation. For the grievance process to be effective,
inmates must be made aware of the process. Although the SCSD detention
facilities have adopted and published a grievance process, inmates are not being
made aware of the grievance process as required by the Minimum Standards for
Local Detention Facilities Title 15 - Crime Prevention and Corrections Division 1,
Chapter 1, Subchapter 42010 Regulations which requires that information
regarding the grievance process be made available during inmate orientation. As
stated in this report, orientation is not being provided to inmates.

Although the Draft Operations Order Inmates with Disabilities - AD aks to
the ADA Grievance Process, this Order has not been implement An sed
on inmates not being made aware of the method in to request
accommodations, disabled inmates essentially do not have request
accommodations for their disabilities or address disgumifNion based on
violations of the ADA.

 
   
 
  
 
  
 
 
    
  
 

Although the Draft Operations Order Inmates with
an expedited process for ADA grievances there tic timelines outlined
in the order.

The Draft Operations Order Inmates with
interim accommodations for inmates du
being processed and responded to.

The SCSD detention facilities’ A

yyne frame the ADA grievance is

e@ process does not comply with the
requirements of the “Opinion in St¥@ort of Order Distributing and Enforcing the
Amended County Jail Order and Plar®iated 8/28/12” (Armstrong v. Brown, 857 F.

Supp. 2d 919, 939 (N.DgCal. 2012), order enforced (Aug. 28, 2012), order affd,
appeal dismissed, 732 F. 55 geth Cir. 2013)).

Disabled inmates m oor ability to express themselves in writing and they
iffi with any task requiring reading or processing written
al@they may have difficulty with the grievance process which
nderstanding. Accordingly, correctional staff is duty-bound
to prov ding and writing assistance to disabled inmates who need
assi ry re than half of the staff interviewed indicated they would not
asgst glisabfed inmates in accessing the grievance process. The Draft
O ions Order Inmates with Disabilities - ADA requires that staff assist
disa inmates in accessing the grievance process, SCSD detention facilities
must ensure staff is trained in this requirement.

   
  

SCSD detention facilities must ensure the grievance procedures are readily
available to all inmates. Staff must make appropriate provisions to communicate
those procedures to the disabled. Because access to the grievance process
must be meaningful, staff must ensure that developmentally disabled inmates
can submit grievances and staff must provide the necessary assistance to all

 

Page 233

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 47 of 298

Bald? 2:18 at OLE ARGU RENT UNTER ORAMR AARC TON SBR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONS MUL TING

 

 

disabled inmates on a case-by-case basis to ensure that those who have
difficulty communicating in writing will be provided reasonable access to the
grievance process. The right of meaningful access to grievance procedures is
particularly important because an inmate must exhaust the jails administrative
remedies by complying with that procedure before he can access the courts.

Completed grievance responses are not effectively communicated to inmates
that are developmentally disabled and learning disabled.

Consideration must be given to requests for reasonable modjigation or
accommodations separate from the grievance process for inmateS toNgquest
ADA accommodations and modifications.

The CDCR 2275-CJ should be tracked in the SCSD detentio rievance
tracking system in RMS.

References

28 CFR §35.107 (b) Requires that a public
persons adopt and publish grievance proce
equitable resolution of complaints alleging a
Title II of the ADA.

28 CFR § 35.152(b)(1) Public entitj
detainees with disabilities shall ng
unusable by individuals with disa

  

t ploys 50 or more

ep
fiey providing for prompt and
SON that would be prohibited by

   
   

ii gMsure that qualified inmates or
leca a facility is inaccessible to or
ye" exciuded from participation in, or be
programs, or activities of a public entity, or

  
   
  
 

 
   
  
  

fig and Enforcing the Amended County Jail
12” (Armstrong v. Brown, 857 F. Supp. 2d 919,
939 (N.D. Cal. order enforced (Aug. 28, 2012), order aff'd, appeal
dismissed, 732 ‘5 (9th Cir. 2013)).

embers housed in county jails must have ready access fo
rievance forms, either the CDCR's Reasonable Modification or
odation Request form (CDC 1824) or a separate county jail
grievance form.” If Defendants elect to utilize the CDC 1824 form in any of

e counties, Defendants shall collect the grievance forms from class
members no less than twice a week, and shall provide copies to a
designated person at the county jail. Defendants shall respond to all
grievances within fifteen calendar days of receipt and make their best
efforts to ensure that necessary and reasonable accommodations are
provided. If a class member identifies the grievance as urgent or an
emergency (i.e., if it alleges a condition which is a threat to the parolee's
health or safety, or is necessary for participation or effective

 

Page 234

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 48 of 298

pxCase 2:18-at-01209- DSU rat Count Ot OLR R rt AARC A SBR ices

T=

SKBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
es — DECEMBER 22, 2016

CONSULT ING

 

 

communication in a parole revocation proceeding), Defendants shall
respond to such a grievance within five calendar days of receipt and make
their best efforts to ensure that necessary and_ reasonable
accommodations are provided on an interim basis. For the first six months
in which the plan is in effect, Defendants must produce fo Plaintiffs'
counsel on a monthly basis all grievances collected by Defendants
pursuant to this subsection. Production may shift to two times a year after
the first six months.

d. If Defendants contend that the process outlined in Paraga@p (c) is
unnecessary because a jail has an adequate disability gri ce press,

Defendants must certify, within thirty days of the accep their plan,
that each such jail's disability grievance policy co following
elements:

i. Is readily available to all class members he ® that county's jail
facilities;

r than fifteen calendar days
o

a mgsponse if the appeal alleges a
rolee's health or safety, or is
effettive communication in a _ parole

ii. Has an initial response deadline ofn
from receipt by the designated jail

iti. Contains a provision for expe@™j
condition, which is a threatghe
necessary for participatiq
revocation proceeding;

  
   
 
  
 

iv. Includes a provision for review of the parolee's request by medical staff,

if necessary;

v. Provides peal denials; and

vi. Requ tfigt a copy of each and every grievance and response be

pro endants at the same time it is provided to the Armstrong
ber.

N

 

Page 235

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 49 of 298

CdSe 218 at OLR OOGURRENT Ru CARRERE AARC AS Al SBR ces
SABOT aie WITH DISABILITIES ACT ASSESSMENT

CONS UL T TN G

 

Inmate Disciplinary Process

The Sheriffs Department County of Sacramento Correctional Services
Operations Orders and the Correctional Health Services Policies and Procedures
pertaining to the inmate disciplinary process are outlined in Operations Order
07/03 Discipline Pian, and Policy 1107, Decision Making-Special Needs.

Minimum Standards for Local Detention Facilities Title 15 - Crime Prevention and
Corrections Division 1, Chapter 1, Subchapter 42010 Regulations, § 1
and Disciplinary Penalties requires that:

 
 
     

Rules and disciplinary penalties shall be stated simply and
posted conspicuously in housing units and the booking are
inmate upon booking. For those inmates who are illiterate

English, and for persons with disabilities, provision shail ou c

nable to read
r the jail staff
to instruct them verbally or provide them with material j erstandable form

regarding jail rules and disciplinary procedures and

Minimum Standards for Local Detention Faciliti 15 - Crime Prevention and
Corrections Division 1, Chapter 1, Subchapjer 0 Regulations, § 1081 Plan
for Inmate Discipline requires that:

 

Each facility administrator shall deyelopagvri policies and procedures for
inmate discipline, which shall i biwWnot be limited to, the following
elements:

  
  
 

 

a) Designation of one or moré@subordinates who will act on all formal
charges of violation of facility rules by inmates, and who shall have
investigative and | iti
in disciplina y are involved in the charges.

b) Minor acts o
be handigg i ally by any staff member by counseling or advising the
inmate o ted conduct, assignment to an extra work detail, or

a work assignment without loss of work time credit. In

temporary loss of privileges such as, but not limited to, access to
el€Wgiol® telephones, or commissary, or lockdown for less than 24 hours,

y considered minor discipline if such acts are accompanied by
written documentation, and a policy of review and appeal to a supervisor.
c)Wajor violations or repetitive minor acts of non-conformance or repetitive
minor violations of institutional rules shall be reported in writing by the staff
member observing the act and submitted to the disciplinary officer. The
inmate shall be informed of the charge(s) in writing. The consequences of
a major violation may include, but are not limited to, loss of good
time/work time, placement in disciplinary isolation, disciplinary isolation
diet, or loss of privileges mandated by regulations. In addition:
(1) Charges pending against an inmate shall be acted on no sooner than

 
  
   
  
  

 

Page 236

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 50 of 298

CBSE 218 at LET QRPHRRENT COUN CCRT BARC HO NOL SBRhices
SRBOT oecaER WITH DISABILITIES ACT ASSESSMENT

CONS UL T ING

 

 

24 hours after the report has been submitted to the disciplinary officer
and the inmate has been informed of the charges in writing. A
violation(s) shall be acted on no later than 72 hours after an inmate
has been informed of the charge(s) in writing. The inmate may waive
the 24-hour limitation. The hearing may be postponed or continued for
a reasonable time through a written waiver by the inmate or for good
cause.

(2) The inmate shail be permitted to appear on his/her own behaff at the
time of hearing.

(3) Subsequent to final disposition of disciplinary chares the
disciplinary officer, the charges and the action ns be
reviewed by the facility manager or designee.

(4) The inmate shall be advised of the action taken e€ disciplinary
officer by a copy of the record required to Penal Code
Section 4019.5.

d) Nothing in this section precludes a fa ministrator from
administratively segregating any inmate t eral population or
program for reasons of personal, ment ysical health, or under any

inmates, staff, program, or
ary action or a review as

circumstance in which the safety
community is endangered, pendi
required by Section 1054 of thes

Minimum Standards for Local Dete s Title 15 - Crime Prevention and
Corrections Division 1, Chapter er 42010 Regulations, §1082 Forms
of Discipline states that:

  

isci

  
 
  

The degree of punitive actions taken by the disciplinary officer shall be directly
related to the severity of{pe rulginfraction. Acceptable forms of discipline shall
consist of, but not be limite e following:

a) Loss of privil

   
 

own for less than 24 hours.
work details.
of “good time” credits earned under Penal Code Section 4019.

 
  
 

isciplinary isolation.
Disciplinary isolation diet.

Minimum Standards for Local Detention Facilities Title 15 - Crime Prevention and
Corrections Division 1, Chapter 1, Subchapter 42010 Regulations, §1083
Limitations on Disciplinary Actions, states in part:

The Penal Code and the State Constitution expressly prohibit all cruel and
unusual punishment. Additionally, there shall be the following limitations:

a) If an inmate is on disciplinary isolation status for 30 consecutive days

 

Page 237

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 51 of 298

aco 2:18-at- OL 33 QOGUR ENT cout OLGR ard AARC IAL AB Rices
SK BOT oecemtaer Mor OR BIITIES ACT ASSESSMENT

SANA,
CONS UL TENG

 

there shall be a review by the facility manager before the disciplinary
isolation status is continued. This review shall include a consultation with
health care staff. Such reviews shall continue at least every fifteen days
thereafter until the disciplinary status has ended. This review shall be
documented.

b) The disciplinary isolation cells or cell shall have the minimum furnishings
and space specified in Title 24, Part 2, 1231.2.6 and 2.7. Occupants shall
be issued clothing and bedding as specified in Articles 13 and 14 gf these

    
   

day except that those inmates who engage in the destructi
or clothing may be deprived of such articles. The decigé

facility manager or designee during each 24-hour perio&
c) Penal Code Section 4019.5 expressly prohibits thg
to any inmate or group of inmates to exercise th

: ww punishment over
any other inmate or group of inmates.
itiRerPart 2, 1231.2.5, or

d) In no case shall a safety cell, as song yp
ts necessary to maintain an

Wied in Section 1265 of these

  
   
  
   
   
    

e) No inmate may be deprived of the i
acceptable level of personal hygie
regulations.

f) Food shall not be withheld as

h) Correspondence privileges

measure.
not Be withheld except in cases where
the inmate has violated espondence regulations, in which case
correspondence may be susfanded for no longer than 72 hours, without
the review and approval of the facility manager.

i) In no case shall ess tg courts and legal counsel be suspended as a
disciplinary measur

The SCSD deten wities Operations Orders 07/03, Discipline Pian,
specifically pe Ss e Inmate Disciplinary (Write-up) process for inmates and
detainees. Th ose of the Order is to standardize procedures for
administe e and disciplinary diets, establishing rules and penalties for
inmate d and to ensure a fair and impartial inmate disciplinary process in
accgg@fan it Article 7 of Title 15 of the California Code of Regulations (“Title
1am.

Sec |. Policy, states, “Prisoners accused of violating a facility rule shall be
provided a fair and impartial disciplinary process. Discipline shall be directly

related to the severity of the offense and shall be administered in a firm, fair and
consistent manner.

      
   
 

Section II. Compliance with California Code of Regulations Title 15, states in part,
“The discipline plan shall be administered in compliance with Title 15 of the
California Code of Regulations;

 

 

Page 238

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 52 of 298

ppCBSe 2:1 8-at- OLE ee OREM RENT CR unt CLERAUIER To BRECON SBR ces
SABOT wee ee ACT ASSESSMENT

° lena DENI T:
CONS UL TING

 

« All prisoners being housed will receive an orientation booklet that contains
all facility rules guiding inmate conduct and the corresponding disciplinary
penalties; and

s For those inmates who are illiterate or unable to read English, and for
persons with disabilities, verbal instructions or material in an
understandable form regarding jail rules and disciplinary procedures and
penaities will be provided;”

Section VI. Major Incident Procedures, states in part, “Once the
approves the report, the approving sergeant shall deliver a copy to
The sergeant delivering a written copy of the report to the inmate shall o
inmate’s signature on a copy, note the date and time of delivery at copy and
sign that notation.” Language within the Order also states,

  
  

=» “inmates must receive a written copy of the discipy rt at least 24
hours in advance of the hearing;

# Consequently, no disciplinary hearing for viol pending against an
inmate shall occur sooner than 24 ho E inmate has been
informed of the violations in writing;

 

=» The inmate may waive the 24-hougli ion and have a disciplinary
hearing conducted immediately upg& dgjiverWof the report in writing to the
inmate;

= The inmate will sign the apprggmat fe on the write-up acknowledging

  
 
  

the waiver;
« The waiver shall be doc
received a written notice tha

 
  

ed in the report. Once the inmate has
/she has received a disciplinary write-up

(PF-10), the violation must be acted on by the hearing sergeant within 72

 

idveii aggravated or if it could recur or incite other misconduct. To
the safety and security of the facility, an inmate may be moved to
nother housing unit, including a disciplinary housing unit, pending the
utcome of either the disciplinary process or prosecution;
« Inmates found guilty of violating major rules may be moved to a
disciplinary isolation housing unit to serve their discipline;
® Any inmate on disciplinary isolation housing status for more than 30 days
because of multiple incidents shall have a review by the division
commander before the disciplinary isolation status is continued; and
s This review shall include a consultation with health care staff and continue
every 15 days until the inmate is off discipline.”

 

 

Page 239

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 53 of 298

CBSE 2:18-at- OLE ORE RIENT COUNT CLERAEER To BARES NAL SBR ces
SRBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONSULTING
CONSUL T ING

 

Section Vil. Minor incident report procedures, states in part, “Custody staff
witnessing a violation of minor facility rules and wishing to impose any discipline
listed above will be required to complete an Incident Report Detail (PF-10) by the
end of shift.” It also states in part,

«= Upon completion of the report, the staff member writing the report shall
notify a sergeant so the sergeant can review the report and
approve/disapprove of the discipline. No hearing is required;

« Ifthe sergeant approves the discipline, the sergeant will note the gfiscipline
imposed in the PF-10 report;

» Awritten copy of the report will be delivered to the inmatep
unit officer. The staff member delivering a written copy
inmate shail obtain the inmate’s signature on a copy;
time of delivery on that copy; and

« The inmate will be allowed to appeal the supeg
grievance procedure.”

  
 
 
 
  
 
 
 
   
   
   
   
   
    

Section X. Inmate Appeals, states in part, “Inm
actions to a watch commander through the i
five days from the time the disciplinary decigs
also states in part, “Inmate appeals sha

working days from the time they were re@@j

Grievance procedure within
delivered to the inmate.” It
ed and returned within five
e watch commander.”

a section titled, “Conduct and
Conduct Codes.” The Conduct and
Discipline section outlines specifid@jights that inmates and detainees will be
afforded, their responsibilities withi¥ the process, categories of violations,

contraband, and discipl@ary process and penalties. The Rules of Conduct
Noy

The Inmate Handbook (ruleboo
Discipline”, and a section titled,

section lists the various r with corresponding descriptions (specific acts).

Although there is a ent in the Operation Orders that for those inmates
or@Mable to read English, and for persons with disabilities,

ely made by the jail staff to instruct the inmates verbally
h reasonable accommodations and/or materials in an
underst form regarding jail rules and disciplinary procedures and
pen no ch, staff does not routinely provide reasonable accommodations
fo@legPheartig-impaired or speech-impaired inmates (or other inmates) such as
ac to a qualified interpreter or accommodations for disabled inmates who
have %jgompromised communication skills, or who are otherwise unable to
meaningfully participate in an infraction hearing.

  
 
  
  

Observations

The Assessment Team observed several Major Disciplinary (Write-up) Hearings
at the MJ and RCCC jail facilities.

 

Page 240

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 54 of 298

ge 2:18-at-01 050. QOSUR ET Co unto GRAB TAREE HOI ABR ices
SABOT awenaN MeN OE BLITIES ACT ASSESSMENT

CONS UL TING

 

 

During observation of a hearing at the MJ, the Assessment Team observed the
following SCSD detention facilities disciplinary hearing practices: inmates are
permitted witnesses; inmates do not have a right to have the reporting employee
present at the hearing; facilities do not utilize a staff assistant employee or an
investigative employee system; hearing sergeants draw possible disposition
penalties from the Sacramento County Sheriffs Department Correctional
Services Inmate Rule Code Violation Schedule. Of concern was the location and
method of where and how the disciplinary hearings are conducted The
hearings at the MJ are conducted in the dayrooms or near the dayr s. The
hearings at RCCC were conducted just outside the pod doorways (mu area)
with the inmate and the hearing sergeant standing just outside thagagd.

 
   
   
    

During observation of a hearing at the MJ, the respective i
with a rule violation. The hearing sergeant asked the inmate ie was aware of

what happened, to which the inmate responded with ation, and there
were several back and forth questions and answeg

complained of safety concerns). The ser

rights.

anf

o’. ing: the sergeant read the report out
loud, the inmate provided an exphgg&ition, and there were a few back and forth
questions and answers. The sergeaM then asked how the inmate wanted to plea,
to which the inmate replied, “not guilty.” The inmate was found guilty and
igtion (but could maintain attorney visits or any

 
 
 
  

During observation of another he
the Assessment Team observed

  
 
   

program such as e
the inmate his right

  

to at circumstances as to what happened. The Assessment Team
n at the hearing was conducted in the unit indoor recreation area lobby,
apphdmately 30 feet from a 1-on-1 psychiatric interview with an inmate-patient,
with nO barrier to preserve confidentiality for the MH encounter or for the
disciplinary hearing. The sergeant asked the inmate, “do you think it is alright to
fight’, and asked him if he knew that fighting was against the rules. The inmate
replied “yes.” The inmate was found guilty, and assessed 10 days of full
restriction. The sergeant explained that the inmate would receive a disciplinary
shower every other PM shift, to which the inmate replied, “I don’t need a shower.”
The inmate made slight verbalizations about harming his parents. After the

 

 

Page 241

 
 

Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 55 of 298

acre 2:18-at-OL 089» OOSURI RINT COUNT ot OLERAUR rt AARC HO LL SBR ces
SABOT eceMaeR oe ACT ASSESSMENT

CONS UL T ING

 

 

completion of the hearing and dismissal of the inmate, the Assessment Team
asked the sergeant whether there was a process built-in to consult with a
clinician prior to the hearing to obtain input for MH purposes, specifically, wnether
the clinician believes the MH status may have contributed to some degree as to
the inmate’s actions. The sergeant indicted that there is no such policy or
practice.

During observation of a major violation hearing at RCCC, the Assessment Team
observed the following: the sergeant asked whether the inmate had mg®eived a
copy of the write-up, and asked if the inmate had any questions.
asked the inmate whether he wanted to plead guilty, not guilty, o
explanation, to which the inmate pled not guilty. The ser
happened, and the inmate responded. The sergeant asked
have pressed the emergency button and avoided the fight.

 
  
 
  
 
  
  

his assigned pod area. There was no explanation as ine position, whether
eo q &

 
   
  
   

Team observed the following; the sergeanj#eatRghe report and asked whether
the inmate had received a copy of, it@up, to which the inmate
hether he had been written up

plea, which was “guilty.” Severg Giieas and answers were delivered back
and forth, and then this hearing Weag/also halted with any further explanation or
disposition.

There were at least dditional hearing at the RCCC with very similar
observations.

  
 

The Assessment T able to observe the issuance of initial copies of
write-ups to inrgtesWi the MJ, however, our multiple requests to observe the
issuance of initia s of write-ups to inmates at RCCC was not facilitated.

ice of write-ups, the Assessment Team noted that the
contro uties issued the initial copy of the write-up to the inmate through
the gOntroNggom window slot. The deputies advised the inmate of the charge

the Inmate sign the document. The deputies issued the inmate a copy
vised the inmate that the sergeant would conduct the hearing. There was
no provided to ensure the inmate understood the charges and/or the
disciplinary process.

Staff Interviews

The Assessment Team interviewed sergeants who conduct disciplinary hearings
and issue initial copies of write-ups for major (and minor offenses), and also
spoke with deputies who issue initial copies of write-ups for minor violations. The
team was informed that the deputies primarily deliver the initial copies of the

   

 

Page 242

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 56 of 298

axa 2:18-at- “OL eae OSM ENT Count ERR rd AARCAB HE ABR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONS UL T ING

 

write-ups to the charged inmates. The team was also informed that within the
process, inmates/detainees receive an initial copy of the charges to which they
sign acknowledgement of receipt, or they can refuse to sign. Most of the
sergeants interviewed indicated that they read the write-up out loud in front of the
inmate.

The sergeants review and approve a deputy or staff member's report. A
sergeant then schedules a disciplinary hearing. Information regardjng the
minimum amount of time that a hearing can be scheduled from the datggind time
of initial issuance of the write-up report, was identified as 24 hours, iso 48
hours, but no more than 72 hours later, unless the charged inm i
right to prepare for the hearing, and therefore opts for a quic aring to be
conducted. The staff interviewed told the Assessment Tea
practice is for the opposite shift (AM versus PM) to cond
write-up reports written for the opposite shift. The hearig@s al comducted on the
floors/housing unit areas where the charged inmates/d@aineesfeside.

 
 
  
    
 

The staff that was interviewed indicated that the ould take away time

credits (for guilty findings) for major violati inmates who have been
sentenced by the court. The sergeants | t&@that they follow an approved
inmate disciplinary matrix for possible img’segYpenaties. Aside from time taken,
other penalties include but are not limit : SEP, loss of privileges, e.g.,

dayroom, visits, telephone calls, etc

The sergeants and deputies ac! that there is not an alert system or
tracking system to help them ident¥g inmates with disabilities, or those whose
disabilities may pose a barrier to’ communication, e.g., learning disabled,
intellectually (developme@fally) disabled, or those who may be deaf/hearing-
impaired, or speech- mo A hey mentioned the JIMS system PF10 screen
that provides them tmation, and may contain some disability-related

    
  
 

information. out a hypothetical scenario in which an inmate did
not understand ring or process, one of the sergeants mentioned that he
would not ing, would research the issue further, and might ask a

psycholggisgs to the best approach to deal with the inmate. When asked their
respo

  
   

e read it to the inmate, and that the hearing would be held at a later date.
sked about possible hearing-impaired inmates, one sergeant stated that
he wodid conduct the hearing by reading and writing with the inmate, and he
would maintain the written notes used back and forth until completion of the
writing of the disposition, then he would shred all notes used. Most of the
sergeants indicated that inmates receive final copies of the hearing findings, and
the sergeants usually deliver them. Some of the staff said that the inmate appeal
rights are written on the back of the initial and final report copies, but this was
inconsistent. He said that inmates cannot cail witnesses, and they can gather

 

 

Page 243

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 57 of 298

PRBS 218 at OL eat QAP MENT CO unt CACRaMRER TS BARC AO NE SBR ices
SABOT aecemoer Se Oe ABIITIES ACT ASSESSMENT

SOonesULTING

 

their own evidence for the hearings. The Assessment Team was also told that
there is no standard assistance provided for inmates who are “illiterate.” When
asked about the process when a charged inmate gets moved from a specific
building or pod to another, the Assessment Team was told that it is up to the
discretion of the respective hearing sergeant.

The staff explained that after completion of the disciplinary hearings, the
sergeant verbally explains his/her findings. However, the supervising lieutenant
can later modify the findings and disposition, and ultimately is the proving
authority for findings. Most of the staff interviewed stated that there 3 a final
copy of the disposition that is provided to the inmate. There is anggmplo who
tracks all inmate disciplinary actions. When asked, the interviewed
indicated that although inmates have appeal rights reg rite-up,
disposition and penalty, inmates do not receive any yori documentation
advising them of their appeal rights.

  
  
  

inmate Interviews

   
  
  
  
 
    

id not read and understand
= rulebook and other material
mining inmate literacy and

During the inmate interviews several inmates wp
(or had some difficuities with) a section of the i
used by the Assessment Team to assi
inmates who may have a history of dev
they did not fully understand the wri s. A few of the inmates were
unable to remember if they had reg -up in the past.

o

A summary of the statements mad
is detailed below.

= MJ inmate (Me lllnegs, prior special education): 5 write-ups; no
explanation about ri ile signing for initial copy or at hearing; process

is confusing; ided, no assistance provided;

   

assistance; no explanation of rights or process; was confused
d ed to research with no staff assistance; one sergeant explained
verything, and the other sergeant did not;

7 J inmate (Mental liiness): nobody explained the process or his rights

roughout the process;

» MJ inmate (Mental Iliness and likely Intellectual [developmental] Disability,
and prior Special Education): does not remember everything about the
process, was confused;

« MJ inmate: no EC, no explanation, was confused throughout entire
process;

 

 

Page 244

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 58 of 298

pax tase 2:18- ~at-O1 6a GRGURT RENT CounTy ts ORB RAGE -PAB Of 4B8 ces
SABOT a CcMaER He OC ABLITIES ACT ASSESSMENT

SS VTC TT ee
CONS Vk T ING

 

 

» MJ inmate (Mental Illness): 19 write-ups; no EC; never received final
copies; is afraid to appeal to risk getting a more serious penalty than was
imposed by the sergeants;

«» MJ inmate: served 3 weeks on disciplinary detention, and never received
initial copy of write-up; when he received write-ups for a different offense,
the staff member handed it to him without any explanation, and told him to
sign it;

= MJ inmate (Mental lliness); served disciplinary detention; his only goncern
was not being told his rights throughout the process and an expjg@ation as
to how the process works;

» MJ inmate (Mental Illness): no EC; no assistance;

* RCCC inmate (Mental Iliness)” no explanation at the ¥
initial copy; afraid to appeal due to the possibility of g a stronger
penalty;

* RCCC inmate: no explanation of charges, proce

* RCCC inmate; initial copy was slid under the d
had the hearing; sergeant did not explaj at the hearing; no
mention of appeal rights; never received copy summary;

*» RCCC inmate: while at MJ, never re n explanation as to charges,
rights, process at the time of issua copy of write-up;

*» RCCC inmate (Mental Iliness pecial Education): went to
administrative segregation vy
received an initial copy of t out did have a hearing.

  
 
  
   
  

 
 
 
 

Conclusions

Because a disabled inmate's literdcy level can impede his/her ability to
participate in jail service@, the regulations implementing the ADA require public
entities to take anoropratNsgpo ensure that the communication of information
concerning jail se tiWiies, and programs is as effective for the disabled
as for the non-di doing so, the jail must provide such services as are
necessary to” rd¥an individual with a disability an equal opportunity to
participate J ams and activities and in determining what services are

necess all staff must give primary consideration to the requests of the
indivi NX
|

ally” (developmentaily) disabled inmates may have poor ability to
ex s themselves in writing and will likely have difficulty with any task requiring
or processing written material. In particular, they may have difficulty with
disciplinary processes which require reading and understanding. Accordingly, jail
staff is duty-bound to provide reading and writing assistance to disabled inmates
who need assistance. Only through EC can staff guarantee that an intellectually
disabled inmate has meaningful access to the disciplinary proceedings. The Due
Process Clause requires that staff assistants provide EC to developmentally
disabled prisoners during disciplinary proceedings where there is a protected
liberty interest at stake.

   
    
 
 
   
   

 

Page 245

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 59 of 298

pase 2:18 at Od erate OBR MENT Count AERA Td BARC OAL SER Vices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

SoneutTrine
CONS UL T IMG

 

 

Additionally, when addressing inmate misconduct, staff members must take into
consideration the severity of the inmate's disability and the inmate's need for
adaptive services when determining the appropriate method of discipline. When
the inmate does not understand that he has broken a rule, staff should provide
the reasonable accommodation of direct instructions, prompting, or verbal
counseling. Only if the intellectually disabled inmate continues to engage in the
misconduct should staff resort to the disciplinary process.

Since inmates under the jurisdiction of the SCSD detention facilities cagfin some
cases lose good time credits if they are guilty of major violations, t cedure
for determining whether such misconduct has occurred must observe Sgrtain
minimal due process requirements based on constitutional cas

in Wolff v. McDonnell, 418 U.S. 539 (1974), the Supreme Cou
prisoners lose good time credits because of a discipy
entitled to:

  
  
 

nd that, when
se, they are

 
 
 
    
 

« Written notice of the disciplinary violation;

« The right to call witnesses at their heari

» Assistance in preparing for the hearing,

* Awritten statement of the reasons nd guilty; and
« A fair and impartial decision-mak ring.

A second important Supreme Cou
however, sharply limits the decis;
to be met in order to show that yo

Weiss and sets a higher standard that has
Ave a liberty interest.

The inmates have the right to assistance if illiterate and issues are complex. This

certainly includes inma who ,are intellectually disabled, mentally disabled,
learning disabled, and th o are unable or have difficulty reading and

comprehending.

The inmates m@{ berovided advanced written notice of charges which must be

given to the disciit charged inmate, no less than 24 hours before his/her
appearanc e Hearing Official. Additionally, applies or must be adhered
to:

ere“must be a written statement by the fact finders as to the evidence
relied on and reasons for the disciplinary action;

# Whe inmate should be allowed to call witnesses and present documentary
evidence in his/her defense if permitting him/her to do so will not
jeopardize institutional safety or correctional goals;

* The inmate has no constitutional right to confrontation and cross-
examination in disciplinary proceedings, such procedures in the current
environment, where disruption remains a serious concern, being
discretionary with the officials; and

 

Page 246

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 60 of 298

PRC ase 2:18 at OL ete OR SUR RENT Cum CERI T AARC HOA SER ices
SABOT DECEMBER ee mS ACT ASSESSMENT

Cons vl T tN GS

 

* Inmates have no right to retain or appoint counsel in such proceedings,
although counsel substitutes should be provided in certain cases.

There is no system in place for sergeants conducting the disciplinary hearings to
identify disabled inmates during the hearing process. Therefore, hearing
sergeants are not providing the necessary accommodations for disabled inmates.
Hearing sergeants do not provide EC for disabled inmates (learning,
developmental and vision), assistive devices are not provided for vision- -impaired
inmates (magnifiers and large print documents). Effective commu
required throughout the entire disciplinary process from the issuance é initial

  
  
  
  
  
   
 

during the appeal process. By not providing EC, disabied inm re not being
afforded equal access to the disciplinary process and their dug i

Disabled inmates (learning, developmental and ment Meare not being
provided staff assistance to ensure that they are awa
their position is presented during the disciplinary proceg

The SCSD detention facilities Operations Order
provision of accommodations for disabled inrgat

bcal practice must allow for
fnd should be mandatory.

In cases when an inmate indicates he/ Ss not understand the charges or
otherwise objects to the clarity of the w p as any question about it, the
Hearing Sergeant must not be allo ed with the hearing. This applies
even if the Hearing Sergeant d at a reasonable person reading the
charge would be able to understaNgthe nature of what the inmate was charged
with and there is no rational reasor§why the particular inmate might not have
been able to understand the charge (e.g. inmate’s inability to read or limited
intellectual capacity). R mbgp, there is no effective tracking system to alert

of arfnate’s disability that would limit his/her ability to
e charges, the Hearing process, and the inmate’s

rights. Additio d as stated above, inmates are not being provided staff
assistance to en ir position is presented at the hearing.

    
    

   
  

adaptive support needs of the inmate (if applicable) when
rmination of the method used to address the misconduct.

   

h a sergeant who was interviewed stated that he would request
ion from mental health if it appeared that the inmate’s mental health
contributed to the violation, this is not policy, and it is not uniformly applied. Staff
should consult with mental health staff in cases where an inmate in the mental
health program has received a disciplinary write-up, so that mental health staff
can provide information relative to the inmate’s mental health status at the time of
the offense and information regarding the potential mental health implications of
the penalty being imposed by the Hearing Sergeant (e.g., DD, TSEP, loss of

 

Page 247

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 61 of 298

REISE 218 at Ol Feather OREM ANT COUNT EE SACRA RT BARC TOL SBR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONS UL T ING

 

 

visits, phone etc.). Imposing these types of penalties may have a detrimental
effect on the inmate’s mental health and well-being.

The policy states that an inmate can grieve/appeal a restriction to the watch
commander, but it does not require a face-to-face review to ensure the inmate’s
position is presented during the formal review process. In addition, violations of
policy and jail rules for inmates with mental health concerns or inmates with
developmental disabilities may be as a result of their disability and staff may not
be aware of these factors when determining the method of intervention/g&cipline.
Placing an inmate who is acting-out based on his mental health ition in
isolation may be detrimental to his mental health and well-being.

References

28 CFR§ 35.152(b)(1) Public entities shall ensure thateg
detainees with disabilities shall not, because a facilj
unusable by individuals with disabilities, be excluded fp j
denied the benefits of, the services, programs, o Vig
be subjected to discrimination by any public enti
ual with a disability shall, on
atioM in or be denied the benefits

28 CFR § 35.130(a) requires that no qualifj
lic entity, or be subjected to

d inmates or
actessible to or
cipation in, or be
a public entity, or

      
     
   
   
 

the basis of disability, be excluded from g&rtigs
of the services, programs, or activities
discrimination by any public entity.

28 CFR § 35.130(b)(7) states a public entity shall make reasonable
modifications in policies, practices procedures when the modifications are
necessary to avoid discrimination on the basis of disability, unless the public

entity can demonstrate gt makjng the modifications would fundamentally alter
the nature of the service, pRagrgfn or activity.

28 CFR 35.130(b)( lic entity, in providing any aid, benefit, or service,
may not, director tough contractual, licensing, or other arrangements, on the

(ii) @ffo
otbgrs;

   
  

qualified individual with a disability an opportunity to participate
from the aid, benefit, or service that is not equal to that afforded

Provide a qualified individual with a disability with an aid, benefit, or
s@wice that is not as effective in affording equal opportunity to obtain the
same result, to gain the same benefit, or to reach the same level of
achievement as that provided to others;

28 CFR 35.130(b)(3) A public entity may not, directly or through contractual or
other arrangements, utilize criteria or methods of administration:

(i) That have the effect of subjecting qualified individuals with disabilities to
discrimination on the basis of disability;

 

Page 248

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 62 of 298

ga Se 2:18 at Leite FRSA RENT County CLEANER rd BARCEL SER ces
SABOT aeceMoeR ene ns ACT ASSESSMENT

CONS UL T ING

 

 

(ii) That have the purpose or effect of defeating or substantially impairing
accomplishment of the objectives of the public entity's program with respect
to individuals with disabilities; or

(iii) That perpetuate the discrimination of another public entity if both public
entities are subject to common administrative control or are agencies of the
same State.

28 CFR 35.130(b)(4): A public entity may not, in determining the site or jocation
of a facility, make selections—

(i) That have the effect of excluding individuals with disabilities m, ying
them the benefits of, or otherwise subjecting them to discrimjyf®pn; or

(ii) That have the purpose or effect of defeating or substaag niring the
accomplishment of the objectives of the service, prograf®Zor activity with

respect to individuals with disabilities.
28 CFR 35.130(b)(8): A public entity shall not impose (an) eligibility criteria
p@Dility or any class of

that screen out or tend to screen out an cava oop

   
   
   
 

 
   
   
    

  
 

individuals with disabilities from fully and equa Bying any service, program,
or activity, unless such criteria can be showpgto WaMecessary for the provision of
the service, program, or activity being offe

The information below is for re ly. Due to the settlement
agreement and approval by the ra urt, the information outlined is
applicable to disabled inmate e Armstrong v. Brown settlement
agreement.

“Armstrong v. Davis (no trong v. Brown) amended January 3, 2001,

As a result of the ADA, ns court approved settlement agreement for CDCR, titled,
mandates the follo

Disciplinary Pr Ss

Reason b. odations shall be afforded inmates with disabilities in the

   
  

re a fair and just proceeding, the assignment of a Staff Assistant (SA)
an Investigative Employee (IE), as provided in CCR Sections 3315 (d)(1)
ay be required for the inmate. The inmate and/or SA or IE may need to
be assigned by a bilingual aide or qualified interpreter in order to ensure effective
communication. Additional accommodations may be appropriate. All written
notes utilized and exchanged for effective communication between the inmate
and staff shall be attached and included with the disciplinary documents for
placement in the inmate’s central file.

The information below is for reference only. Due to the settlement

 

Page 249

 

 
 

Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 63 of 298

Ro 2:18 -at-OLe rir ARGH RENE COURT CARER ARCTIC SBR ices
SABOT muscle HTH OE ABLITIES ACT ASSESSMENT

CONS UL TENG

 

agreement and approval by the Federal Court, the information outlined is
applicable to disabled inmates under the Clark v. California settlement
agreement.

As a result of the ADA, the court approved settlement agreement for CDCR, titled,
“Clark v. California” amended March 1, 2002, mandates the following:

DISCIPLINARY PROCESS

To assist DDP inmates in conforming departmental rules and regulafOnsNgjl staff
who interact with this population must closely monitor the inmate ily aci¥ities.

  
    
 

An employee may attempt to address problematic behavior inf ., direct
instructions, prompting, verbal counseling. The employee t ensure the
of continued

 
 

misconduct. If this informal intervention successfully
further disciplinary action is required. If the inmate con®
informal intervention was not successful or the b jOPWES of a serious nature
the misconduct must be handled in accorda CCR, Title 15,starting at
Section 3310. The method of discipline may grcl

inmate understands (to the best of his/her ability) the cong®®

e Issuing a CDC Form 128-A, Chro stgffial Counseling

e Issuing a CDC Form 115 the m r observing the misconduct must
take into consideration t iy of the inmate's disability and the
inmate's need for adaptive Sw@port services when determining the method
of discipline.

To assure a fair and ju rocegding, if the misconduct is recorded on a CDC
ive ious rules violations), all DDP inmates must be
be any staff who have received training referenced
ining in due process hearings. The assigned SA may be
ide, reader, mental health clinician, etc., as necessary. In
, Title 15, Sections 3318(b) and 3315 (d)(2), the SA must:

 
    
  
 
 

assigned an SA. Th
in Section X, Dean
assisted by a bi
é

inmate of his/her rights and ensure that he/she understands the
Dy" "ary procedures to the best of the inmate's ability;
Help the inmate to prepare for the disciplinary hearing;
epresent the inmate's position at the hearing;

Ensure the inmate's position is understood;
Ensure the inmate understands to the best of his/her ability the decisions
reached;

e Provide the hearing official with information related to the inmate's
developmental disability and the adaptive support services required;

e Be present at the disciplinary hearing and all interviews related to the
disciplinary process;

 

Page 250

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 64 of 298
CBSE 2:18 at OL Feat ARATE NT CO unt CLeraMAER TS CAREC HNL SERVices
oR BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

nae nreeemetremnminesnee
CONS UL T ING

 

e Refrain from giving legal counselor specifying the position the inmate
should take in any disciplinary proceeding; and
e Additional assistance as appropriate.

The SAs and hearing officials must be trained to communicate with DDP inmates.
The SA must complete courses in the Overview of Developmental Disabilities,
Staff Assistance for Inmates with Developmental Disabilities, and the Overview of
the Inmate Disciplinary Process.

If the inmate is found guilty of a rules violation, the Chief Discipina fficer
(CDO) must review the completed CDC Form 115 in accordancggm@jh CCRP Title
15, Section 3312.

   
  
 
  
   
 
  
  

ith clinicians concerning the
velopmental disabilities must
, Post Orders, and Operational
accordance with CCR, Title 15,
C Form 115 may be changed before,
during, or after a disciplinary heaMg from serious to administrative. Other

Procedures of all designated in

 

Affirm, reverse, or

e
e
e Dismiss @e c
e
e
e

ombination of any of these actions.

~N
lf @ DQ inrfate exhibits on going behavioral problems, institution clinical staff
shai@fefer the case to HCSD Clark Coordinator for assistance in assessing the
cause® of the behavior and creating an intensive behavioral modification and
treatment plan.

The ADA Coordinator will review CDC Form 115s at least monthly to identify any
patterns of misbehavior that may be related to the DDP inmates’ disabilities (see
Section VI, L).

 

Page 251

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 65 of 298

RISE 218 at Od eerie ORGUR MENT BUNT SACRA RT BRECON SERces
SABOT aECEMaee WITH DISABILITIES ACT ASSESSMENT

CONSULTING

 

U.S. Department of Justice Civil Rights Division Disability Rights Section
Commonly Asked Questions About The Americans With Disabilities Act
and Law Enforcement

il. Interacting with People with Disabilities

     

8. Q: What steps should officers follow to communicate effectively with an
individual who is blind or visually impaired?

A: It is important for officers to identify themselves and to state rly and
completely any directions or instructions -- including any information™gat is
posted visually. Officers must read out ioud in full any documeg pat a person
who is blind or visually impaired needs to sign. Before
fingerprints, it is a good idea to describe the procedures in ad
individual will know what to expect.

 
   
  
 

r ce so that the

lll. Effective Communication

11. Q: If the person uses sign language, what kj communication will require
an interpreter?

A: The length, importance, or comp xipf ofgithe communication will help
determine whether an interpreter is S effective communication.
e« Inasimple encoun checking a driver's license or giving

street directions, a no d and pencil normally will be sufficient;

* During integogations and arrests, a sign language interpreter will
often be roNgeof to effectively communicate with an individual

who u i guage;

   
    
  

le@ality of a conversation will be questioned in court, such as
anda warnings are issued, a sign language interpreter
necessary. Police officers should be careful about
NX iscommunication in the absence of a qualified interpreter -- a nod

the head may be an attempt to appear cooperative in the midst
of misunderstanding, rather than consent or a confession of
wrongdoing;

e In general, if an individual who does not have a hearing disability
would be subject to police action without interrogation, then an
interpreter will not be required, unless one is necessary to explain
the action being taken.

18. Q: Procedures at my office require citizens to fill out forms when reporting
crimes. What if the person has a vision disability, a learning disability, mental

 

Page 252

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 66 of 298
aC ase 2:18-at- 0109 OR SUR ANT COURT CLARA Tt QARECT OA SER ices

SABOT Ke BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016
CONSULTING ONS UL T TN G

 

retardation or some other disability that may prevent the person from filling out a
form?

A: The simplest solution is to have an officer or clerk assist the person in
reading and filling out the form. Police officers have probably been doing
this for years. The form itself could also be provided in an alternative
format. Providing a copy of the form in large print (which is usually as
simple as using a copy machine or computer to increase type size) wj
make the form accessible to many individuals with moderate vigéin
disabilities.

V. Modifications of Policies. Practices, and Procedures

 

 
  
 
 
    
 
   
  

   
 

23. Q: What types of modifications in law enforcement pgiasa ctices,
and procedures does the ADA require?
A: The ADA requires law enforcement agenci reasonable

Cige
€ ocedures that are

ith disabilities, unless
alter the program or
whgth a police or sheriffs
ctices to accommodate a

modifications in their policies, practices,
necessary to ensure accessibility for indivi
making such modifications would fund
service involved. There are many wa
department might need to modify it
person with a disability.

Example: A department modifié e procedures for giving Miranda
warnings when arresting an individu® who has mental retardation. Law
enforcement personnel use simple words and ask the individual to repeat
each phrase of the warn in b@r or his own words. The personnel also
check for understa b ing the individual such questions as what
a lawyer is and h er might help the individual, or asking the
individual for ex. le of what a right is. Using simple language or

pictures and sy is®speaking slowly and clearly, and asking concrete
questions, $s to communicate with individuals who have mental

COON

   

 

Page 253
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 67 of 298

BaCBSe 218 at O LG ORGAR RANT CO UNS CCR TS BARC TOL SERices
SR BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONS UL TENG

 

Inmate Orientation

The Sheriffs Department County of Sacramento Correctional Services
Operations Orders pertaining to inmate orientation are outlined in Operations
Orders 04/07 Dress In/Dress Out Procedures, 04/08 Prisoner Orientation and
07/03 Inmate Discipline Plan.

Minimum Standards for Local Detention Facilities Title 15 - Crime Prevention and
Corrections Division 1, Chapter 1, Subchapter 42010 Regulations, § 1036 Inmate
Orientation requires that:

 

1) correspondence, visiting, and telephone u
2) rules and disciplinary procedures;

3) inmate grievance procedures;

4) programs and activities available
5) medical services;

6) classification/housing assig
7) court appearance where sg

§ 1080. Rules and Disciplinary Penaities requires that;
Wherever disciplige is a@gfMiistered, each facility administrator shall establish

written rules an wary penalties to guide inmate conduct. Such rules
Ities shall be stated simply and affirmatively, and posted

   
 
  

  
   

and
i Ne verbally or provide them with material in an understandable form
ing¥ail rules and disciplinary procedures and penalties.

§ 10 efines people with disabilities as including but not limited to:

Persons with a physical or mental impairment that substantially limits one or
more of their major life activities or those persons with a record of such
impairment or perceived impairment that does not include substance use
disorders resulting from current illegal use of a controlled substance.

 

Page 254

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 68 of 298

RC ISE 218 at OL Feit ARERR NE CO uma CLCRaMERTS CARECH NAL SBR ices
r—) BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONS UL TING

 

Per Operations Order 04/07, Dress in/Dress Out Procedures, custody staff shall
provide the prisoner with orientation materials in accordance with Operations
Order 04/08 Prisoner Orientation.

Per Operations Order 07/03, Inmate Discipline Plan, ail inmates being housed
will receive an orientation booklet that contains all facility rules guiding inmate
conduct and the corresponding disciplinary penalties. For those inmates who are
illiterate or unable to read English, and for persons with disabilities, verbal
instructions or material in an understandable form regarding jail wales and
disciplinary procedures and penalties will be provided.

plan,*rules
pe made

A copy of the inmate orientation book describing the inmate di
and penalties shail be kept at the Public Counter/Gatehouse
available to the public upon request.

   
  
   
 

Per Operations Order 04/08, Prisoner Orientation,
responsible for providing each inmate with an orienta
each inmate a verbal orientation prior to being lo i

Inmates shall be provided with an inmate orie handbook, which includes
but is not limited to the following informatio

Correspondence, visiting, and tel e wage rules.
Rules of conduct and discipli res,

inmate grievance procedu
Available programs, activiti
Medical, dental, and psychiat

Custody staff are a a being able to provide inmate orientation
na

  
   
  

nd inmate services.
ervices.

information in a format re understandable to inmates. Considerations for
providing this infor es, but is not limited to, the following:

    
   
  

» Inmates ot speak or write English.

= Inmates bilities such as hearing or visual impairment.
Custody,s onsible for providing a verbal orientation in summary to all
inmat

   
   

s Fao the inmate(s) being housed in a housing unit. The verbal
Oriegfation Negludes, but is not limited to:
Explaining the basic rules of conduct of the respective facility.
eferring inmates to the inmate handbook or other appropriate orientation

information.

Inmates are provided the opportunity to have questions answered about their
housing facility or incarceration. The methods inmates may use to ask questions
include, but are not limited to:

= Prisoner request forms.
* Medical, dental, and psychiatric service request forms.

 

Page 255

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 69 of 298

RASC 2:18 -at OL eee QRPRTRENT COUNT SAARAUER TS BARC MAL SER ices
SABOT aa toe WITH DISABILITIES ACT ASSESSMENT

CONS UL TING

 

 

« Direct questions to custody staff.

Orientation information may be provided in person and/or by using a video format
presentation prepared by the respective facility. At the MJ, the orientation
materia! will be presented by custody staff in property. At RCCC, the orientation
material will be presented by custody staff during intake.

Orientation information may be given in the housing unit to supplement the
information given at the above locations at each facility.

Observations

The Assessment Team observed the intake/booking/classificatj nd hosing
process at the MJ, as well as intake and processing at RCC
female inmates.

  
 
   
  
  
  
  

At the MJ, on several occasions during the day shift (O6g hdurs) and night
shift (1800-0600 hours), the Assessment Team obffe e entire intake,

various parts of the process, whether int@ke Moolging, medica! screening, mental
health screening, or housing. Note
ing particular inmates go through
each phase of the process, eral more of these inmates were

observed through the entire process

There is no video orientajjon provided at the MJ, however, inmates that are being
housed at the MJ are sh aP. video. This video is shown after the inmate
has been dressed into JaFissued clothing in the felony holding tank. When
observing the MJ d rocess the Assessment Team noted that there are

inconsistencie
out process. othe teams was observed providing all inmates with an

    
 
  
  

, other team didn’t offer or provide the inmates with an
/Detainee Handbook during the dress out process. All of the teams
requi the inmates to sign the Inmate/Detainee PREA Attestation Form
indicating that they had received the inmate handbook and had viewed the PREA
education video, even though they had not received the inmate handbook.

At no time was there any verbal inmate orientation as to the jail rules,
expectations, or information relative to programs, services or activities, nor was
any information provided to inmates (including those with disabilities) with regard
to emergencies, alarms, evacuations, disability programs or services. The

 

Page 256

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 70 of 298

ge CaS€ 2:18-at-01 059. DOCU RN T coum CARER TE AARC AOE SBR ices

SRBOT , BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
a DECEMBER 22, 2016

CONSULTING

 

 

Assessment Team also observed the classification process, and there was no
verbal orientation provided during the classification interview either.

At the RCCC, the Assessment Team made numerous attempts to observe
inmate processing; however, as most of the new arrivals are processed through
the MJ, the team was unable to observe new arrivals being processed at RCCC.

The Assessment Team notes that at RCCC, ICE detainees are required to
receive orientation. The RCCC detainee orientation is a typed 2-page ument
that notes “To Be Read To The Detainee” and reads as follows:

The RCCC Detainee Orientation

  
  
   
   
 
 

The following information must be read to all U.S. Immigr
Enforcement (ICE) detainees during intake/classification proc
the Rio Cosumnes Correctional Center (RCCC). A signg®@ cop
shall be placed in the detainee’s file.

after arrival to
omthis document

You are currently being detained by the Wfation and Customs

Enforcement (ICE) pending the outcome of y igration proceedings. This
facility is the Rio Cosumnes Correctional teRZRCCC), which is operated by
the Sacramento County Sheriffs De t. YThe facility is located in
Sacramento, California.

The following is a brief overview CCW policies and services available to
you at the facility. Detailed infor: ch of the below items can be found in

the RCCC Inmate and Detainee Ori@tation Handbook.

e Detainees house@at RCCC must follow all facility rules. These rules must
be followed or yo opt to disciplinary action. Anyone accused
of violating ii shall be provided a fair and impartial disciplinary
process.

e All detain be counted a minimum of six times in a 24-hour period.
ill generally occur before meals and during shift exchange.
no talking or activities allowed during any count. Ajl detainees
on their assigned bunks until count is clear.

   

eals are served three times a day. Special allergen free food trays are
vailable for those with a doctor’s order. Special religious food trays are
vailable for those who are approved by the facility Chaplain.

e All detainees will be issued jail clothing, bedding, a towel, and personal
hygiene kit. Laundry services for all clothing and bedding will be provided
on a regular basis.

e All detainees will have access to telephones, mail services, incoming
email services, visitation, televisions, outdoor recreation, religious

 

Page 257

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 71 of 298

pape 218 at OL RG AGAR RANT OTHE LRM AR TF RARE AON ABR ices
SABOT auealetin os ACT ASSESSMENT

CONS UL TING

 

programs, and a variety of reading materials. A schedule of programs
services and daily activities is posted in your housing unit.

e All detainees will be afforded access to the law library. To visit the law
library, you will need to send an inmate message request (KITE) to the law
librarian. The librarian will schedule your visits.

e All detainees will have access to medical and psychiatric services 24
hours each day / seven days each week. Detainees will not be
co-payment for healthcare services. You can request to se
psychiatric staff by submitting a pink medical request
available in your housing location. Any medica psychiatric
emergencies should be reported to facility staff immedi

 
 
     
 
 

e The ICE Know Your Rights video is shown regul ity televisions
in English, Spanish and French. Information to contact your
consulate is contained in the RCCC Inmate and § B Handbook.

e Additional information can also be foun information packet posted
in each housing location. This pack ins a variety of information
related to pro bono legal services ww Pursue those services. This

packet also contains information a@@ hgfW togontact ICE.

   
  

ou e directed to the onsite ICE
ICE inmate message request form
can be placed in the mailbox labeled “ICE”
or given directly to the ICE representative.

e Any ICE related questiong
representative or by co
(KITE). These request for
located in your housing locatio

e Any other questiot not J6E related may be directed to housing officers
or written onga RC mate message request form (KITE). You will

receive ana imely manner.

   
   

e Doyouh aly questions?

You are b ed a copy of the RCCC Inmate and Detainee Handbook.
You are‘@acoB aged to read through the handbook to familiarize yourself with the
rulesfre ions, policies and procedures to be followed while housed at RCCC.

  

Deffices are required to initial and certify that they were provided orientation.
The member is required to also note if any translation service or interpreter
was utilized to provide the information to the detainee.

Staff Interviews

The Assessment Team interviewed deputies assigned to the intake, booking and
property area (assigned to escort new arrivals to their respective housing units)
upon completion of intake processing). The Assessment Team aiso interviewed
approximately 52 custody staff, which included deputies from every housing unit

 

Page 258

 
 

Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 72 of 298

grea 2:18-at-OL Fare OREM ENT CO UNE CLERANEER rE AARC AG A SER ices
SABOT OECEMBER ae ACT ASSESSMENT

SSS nr a eS
CONSULT ING

 

at the MJ and RCCC, where inmates are housed. Much of the interview
information obtained relative to inmate orientation was inconsistent and wasn’t in
accordance with the aforementioned policy.

Most deputies indicated that all inmates are provided an Inmate/Detainee
Handbook during processing. A few of the staff interviewed indicated that
inmates are required to view a orientation video; however, the video referred to is
actually specific to PREA and does not pertain to inmate orientation.

Nearly all of the housing unit deputies interviewed admitted t they
(themselves) do not issue rulebooks to inmates upon arrival to théir reSagctive
units. However, a few of the staff mentioned that they would pr, them"if the
inmate asked for one.

  
  
  
    

rovide verbal
amy Of those areas.

Most of the intake, booking or housing unit staff indicated jy
orientation to inmates, or that orientation is normally gigé
A couple of the deputies mentioned they provide veri
Some staff stated that they provide the rules of t it @laeSic expectations like
use of the emergency call button, inmate re lity during alarms, KITE’s,
and count process. However, this informatign t specific to orientation-type
material, such as available programs, i activities, e.g., grievance
process, library/law library, religious se » including orientation material
required to be covered by Title 15. er being asked, these deputies
acknowledged that they do not f ript or written material, but rather
provide these basic house rule ir memory. Although many of the
deputies did acknowledge that t verbally provide the basic rules of the
housing unit to the newly arrived inmates, the vast majority of them also admitted
that that does not x VE inmate orientation. The deputies further

 
  
  
  
  
 

acknowledged that there a current process in place to log whether
orientation was pr determine the specific orientation material that
should be covered.

     
  

inmate Intervie

During ate interviews, about two-thirds of the inmates interviewed
indic: x y were not provided a rulebook. About ninety percent of the
inmgAies statad that staff did not provide any form of orientation.

The mates who acknowledged ever receiving a verbal orientation/information
indicatéd that this orientation was of basic unit rules, but even most of those
inmates believed that the information was more of the deputies’ own house rules
rather than a detailed inmate orientation. Some inmates admitted they received
information from other inmates, such as their cellmates and/or “houseman’.
Some inmates stated that they felt lost and just learned about pertinent jail
information such as programs and expectations from other inmates and not staff.

Some inmates that received the Inmate/Detainee Handbook cannot read and
therefore, they were not aware of the information contained in the handbook.

 

Page 259

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 73 of 298

CBSE 218 ALO LEAT QRGHRT RENE CO uM ARR BARC AS NAL SBR ces
SABOT ww ee TIES ACT ASSESSMENT

SSS Tor re Se
CONS UL T PAG

 

Of the 8 ICE detainees interviewed; only one indicated that staff had read the
orientation information to him. All detainees with the exception of one stated that
they had been issued the handbook in booking.

Conclusion

The SCSD detention facilities do not accommodate disabled inmates during the
inmate orientation process.

Disabled inmates (e.g., those with vision, hearing, speech, leagfng and
developmental disabilities, as well as those with mental ilines other
disabilities) are being held accountable for their actions, and age expetgd to
understand the jail’s rules and expectations. Yet the disabled ig Ss as well as
the rest of the inmate population are not being informed of { 4 MDisabled
inmates (such as those with vision, hearing, speech, learnigg A developmental
saMlities) are not
informed of available reasonable accommodations; tiie not appropriately
informed of available programs, services

receiving the jail rulebook, or observing an i
specific rules or expectations explained to t
detention facilities are exposing disabled j
exclusion from equal participation in the j

The SCSD detention facilities do
orientation information or materi

  
   
     
 
  
  
 
 
 
   
  
  
   
 
 
 

rientation video, or having
aff. As a result, the SCSD

(or adequately provide) inmate
ot accommodate disabled inmates
(such as those with vision, h g, speech, learning and developmental
disabilities, or those with mental ills or other disabilities) during orientation.
Because orientation is not provided, there is no mechanism to allow for EC and
alternate or accessible hodgin presenting inmate orientation materials or
information.

  
  
  
  

as ment, which included reviews of applicable policies and
sWell as staff and inmate interviews, findings for this area

As a result of t
other documen
include:

® D'Watention facilities staff are not adhering to Operations Order 04/08
Pris@@er Orientation, which requires staff to provide each inmate with an
ientation handbook and to give each prisoner a verbal orientation prior
to being located in a housing unit. As a result:
There is no verbal inmate orientation information being provided (other
than isolated cases where unit deputies provide an unscripted or
unwritten account of the deputies’ personal unit expectations); and
e Inmates are rarely being issued jail rulebooks.

 

Page 260

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 74 of 298
pee aSe 2:18 at OLE Re OREM ENT Butt CLR rE AREAS ALAR R ices

SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
Se _(ECEMBER 22, 2016

COn Ss UL T TENG

 

 

in order for the SCSD detention facilities to come into compliance with Title If of
the ADA, Operation Orders, and to ensure best practices, staff must ensure the
following:

= The inmate orientation process must be comprehensive and provided in
accessible formats;

# Vision-impaired and deaf/hearing-impaired inmates as well as those with
learning disabilities shall be accommodated with alternate forms of
communication, e.g., verbal communication, video/audio presentgffon, and
written material (large print), in order to ensure EC in prese of the
information;

« Staff must effectively communicate the contents

     
    
 

me rulebook

written language is not an effective means of co ,
e Staff may meet this obligation by providirg geo of a qualified
interpreter signing the contents of the j
site interpreter or an interpreter throu
e Appropriate technology for viewing gh

interpreter services; and
o must be utilized.

The following information should be inco e part of the inmate orientation
process:

= The purpose of the disabil ;
* Availability of Title 15 and pertinent existing and future disability-
related forms or materials fin accessible formats to inmates with

disabilities);
« The inmate arora Myagoss and location of the forms (this should also

    
  

include any re related forms or materials if implemented, e.g.,
request for offable Modifications or Accommodation forms and
informati®):

* Rea difications or accommodations available to qualified

, @.g., SLis for due process settings (i.e. inmate infraction hearings,
calgns of charges, notices to appear) health care consultations, and
classwication interviews/processes;
implemented in the future, information regarding access to inmate staff
eaders or scribes, and availability of specialized library equipment for
ualified hearing/vision-impaired and learning disabled inmates such as
text magnifiers, large print materials, audiocassette tapes;
= The process of personal notification by staff and possible use of a dry
erase/chalk board and/or lighted electrical banner for notification of
announcements, visits, ducats (appointment slips) or messages in the
housing unit;
= Access to a TTY and volume control telephone;
= Access to a closed captioning television in the housing unit;

 

 

Page 261

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 75 of 298
BSE 2:18 at OLE OR GART RENT CO UNTEoE OLEAN BARC SBR ices
SRBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

CONSULTING
CONS UL TING

 

« Information regarding emergency alarms, evacuations, announcements
and notices; and

* The SCSD detention facilities inmate assistance program (if further
developed in the future to include assistance to hearing, vision, speech,
learning and intellectually disabled inmates).

References
28 CFR § 35.130(a) states that no qualified individual with a disability

 
 
 
 
  

the basis of disability, be excluded from participation in or be denied t enefits
of the services, programs, or activities of a public entity, or be ted to
discrimination by any public entity.

28 C.F.R. 35.106 states that a public entity shall make avaj licants,
participants, beneficiaries, and other interested persons _infoMfation regarding
non-discrimination on the basis of disabilities in th syeprograms, or

activities of the public entity.

28 CFR § 35.152(b)(1) Public entities shall epgt ualified inmates or
detainees with disabilities shall not, because ility is inaccessible to or
unusable by individuals with disabilities, be =d from participation in, or be
denied the benefits of, the services, pro
be subjected to discrimination by any pu

 
 
   
    

The information below is for ref

As a result of the ADA, the court apB¥gved settlement agreement for CDCR, titled,
“Armstrong v. Davis” (now Armstrorig v. Brown) amended January 3, 2001,
mandates delivery of inate origntation at each of CDCR’s adult institutions.
Examples of required Mg for mobility impaired inmates include the
inmate disability program, availability of Title 15,

grievances and reasonable accommodation requests,
tions/modifications available to qualified inmates, inmate
assistance that may be provided by inmates (if applicable),
arding emergency alarms, evacuations, etc.

following: the purp
rulebooks, availabili
reasonable acc
assistance

  
    
    
  

NS

ASf reguit OMthe initiation of an administrative investigation (by the United States
D ent of Justice [USDOJ]) due to a complaint filed pursuant to Title ll of the
ADANand Section 504 of the Rehabilitation Act of 1973, in March 2013, a
settlement agreement was reached between the United States of America
(United States Department of Justice) and the County of Arapahoe, Colorado.

The settlement agreement specifically applied to inmates who were deaf or
hearing impaired. As related to inmate orientation, terms and conditions of the
settlement agreement included but were not limited to the following:

 

Page 262

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 76 of 298

Fee 1B at O Sethe PREEARI RENT CO UNTO SACRANERT COAREERONAL SERV ices

BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

SAXBOT DECEMBER 22, 2016
CONSULTING

 

 

Inmate handbook:

At the earliest reasonable time, Personne! will effectively communicate the
contents of the Inmate Handbook and similar publications to all inmates who
are deaf or hard of hearing, including those for whom written language is not
an effective means of communication. Personnel may choose to meet this
obligation by providing a video of a qualified interpreter signing the contents
of the Inmate Handbook, along with appropriate technology for viewing, or by
providing a qualified interpreter to interpret the contents of theginmate
Handbook to the inmate who is deaf or hard of hearing.

VY
Wt
=

 

Page 263

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 77 of 298

pA? 2:18 at OLE ORGHRT RENT COUNT GE AERAUER TS BARC A GAL SER ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONS UL T 1N G

 

 

Alarms/Emergencies

The Sheriffs Department County of Sacramento Correctional Services
Operations Orders pertaining to the emergency response and evacuation
processes include: 02/01 Use of Force; 02/04 Weapons, Tactical Weapons, and
Specialized Equipment; 03/01 Critical Incident Response Plan; 03/09 Fights,
Riots, Hostage and Minor Disturbances; 03/12 Evacuation Plan — Main Jail; and
03/13 Evacuation Plan - RCCC. The Assessment Team reviewed thg above
listed Operations Orders to identify whether they contained any langu specific
to ADA or inmates with disabilities.

  
  
  
  

Specifically, the Assessment Team reviewed the operations or, io determine
if language included: information about staff access to a cu ist from
an electronic tracking system for disabled inmates; requyj ts for inmates

during emergency alarms or evacuations, e.g., return asSgned cell/bed
areas, freeze movement, ‘take a knee’ on the ground > nearest wall, sit
on the ground, lay on ground in a prone positio or specific verbal
instructions from staff; inmate identification ve similar process), e.g., for
mobility, deaf/hearing, and blind/vision im al mates; inmate notification;
reasonable accommodations/assistance cuations or emergencies);
effectively communicating (as feasible) whose disability may make it
difficult for them to either know or u d rat an alarm or emergency may
be taking place, or whose disabili a barrier to communications and
therefore may encounter difficult anding how to appropriately react to
emergencies, e.g., deaf/hearing aired inmates as well as those with an
intellectual (developmental) disabilit¥? de-escalation for inmates with mental
illness (as applicable), agd special considerations for mobility impaired inmates
or others during moveme trfisport.

 
 
 
  
  
   
 
 

None of the operati S reviewed contained any ADA or inmate disability
, and all were silent regarding an expectation to either
return to their cefgedgarea, freeze movement, ‘take a knee’ on the ground, face
: the ground, lay in a prone position on the ground, or await

other v lWgtructions.
O tigns “rder 03/12, Evacuation Plan - MJ, Section li.D. outlines the

e ion priorities of individual housing units:

  

1) Evacuation of prisoners exposed to immediate risk of injury;
2) Evacuation of the infirmary (2-West) and the sub-acute (2-East) prisoners;
3) Evacuation of female prisoners;

4) Evacuation of High Security, Disciplinary Housing, and acute psychiatric
prisoners separate from the general population; and

 

 

Page 264
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 78 of 298

ATX 2:18-at-O1 29 ORGURI RENT Couto CLERER ERA RECA ALGER ices
SABOT aeceoeR WH DISABILITIES ACT ASSESSMENT

CONS UL TING

 

 

5) Evacuation of Booking and Court Holding areas.

Section {I.F., states in part, “Each housing unit shall follow the evacuation
procedure contained in this Order unless directed otherwise by the Incident
Commander:

1) Housing unit officers should account for prisoners in their housing area, by
both locator card and Control Point Group List (PF-11) unless the
resources are unavailable; and

2) If locator cards or the PF-11 lists are unavailable, handw@fteM@lists or
location boards may be substituted.”

   
  
  
  
     
  

rders to
ivision Safety
of restraint

The Assessment Team also reviewed the following list of O:
ascertain whether pertinent ADA language existed as well:
Program; 01/15 Reporting of Incidents and Crimes;
Devices; 02/03 Use of Pro-Straint Chair; 02/05 Cust
Team; 02/06 Prisoner Searches; 02/12 Transpo
Prevention — Main Jail; 03/03 Fire Suppression
~- RCCC; 03/05 Fire Suppression — RCCC; © Emergency Systems and
Equipment; 03/07 Medical Emergencies; atural Disasters, and 03/15
Escape Response. These Operations @fdey also did not contain any relevant
ADA or inmate disability information
outlined with noted concerns and r ions for other ADA-related issues,
and will be detailed in other secti port as applicable.

Observations

During the time periods ghe Assessment Team was on grounds at the MJ and
RCCC facilities, the team\yemp&rs observed a few emergency alarms primarily
ar

from adjacent ho or just outside the respective units. The
Assessment Team serve any visual alarms (e.g., flashing lights) to alert
i inmates as to an emergency situation or incident. It
Ss are audible only. A deaf inmate housed at RCCC
ssessment Team that there is no mechanism for him to
uickly learn of an alarm sounding.

 
   
  

in touring the housing units, most of the units/pods had notices for emergency
and fire exits routes posted, but several units/pods throughout the MJ and RCCC
did not. This will be outlined in more detail in another section of this report.

Staff interviews

The Assessment Team interviewed one or more deputies from every housing
unit at both the MJ and RCCC facilities to obtain information relative to staff

 

Page 265

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 79 of 298
amore 2:18-at-0L 299. DOCU REE Count LEBER rd COMRECAB OL ABR ces
SRBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
= DECEMBER 22, 2016

CON SUL TING

 

 

knowledge and practices, and their expectations of inmates during emergencies
and inmate evacuations. The Assessment Team asked questions pertaining to:
identification of disabled inmates or staff access to an updated tracking roster of
disabled inmates; requirements or expectations for inmates during emergency
alarms, e.g., freeze movement, ‘take a knee’ on the ground, sit on the ground,
face the nearest wall, lay on ground in a prone position, or await for specific
verbal instructions from staff; inmate identification vests (or similar process),
inmate notification; reasonable accommodations/assistance (during evaguations
or emergencies); effectively communicating (as feasible) with inm whose

  

disability may make it difficult for them to either know or understand alarm
or emergency may be taking place, or whose disability may p r to
communications and therefore may encounter difficulties un ing how to

appropriately react to emergencies; and special conside mobility
impaired inmates or others during movement or transport

All staff interviewed acknowledged that there is no fast) acking roster of
identified inmates with disabilities. Most staff wergus of the Operations
Orders requirement for staff to use the Log@ Cards during emergency
evacuations, and there was no consistency i
would identify inmates during an emergen

  
 
   
  
  
 
  

Staff provided the following responses o
they would identify an inmate as h
are regularly assigned to their s

following methods with which
ility or special need: they (staff)
nd already know who their disabled
inmates (and those with medical s) are; observing and talking/interviewing
with the inmates; the JIMS system , PF4, and PF10 screens (although some
staff admitted that this system usually does not tell them if an inmate has a
specific disability); Locaf& Cardy and attached medical chronos for health care
appliances/assistive deviceS@gamates are required to maintain the chronos on
their persons); fac identification check (using Locator Cards); white
boards in contr (written in grease pencil) for RCCC housing units; and
the white board h@§Nurses Station (second floor medical at MJ) will indicate
‘MA Assis s who require extra care or assistance; disabled inmates
sed on the second floor medical unit (for MJ).

are usu

Th rw, Team asked the housing unit deputies about the current
p@iiges and expectations of inmates during emergency alarms. Staff
me ed that they conduct periodic evacuation drills for readiness. The
overwhelming majority of staff indicated that inmates are ultimately expected to
‘lockdown’ and return to their respective assigned cells/bed areas. The inmates
must turn and face the nearest wall, place their hands inside the waistband of
their pants, and stop all movement. About 20 percent of the housing unit staff
stated that they use discretion as to whether to require the inmates to lay on the
ground in a prone position. Some staff said they use further discretion whether

     
   
  

 

Page 266

 
 

Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 80 of 298
pee CaS 2:18-at-O1 089, DOCU RENT CO um LER ro AARC AE SBR ices

SKkBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
: DECEMBER 22, 2016

CONS UL T IN G

 

 

to use physicai force to ensure an inmate assumes a prone position (if an inmate
does not voluntarily assume such position).

However, most of these staff acknowledged that if they are aware that a
particular inmate has a mobility or other disability that precludes them from
assuming a prone position, then an exception would be made, and those inmates
would not be required to fay or sit on the ground if they were unable to do so.

Most staff acknowledged that when they respond to an emergency alar
where they are not regularly assigned, it is very difficult or impossi

   
 
  
    
  

from immediately being aware of an alarm, or from being abigAqimmectately
face the nearest wall or assume a prone position on the grg a

effective for emergency alarm situations. Most of the
visible type of identification system could be mog
identification as well as staff safety during emerge
identification vests for specific types of disabilitie: ,
deaf/hearing.

priate for quick
situations, e.g.,
SHity, blind/vision, and

 
 
   
  
  
   

Nearly ail staff interviewed stated
accommodations as necessary during
For emergency inmate notification,
cell/housing unit intercom system,
do a major group release if nece

Id provide any inmate
tion or emergency situation.
verbal announcement on their
ted that they have the capability to

Staff seemed to be very accommod&ing with their responses. Most staff said
they would use their assigned radio to call for staff assistance as warranted, and
would provide any ashen y disabled inmates as needed, including
physically helping ining a wheelchair if necessary, etc. During
evacuations, staff c inmate out one-by-one to make sure no inmates
are left behind&gandWfiey check each cell/bed area, common area, and other
areas.

Conclugion

Listg# beldW are noted concerns regarding the Sheriffs Department County of
Ss nto Correctional Services Operations Orders and/or staff practices and
expagiations of disabled inmates during emergencies and alarms:

e The aforementioned applicable Operations Orders must contain ADA or
disability-related language;

e There must be a comprehensive inmate disability screening and
identification process as well as an electronic tracking system in place to
ensure all staff are aware of ail inmates with disabilities, physical
limitations, and accommodations/assistance needs;

 

Page 267

 
Case 2:19-cv-00735-DB Document 11-1 .Filed 02/03/20 Page 81 of 298
CBSE 2:18-at OF ARGH ANT CS unt CLEATS BARC Fil SBR ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

EONS OLT i uG
cON SUL T ING

 

 

o Operations Order 03/12, Evacuation Plan — MJ Section II.F. must
reflect any future modifications for staff responsibilities toward
identifying inmates during emergencies and alarms;

e There must be written information contained in the applicable Operations
Orders regarding directives or expectations for inmates (including disabled
inmates) during emergencies and alarms;

o There must be staff consistency with their expectations ojfnmates
during emergency alarms;

rders¥most
eir hands

o Without any directive from the applicable Operatio
staff are directing inmates to face the nearest w
placed inside the waist bands of their pants
instruct inmates to lay on the ground in a prgsmapoS@ion. As stated

above, a portion of these staff also indicg eo) ay use physical

force if an inmate refuses to lay in a prone

o Because of an inadequate he e screening process for
disabilities, physical limitations ccommodation needs, staff
don’t generally know which j te ve a disability, or who has
the ability to assume a pr Sitign on the ground, or who may
need assistance;

  
  
  

     
 

  
    
  
  
 

6 Modified to indicate that no inmates
will be required to on the ground in a prone position during
alarms or emergencieS}then the applicable Order must contain
language that mobility-disabled inmates will not be forced to a
prone or in seatg@ position on the ground during an emergency
alarm;

o Unless the Operati

e There st ritten information in the applicable Operations Orders
regardin notification (during alarms or emergencies);

   
  

e written information in the applicable Operations Orders
identifying accommodation/assistance needs for disabled
inm , SO Staff can provide help as necessary during emergencies or

e Where must be written information in the applicable Operations Orders
regarding communicating appropriately (effectively) during emergencies or
alarms, with inmates who may have a disability that provides a potential
barrier to communications;

e Any prioritization for evacuating individual housing units and/or disabled
inmates must be articulated in the appropriate Operations Orders;

 

Page 268

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 82 of 298

Case 2:18-at 01799 OCU RINT CO UNH CLARA Rd AARON ABR ices

SKBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
viii . DECEMBER 22, 2016

CONSULTING

 

o Operations Order, 03/12 Evacuation Plan — MJ, Section II.D. as
shown above, outlines the guidelines in determining how to
prioritize the evacuation of individual housing units. However, in
the past nearly all disabled inmates either were or were assumed to
be housed on the MJ second floor (2/W and 2/E). There is no
priority listed in the Order for the evacuation of disabled inmates.
Although a large percentage of disabled inmates at the MJ are still
housed on the second floor infirmary, many of them jvarious
disabilities) are now being housed in other areas of the as well
as the RCCC.

e There are no visual alarms (audible only);

o Deaf inmates would not quickly be alert oO alarms or

emergencies;
a» and fire exits

onsideration to other more
dg omanmate identification (during
identification vests for mobility,
aired inmates.

e All housing units/pods must have the notices fo
routes posted;

 

  
  
 
 
   
  
  
  
 

e The SCSD detention facilities shoul
visible and easily identifiable me
emergencies) other than wristba
deaf/hearing-impaired and bli i

o Staff acknowledge are largely unfamiliar with inmates,
their disabilities, or t special needs, when they (staff) respond to

other housing units for Qarms or emergencies. Most staff indicated

that the wristband identification process is not effective for
emeraono St
References

28 CFR § 35.1
practices, and to
required,

  

quires that a public entity evaluate its current policies, and

xtent modification of any such policies, and practices is
ntity shall proceed to make the necessary modifications if
ay not meet the requirements Title Il.

they ran

28 350130 (b)(7) requires a public entity to make reasonabie modifications
in ies, practices, or procedures when the modifications are necessary to
avoid@giscrimination on the basis of disability, unless the public entity can
demonstrate that making the modifications would fundamentally alter the nature
of the service, program, or activity.

(a)

    
  

28 CFR 35.130(b)(1) A public entity, in providing any aid, benefit, or service, may
not, directly or through contractual, licensing, or other arrangements, on the basis
of disability—

 

Page 269

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 83 of 298

amoase 2:18- ~at-01289 -OOSumenn tea ute OLR VAR AARC HO ABR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONSULT I

 

(iii) Provide a qualified individual with a disability with an aid, benefit, or
service that is not as effective in affording equal opportunity to obtain the
same result, to gain the same benefit, or to reach the same level of
achievement as that provided to others.

28 CFR § 35.152(b)(1) Public entities shall ensure that qualified inmates or
detainees with disabilities shall not, because a facility is inaccessible to or
unusable by individuals with disabilities, be excluded from participation in, or be
denied the benefits of, the services, programs, or activities of a public gMtity, or
be subjected to discrimination by any public entity.

The information below is for reference only. Due to setti@nent
agreement and approval by the Federal Court, the infor: lined is
applicable to disabled inmates under the Armstrong v. n settlement
agreement.

   

gnt for CDCR, titled,
MEd January 3, 2001,

As a result of the ADA, the court approved settlement a
“Armstrong v. Davis” (now Armstrong v. Brow
mandates the following:

Evacuation Procedures:

   

Each institution/facility (DPP desig
and reception centers) shall ens
with disabilities.

ions, nondesignated institutions,
and effective evacuation of inmates

Local evacuation procedures shall be adopted at each facility.

    
 
    
  

‘signated institutions, nondesignated institutions,
nsure custody staff in housing units where inmates
act placement reside maintain a copy of the identification
ate with the inmate roster, to alert unit staff of the special
mergency evacuation of the inmate. Special needs may
| notification for hearing-impaired inmates, or assistance provided
ity impaired inmates in responding to emergency situations.

and reception cent
with disabilities ghat

card/picture for i
needs re

 
  

tion procedures shall be effectively communicated to disabled inmates
rientation process. These procedures shall also be incorporated into unit
staff's post orders.

 

Page 270

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 84 of 298

parase 2:18-at-OLF99-- ORGURT RENT COURT tS: OLERAURER rt BARES HONE ABR ices
SABOT AMERICAN WIT DISABILITIES ACT ASSESSMENT

CONSULTING

 

Mechanical Restraints/Searches/Count

The Minimum Standards for Local Detention Facilities, Title 15-Crime Prevention
and Corrections, Division 1, Chapter 1, Subchapter 4, Article 5. Classification and
Segregation, contains the following section applicable to Mechanical Restraints:

§ 1058. Use of Restraint Devices.

The facility administrator, in cooperation with the responsible physic;
develop written policies and procedures for the use of restraint devic
delegate authority to place an inmate in restraints to a physician.
the areas specifically outlined in this regulation, at a minimur policy”shall
address the following areas: acceptable restraint devices;

 
 
 
   
  

availability of
f restrained

persons; provision for hydration and sanitation ng nd exercising of
extremities.
Restraint devices shall only be used on inm o display behavior which

nt to cause physical harm to

ices, which immobilize an
m being ambulatory. Physical
ars less restrictive alternatives
ordefed behavior.

results in the destruction of property or reveg,a
self or others. Restraint devices inclu
inmate’s extremities and/or prevent the
restraints should be utilized only wg
would be ineffective in controlling

 
 
    
    
 

Inmates shall be placed in rest{pts only with the approval of the facility
manager, the facility watch commander, or the designated physician; continued
retention shall be reviewgd a minimum of every two hours. A medical opinion on
placement and ctonion age ofc as soon as possible, but no later than
four hours from the@ f ement. The inmate shall be medically cleared for
continued retention t every six hours thereafter. A mental health
consultation s beWecured as soon as possible, but in no case longer than
eight hours_from me of placement, to assess the need for mental health
treatment.

 
 
 
 

 
   

observation shall be conducted at least twice every thirty minutes to
at Me restraints are properly employed, and to ensure the safety and
ing of the inmate. Such observation shall be documented. While in
devices all inmates shall be housed alone or in a specified housing area
for restrained inmates which makes provisions to protect the inmate from abuse.
In no case shall restraints be used for discipline, or as a substitute for treatment.

 
  

The provisions of this section do not apply to the use of handcuffs, shackles or
other restraint devices when used to restrain inmates for security reasons.

The SCSD detention facilities Operations Orders applicable to inmate searches,
mechanical restraints, and inmate counts, are outlined in the following Orders:

 

Page 271

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 85 of 298

RC ASE 2:18 -at-O Leite DRAIN COUNTS ARAMA rd AARC ONAL SER ices
SARBOT ean WITH DISABILITIES ACT ASSESSMENT

CON SULT LNG

 

02/01 Use of Force; 02/02 Use of Restraint Devices; 02/03 Use of Pro-Straint
Chair; 02/05 Custody Emergency Response Team (CERT) and Cell Extraction
Procedure; 02/06 Prisoner Searches; 02/12 Transportation of Prisoners; 04/01
Intake, Search, Reception and Holding; 04/04 Use of Sobering Cell; 04/05 Use of
Safety, Segregation, North Holding #2, and Multipurpose Rooms; 06/04 Counts
and Lockdowns; 06/06 Organized Searches in a Housing Unit (Shakedowns),
and 06/08 Court Pull Procedures.

The CHS Administrative Policies applicable to inmate searches, hanical
restraints, and inmate counts, are outlined in the following policies: Use of
Restraints and the Pro-Straint Chair; 1414 Restraint Check Method% 1415
Patients in Safety Cells; 1416 Patients in Segregation; and Patients in
Segregated Cells at Intake.

  
   
  
    
 

force which is reasonable, given the facts and circu qiperceived by the

Operations Order 02/01 Use of Force, states in part, “Ofge® use only that
ance
officer at the time of the event, to effectively bring ag i faccafoer control. The

reasonableness of the force used must be ju ro e perspective of a
reasonable officer on the scene at the time of t ent.”

It also states in part, “The application offfor: ll cease when control of a
prisoner or situation is achieved and sh begised as a form of punishment.

rei control persons and incidents
volved.”

The objective in applying reasonab
thereby minimizing injury to all per,

     
   

With regard to Alternative Resoluti in Lieu of Force/De-escalation, it states,

“Staff should be cognizant of the unique environment in a correctional setting.
Each situation shall be e¥luatedgo determine the urgency of enforcement action.
In situations wheregan i ate response may escalate or aggravate the
situation, officers s sider the containment of the event as a tactic.
Further, staff s
suspect’s level
“aS

  
  
 
 

nt of the situation;
yh utilities (Water, Electricity);
egotation: and
Waiting situation out until suspect(s) voluntarily comply

Operations Order 02/02 Use of Restraint Devices, states in part, “Restraint
devices shail only be used on prisoners who display behavior that results in the
destruction of property or reveals the intent to cause physical harm to self or
others. Physical restraints should be utilized only when it appears less restrictive
alternatives would be ineffective in controlling the disorderly behavior. The use
of restraints shall not be used as a form of discipline or as a substitution for
treatment. Sworn staff utilizing restraints shall be trained in the proper use of the

 

Page 272

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 86 of 298
RASC 218 at O Leite ORPHRMENT CO unt CRAMER TS BARC HBL BR ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

CONS UL TIN G

 

device(s). The provisions of this order do not apply to the use of handcuffs,
shackles, or other restraint devices when used to restrain prisoners for security
or transportation purposes. Sworn staff has the option of using an appropriate
authorized restraint device to move or restrain a prisoner for security reasons.”

The Order also states in part, “Restraint devices include any devices which
immobilize a prisoner's extremities and/or prevent the prisoner from being
ambulatory. The following restraint devices are authorized for use:

Pro-Straint Chair;

Protective Helmet;

Handcuffs / Leg Shackles / Belly Chains;

Posey (5-point) soft ties;

Leather leg and/or wrist cuffs;

Plastic Handcuffs;

e Plastic cuffs should only be used when non
methods can be used due to the size of
equipment. A cutting tool must be r
need to be removed;

Muiti-Prisoner Cuff Chains (used for

=» R.E.A.C.T. Belt (used only in cou

With regard to Procedures and Ob
also states in part, “Custody staff
prisoners, who threaten or dis

   
     
  
  
   
     
   

=

0 ore conventional
mategr lack of available

rized).

estrained Prisoner, the Order
ese procedures when restraining
or that results in the destruction of
property or reveal an intent to cau hysical harm to self or others, in restraint
devices: Prisoners shall be placed IM restraints only with the approval of the
watch commander or degignated watch commander;

   
  
    
   
 
  
 

sed in a manner that would cause unnecessary

nly sworn staff shall apply and remove restraints.

ying the restraints shall always thoroughly search the
lock the restraints, and check all restraints to reduce the
the inmate;

7 pi@let” will be used when appropriate to prevent spitting or biting;

. hin Yestraint devices all prisoners shail be housed alone or in an area

at protect the person from abuse;
A custody supervisor shall ensure the prisoner's sanitary needs are met;

s medical evaluation shail be requested and conducted, if possible, within
the first fifteen (15) minutes and every two hours thereafter. Prisoners
restrained for a period exceeding six (6) hours shall require a medical
evaluation prior to continuance of such restraints;

= Custody staff shall conduct direct visual observation of the restrained
prisoner at least twice every thirty (30) minutes to ensure the restraints are
properly employed and to ensure the safety and well-being of the
prisoner;

=» Restraints s

 

Page 273

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 87 of 298

CAS? 2:18 -at OL Fhe OR GAR RIENT County CLCRANRER TS BARECTO WAL SBR ces
SABO OT econ WITH DISABILITIES ACT ASSESSMENT

SonekULTING
CONS UL T ING

 

= A custody supervisor shall conduct a direct visual observation once every
thirty (30) minutes;

« Continued retention in restraints beyond one hour shall be reviewed and
approved by the watch commander or designated watch commander.
Clear and articulable facts must exist to justify continued retention;

* A mental health evaluation shall be requested and conducted as soon as
possible but within six (6) hours of placement in restraints. | Prisoners
restrained for a period exceeding six (6) hours shall require agmental
health evaluation prior to continuance of such restraints.”

   
  

the procedures outlined in Section lIlZ

With regard to dialysis treatment, the Ogtr es in part, “Restraints will not be
routinely used on prisoners receiving dial¥¥ atment. Limitations of the use
of restraints during dialysis:

= Restraints will only be ap on inmates who display behavior which
results in the destruction of pNggerty or reveals an intent to cause physical
harm to self or others; and

= Ahn individualized essrgent of any need for restraints will be made for
each inmate who recQyg6 dialysis treatments.”

Operations Order 0 hoy Use of the Pro-Straint Chair, states in part, “The Pro-
Straint Chair i r@gtraint device which immobilizes a prisoners extremities
and/or prevents irpnate from being ambulatory. Other restraint devices that
e Pro-Straint Chair are:

   
 
    
 
 

/ Leg shackles;
ath leg and/or wrist cuffs;
rotective helmet; and
= Woft restraints attached to the side of the Pro-Straint Chair.”

The Order also states, “Custody staff shall follow these procedures when
restraining prisoners, who threaten or display behavior that results in the
destruction of property or reveal an intent to cause physical harm to self or
others, in the Pro-Straint Chair;

« The Pro-Straint Chair shall not be used in a manner that would cause
unnecessary injury or discomfort. Only sworn staff shall apply and remove

 

Page 274

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 88 of 298

ase 2:18-at-01 059 ORS PRN T COUNT: OLERaURER Td CAREC HON SERVices

sABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
Seater ners DECEMBER 22, 2016

cOoN Ss

ae

 

 

the restraints. Sworn staff placing a prisoner into the Pro-Straint Chair
shail always thoroughly search the prisoner and double-lock and check all
restraints/straps to reduce the risk of injury to the prisoner. ;

Prisoners may be placed in the Pro-Straint Chair with their hands
handcuffed behind their back or with the prisoners arms handcuffed to the
sides of the Pro-Straint Chair with soft restraints or handcuffs;

if it becomes necessary to hold the prisoner handcuffed behind the back
for more than one hour, the prisoner should be released from thg metal
handcuffs and re-handcuffed to each side of the Pro-Straint Chg with soft
or “Posey” restraints or handcuffs;

While in the Pro-Straint Chair, a prisoner shail be house ne oM#n an
area that will protect him/her from abuse;
Custody staff shall notify a custody supervisor and req edical staff if

the prisoner's condition appears to deteriorate;
in addition to the cardiopulmonary resuscitatio
maintained at each medical station, rescue bred

 
 
 
   
    
  

necessary;

A medical evaluation shall be requ
the first fifteen (15) minutes and
restrained in the Pro-Straint Saeai
shail require a medical eval priofto continuance of such restraints;
Custody staff shall condu@qgyeéct Visual observation of a prisoner in the
Pro-Straint Chair at least e every thirty (30) minutes to ensure the
restraints are properly employed and to ensure the safety and well-being

of the prisoner;
A custody supervis conduct a direct visual observation once every

A mental hea valuation shall be requested and conducted as soon as
possible hin six (6) hours of placement in the Pro-Straint Chair.
Pris

onducted, if possible, within
hours thereafter. Prisoners

    
   
 
 

r 02/05 Custody Emergency Response Team (CERT) and Cell

Ewfacy8n Pricedures, states in part, “The intent of this is to establish consistent

  

fe methods to handle critical incidents that may require the utilization of
. and the implementation of cell extraction procedures to reduce the risk

of injury to staff and prisoners. Safe procedures to extract a violent, non-
cooperative or armed prisoner from his/her cell who fails to comply with direct
orders will be addressed. Only the amount of force necessary to overcome
resistance and maintain control shall be used during a cell extraction. The use of

force

shall cease when control of a prisoner or situation is achieved and shall not

be used as a form of punishment. This policy is to be used in conjunction with,

 

Page 275

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 89 of 298

pax ease 2:18-at-O01, 789. QOSUEI RENT CO Um tE OXGsaUER Td COARECTONEL SERVICES
SRBOT EMBER Pe DISABILITIES ACT ASSESSMENT

SSN ToS Te
CONS UL TING

 

but does not supersede, either the General Order or Correctional Services
Operations Order regarding the use of force.”

With regard to cell extraction procedures, the policy states in part, “The C.E.R.T.
Sergeant or designee may take the following steps during the cell extraction:

= Direct the prisoner to voluntarily exit the cell;

= Direct the prisoner to comply with the commands given to him/her so that
he/she can be escorted safely out of the cell;

= Give the prisoner reasonable time to comply with the comman

= If the prisoner does not comply, the C.E.R.T. Sergeant or Gesidigge will
direct the extraction team to remove the prisoner

  

« The C.E.R.T. Sergeant or designee will determine if Rapp will be
placed in:
e An authorized restraint device(s) as per Ope er 02/02, Use

of Restraints; and
e A safety or segregation cell, multipurpoge r other area where

s rom other prisoners

 
  
  
      

immediately be summoned. Trea
the scene is rendered safe.”

Operations Order 02/06, Prisone , States in part, “Intake staff shall use
the type of search, level of force a eans of restraint necessary to conduct a
thorough search of combative, uncoOperative or high-risk arrestees.” It also
states, “Ail strip searc shall be conducted individually and in an area of
privacy so that the seat gif observed only by officers participating in the
search. Only nece rsennel shail be present during the search. At least
two sworn personne rticipate in a search.”

e injured party will occur when

   
   

22, Transportation of Prisoners, states in part, “Prior to
transporti er from another facility, transport staff should check with
custod “axecdical staff, and/or psychiatric staff to determine if the prisoner
has gy sP&cial needs or to determine any anticipated behavior.... Transporting
defutig® shal minimally conduct a pat-down search and metal detector search
cof@igtent with departmental guidelines on all prisoners before placing the
prisort®r in the vehicle.... Transporting deputies shall ensure that all prisoners are
restrained. All restraints that have a locking cuff will be double locked. All
prisoners will be restrained by one of the following means:

= Handcuffs;

s Security Belly/Waist Chains;

= Leg Chains/Shackles; and

« Multiple Prisoner Chains (four, six, ten, chains).

Operations Orde

 

Page 276

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 90 of 298

sex Case 2:18-at-O1099 - QOSUM EE Co ules CGR AR rr OAR ECHO ABR ces

SKB AMERICAN WITH DISABILITIES ACT ASSESSMENT

Teinnmemmenmmenmencnen: DECEMBER 22, 2016
CONS UL T ING

 

The Order also states, “If a vehicle needs to be evacuated at any time during a
transport, deputies may have prisoners stand, sit, kneel, or lie prone in a safe
area. One deputy shall monitor the prisoners. Medical needs, not perceived as
emergencies, shall be attended to by medical staff upon arrival at the destination
or as soon as practical.”

Operations Order 04/01 Intake, Search, Reception and Holding states in part, “If
a strip search is required, the search shall be performed in accordance with
Operations Order 02/06”, and also states, “telephone access to the prigg#Mers will
be provided in accordance with Operations Order 06/13-Tel e and
TDD/TTY Equipment Access.”

Operations Order 04/04 Use of Sobering Cell, states in part, “

 
 
    
 

sual observations
of prisoners in a sobering cell no less than once eve our. Each check
shall include a visual check of the prisoner to re-ne or she is breathing
regularly. An arousal attempt to ensure the r will respond to verbal or
pressure stimulation shall be done by cust ” It further states, “Prisoners

hours without an evaluation
isoner has an urgent medical
dical condition, he or she will be
edical needs will be addressed by
will be referred to the appropriate medical
nt the incident.”

  

    
    
  

problem’, and “[ijf the prisoner has
removed from the sobering cell
available medical staff or the pris
facility. A report will be taken to doc

Order 04/05 Use of S , Segregation, North Holding #2, and Multipurpose
Rooms, states in part, “The¥g@aigfty Ceil shall only be used to hold those prisoners

who threaten or dis' ior that endangers self, other people, or property.
Examples include, b e not limited to:

   
 

vBlent behavior;
mpts to harm self or others; and

ion of property.”

" r
Kem states, “Prisoners placed in physical restraints may be placed in a
Ss e

= Combative

il’ and “ shall only be kept in a safety cell until they are no longer a
dan to self or others and/or they no longer pose a threat to the safety or
security of the facility.” ,

The Order further outlines the following:

“Custody staff shall make reasonable accommodations to provide prisoners
access to the inmate telephone system in accordance with California Penal Code
851.5. Custody staff shall document the telephone access for prisoners placed

 

Page 277

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 91 of 298

ga C ae 2:18-at-O LF OA GURI ENT Bun TH CXR AMER To MRC RONALABA ces

S (BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONS UL TING

 

 

in segregation cells and/or will document the reasons why telephone access is
restricted:

Prisoners in housing units who are in need of immediate mental health services
referral and/or have been placed in restraints may be temporarily placed in a
multipurpose room or North Holding #2 at RCCC for observation;

Custody staff shall notify medical staff within fifteen (15) minutes that a prisoner
is temporarily housed in a safety or segregation cell and shall work withgnedical
staff to address the nutritional, fluid, and hygiene needs of the prisone d

food, uids,
cident or be

If a prisoner's behavior indicates that entering the cell to provig
medical evaluation, or sanitary needs would result in a use of fg

unsafe for the prisoner, medicai staff, or deputies, then a
notified.”

   
  
  
   

Operations Order 06/04 Counts and Lockdowns, s@ part, “Scheduled
fockdowns and counts of ail prisoners shall be cgjc least three times
during each shift. Each shift shall be respong@ie #)r conducting one face-to-
locator counts as described in Section III of thi f conducted at the beginning
of a shift.”

 
     

The Order also states, in part, “Prisoner. e infirmary cells shall be locked
down at all times unless undergoin ie) ic tment which makes it necessary

 
  
 

for them to be out of their cells.. ard procedure for advising prisoners
to return to their cells is via a verba nouncement or an announcement over the
intercoms located in the housing unit’

Operations Order 06/06
states in part, “Routine se
the security of the Gita
provide for the. divi
searches shall
facility to wii

  

    
 
  
  
 
 
  
  

rganized Searches in a Housing Unit (Shakedowns),
shall be conducted by custody staff to maintain
vide for the safety of staff and inmates, and to
commander to manage operations. These described
ucted by sworn and non-sworn staff of all areas of the
rs and/or the public have or could have access.”

Operati r 06/08 Court Pull Procedures, states in part, “If a prisoner(s) is
leavigf a ody facility to attend court in a different building, custody staff shall
argiy proper restraints for transport. Prisoners restrained solely for security
reas@ns are not subject to Title 15, Section 1058 restraint device requirements.
The re@traints may include a multi prisoner handcuff chain or belly chain/shackle
combination. Although not preferred, handcuffs or other restraint devices may be
used with supervisor approval.” It also states, “Transport staff is responsible for
segregating prisoners in the transport vehicle according to classifications.”

Correctional Health Services (CHS) Administrative Policy 1413 Use of Restraints
and the Pro-Straint Chair, states in part, “Restraint devices may be used to
overcome resistance and to gain and maintain control of persons in custody.

 

Page 278

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 92 of 298

ew CASE 2:18-at-01, 799, OOS RL CO uN TE CARR rE AARECRE LAER ices

ok ‘BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
: DECEMBER 22, 2016

‘eeninieitaneesennctncmncntscinanininialibinnannebeeient:
CONSUL TING

 

Restraint devices include any devices which immobilize an inmate's extremities
and/or prevent the inmate from being ambulatory. The use of restraints shail not
be used as a form of punishment. Except as defined separately under Jail
Psychiatric Services Policy, the application of restraints is not initiated by medical
staff.”

The Order also states in various parts, “Deputies shall visually monitor inmates
restrained in Safety and/or Segregation Cells at least twice every thirty (30)
minutes. Deputies shall document observations in the Safety and/or Segfegation
Log’, and “Deputies shall notify a Sergeant and request medic if the
inmate’s condition appears to deteriorate.”

The order also indicates the following: the Sergeant shall r ntinued
need for restraint of the inmate at least once every two (2 urs; a medical
evaluation shall be requested within the first fifteen (15 & eS@and every two

 
 

   

(2) hours thereafter which will include circulatory st vital signs; and
inmates restrained for a period exceeding eight (6) hot¥e require a medical
and mental health examination prior to continua ucfPrestraints.

The (CHS) Administrative Policy 1414 Restgi
“Restraint checks will be completed by i
physical restraints by custody. Patient Pgychiatric Unit will be monitored
by JPS staff. Restraint checks will Je i within 15 minutes of the time
medical staff is notified that an ind has‘een placed in restraints. Deputies
will perform a visual restraint cheS&pfice Every thirty minutes. Additional checks
will be completed by medical staff Wgen medically indicated to ensure restraints
are properly employed. All necessary adjustments to the position of restraints

will be completed by rong cre restraint-check by nursing staff will be

 

eck Method, states in part,
sta on ail individuals placed in

  
   
    
   
    

documented on the ReStginf/’ Check Flow Sheet by the Nurse. Medical
evaluation, includin iccwlatory status and vital signs, will be completed on
restrained indivjdual hin the first fifteen minutes, and at least every two (2)
hours, and as 0 aSimedically indicated.”

The Order

   
 

in part, “JPS will be notified of the individual's placement in
oN Order contains language that recommendations shail be made
to od efy two hours for range of motion to all extremities based upon
n@in#/ judgment, and that in cases of persons with altered sensorium or
pos®@le history of diabetes or overdose, the physician shall be contacted.

Correctional Health Services (CHS) Administrative Policy 1416 Patients in
Segregation states in part, “Inmates that have been removed from the general
population and placed in segregation are evaluated daily by medical personnel,
and these encounters are documented. Notations are made of any signs of
physical illness or trauma. Observations regarding the patient’s attitude or
outiook such as depression, suicidal ideations shall be reported to Nursing
Supervisor and documented.” It also states, “Behavior permitting, inmates in

 

Page 279

 

 
 

Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 93 of 298
pap ASe 2:18 -at- 0059 PR GURT ENT UNIV OE CLERC BARES AL SER ces

S> ©) BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
- DECEMBER 22, 2016

SCONE ULT IT NS
CONS UL TING

 

administrative segregation are not to be deprived of privileges afforded other
inmates. All health care services are available.”

The (CHS) Administrative Policy 1425 Patients in Segregated Cells at Intake,
states in part, “Recently arrived arrestees with behavior serious enough to
require isolation in a segregation cell may have underlying medical or mental
health problems. Medical staff must be alerted when an arrestee, who may be

  
   
  
  
   
  

unknown to facility staff, is placed in a segregation cell.” It also, states,
“Evaluation shall emphasize detection of serious infectious disease, heg# trauma
acute states of delirium, and serious mental disorders which w, require

intervention to prevent life-threatening deterioration.” The Order
the initial assessment has been completed, nursing staff will c
evaluate and document every six (6) hours”, and “The Nursi
notified when a patient has remained in a segregation cel

to assess,
r will be
t hours. If an

arrestee remains in the segregation cell for 24 hours, Muse be evaluated
by a physician. Should the nurse observe a significa e in the patient's
condition or an injury, the Nursing Supervisor and n shall be notified
immediately.”

With the exception of mental illness, all of fie ementioned SCSD detention
facilities Operations Orders and CHS Pgfi re Silent regarding inmates with
mobility impairments (or other disabiliti Lifewise, there is no information
regarding accommodations for mo
prosthetic limbs), such as thos

   
 
  
  
  
  

hose disabilities may prevent the
application of restraint equip in the ordinarily prescribed manner.
Reasonable accommodations must ® applied in these instances as warranted.
There is no policy or procedure verbiage with respect to mechanical restraints
being applied to ensure Reiigprvtcin while reasonably accommodating an

inmate’s mobility disgbility.

    
 
 

None of the Order: tafh procedures for custody staff to follow relative to
mobility- -disable iomames during the pat-down or strip search process. There is
no inform
severe at impairments and are unable to perform standard strip search
maneyv

  

device®, dental plates, or other removable items. There is no language
pertaining to modifications for pat-searches or strip-searches, for inmates who
have a disability (mental or physical) that prevents the employment of standard
search methods.

None of the Orders contain procedures as to what to do in the event an inmate
does not voluntarily remove or relinquish his/her prosthetic device during the
unciothed body search process.

 

Page 280

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 94 of 298

pee PSe 2:18 -at-0 LER Re CRSA ENT CO UNH ARAM BARC AS LAER ces

Sx ‘BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
eS ee = DECEMBER 22, 2016

CONS WL T ENG

 

Operations Order 06/04 Counts and Lockdowns does not require standing
inmate counts, therefore there is no reasonable accommodation concerns for this
area.

Operations Order 02/05 CERT and Cell Extraction Procedures is silent with
respect to inmates with mobility disabilities (including those with prosthetic limbs).
As a result, there are no specific procedures for staff to follow with regard to
consideration for accommodations for mobility-disabled inmates or those with
prosthetic limbs during these occurrences.

None of the aforementioned Operations Orders or CHS Policies fertafging to
safety cells, sobering cells or Pro-Straint Chair, and Safety Segregation
Rooms contain any language pertaining to inmates with mo }
prosthetic limbs, or directions for custody staff to follow rega
restraints on an inmate with a prosthetic limb prior to bej Ci
Chair.

Operations Order 06/08 Court Pull Procedure
requiring staff to ensure that inmates with

  
 
 
 

application of
in a Restraint

 
 
 
 
  
   
 
 

allowed to maintain their devices at all timegy in¥ging the time period while the
inmate is waiting in the court processing/hgfai while being processed to or
from court.

The Order (as well as all of the aff ed Orders and Policies are silent

meBistance or inmate assistance), which
evere mobility impairments, e.g., wheelchair
Ity ambulating to or from court, with or

with regard to possible assistan
could be provided for inmates wit
users, or those who may have di

without an assistive devige.

Observations VY

The Assessment T: ot observe the court processing, as those services
are under the orly of the county and court system. The Assessment Team
did observe the processing (bus loading process) at both the MJ and

d information is contained in the Transportation section of

RCCC jail
this re \
T essinent Team did not observe any physical restraints being

ac y applied.
Staff Interviews

The Assessment Team did not interview deputies assigned to the court
processing area, as the process is under the authority of the county and court
system. The Transportation section of this report captures interviews of
Transportation staff.

 

Page 281

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 95 of 298
CASE 2:18-at OLA OR EAIRENT CB ut St CLERAMER TE RARE HO AL SER ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

CONSULTING
CONS UL T ENG

 

Most of the custody staff (MJ and RCCC) that was interviewed was not aware of
any specific procedures pertaining to special accommodations for mobility
impaired inmates (or those with prosthetic devices) during the search restraint
process, and they had not been trained in that area. Nearly all of the custody
staff who were interviewed had not had to search a mobility impaired inmate
wheeichair user or an inmate with a prosthetic limb. However, most indicated
that they would conduct any searches in a separate setting (except during
emergencies), and would preserve the inmate’s dignity. Most of staff
indicated that they would accommodate inmates’ with sonable
accommodations as necessary, e.g., using a chair next to the wheew pair to
transfer back and forth during the search process, etc.

Inmate Interviews

sportation or
iew any inmates
for that process

The Assessment Team did not interview any inmates d
court bus loading process. The Assessment Team did
during the court movement process, as the oversight®
falls under the county and court system.

 
 
 

Conclusion

The SCSD detention facilities do not cu
facilities Operations Orders or CHS poli
ensure that staff provides mobilj
prosthetic limbs) the necess
mechanical restraints and con
incorporated into the orders, polici
trained within the local policies.

 
   
    
  
  

ha¥W adequate SCSD detention
dures and training in place to
inmates (including those with
odations with respect to using
g searches. It is essential that this be
nd training and that staff be sufficiently

The SCSD detention facil erations Orders should contain procedures with
regard to possible isianwe (staff assistance or inmate assistance), which
could be provided f s with severe mobility impairments, e.g., wheelchair

o Way have difficulty ambulating to or from court, and other
assistive device.

users, or those
areas with

    
  

The SC ntion facilities do not have a modified restraint policy for mobility-
disayféd i t

T SD detention facilities do not provide accommodations for mobility-
disa inmates who are subjected to body searches.

Operations Order 02/02 Use of Restraint Devices should include language
regarding inmates with mobility disabilities. Specifically, the Order should include
information relative to accommodations for mobility-disabled inmates (including
those with prosthetic limbs), such as for those inmates whose disabilities may
prevent the application of restraint equipment in the ordinarily prescribed manner.
Language should also be included to indicate that reasonable accommodations
must be applied in these instances as warranted. Procedure language should

 

Page 282

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 96 of 298

gacase 2:18-at-04299  OQSUE RENT Coun tot O(CRAER ARC HO NAL ABR ices
SRBOT pussies WITH DISABILITIES ACT ASSESSMENT

CONSULTING
CONS UL TIN G

 

articulate that when applying mechanical restraints staff must ensure effective
application while reasonably accommodating the inmate’s mobility disability.

Operations Order 02/06 Prisoner Searches (and possibly other related Orders)
should include procedures for custody staff to follow in the event an inmate does
not voluntarily remove or relinquish his/her prosthetic device during the strip-
search search process. The Order and procedures should contain information
for staff to follow relative to mobility-disabled inmates (including wheelchair users,

 
    
  

standard strip search maneuvers to be afforded reasonable
ensure a thorough search.

Operations Order 02/05 CERT and Cell Extraction Prg f
CG

   
  
  

, North Holding #2, and
Multipurpose Rooms, should contain procgdug@/ regarding the handling and

Operations Order 02/03 Use of Pro-Stra and CHS Policy 1413 Use of
Restraints and the Pro-Straint Chaj u tain procedures for staff to follow
relative to the application of rest mates with a prosthetic limb prior to
being placed in a Restraint Chair.

Operations Orders 02/12 Transportation of Prisoners, and 06/08 Court Pull
ures which would require staff to ensure that
orized HCAs/ADs/DME are allowed to maintain
ding the time period while the inmate is waiting or
sed to or from court. The SCSD detention facilities
clude procedures regarding providing assistance (staff
assistance) to inmates with severe mobility disabilities, e.g.,
rs, or those who may have difficulty ambulating to or from court
for court) with or without an assistive device.

 
  
 
   
  

their devices at all t
preparing to b@ pr

  
   

(or ingre tl

T SD detention facilities’ administration and staff should ensure the
folloWng; assistance is provided to inmates who struggle or may struggle to push
themséives in their wheelchairs moving to or from court.

The SCSD detention facilities staff must not temporarily remove canes or other
assistive devices, which have been prescribed to or otherwise authorized for the
inmates, and staff must receive training to that end. Custody staff must be
trained and understand the medical referral process for inmates who may have
difficulties ambulating and may need a reasonable accommodation such as an
HCA/AD/DME, i.e. a cane, walker, or crutches.

 

Page 283

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 97 of 298

gee Case 2-18-al- OL eae ONG REE CO ume OLR ro eAAREC RG Ol ABR ices

S ey BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
corre DECEMBER 22, 2016

CONS UL TONG

 

References

28 CFR § 35.130(a) states that no qualified individual with a disability shall, on
the basis of disability, be excluded from participation in or be denied the benefits
of the services, programs, or activities of a public entity, or be subjected to
discrimination by any public entity.

28 CFR 35.130(b)(1) A public entity, in providing any aid, benefit, or service, may
not, directly or through contractual, licensing, or other arrangements, on basis
of disability—

(i) Deny a qualified individual with a disability the opportunity artichiggte in

or benefit from the aid, benefit, or service;

(ii) Afford a qualified individual with a disability an opport
or benefit from the aid, benefit, or service that is ng that afforded
others;
(iii) Provide a qualified individual with a disabilit aid, benefit, or
service that is not as effective in affording Bpertunity to obtain the
same result, to gain the same benefit, reach the same level of
achievement as that provided to others;

(iv) Provide different or separate aid
disabilities or to any class of indivi wii disabilities than is provided to
others unless such action is n a provide qualified individuals with
disabilities with aids, benef ices that are as effective as those
provided to others;

28 CFR 35.130(b)(3) A public entity Thay not, directly or through contractual or

other arrangements, utili@g criteria or methods of administration:
(i) That have t NLoecins qualified individuals with disabilities to

discrimination o is of disability;

(ii) That h th@ purpose or effect of defeating or substantially impairing
accomplishm the objectives of the public entity's program with respect
disabilities; or

etuate the discrimination of another public entity if both public

t
XO subject to common administrative control or are agencies of the
e State.

28 CI9§ 35.130(b)(4) A public entity may not, in determining the site or location of
a facility, make selections—

 
 
  
   
 

 
 
   
 
  

its, Or services to individuals with

   
  
   
  

(i) That have the effect of excluding individuals with disabilities from, denying
them the benefits of, or otherwise subjecting them to discrimination; or

(ii) That have the purpose or effect of defeating or substantially impairing the
accomplishment of the objectives of the service, program, or activity with
respect to individuals with disabilities.

 

Page 284

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 98 of 298

gacase 2:18-at-01, 759 OQ GUR RENE COUNTY CAC RENER rE OARECRENAL SERVICES
SKBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONS UL T ENG

 

28 CFR 35.130(b)(7) states that a public entity shall make reasonable
modifications in policies, practices or procedures when the modifications are
necessary to avoid discrimination on the basis of disability, unless the public
entity can demonstrate that making the modifications would fundamentally alter
the nature of the service, program or activity.

28 CFR 35.130(b)(8) A public entity shall not impose or apply eligibility criteria
that screen out or tend to screen out an individual with a disability or any class of
individuals with disabilities from fully and equally enjoying any service g@rogram,
or activity, unless such criteria can be shown to be necessary for th ision of

the service, program, or activity being offered.
fy jrements

28 CFR 35.130(h) A public entity may impose legitimate
necessary for the safe operation of its services, programs, or a@Mities. However,
sed on actual

the public entity must ensure that its safety requiremeg : e |

  
    
 
  
  

 

risks, not on mere speculation, stereotypes, or genera @ about individuals
with disabilities.

28 CFR § 35.152(b)(1) Public entities shall that qualified inmates or
detainees with disabilities shall not, becayse acility is inaccessible to or
unusable by individuals with disabilities, from participation in, or be
denied the benefits of, the services, pr activities of a public entity, or
be subjected to discrimination by anyg

 
 
   
  
 

The information below is for re&

As a result of the ADA, the court appf&ved settlement agreement for CDCR, titled,
“Armstrong v. Davis” (agw Armstrong v. Brown) amended January 3, 2001,
mandates the coving eigf mobility-disabled inmates (and inmates with
other disabilities):

Restraints

e Inmates ave a disability that prevents application of restraint

eq the ordinarily prescnbed manner shall be afforded

ofRble accommodation, under the direction of the supervisor in

ch . Mechanical restraints shall be applied to ensure effective
pplication while reasonably accommodating the inmate’s disability.

SearcR®s

e Inmates who have a disability that prevents the employment of standard
search methods shall be afforded reasonable accommodation under the
direction of the supervisor in charge. Such searches shall be thorough
and professional, with the safety and security being the paramount
concem.

 

Page 285

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 99 of 298

CBSE ZB at OLE DRBHRIRIENT Butt SACRE BAREERB NAL SER ces

Ss J ‘(8B0T AMERICAN WITH DISABILITIES ACT ASSESSMENT
ao DECEMBER 22, 2016

Son EULT IT MSG
CON SB UL TING

 

o Inmates who use wheelchairs and who may have severe mobility
impairments and are unable to perform standard unclothed body
search maneuvers shall be afforded reasonable accommodation to
ensure a thorough search, including body cavities. If the search
includes removal or disassembly of a health care appliance, it shall
be conducted in a clean setting.

o If a search requires removal of the appliance, a compliant inmate
shall be allowed to remove the appliance and tender it t

  
  

necessary, health care staff shall be available foréCof¥gyltation
regarding the safe removal of the appliance.
o No inmate/parolee shall be required to lie or sit g yemely hot or

   
 
     
 
 
  
  
  
 

disassembled for inspection only

to believe the inmate has concea@f traband inside the device.

Inspection of such devices sh e approval from a Captain or

above after consultation jate medical staff. Only a

trained professional shall
To ensure the safety of staff
(DPP designated instituti ignated institutions, and reception
centers) shall establish ures for the routine inspection of health
care appliances, i.e., inspec of a mobility impaired inmate's prosthetic
device whose disability does not impact placement.

wt

 

Page 286

 

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 100 of 298

gxcase 2:18-at-01, 759 QOSUET RENT COURT CLARA rd BARTON ABR ices
SABOT aeCeaER a 1 DISABILITIES ACT ASSESSMENT

ere gree aera 3
CONS UL-T I

 

Release/Discharge/Transfer

The Sheriffs Department County of Sacramento Correctional Services
Operations Orders and the Correctional Health Services Policies and Procedures
applicable to the release and transfer of inmates, and the issuance and retention
of HCAs/ADs/DME are outlined in: Operations Orders 02/12 Transportation of
Prisoners, 04/03 Prisoner Clothing, Property and Funds, 04/07 Dress In/Dress
Out Procedures, 04/09 Releases, 04/10 Property and Money Retyrn and

  
  
  
  
   

Policy 1423 Post Release Medical Care Planning, and Policy 14
Disabilities and Impairments.

These policies are silent with respect to the disposi
HCAs/ADs/DME upon the release and transfer from the S
In an effort to identify the practice of whether inmates
devices upon transfer or release, the Assessment T|
transportation and medical staff. The Assess
inmate release process at the MJ and RCCC.

eto retain their
rviewed custody,
Iso observed the

Observations

  
 
    
  
 

cess at the MJ and RCCC.
led inmates with prescribed

The Assessment Team observed the
During the observations there wegg
HCAs/ADs/DME being released d. The Assessment Team also
toured the property rooms e MJ and RCCC. During the
tour/observations the team identifieSgumerous HCAs/ADs/DME that were stored
in the property rooms at both MJ and‘RCCC property rooms. The team identified
the following HCAs/ADs/Q@ME being stored; a wheelchair, and numerous walkers,
canes, and crutches. V/

Staff Interviews
The Assessmen

   
  
   
 
  

interviewed transportation staff as well as deputies
release process. Staff who were interviewed stated there
is no trac system to identify inmates who are disabled or who have an
HCA/ escribed to them. Some staff stated that if the inmates had an
P ise on their person, when released the inmates would be allowed to
eir respective device. Other staff stated that an inmate would not be
d with the assistive device unless it was verified that it was his/her

| property.

The Assessment Team interviewed transportation staff relative to the transfer of
disabled inmates with HCAs/ADs/DME. Staff stated that disabled inmates are
transferred with their device. Staff also mentioned that inmates are allowed to
use their HCA/AD/DME to access the transportation vehicle at which point the
device is retained by staff until the transport has reached its final destination.
The inmate is then re-issued their HCA/AD/DME to exit the transportation vehicle.

 

Page 287

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 101 of 298

amos 2:18- ~at-O1 789 OO SUR RENE CO Um Oe GARE HO ABR ices
SABOT AMERICAN WITH O'SABILITIS ACT ASSESSMENT

CONSULTING

 

The Assessment Team interviewed medical staff assigned to the area
responsible for the issuance of HCAs/ADs/DME and custody staff involved in the
release process. Medical staff stated that the HCAs/ADs/DME issued by the
SCSD detention facilities do not become the property of the disabled inmates,
and inmates are not supposed to take them when released. One RN stated that
arrangements could possibly be made for permanent full time wheelchair users
to be released with a wheelchair. Custody staff stated that the inmates could
retain their HCAs/ADs/DME when released; however, wheelchairs gre not
provided to the inmates upon release. Staff stated that they would tg&to see if

 
 
 

someone could pick the inmate up as opposed to allowing the i to be
released with a county-issued wheelchair. Staff stated that t een
occasions when an inmate’s personal HCA/AD/DME was putg d property

and they had to issue an HCA/AD/DME to the inmate upon hi elease.

There was conflicting information provided by staff w Geri ates are allowed
to retain their HCA/AD/DME when being rel . Addition, the SCSD
detention facilities do not have a policy regardi retention of the devices for
inmates that are being released. The Asgess t Team observations of the
property room storage that had HCASfAiQs/D being stored was very
concerning. There is not an effective tem in place for inmates that
have been issued or arrived into g a HCA/AD/DME. There is a
potential possibility that some di eg es are being released without their
HCA/AD/DME, which are necessamgor them to ambulate.

The SCSD detention facilities do Yiot have a policy for the retention of
HCAs/ADs/DME by digabled inmates that are being transferred. The

Me if

Conclusion

  

    
   
 

  

Sacramento County Jail orporate provisions into their operations orders
to ensure inmate itted to retain their prescribed or authorized
HCAs/ADs/DME up e, transfer or discharge.

   
  

References

) states that no qualified individual with a disability shall, on
ility, be excluded from participation in or be denied the benefits
e S, programs, or activities of a public entity, or be subjected to
ation by any public entity.

 

§ 35.130(b)(7) states that a public entity shall make reasonable
modifications in policies, practices or procedures when the modifications are
necessary to avoid discrimination on the basis of disability, unless the public
entity can demonstrate that making the modifications would fundamentally alter
the nature of the service, program or activity.

 

Page 288

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 102 of 298

pete 218-3028» DRGUARL HE ul SLBA PAAR AG Rice
SABOT aon WITH DISABILITIES ACT ASSESSMENT

CONS UL TIN G

 

28 CFR 35.130(b)(1): A public entity, in providing any aid, benefit, or service,
may not, directly or through contractual, licensing, or other arrangements, on the
basis of disability—

(ii) Afford a qualified individual with a disability an opportunity to participate in
or benefit from the aid, benefit, or service that is not equal to that afforded
others;

(iii) Provide a qualified individual with a disability with an aid, begefit, or
service that is not as effective in affording equal opportunity to
same result, to gain the same benefit, or to reach the s
achievement as that provided to others;

28 CFR 35.130(b)(3) A public entity may not, directly or thrgé
other arrangements, utilize criteria or methods of administratio

 
 
 
    
 
 

(i) That have the effect of subjecting qualified indi ith disabilities to

discrimination on the basis of disability;

28 CFR § 35.152(b)(1) Public entities shall tat qualified inmates or
detainees with disabilities shall not, becaus cility is inaccessible to or
unusabie by individuals with disabilities, b d from participation in, or be
denied the benefits of, the services, pro tivities of a public entity, or

  

 
 
  
 

agreement and approval by th®
applicable to disabled inmates
agreement.

yer the Armstrong v. Brown settlement

As a result of the AD Nyro settlement agreement for CDCR, titled,
“Amstrong v. Dav rmstrong v. Brown) amended January 3, 2007,
mandates the fallow!

   

Heal » liances shall be retained and maintained by inmates upon
relgs pewole

TranSaeortation:

The special needs of inmates with disabilities shall be considered in transporting
them. An inmate’s special health care aids and appliances shall be transported
with the inmate upon transfer.

 

 

Page 289

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 103 of 298

BRC BSe 2:18 at OL ite OFA RINT COUNTS CA RAMER TS BARC G AL SER ices
SABOT More Ie ACT ASSESSMENT

SONS CLT The
COWS UL TING

 

Transportation

The Sheriffs Department County of Sacramento Correctional Services
Operations Orders applicable to inmate transportation are outlined in Operations
Orders 02/12 Transportation of Prisoners, 02/13 Inter-Facility Transfers/Court
Appearances, and 03/07 Medical Emergencies.

Per Operations Order 02/12, custody staff assigned to the transportation of

   
 
    
      

of safety and security available to both the prisoners and transport s
staff shail operate Sheriff Department vehicles in accordance wi

transporting prisoners. Prisoner transport may occur for reasons and
may be scheduled or unscheduled. Most scheduled trs a

the Long Haul Transportation Unit, the Medical 1 agon Units, and the
RCCC Facility Transportation Bus Details; how: it fay become necessary

for the individual shifts to assign staff for transp@ duties.

Situations where individual shifts may be &Spgnsibd
staff may include:

for supplying transportation

# Unscheduled emergency m trart@forts “Med Runs’.
« Transportations to the o County Mental Health Center
(SCMHC).

® Late notice scheduled medical@ppointments.
« Warrant pickups fggm other agencies.
« Inter-facility transfe NS).

d Transport’) operate out of the MJ and RCCC.
nated personnel that are responsible for transporting
eduled appointments.

  
  
   
   
  
    
 

Medical Transport
Each facility has d
inmates to and

The Lo nsportation Unit operates out of the MJ Division and is
superyis@al b¥ethe Intelligence Unit Supervisor. The Long Haul Transportation
UnijfS resP&gsible for transporting inmates to various places within the State of

C@iog~ia. he unit is minimally responsible for transporting the following
inmages:

« All newly committed state prisoners to state facilities.

® Prisoners returning from state and county facilities back to Sacramento
County per court order.

= Prisoners committed to state and mental health facilities.

*# Persons held in other California jurisdictions on Sacramento County
Superior Court and Sacramento County Juvenile Court warrants.

 

Page 290

 

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 104 of 298

ee Pase 2:18-at-0L08 8, OR SUM RENT COUNTS OER Td QAREC HO SBR ces

on “BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

saercaresaitaaerecemmrinnnnnenensitens DECEMBER 22, 2016
CONS UL TENG

   

 

« Sacramento County Juvenile Probation Wards to their guardian’s county
of residence.
* Local prisoners scheduled for satellite courts within the county.

The RCCC Facility Transportation Bus(es) (“branch bus”) operates out of RCCC
and is supervised by on duty RCCC shift supervisors. The RCCC buses are
generally used for transporting prisoners scheduled for court and inter-facility
transfers to and from the MJ and RCCC.

 

Transportation staff assigned to transport prisoners shall, prior to trag@porting a
prisoner from another facility, check with custody staff, medical €ta nd/or
psychiatric staff to determine if the prisoner has any spec; eeds Br to
determine any anticipated behavior.

  
   

Transporting deputies shall ensure that ail prisoners are r . All restraints
that have a locking cuff will be double locked. All pris b® restrained by
one of the following means:

= Handcuffs
= Security Belly/Waist Chains

 
 
  
 

Leg Chains/Shackies
Multiple Prisoner Chains (four, six ain

Unscheduled “med runs” are typic.
assigned to a “med run” involving ers Waving an emergency medical issue
that requires ambulance transp low the procedures outlined in the
previous sections.

Per Operations Order 02/13, Inter-Facility Transfers/Court Appearances, RCCC
booking staff will veri lea and which prisoners will go on Bus #1.
Releases from RC. wit their own transportation arrangements will be
transported to the ases from RCCC will be processed within the MJ
Central Controkigbb¥” Bus Crew #1 will coordinate with MJ Central Control in
securing the CéRal¥Controi Lobby and processing the group of released
prisoners. release process is completed the prisoners will be directed
ront Lobby.

out aN

R isowers with court appearances generally will not gather their cell/tank
p y as it is anticipated they will return to RCCC upon completion of the court
app nce. RCCC Bus Crews will coordinate with Court Transportation for
exchange of inmates in the MJ garage.

 
 
     
  
  

After transporting the first group of inmates to court, Bus Crew #1 will transport
FATRNS to RCCC, focusing on taking the general population transfer inmates.
Departure from the Main Jail is approximately 0700 hours. The inmate files and
paperwork bound for RCCC should transfer on the same trip as the transferring
inmates. RCCC laundry services will be notified of the arriving transfers.

 

Page 291

 

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 105 of 298

moe 2:18- ~at-O1 78 e  OR SUR RENT Count Qed AREOLA ices
SRBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONS UL T?)

 

Bus Crew #2 will transport FATRNS to RCCC, focusing on taking the remaining
general population transfer inmates and inmates who need to be separated from
the general population. Upon returning to RCCC, Bus Crew #1 will transport
remaining inmates with court appearances and assist with processing FATRNS
as needed.

The bus crews will coordinate with Court Transportation for court returns at
approximately 1130 hours and will transport afternoon court appearances from
RCCC. Arrival at the MJ is approximately 1230 hours. Bus crews will
with Court Transportation for court returns at approximately 150

 
 
   
 
  

again at approximately 1700 hours. Any inmates remaining in co MJ
after 1700 hours will be transported to RCCC, prior to 2300 ho nsportation
duties will be a shared responsibility between MJ and RCC mbered
calendar days, RCCC will be responsible for transportation ven numbered
calendar days, MJ will be responsible for transportation

Per Operations Order 03/07, Medical Emergencies, i Al staff determines
the inmate must be transported to an outside m y, a sworn supervisor
shall assign custody staff to accompany the | f the inmate is transported
by ambulance, at least one custody staff m all accompany the inmate in

ond to the hospital in a
ate is to be transported by
hall apply.

  

separate Sheriffs Department vehicle.
custody staff, normal transportation

Observations

The Assessment Team observed two@leputies coordinate and process a busload
of inmates being transported from the RCCC to the MJ (releases and court).
One of the inmates that progessed and boarded that particular transport bus
was walking with isti vices (crutches). During the processing, the
transporting deputy boy Beped the inmate last, allowed him to use his assistive
devices until haqwas ated in the transport bus, at which point the deputy took
the assistive deVRes Bnd secured them for the transport. The deputy assisted
the inmat g up the bus steps stabilizing the inmates and ensuring he

  
  

     

did not ‘\

Altg@ugb no assigned to the SCSD detention facilities transportation teams, the
A ment Team observed 2 court transportation deputies process 2 mobility
disa inmates onto a wheelchair accessible transport vehicle. One of the
inmates was able to navigate into the vehicle, as he wasn't a fulltime wheelchair
user. The deputies assisted him into the transport vehicle. The other inmate
was a fulltime wheelchair user and the deputies after lifting the inmate and the
wheelchair into the vehicle, ensured the inmate in his wheelchair was secured
with the wheelchair straps.

The Assessment Team inquired about the accessible vehicles used to transport
wheelchair users. MJ staff advised the Assessment Team that the accessible

 

 

Page 292

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 106 of 298
RISE 218 at OLGA AGAR RENT CO uit LCR RTS BARECHB NAL SBR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

SONS UL T TNS
CONSUL TING

 

transport vehicle was maintained in a county vehicle garage next the MJ. The
Assessment Team obtained the keys to the vehicle and with the assistance of a
county garage employee examined the accessible transport vehicle. The vehicle
can accommodate one wheelchair user, the lift is functional, has the safety
straps/belts for securing the wheelchair and inmate, and they appear to meet
safety and ADA regulations.

Staff interviews

The Assessment Team asked questions of various deputies, incl g those
assigned to Long Haul transportation, RCCC facility transport, edical
transports.

 
 
 
 
  
  

The deputy assigned to Long Haul transportation stated that®
disabled inmates that require wheelchair accessible tra
the location of the inmates housing. Inmates in wheel
24 floor and this would alert them of the need for thf
disabled inmate with an assistive device (cane, w.
they are allowed to retain their assistive devi
time the transporting officer stores the assistjy:
his/her destination. Once at the destingfo
assistive device to disembark the trans j
requires assistance in navigating the
inmate in boarding the bus. If an ig
assistance, the inmate would be @

    
  
  
  
  
    
 

they are seated at which
ce until the inmate arrives at
inmate can again use the
hicle. In the event the inmate

‘ ¥ in an accessible vehicle. The deputy
accessible vehicle to transport disabled

The deputy assigned to C fgeility tansport stated that they receive the court
list of inmates to be . There may be information in JIMS (PF4/PF10)
abled inmate and the need for an accessible vehicle.

 
 
  
  
     

disabled inmate’ ay for accessible transportation. in the event they need a
wheeichai van, transportation staff must get the van from the MJ
since t chair accessible vehicle is kept there. The deputy stated that if a
disapgéd | te’with an assistive device (cane, walker etc.) is being transported,
t alldWed to retain their assistive device until they are seated at which
ti e transporting officer stores the assistive device until the inmate arrives at

their &stination. Once at the destination, the inmate can again use the assistive
device to disembark the transportation vehicle. In the event the inmate requires
assistance in navigating the steps to the bus, the deputies assist the inmate in
boarding the bus. If an inmate cannot safely board the bus with staff assistance,
the inmate would be transported in an accessible vehicle. The deputy stated that
there is one wheelchair accessible vehicle to transport disabled inmates that
require accessible transportation.

 

 

Page 293

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 107 of 298

moose 2:18-at-01 Fn? QO GUR TRENT COURT OL RAER rt BARECT ON ABR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

senna nnlinmaet netinvesnecntetetmteeetninieaitnat
CONSULT ING

 

The SCSD detention facilities transportation staff stated that this is the only ADA
accessible transport vehicle available for transporting inmates that require
accessible transportation from the MJ to other jurisdictions (jails/prisons), medical
transports, from the MJ to RCCC and from RCCC to the MJ.

The staff responsible for issuing the keys to the wheelchair accessible vehicle
stated that there is no specific tracking of disabled inmates transported by the
vehicle other than the record of staff who were issued the vehicle keys.

inmate Interviews

During the inmate interviews some disabled inmates stated that d
accommodations during the court transport process such as,
the vehicles and providing assistance in pushing wheelchat
reported the following issues and concerns regarding the tg

  
 
  
     

puties vide

# Inmate housed in CBF stated that after ar he MJ he was
transported to court in a “paddy wagon”. T.
and no handrails for him to hold on to d he'transport and it is very
difficult for him to remain seated witho g to the vehicle floor. He
stated he is transported in a wheg&haiN™grom his housing unit to the
transportation area and from the v. ‘o thé courthouse;

« Inmate housed in 2 East stated s to crawl into the van when

being transported to court;
o aaaig Usually transported in a wheelchair;

» Inmate housed in 2 East
however on one occasion a@fieelchair was not provided;
» Inmate housed in 2 East staf@! that when he was housed at RCCC he

had to crawl into a regular van. Claims that the deputies told him if he

 

   
 
 
  

  

didn’t get in the icle gre was essentially refusing court. He further
claims that o eo on when he was scheduled for court staff did not
transport him Following this, his attorney asked him why he had
refused @gurt, Wid he advised his attorney that he had not refused;

   
 
  

= Inmate ho 2 East stated he has been left on 3 separate occasions
wh cheduled for court and no accessible vehicle was available.

imS¥ine deputies advised the court that he had refused court. Stated
nN transported in a big “paddy wagon” and staff tell him to try to get
onthe vehicle, and he has to slide to get on
inmate housed in 4 East stated that he is not provided accommodations
r long distances and stairs;
= Inmate housed in 4 West stated that it is very painful to walk to court.
When he doesn’t go to court across the street it is very difficult to walk up
the stairs;
» Inmate housed in 5 West stated that cane was taken away in court holding

cell. Claims he has to climb up stairs to court. States it is very difficult
with a cane, and;

 

 

Page 294

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 108 of 298

PROSE 2:18 at-OL FT ORGAN TRENT CO UNH CAGE BAR ECHB NA SERV ces

Ss ’ A SXBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
. DECEMBER 22, 2016

CONSULTING

 

= Inmate housed in 6 West stated that cane was taken away in court holding
cell;

= Inmate housed in 2M stated that custody staff broke his wheelchair when
they tried to force it into the wheelchair van, and thus jammed it against
the lift;

» Inmate housed in 2M stated that he has broad shoulders, and it is very
painful when the custody staff does not double handcuff him. He has to
walk up 2 sets of stairs to court with the restraints on while in paingand he
claims it is dangerous walking up the stairs;

 
 
 
 
 
 
   
  
    

« Inmate housed in 6E stated that he has been transporte staff
didn’t let him use his cane to get on to the transport vg . one
occasion he refused, and ultimately a judge ordered thg istration to
provide him a wheelchair in the future;

= Inmate housed in 7W ciaimed that he has to get wheelchair and
“crawl” into the van and seat. He acknowledged aw does assist him.

* Inmate housed in 7W claimed that o Bccasion, a custody officer
tightened his handcuffs too tight, and gSidered it “excessive.”

Conclusion

The SCSD_ detention facilities
accommodations for disabled inm
egregious ADA violations that th

always provide reasonable
ansport to court. One of the most
nt Team learned of pertained to staff
requiring inmates to crawl into sport vehicles. It was also difficult to
understand the process and tempordry denial of canes while the inmates are

placed in temporary hold@g cells with other inmates.
Alarming to hear w e s that disabled inmates were not transported to
court while the cou ised that the inmate had refused to attend court.

With the lack

 
   
 
   
   

acking system to identify disabled inmates and their
S, inmates are being required to access the courts without
ccommodations.

OpgfatignsNOrders and practices should ensure that prescribed canes for
di inmates are maintained in the possession of the respective inmate at all

With only one accessible vehicle, if the vehicle is in use for a Long Haul transport,
court transport from RCCC to the MJ, transport from the MJ to RCCC or a
medical transport that does not require emergency transport and another
disabled inmate requires accessible transportation, the SCSD detention facilities
would not be able to accommodate the disabled inmate.

 

 

Page 295

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 109 of 298

paCase 2:18-at- 04259, DRBHR RINT Bunt EBM Rr PARRA AL ABR ces
SABOT aeMaee ie ACT ASSESSMENT

SorroTrT TTS
CON S$ Uk TINS

 

References

28 CFR § 35.130 (a) states that no qualified individual with a disability shall, on
the basis of disability, be excluded from participation in or be denied the benefits
of the services, programs, or activities of a public entity, or be subjected to
discrimination by any public entity.

28 CFR 35.130(b)(7) states that a public entity shall make reasonable
modifications in policies, practices or procedures when the modificatigns are
necessary to avoid discrimination on the basis of disability, unless je public
entity can demonstrate that making the modifications would fundar#en alter
the nature of the service, program or activity.

28 CFR 35.130(b)(1): A public entity, in providing any aid, er service,
may not, directly or through contractual, licensing, or othe ments, on the
basis of disability—

 
 
   
   
  
   
  

(ii) Afford a qualified individual with a disabili
in or benefit from the aid, benefit, or service B norequal to that afforded
others;

(iii) Provide a qualified individual wit
service that is not as effective in P qual opportunity to obtain the
same result, to gain the same
achievement as that provided

28 CFR 35.130(b)(3) A public e
other arrangements, utilize criteria 0

(i) That have the efigct of subjecting qualified individuals with disabilities to
discrimination on the is Mdisability;

(ii) That have or effect of defeating or substantially impairing
accomplishmen e objectives of the public entity's program with respect
to individuafqwithdisabilities; or

(iii) T e the discrimination of another public entity if both public
it subject to common administrative control or are agencies of the

ay hot, directly or through contractual or
ethods of administration:

 
 
  
  
 
 
  

ent
x
29ZC ER 35.T30(b)(8) A public entity shall not impose or apply eligibility criteria
tha®Ereen out or tend to screen out an individual with a disability or any class of
individ@als with disabilities from fully and equally enjoying any service, program,
or activity, unless such criteria can be shown to be necessary for the provision of
the service, program, or activity being offered.

28 CFR 35.130(h) A public entity may impose legitimate safety requirements
necessary for the safe operation of its services, programs, or activities. However,
the public entity must ensure that its safety requirements are based on actual

 

 

Page 296

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 110 of 298

Re BSE 218 at OL Fe ORGAN CO un SLERAMRER TS AA RECA SBR ices

a / AMERICAN WITH DISABILITIES ACT ASSESSMENT
= BOT DECEMBER 22, 2016

  

PSST ITT SS
CONS UL TING

 

risks, not on mere speculation, stereotypes, or generalizations about individuais
with disabilities.

28 CFR § 35.152(b}(1) Public entities shall ensure that qualified inmates or
detainees with disabilities shall not, because a facility is inaccessible to or
unusable by individuals with disabilities, be excluded from participation in, or be
denied the benefits of, the services, programs, or activities of a public entity, or
be subjected to discrimination by any public entity.

The information below is for reference only.
Due to the settlement agreement and approval by the Feder C. the
information outlined is applicable to mobility-disabled inm unde? the

Armstrong v. Brown settlement agreement.
S

The special needs of inmate’s with disahgftiesfShajl De considered in transporting
them. An inmate’s/parolee’s special h café aids and appliances shall be
transported with the inmate/parolee tramgrer.

  

ot her CDCR, titled,
anuary 3, 2001,

As a result of the ADA, the court approved settlement a
“Armstrong v. Davis” (now Armstrong v. Brown) a
mandates the following:

 
  

Transportation:

   
 
 

Accessible vehicles shall be use transport inmates/parolees in wheelchairs
and those whose disability, i.e., mobi@y, necessitates specialized transportation.
All other Vv; shall be transported in standard vehicles.

aw

 

 

Page 297

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 111 of 298

pax case 2:18-a1-03259 , Dacre 4 fila OTM Aro AREER GL ABR ce
SABOT OPCEMOER ee UTES ACT ASSESSMENT

Sone ut? Ne
CONS UL TINS

 

 

Intellectual Disabilities (Housing Units Adaptive Supports)

The Minimum Standards for Local Detention Facilities, Title 15 - Crime
Prevention and Corrections, Division 1, Chapter 1, Subchapter 4, Article 5.
Classification and Segregation, contains the following section applicable to
intellectual disabilities:

§ 1057. Deveiopmentally Disabled Inmates.

The facility administrator, in cooperation with the responsible phyg&@an, shall
develop written policies and procedures for the identification arf@ eV@yation
of all developmentally disabled inmates.

The health authority or designee shall contact the regig
inmate suspected or confirmed to be developmen isabled for the
purposes of diagnosis and/or treatment with) Sirs of such
determination, excluding holidays and weekends.

  

Correctional Health Services Administrative Polj 4 ult Developmental
Disability, describes the purpose of the policy stress the identification of
persons with developmental disability and t nown or suspected cases for
appropriate evaluation and treatment.” equires that “medical shall
contact Jail Psychiatric Services rega inmate who is suspected or
confirmed to be developmentally dis

 
 
  
   
  

Developmental disability is defi resent[ing] one or more conditions
whose onset occurs before age and results in a substantial handicap.

Qualifying conditions include mental r@tardation with an I.Q. of 70 or less, autism,

neurological! disability, bral palsy, and epilepsy.”
The policy and pr alice that “The identification of a person with

developmental egins at booking and continues throughout
incarceration. e medical personne! should be alert to the possibility of
developmental by looking for:

 
  
  
  

in performing basic tasks associated with the process;
or apparent difficulty in understanding; and

hiSgpry of treatment for developmental disability through a Regional
enter or special education class.”

Polic’ 17 further explains the following procedure:

If there is suspicion of a developmental disability, a notation will be made on the
Receiving Screening medical form and a referral made to the JPS Outpatient
Department.

In cases where there is uncertainty as to whether the inmate has a psychiatric
condition as opposed (or in addition to) development disability, referral for mental
health evaluation is appropriate.

 

Page 298

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 112 of 298

RSE 2:18 at OLE ABA IMENT CO UNE LORMAN BARE A SBR ces

S Ae BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
fi DECEMBER 22, 2016
CONS UL TION @

 

 

With regard to referrals, a referral will be made once JPS clinical staff contacts
the inmate and identifies an inmate's developmental disability status. The
regional center serving Sacramento County is:

e Alta California Regional Center
2241 Harvard St., Sacramento, CA 95815
(916) 978-6400
FAX (916) 489-1033

Counties served: Alpine, Colusa, E! Dorado, Nevada, Placer, 6acRamento,
Sierra, Sutter, Yolo, Yuba.

    
   
  
 

it is the responsibility of Jail Psychiatric Services’ clinical st an Alta
Regional Center referrai for a person suspected to have dayel entail disability

Regional.

Policy 1417 provides information relative to the tnh&"Alta Regional Center,
the referral process, establishing a diagnosis, r¢ endations for management
and treatment, etc. The procedures addreg@ ass¥giance to be rendered by CHS
and JPS for the local regional center,

may provide input to health care services

The Master Problem List in the gf
presence of known or suspected
make an entry into the JIMS syste
special housing recommendations.

Where developmental Nyinfes not identified during the booking or initial
classification proce ific@fon of the jail classification officer should be made

by JPS Staff as soo ondition is identified.
Policy 1417 al

   
   
   
 

: a ental disability. JPS staff should also
and if necessary, notify classification of any

    
      

s@tes that, “Persons with developmental disability are
in the custody setting and may require special

 
  

consid the classification process. Likewise, multidisciplinary treatment
and g@chage Planning should take this information into account. The inmate’s
d ental disability status should be shared as necessary with treating
he professionals, discharge planners, probation officers, and others who are

involved in the care and custody of the individual.” Additionally, there is
brief language relative to sharing information when a “developmental disabled”
inmate is transferred.

Correctional Health Services Administrative Policy 1107, Decision Making —
Special Needs, defines the treatment for patients with special medical or
psychiatric needs. The policy states that consultation between the Facility
Commander and the Medical Director is required for actions regarding patients

 

Page 299

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 113 of 298
CAS? 2:18 at OL ete OR EUR RENT CO uty CCR Rr BARECAG lL SBR ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
Seto rire DECEMBER 22, 2016

CONS UL TING

 

 

who are diagnosed as having significant medical or mental health disorders, as
follows:

* Housing assignments;
=» Program assignments;

« Disciplinary measures; and

= Admissions to and transfers from institutions.

The procedures within the policy describe that “maximum cooperation
custody personnel and health care providers is essential so that both

made aware of movements and decisions regarding patients with spi
or psychiatric needs. For example, health care staff musty
personnel when an inmate is suicidal, homicidal, or inappropri
jail for health care reasons. An inmate’s special needs may icate housing
or work assignments or disciplinary management. Medj y need to be
adjusted for safety at the work assignment or before j Other examples
include:

 
  
  
 
 
  
 
    
  
 

to ensure continuity of care;
« Medication or other therapy requi
* Instructions for transporting

   

‘ay terminology regarding

Mken (i.e. masks or gloves).”

imate treated for a major medical problem
in jail, the treatment staff will develop a written treatment plan. Custody staff
must be informed of th atmegt plan when necessary to ensure coordination
and cooperation i

  
 
 
  
  
     

4

Observations

As the af
proces

d CHS Policies do not reflect a comprehensive screening
ram, there is not a disability tracking system in place, custody

post gdeMado Wot reflect specific responsibilities relative to intellectually disabled
ingg@tegsdetamees, and there are numerous noticeable gaps as related to staff
d and ensuring equal access to services, programs, and activities for
intel ally disabled inmates. Many intellectually disabled inmates are often

vulnerable and manipulated, and historically victimized. Nondiscrimination and
safety are of paramount concern with this population in the jail environment.

Without proper identification of an inmate’s cognitive deficits coupled with
adaptive deficits (and adaptive support needs/accommodations) custody, health
care services, EGUSD teachers, and other staff will not be able to know what
reasonable accommodations to provide intellectually disabled inmates, and may

 

Page 300

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 114 of 298

pase 218 -at-OL cate ORPHAN TE Coun ve SACRAMENT RR EC HOLL SER) ces
SABOT aecetoen WT DOABLITIES ACT ASSESSMENT

SOonsuLTina

 

 

have difficulty ensuring safety. An acceptable screening instrumeni/testing
process and screening results form would enable Mental Health clinician to
outline the adaptive support needs of each developmentally (intellectually)
disabled inmate. Such form could be maintained and secured in all housing units
where intellectually disabled inmates are housed, and by all work supervisors
and teachers who supervise these inmates.

There is not currently a testing instrument or process in place to examine for
inclusion into an Intellectual Disability Program (regardless of the age gf onset),
where the following are both present:

* Low cognitive functioning (usually |Q of 75 or below); and

* Concurrent deficits or impairments in adaptive functj abilities
necessary to care for oneself and to access programm nd services in
the jail setting).

 
 
   
 
   
  
 

Staff is widely unaware of the safety/vulnerability/vi Dn concerns and
special concerns and accommodations needs of th , as they have not
been identified. Even those with prior region er services, or those who

were tested in CDCR and placed in the DevejoPaggMiial Disability Program (DDP)
i ing li Mare no documented adaptive

ateswand inmates housed in the same
or predatory/victimization concerns.

inmates. Other inmates such as
pods/units may not be thorough

There is a strong likelihood that n iagnosed intellectually disabled inmates
are receiving write-ups, being found guilty, and possibly being moved to ADSEG
or TSEP without proced duggprocess rights or reasonable accommodations
being provided. If tais is h ning, part of the explanation is because staff are
not aware of th to provide specific types of adaptive support
services/acco ns to the intellectually disabled inmates (which are

specific to each al), and because there is not a consult process built into
the discipli g process between the hearing sergeant and a clinician.

    
    
    
 

Staff yy are of the primary adaptive deficits that intellectually disabled
inngfies, may possess. Adaptive Deficits may be identified in various areas
d e adaptive deficit evaluation conducted by a psychiatrist, psychologist or
LC Examples of areas in which adaptive deficits may be presented are:

= Health and Safety
e The intellectually disabled inmates may appear naive about
maintaining health in terms of eating; identifying, treating, or preventing
illness; basic safety considerations, such as following rules or seeking
assistance. These inmates will likely use inappropriate behavior with
others and have difficulty communicating choices/needs and
participating in social interactions.

 

Page 301

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 115 of 298

aa Ca8e 2:18-at-OLFR Fe ORME tt Et LRM AR TS ARRAS ABR hces
SABOT aeccoER eae BLES ACT ASSESSMENT

Corr oT Tree
CONS UL TING

 

Socialization Skills
e The intellectually disabled inmates may show difficulty establishing and
maintaining positive relationships. They may give up possessions to
other inmates. They may become vulnerable to sexual predators,
manipulation by other inmates, and/or be recruited for gang activities.
The intellectually disabled inmates may engage in a repetitive cycle of
disciplinary infractions involving other inmates or correctional officers.
This could be suggestive of a lack of judgment and fgjlure to
understand the consequences of their actions.
= Academic Skills
e The intellectually disabled inmates may show evi
cognitive abilities/skills related to learning, such ag
and using basic mathematical concepts.
® Communications Skills
e The intellectually disabled inmates may ha
themselves verbally or in writing.

ce ofpoor
writing,

   
  
 

ability to express

 
 
   
   

= Leisure
e The intellectually disabled inmate not have acquired many
leisure and recreational interests ect personal preferences and
choices.
= Self-Advocacy/Use of Inmate Res
e The intellectually disableg ay have difficulty advocating for

interviews/processes, disciplinary
e grievance process, and may waive their
rights without understandi hat they are doing.
= Self-Care Skills

e The intellectu dis d inmates may show evidence of poor self-

care; €.g. @seldo thing, soiled or unkempt clothing, poor eating
habits, an mmate’s cell may be disorganized/dirty.
= Self-Diregtion

 
   
  

e The inf®@lecWially disabled inmates may have difficulty making choices;
d following a schedule; initiating activities appropriate to
‘% ular settings, conditions, schedules, and personal interests;
ting necessary or required tasks; seeking assistance when
ne€ded; resolving problems in familiar and unfamiliar situations; and
demonstrating appropriate assertiveness and self-advocacy skills.
7 ork
e The intellectually disabled inmates may have difficulty maintaining a
work assignment due to inappropriate social behavior and a lack of

related work skills.

Staff are widely unaware of some of the common adaptive support services that
intellectually disabled inmates may need, such as;

* Monitoring for Pressuring/Victimization

 

Page 302

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 116 of 298

pacase 2:18-at-01, 799. OOSURIRENT cOUmTy Or Chad AAR ECHO ABR ices
SARBOT aeecaea ee TES ACT ASSESSMENT

CONSULTING

 

Assistance with reading/writing/scribing/explaining
Reminders to brush their teeth
Reminders/instructions on cell cleaning
Monitoring clothing (dirty/clean)

Monitoring and assistance with Commissary/Packages/Property
e intellectually disabled inmates are often taken advantage of
Health Care Appointments/Pill-line/Medications
Laundry Exchange

Showers

Yard/Dayroom/Social Interaction.

    
  

periodically
tial for
programming,
inmates are

There is not a multi-disciplinary committee or support team spegy
monitor intellectually disabled inmates, monitor the on-
victimization and whether they can function safely, moni
ensure their accommodation needs are being met, an t
functioning at an acceptable level in the jail environme

Staff Interviews

Most custody staff that were interviewed admjtt at they have received little to
no ADA training, or training specific to intgfectalN&sabilities. Many staff do not

' understand the difference between int isabilities, mental illness, and
learning disabilities, and they dop o the intellectually disabled
population is. There were a coup mdepiwes who knew of inmates who had
received services from Alita Regi fr in the past. But the staff members
acknowledged that the only way to% gow what type of assistance to provide the
inmates is just through knowing and ‘Observing them, and from any help that a
respective inmate may for.

 
  
  
   
  

aff ated that they would help intellectually disabled
ral questions about observing behavior traits that
may be associ an intellectual disability, staff responded with some of the
following answer: the inmate to JPS, refer the inmate to CHS, be patient,
provide si ions, repeat instructions, have trustee or houseman help
the inm erve the inmate more closely, talk to him every day, house in M-
Dor r . give them extra time, talk confidentially, give very specific
i levels of communication, use non-verbal gestures, etc.

The large majority

   
   
    
 

WheRagsked questions involving safety or possible victimization concerns for
intellectually disabled (or possible intellectually disabled) inmates, staff provided
the following responses; move him to a different pod, move him “off the floor’,
talk to the inmate and find out what the issues are, “nip it in the bud if we see
someone doing something’, confirm issue and “roll-up” the suspect (and issue a
write-up), “we need more training on this, but | would try to handle internally’,
nobody gets victimized in this unit, address the issue with the responsible inmate,
address the issue with the entire dorm, investigate, look for possible video

 

Page 303

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 117 of 298
moe 2:18-at-OLF Re OCHRE Co um CLARE R rE AARC AS AL ABR ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

CONS UL TING

 

evidence, put him (intellectual disabled inmate) in TSEP or PC, make sure he is
not housed with an enemy, and take care of the inmate the best we can.

Inmate interviews

As addressed throughout this report, because the SCSD detention facilities do
not administer a comprehensive testing/screening process for intellectual
(developmental) disabilities, and there is not a disability tracking system in place,
it was difficult for the Assessment Team to accurately select intejgctually
disabled inmates for interview. However, through the process, seveg@ inmates
(from the MJ and RCCC) were interviewed who were or
intellectually disabled. A few of the inmates claimed that they r
from Alta Regional Center. Some of the inmates admitted
education in public school, which was one possible indic. ome of the
inmates interviewed also admitted (when asked) that the : reminders for

activities in the jail, e.g., showering, cleaning their ce\fbed ala, programming,
meeting time schedules, managing their time, and keepag clegn clothing.
Some of the inmate comments and concerns ar: ed below:

* RCCC KBF -— Intellectually disabig@ inf¥te with prior Alta Regional

Services stated that when he ask#Topfissistance from staff, they do not
help him. Claims that inmates c crybaby and retard.” Says that

he doesn’t remember to get bt
fesd iingisability. Has had to pay inmates to

» RCCC SLF — Possible in
write her letters. Stated sf¥@paid $25.00 for another inmate to write 4
letters. All of her commissa as stolen from her. Doesn’t know how to
use the telephone. Her Bunkie helps her out, and she shares her food

with her. Claims Wge wag forced to hold contraband for other inmates.

  
   
   
   
 

special

   
 

   
 

  
 

  

  
  
 
 

She does nofeknow any programs (visiting, medical, and law library
etc.). She cl requires diapers for incontinence, and medical staff
will not pgovi em. She soils her clothes and can’t get clean clothes.

hat assists her also reported this.
ntellectual disability. She is an Alta Regional Center client.
aims that she was moved from her dorm to a cell because other
ere teasing her and threatened her. Claims that she forgets to

Another in

in@gat
in s
ower.

J Inmate — Possible intellectual disability (unable to read, special
ducation in public school and receives SSI benefits). Has had numerous
write-ups. Claims his cell is “filthy,” and he has trouble cleaning it or
getting help to do so.
=» MJ Inmate - Intellectual disability (prior Alta Regional Center consumer,
special education, unable to read). Has trouble understanding many jail
processes. Was very confused with the inmate disciplinary process. Has
difficulty remembering, and staff does not help him (he goes to trustees).

 

Page 304 —

 

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 118 of 298

a 2 18-at-01 759 ORG T County to: RR ARR ETB A ABR ces

Pe BOUT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

  

CONSULT IN G

 

« MJ Inmate — Possible intellectual disability (poor reading). Claims he has
been victimized for commissary items in the past.

Conclusion

The SCSD detention facilities must have a comprehensive custody Operations
Order relative to intellectually disabled inmates. The CHS must either create a
new policy relative to JPS services and services for intellectually disabled
inmates, or provide necessary modifications for policies 1417, Adult
Developmental Disability, and 1107, Decision Making — Special Needs

Policies and procedures must include directions and information_regar the
following:

   
  
  
   
   
  
   

d instruments,
ine whether

* A comprehensive screening/testing process with reco
to allow psychiatrists, psychologists, or LCS

include an examination for:
e Low cognitive functioning (usually 1Q 0
e Concurrent deficits or impairments ing
necessary to care for oneself an

in the jail setting).
= An electronic disability tracking s
(including intellectual a if required accommodation needs

id

ive functioning (the abilities
BSS programming and services

special concerns, and accommodations needs of this population
e This include lasggication screening for predator/victimization
ui mates within the housing unit, as well as other
related re bo}

= Housinge proggols

  
  
    

for intellectually disabled inmates (possible

ary process as related to intellectual disabilities
ing responsibilities for deputies, sergeants, work supervisors,

Qin
ntal JPS staff, etc.
CliMical consult process for inmate write-ups

e Monitoring of patterns or numerous individual write-ups
o Monitor possible placement in administrative segregation or TSEP
housing for intellectually disabled inmates, possibly as a result of
receiving write-ups and being found guilty, but not being afforded
procedural due process rights, or their required adaptive support

needs.

= Multi-disciplinary committee or support team specific to periodicaily
monitor intellectually disabled inmates, their ongoing potential for
victimization, and whether they can function safely; monitor programming;

 

 

Page 305
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 119 of 298

arse 2:18-at-OLF99- OR SURI RENT CoUMTy tt LCRA ER AR ECHR Ol ABR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

ALT LIT::
CONS VL TING

 

ensure inmates’ accommodation needs are being met, and ensure that

inmates are functioning at an acceptable level in the jail environment

e Monitoring may include but not be limited to:
safety/victimization/vuinerability, commissary, write-ups, personal
hygiene (e.g., showering, brushing teeth, clean clothes), work,
education, program activities, yard/dayroom, leisure activities and
ensuring that housing unit deputies and work supervisors are providing
adaptive support accommodations.

An ADA training component must be developed and implemente arding
disabilities (including intellectual disabilities) to provide custody and "non-@ystody
staff the tools and knowledge to ensure all disabled igffaies are not
discriminated against on the basis of their disabilities, a fof e equal
access to all programs, services and activities offered by the@SCSD detention

    
  

facilities and any associated contractor, e.g., EGUS taff must be
trained to:

« Be aware of safety and victimization conc old a policy of zero
tolerance for inmates or staff belittling e calling individuals with
intellectual disabilities

* Be proactive to engage intellectualyWdisgbledtinmates verbally (sometimes
in confidential settings), provi ccgfimodations, assistance, and

adaptive support services, gate this to inmate trustees or
“housemen”
» Understand. that this po on may have difficulties advocating for
themselves, and may be reluc¥apt to ask for help
e Understand that many intellectually disabled inmates may have a duai

diagnosis, witfggithergmedical and/or mental health concerns, and

  
  
  

  
   
   
 
  
 

those congerns also be met, whether or not the inmate seeks
assistanc

« Understagd t isabled inmates cannot arbitrarily be rehoused or moved

without a rough examination of associated events/circumstances, and

eated fairly and equally
7 eR@and that intellectually disabled inmates may be confused at times,
ag: need constant or periodic instructions, or simple reminders to
prete a task or to understand

Cust@dy staff post orders should also reflect assigned duties as applicable to this
population.

References

28 CFR § 35.105 (a) requires that a public entity evaluate its current policies, and
practices, and to the extent modification of any such policies, and practices is
required, the public entity shall proceed to make the necessary modifications if
they do not or may not meet the requirements Title 1.

 

Page 306

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 120 of 298

gacase 2:18-at-01, 280. OOSURT RENE COUNT CXGeaNER rh AAR ECHO ABR ices
SABOT ae ceMere WITH DISABILITIES ACT ASSESSMENT

CONS UL T ING

 

28 CFR § 35.130 (b)(7) requires a public entity to make reasonable modifications
in policies, practices, or procedures when the modifications are necessary to
avoid discrimination on the basis of disability, unless the public entity can
demonstrate that making the modifications would fundamentally alter the nature
of the service, program, or activity.

28 CFR 35.130(b)(1) A public entity, in providing any aid, benefit, or service, may
not, directly or through contractual, licensing, or other arrangements, on the basis
of disability—

 
 
 
  
  
 
  
  
  
 
  

(iii) Provide a qualified individual with a disability with an ai
service that is not as effective in affording equal opportuny
same result, to gain the same benefit, or to reach
achievement as that provided to others.

28 CFR § 35.152(b)(1) Public entities shall ensure
detainees with disabilities shall not, because a fa
unusable by individuals with disabilities, be exclug
denied the benefits of, the services, programs
be subjected to discrimination by any public ¢

Y Due to the settlement
, the information outlined is
Clark v. California settlement

The information below is for refergfice
agreement and approval by the Fede.
applicable to disabled inmates r
agreement.

Notices, Announcements, and Alarm

Written Materials: Each Ryn DDP institution/facility must ensure that CCR
notices, orientation a nnouncements, and similar printed materials are
accessible to inma developmental disabilities. Institution staff must
sal@assistance to all DDP inmates on a case-by-case basis to

ave difficulty reading and/or communicating in writing will
ble access to forms, regulations, and procedures. Local
operati edures must reflect specific notices, announcements, and alarm
proggftureSpr DD2 and DD3 inmates. Post orders for staff assigned to provide
Ss iceS to DD2 and DD3 inmates must reflect these specific procedures.

  
 
 
 
  
 

" ensure that thosé
be provid

Verba®Announcements: Each designated DDP institution/acility must ensure
effective communication is made with inmates with developmental disabilities
regarding public address announcements and reporting instructions, including
those regarding visiting, yard release and recall, count, lock-up, and unlock, ete.
Local operational procedures must reflect specific requirements for verbal
announcements impacting DD2 and DD3 inmates. Post orders for staff assigned
to provide such services to DD2 and DD3 inmates must reflect these specific
procedures, i.e., prompts for visits or hearings, if an inmate does not respond.

 

Page 307

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 121 of 298

PC BSE ZAG al OL Fear ARG ARTE COURT AERMAR TS BAR EHO ABR ices
SABOT OECEMBER ees ACT ASSESSMENT

SONS ULT IT NG
CONSULTING

 

Count And Movement

Each designated DDP institution and facility must review local policies and
procedures to ensure DDP inmates are provided with necessary prompting so
that they comply with count time expectations, respond to visits, keep
work/school schedules, and respond to meals and other movement calls. Local
operational procedures must reflect specific count and movement proceqdpires for
DD2 and DD3 inmates. Post orders for staff assigned to Signated
buildings/units/wings that house DD2 or DD3 inmates must reflec ecific
count and movement procedures.

Evacuation Procedures

 
  
  
  

Local evacuation procedures must be adopted at each DP facility to
ensure the safe and effective evacuation of in gh developmental
disabilities. _ Local operational procedures m pecific evacuation
procedures for DD2 or DD3 inmates. Post or staff providing services for

DD2 or DD3 inmates must reflect these proc

All DDP inmates will be provided ctigns for evacuation/emergency
procedures during orientation before jemi ication at designated institutions.

  

VY
v~
s

 

Page 308

 

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 122 of 298

PRR BSC 218 at OLeeaite OREM MENT CO unt LCRA Td ARCO SBR ces
SRBOT aeecoee ee ACT ASSESSMENT

CONSULTING

 

Training

The Sheriffs Department County of Sacramento Correctional Services
Operations Orders and the Correctional Health Services Policies and Procedures
pertinent to training are outlined in Operations Order 01/02 Command and
Responsibility, Draft Operations Order Inmates with Disabilities - ADA, and policy
1302, Staff Development and Training.

  
  
  
    
  
    
   
  
  
  
 
  

Per Operations Order, 01/02 Command and_ Responsibjj
Administrative/Training Sergeant works under the supervision of
Division Commander and/or the Operations Lieutenant for
coordinate all training, including the jail-training program for
Admin/Training Sergeant maintains division forms, Operati
armory equipment, and assists with personnel assignmen He/she

fficer, Safety

is responsible to provide training to staff i
procedures. Additionally, it is the ADA
responsibility to provide training to facilj
Although, these policies require the
Coordinator to provide ADA trainin
approved and in place. As su
provide annual formalized ADA
formalized ADA training during new

rds to ADA policies and
s Division Representative’s

~ion Representative and ADA
perations Order is currently not
no order or policy requirement to
ing, one-time formalized ADA training, or
loyee orientation.

Observations

   
  
    
 
   

quire all officers assigned to the MJ and RCCC
-hour Standard Training for Corrections Program
ult Corrections Officer Supplemental Core Course. This
course is for offi ho completed the Peace Officer Standards and Training
Course (academy) and are newly assigned to corrections.
The co i signed to complete competencies in the following topics, Title 15
regugtion mate supervision; codes, statues, and legal documents, inmate
claésifig&tion” gangs and subcultures, evidence and contraband, communication,
m nical restraints and safety cells, cell extractions, booking and receiving,
relea , maintaining security, distribution of supplies and commissary,
monitoring psychological and physical health, and PREA. Although some of
these modules contain some ADA-related information, these training modules
are specific to general training requirements for corrections, and are not ADA-
specific.

The training modules do not cover a deeper sense of what disabilities or
impairments are, and how these disabilities affect inmates and staff with respect

 

Page 309

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 123 of 298

pC aSe 2:18 -at OL FR ORG MENT CO UNE LEMAR TARR OER oes
SAKBOT anes Mere OE ABLITIES ACT ASSESSMENT

Saonsuctrine
CONS UL T TANG

 

to discrimination (nondiscrimination) and disabled inmates gaining equal access
to programming, services and activities in accordance with Title II of the ADA.
The training modules do not cover effective communication, reasonable
accommodations, HCAs/ADs/DME, disability identification
(screening/testing/evaluating), interim accommodations, inmate
grievances/requests for modifications or accommodations, staff assistance,
inmate disciplinary (infraction) process, accessibility/path of travel, learning
disabilities, adaptive deficits/adaptive supports (for developmentally gisabled
inmates), housing, work/education, law library/recreational _libr. group
therapy/individual therapy, or inmate orientation.

Staff Interviews

Most housing unit, medical (including county and registry sta support staff
who were interviewed could not recall specific ADA tra h&& had received
either at the academy or on site at the jail. Some stg ers were able to
recall having received training at the academy regardi health and other
disabilities; however, this training was directed to fiaw enforcement.

    
   

Conclusion

  
  
   
 
  
 
 
  

Because the SCSD detention facilities
ADA identification process, and becaus¢
place, nor an adequate ADA
representatives determined that s

currently have a comprehensive
igMot an ADA tracking system in
gram, the Assessment Team
art are not aware of many inmates
who have disabilities covered un AA. Moreover, staff members do not
have a thorough understanding of tf¥yyights afforded to inmates under the ADA,
or how to ensure equal access and non-discrimination (whether they know who

the particular disabled NS? or not).
In accordance with infwot Title ll of the ADA, and the 1991 Section-by-

Section Analysis, t detention facilities have failed to develop and
‘incorporate a prgnensive ADA training component for custody and non-
custody st A or inmate disability program/plan cannot and will not
function pnt@gs a prehensive training regimen consists of: formalized lesson
plans ‘fie otherwise qualified ADA expert trainers, close monitoring of the
traigifig progam, and curriculum consisting of all major aspects of ADA, including
limited to: disability identification/verification, tracking system, housing,
Ds/DME (including removal/non-removal), reasonable accommodations,
equal &cess, transportation, searches, mechanical restraints, inmate grievances,
orientation, work/industries/iob assignments, education, alarms, notices,
emergencies, evacuations, library operations/equipment, religious services, and
visiting. Quite simply, a quality ADA training program must be in place to ensure
staff are appropriately trained to perform their job duties and to help ensure
disabled inmates are provided equal access to programs, services and activities
provided at the jail facilities, and thus not discriminated against.

    
 

 
   

 

Page 310

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 124 of 298

Fe 218 at OS eeithe TREAM RENT COUNT OF OER ARR rE AAR CHG OE ABR ices
SKB OT AMERICAN WITH DISABILITIES ACT ASSESSMENT

‘shnieainseniaericcneeaninsenmcceecnaeientihettisientiin,
CONS UL T 1 NG

 

The SCSD detention facility training requirements should include the requirement
that formalized ADA training be provided to custody and non-custody staff
(managers, supervisors, and rank-and-file employees) at the jail facilities.

A comprehensive formalized ADA training curriculum must be developed and
incorporated. This should be a primary formal classroom-training course for
custody and non-custody staff (managers, supervisors, and rank-and-file staff) at
the jail.

The SCSD detention facilities must ensure that ADA instruct receive
appropriate ADA training and provide the level of subject mattr ertise
needed to effectively provide formalized classroom ADA training ff

 
 
   
 

References

28 CFR § 35.130 (a) states that no qualified individual
the basis of disability, be excluded from participation inf
of the services, programs, or activities of a publj
discrimination by any public entity.

28 CFR Section-by-Section Analysis
commenters suggested that the rule requ,
examination of training efforts to assur friduals with disabilities are not
subjected to discrimination becau sitivity, particularly in the law
enforcement area. Although the@enmirimefit of Justice did not add such a
specific requirement to the rule, Nwegeparftment felt it would be appropriate for
public entities to evaluate training ef¥is because, in many cases, lack of training
leads to discriminatory practices, even when the policies in place are

nondiscriminatory. V4
The information iSfor reference only. Due to the settlement

agreement and s t Armstrong v. Schwarzenegger Federal Court
ion Wanuary 18, 2007), the CDCR was ordered to do the
to providing ADA related training, which pertains to

disabled i well as inmates with other disabilities):
Seemen eement (January 3, 2001)

The C (CDCR) will provide Disability Placement Program (DPP) training to
institutfon/parole staff on ADA regulations and DPP requirements. This training
shall include but not be limited to evacuation and emergency procedures,
reasonable accommodations and effective communication.

ility shall, on
bnied the benefits
be subjected to

S@@ion 35.105 Self-Evaluation

self-evaluation include an

   
  
  
  

  
  

Federal Court Injunction (January 18, 2007)

Within 60 days of the date of this Order, defendants, subject to the approval of

 

Page 311

 

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 125 of 298

CBS? 2:18 at OLE ORGARRNT COUNTS CACRAMER TS BARC A SER ices
SRBOT AMERICAN WT DISABILITIES ACT ASSESSMENT

CONSULT 1 NG

 

plaintiffs counsel, shall select and retain outside experts to provide training of
health care staff and correctional counselors in effective communication issues.

Within 60 days of the date of this Order, the parties shall jointly agree on outside
experts, and defendants shall retain them to provide training to all custody staff
who work in administrative segregation units, the security housing units, or
Receiving and Release on their obligations not to confiscate assistive devices
and the reasons therefor.

Defendants’ employees may jointly provide training with the outside Expe The
training of all appropriate staff shall be completed by Septem
regular schedule of ongoing and refresher training shall be es.

 
  

Vv
v
s

 

 

Page 312

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 126 of 298

gence 2:18-at-O1 299 QO SURI RENT COUNTY CXes aU rt BAR CHB ABR ices
SRBOT snrmseeue sccm

CONS UL T ING

 

ADA Coordinator

The SCSD detention facilities do not have any operations orders, policies or
procedures solely for the MJ and RCCC Compliance Sergeant (ADA
Coordinator) or for the ADA Deputy (Assistant ADA Coordinator/ADA Corrections
Division Representative) in place. However, there is a Draft Operations Order
titled, ‘inmates with Disabilities — ADA’, which is pending further revision and
approval.

The MJ and RCCC facilities each have their own Compliance Serge; d ADA
Deputy assigned to ADA or disability-related compliance responsibiliti

  
   
  
  
 
 
  
  
   
 
  

ture compliance
: efforts related to
andards; 15 percent
Btion portion of the JBCT

time to create and implement an ADA transition ple
enforcement; 25 percent monitoring and enforcing co

ental health, medical, and
nt coordinating facility audits
15 compliance, dayroom and
ercent engaging in the protection of
life and property, as well as parti ing in investigations of criminal offenses to
identify, apprehend, and prosecuf™® the responsible parties by collection,
preservation, and analysis of facts and evidence, and other related
responsibilities include Reyporion or interrogating victims, witnesses,

and suspects.

others as required to ensure complian
and inspections; 5 percent mon;
recreation goals, and policy upd

 
  
  
 

ecific PDQ for the RCCC ADA Deputy position, general
ibilities include: 40 percent assisting in creating and
transition plan and future compliance enforcement; 20

In accordance
work/oversight
implement;

percent

agen \ e law enforcement, mental health, medical, and others as
re enSgring compliance; 20 percent assisting in coordinating facility audits
igepections; 15 percent assisting in monitoring Title 15 compliance, dayroom
reation goals, and policy updates, etc.; and 5 percent engaging in the
protection of life and property, and participating in investigations of criminal
offenses to identify, apprehend, and prosecute the responsible parties by
collection, preservation, and analysis of facts and evidence, and additional duties
such as locating, interviewing, or interrogating victims, witnesses, and suspects.

  
  

The Assessment Team also requested a copy of any existing documents relative
to ADA or disability-related duties, e.g., PDQ, post orders, and duty statements,
for the MJ Compliance Sergeant and ADA Deputy. However, upon interviewing

 

 

Page 313

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 127 of 298

CdSe Z18-at OLE RGU RANT BUH LBM FRAT HOA ABR ices
SABOT aeaER Oe UTES ACT ASSESSMENT

CONS UL T

 

the staff in these two identified positions, they indicated that such documentation
did not exist specific to their assignments.

Specific ADA/disability-related functions and responsibilities for the Compliance
Sergeant and ADA Deputy at both the MJ and RCCC facilities are outlined in the
aforementioned Draft Operations Order Inmates with Disabilities — ADA.

In accordance with the Draft Operations Order, the purpose of the policy is to
establish standard and consistent procedures by which an inmate with agttsability
is identified, assessed, and provided appropriate reasonable accom tions in
compliance with Title II of the ADA.

    
  
  

The policy statement (within the Order) provides that is it the f the SCSD
detention facilities to ensure procedures are in place to pro
to all incarcerated adults. The policy statement state bp

esS to programs,

ensure inmates with qualified disabilities are afforded q
services, and activities unless doing so would alter th wz or operations of
wefSr legitimate safety

the institution or program. Limitations may beg

requirements necessary for the safe operating ofppervices, programs, and/or
activities.” The policy statement further ad e Department will implement
modifications to facilities and programs ible to allow for reasonable
accommodations for inmates with dis his practice will be followed
unless doing so would be an ungiee to the Department, cause a
fundamental alteration to a prograg Mose a direct threat of substantial harm to
the health and safety of the indivf& r Omsers. The Department will ensure that
procedures are in place for inma with disabilities to request reasonable
accommodations and to dispute the Accommodations provided under Title II of

 
  
    
   
  
  
  
   

  

  

the ADA.”

The Operations ro@@es numerous ADA/disability-related definitions,
including: ADA, As evice, Disability, Activities of Daily Living (ADL),
Orthopedic Appégnc@Prosthesis, Reasonable Accommodation, Service Animal,

  
  

and Undue Hards
rovided for ‘Disability’ is:

The defi
y “2 pgsical or mental impairment that substantially limits one or more of
e major life activities of such individual:

2. record of such an impairment; or
3. Being regarded as having such impairment.”

Draft Operations Order Inmates with Disabilities - ADA, Section Ill. A., states,
“The Sacramento County Sheriffs Department will not discriminate against
inmates or members of the public on the basis of disability in providing access to
its detention facilities, programs, services and activities.

 

 

Page 314

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 128 of 298

gC ase 2:18-at Oe AR SAR RENT Count LCRA Rr OA REC HE Al SER ces
SABOT AMERICAN WITH DISABILTIES ACT ASSESSMENT

CON SB UL TING

 

1. The Americans with Disabilities Act Inmate Notice will be prominently
posted in all inmate housing units; and

2. The Americans with Disabilities Act Public Notice will be prominently
posted at the public entrances of all jail facilities.”

Section B. states, “Persons with a disability are entitled to an equal opportunity to
participate in programs, services, or activities offered by the Sacramento County
Sheriffs Department unless doing so creates an undue hardship.”

The Draft Operations Order contains ADA/disability infor and
responsibilities specific to the ADA Corrections Division Repreggptativ DA
Deputy/Assistant ADA Coordinator), and the ADA Coordi Compliance
Sergeant).

Section Ill. C. (Compliance with ADA), (AD
Representative), states,

  
   
 

bns_ Division

1. “The intent of the ADA Division Repre V o review requests,
complaints and grievances related to A es, maintain the Division’s
ADA files, and provide training to staff on auxiliary aids and

 
  
   
 
 
 

services;

2. The ADA Division Representaj
grievances and will ensure
informed of all ADA issue

3. The ADA Division Represent
related issues.”

Note: the other identifie

spond to ADA requests or ADA
DA Coordinators are updated and
perform inspections; and

e will represent the Department on ADA

  
  
  
   
   
 

Corrections Division Representative duties
outlined in the Ord tured below within the language relative to ADA
Coordinator's x ilities (i.e., Section XVII. [Identifying and Handling of
Armstrong Class ers], and Section XIX. [Grievances]).

raft Order indicates that the ADA Coordinator (or designee)

 
 
  
 

Section YI
will

_greep” the ADA Division Representative informed of all ADA related
requests, compiaints, and grievances related to ADA issues;

aintain an ADA file on each disabled arrestee/inmate documenting each
contact in regards to their ADA needs, accommodations, special
education and requests;

3. Provide training to staff in regards to ADA policies and procedures;

 

 

Page 315

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 129 of 298

pacase 2:18-at-O1 259. OSSUM RENE COumT Or CACM Td GAREC HON SERVICES
SABOT aeceMtat Oe SITES ACT ASSESSMENT

CONS UL T ENG

 

4. Initiate contact with the disabled inmate within two working days of
receiving the ADA paperwork and, if necessary, ensure that the court is
notified of any accommodations needed;

a. The ADA Coordinator and inmate may agree at any time to
suspend monthly follow-ups if there is no change in the inmate’s

status; and
b. If the inmate needs to contact the ADA Coordin after
suspending follow-up visits, the inmate can do so vi Inmate

Request form (KITE);

     
 

5. Notify classification deputies when a disabled inmate i ed and may

require an accommodation to access programs, S®Qyig@s, special
education;

6. Review claims, complaints and grievances rega aa bilities;

7. Ensure complaints and grievances are fin

8. Confer with medical staff each monthgo w whether accommodations

continue to be appropriate and necg#Say al%¥}document the contact;

9. Audit the location and condition of machine once per month; and

  
   
    
 

piety calendar days to ensure the inmate
ipate in programs, services and activities
sate may have regarding their treatment.”

10. Perform a follow-up review,
has equal opportunity to PQ
and to discuss any issue the |

There are numerous AD@ Coordinator duties outlined throughout the Operations
Order in various sections rder. These responsibilities include:

Section IV. (identific Ligg SWisabled Inmates — At Intake):

inmate Disability Evaluation Forms (IDEF) from intake

1. Receipt
‘ r inmates who have (or may have) a disability.

me

    
 
 

ification and Inmate Housing);

Secti be
. ceive notifications from classification staff to arrange inmate orientation
of inmates who are visually impaired or unable to read;

 
  
 

eceive IDEF forms with appropriate notations from classification staff for
compliance review; and

3. In coordination with classification staff, ensure necessary, reasonable
accommodations are made to allow inmates with disabilities equal access
to work assignments.

Section VII. (Identifying Disabilities - Subsequent to Booking);

 

 

Page 316

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 130 of 298

x CASe 2:18-at- OLS OREM RENT CO UNH ASE CARA Td ARECRO NA SBR ices
‘ oR BOT AM RN MoH OE ABLITIES ACT ASSESSMENT

CONS UL TING

 

May receive notifications from staff at any time for an inmates who staff
believe has a disability, based upon personal observation of the inmate,
oral statements by the inmate, or a written request from the inmate.

Section VIII. (Program Access);

1. Make arrangements to accommodate special educational needs unless
access to these services prevents safe operation of the program or
activities; and

2. Maintain a list of qualified sign language interpreters who can uized in

time of need.
Section XIl. (Inability to Read or Write);
ogiOReiniegies who are
(may clude, but is not
Section XIV. (Prosthetic/Orthopedic Applianggs ssistive Devices):

ed materials, and

 
 

1. Ensure reasonable accommodations are mad
physically incapable of reading or writing, whi
limited to; enlarged print materials, identificatio
assistance in reading and scribing forms.

     

1. Receive notification (from e tCth Commander) if an
appliance/assistive device is not r to or provided to an inmate
(after a physician examined mat@and determined that the previously
removed device or an alt ommodation is to be provided to the
inmate).

  
   
 
 

Section XVII. (identifying and Handling of Armstrong Class Members);

1. Receive contacts regarding in-custody inmates who have been
previously id CDCR Armstrong class member;
2. Will act @ theg€entral contact point for CDCR. The ADA Coordinator at

  
 
 
 

( and RCCC) will act as a liaison between identified
ates and the classification unit;

at iving notification from CDCR as to an Armstrong class member
im cussody at an SCSD detention facility, the ADA Coordinator will notify
he ADA Division representative. The ADA Coordinator will ensure the
inmate is entered into the JIMS, under the Special Tracking Needs, and
will follow the same process outlined in Section 11.0 of this policy (Order);
and

 
   

4. Once contact is made with the inmate, the ADA Coordinator will notify
HMU via email. This email should include any steps taken to address
issues/concerns as well as a resolution.

 

Page 317

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 131 of 298

arcs? 2:18-at-O4799 OR SURT RENT county to: CCBA rt AARC FON SBR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

GONS UL T ING

 

Section XVIII. (Facility Visitors);

1. Visitors who will require reasonable accommodation will be asked to notify
the ADA Coordinator or on-duty Watch Commander of their needs prior to
visiting.

Section XIX. (Grievances):

  
  
  
 
    
 

grievance (e.g., medical, custody) and then route it
appropriate. The Compliance Unit will track all ADA relgg
until finalized. A copy will be forwarded to the ADA Cg

Representative.
’ ginWnformation or
lil. (Compliance
ptigéring Impairments);

Equipment]); Section XI.
or the Blind); Section XV.
io . (Compliance with PREA).

The following sections of the Operations Order do n
responsibilities specific to the Compliance Sergeant:
with ADA); Section IX. (Auxiliary Aids for Individu
Section X. (Telecommunications devices [TD

(Interpreter Services); Section XIll. (Mail —
(Restraints); Section XVI. (Searches); and

The Draft Operations Order, PDQs (R
two Compliance Sergeants and b
working titles of the positions.

 
 
  
  
  
 

information received from the
puties are conflicting as to the

The Compliance Sergeant position aust have the authority and the civil service
rank to raise pertinent issues to execUtive level management and affect change
or modifications to th DA inmate disability program as warranted. The
Compliance Sergeant Pony the MJ and RCCC) must also have normal
‘hands on’ day-to- ght and involvement over the ADA or inmate
disability program. mpliance Sergeant or ADA Deputy positions must

rel%ted documents to assist in identifying ADA or disability-
r the operation of the SCSD detention facilities.

  
 
   

nt Team did not have any specific observations to report with
o the Compliance Sergeants, or ADA Deputies at either the MJ or RCCC
. However, through staff interviews of the MJ Compliance Sergeant and
MJ ADA Deputy, as well as the same positions for the RCCC facility, and a
multitude of staff (from numerous disciplines) assigned to the MJ and RCCC
facilities, numerous inmate interviews, examinations of applicable documents
and forms, and general observations of virtually all detention facility processes
and activities, the Assessment Team determined there are numerous areas
where a detailed Operations Order is necessary to provide procedures for
applicable ADA or disability-related functions. For many applicable ADA or

 

Page 318

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 132 of 298

ROSE 2:18-at- OL erate GAPE CO un CLCRAMER Td BARE RO NAL SER) ces
SABOT OECEMBER WITH DISABILITIES ACT ASSESSMENT

CONS UL TING

 

disability-related topics, the Draft Operations Order does not address the issues,
there is key information not included within the content, or there are concerns
with the written Order itself as well as with current practices. Some of the key
concerns will be captured in the conclusion (below), and the major concerns will
be cited throughout this entire report.

Staff Interviews

As mentioned above, the Assessment Team interviewed both Copgpliance
Sergeants (MJ and RCCC), and both ADA Deputies (MJ and RCCC), gid asked
pertinent questions of other selected staff (e.g., housing officers, and

   
  

non-custody staff who deal with grievances, infractions, and inm ferra
The team attempted to gain a better understanding of the les and
responsibilities between both Compliance Sergeants g as both ADA

   
   

Deputies.

From interviews of staff (custody and non-custody), a Qevieygof documents and
logs, and general overall observation, the Asse t drew the following
findings: The Compliance Sergeants for t and RCCC facilities are
designated at the Sheriffs Sergeant cla , but the positions are not
dedicated solely for ADA-related duties he PDQ for the RCCC position,
only 25 percent of the duties are ass ADA or a disability program
(charged with creating a transition oF future compliance enforcement).

  
  
 
 
   
  

Within the other 75 percent of the ae Outlined above) there is a very small
percentage of responsibilities tied§yinmates with disabilities, e.g., ICE inmates
who happen to have a disability, aQd monitoring of the custody/classification
portion of the JBCT prggram will have some involvement with inmates who
happen to have a disabi ThggCompliance Sergeants acknowledged that they
have various respggsibiliti utside of ADA, as stated above, e.g., MOUs,
contracts, litigation lance with Federal laws. One of the ADA staff

members inte onfirmed that the RCCC PDQs are consistent with the
duties and perce f work time actually being completed.

 
  

  
    
  
  

As mention bove, there is not a PDQ, post order or duty statement for the MJ
Com au eant (ADA Coordinator) to outline any ADA or disability program
re jbilifs, or, the Assessment Team was not provided with such. Both
nce Sergeants have been in their respective positions a very short time.
ave received no ADA Coordinator-specific training, and relatively little

training applicable to ADA or disabilities. However, PREA, MH, and Crisis
intervention Team (CIT) trainings were cited as having been received in the past.

The ADA Deputies for the MJ and RCCC facilities are designated at the Sheriffs
Deputy level, but the positions are not dedicated solely for ADA or disability
program related duties. The MJ and RCCC ADA Deputies have been assigned
to their new positions for approximately five months and two months respectively
(at the time of interviews). They have not had any specific ADA training to

 
   

 

Page 319

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 133 of 298

Re 218 at O dente PRPHRTRIENT COUN SAAR AMER TS BARC AS AL SER ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONSULT EN

 

prepare them for their new assignment, other than minimal general ADA
information provided at the Sheriffs Academy, and an 8-hour online course that
reportedly did not focus in any depth on Title II of the ADA. One of the deputies
explained that despite being new in the position, he would be transitioning out of
the assignment very soon.

Per the PDQ for the RCCC position, only 40 percent of the duties are geared
toward ADA or an inmate disability program (tasked with assisting in creating and
implementing an ADA transition plan and future compliance enforce
explained earlier in this report section, there is not a PDQ, post o
statement for the MJ ADA Deputy to outline the ADA or dis
responsibilities, or, the Assessment Team was not provided

 
    
 
 
  

specific duties of the new positions have not been fully exp em, and
they are in the process of attempting to better understa eir roles and
responsibilities.

One of the ADA Deputies admitted that he has not real ed much ADA or

Peandpoint. The other
rk time is allocated to ADA
n PREA and jail operations.
One of the ADA Deputies indicated s tac? with non-mobility-impaired,
inmates, e.g., assisting an intellectually
materials and addressing issues as

disability-related work outside of a physical ac
ADA Deputy admitted that only a small amou

 
   
 
  
    
 

attention, such as grievance and

ifepOt automatically receive ADA-related
grievances or KITE’s, and most &#funneled to the medical department. The
ADA deputies have admittedly nd®reviewed any grievances pertaining to
effective communication. issues or inmates with learning = or
intellectual/developmentatggisabijgies

The ADA staff is a
Armstrong class me:
not receive the
rarely occ

KITE issues. But he clarified tha

  

   
  
    
  

email notifications received from CDCR, for CDCR
s housed at the SCSD detention facilities. But they do
S, unless the receiving medical staff informs them (which
le of the ADA staff members were not aware of previous
ces submitted regarding either shower chair issues or accessibility

inmate

con \

Aigo some staff and inmates are aware of the newly assigned ADA staff, and
haV@@reportedly asked the ADA staff for assistance or information, e.g., health
care liances and reasonable accommodations for inmates, many inmates and
some staff are not aware of their existence or positions. The staff interviewed
admitted that there is not a health care appliance/assistive device inspection log
(for accountability or functionality).

Although one of the ADA staff believed that the jail rulebook addresses the
Compliance Sergeant (ADA Coordinator) position, the rulebook has a very brief

 

Page 320

 

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 134 of 298

gar case 2:18-at-OL 099 OOGUR RENT Cunt CLERER o OMREC ROHL ABR ices

SRBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
. DECEMBER 22, 2016

SOoNnSsuLTING
CONS YUL T INS

 

section about ADA and Title Il, but there is no language regarding the ADA
Coordinator or other ADA staff.

Additional information obtained through the ADA staff interviews included but is
not limited to the following: the Compliance Sergeants for the MJ and RCCC as
well as both ADA Deputies do not maintain daily monitoring of the ADA Program,
and do not currently have on-going ADA or disability monitoring (whether daily,
weekly or monthly) relative to the inmate grievance process/resolution, inmate
request (KITE) process, inmate disciplinary process, inmate trackin
touring ADA housing units and work sites, interviewing housing offi inicians,
teachers, work supervisors, or other staff, or interviewing inmates
concerns or issues.

 
 
 
 
   
   
     

equired duties
ate disability
@ of inmates with
£ clear or thorough
iléeas related to inmates
not appear that the Draft
review. The Compliance
nt ADA-related issues as

outside of ADA or inmate disabilities. There is no adg@trltg
identification or tracking system in place for proper id
disabilities. In speaking with the ADA staff, they did
understanding as to what their specific job duti
with disabilities. At the time of the interview:
Operations Order had been available to he
Sergeants and ADA Deputies do disgfSs #erti
necessary.

  
 

    
   

b&th facilities) who were interviewed
a contract sign language interpreter
in the event of a due process even clinical encounter (if the inmate’s primary
method of communication is signing). One of the ADA staff provided the
Assessment Team with Dad of contractors, and both ADA Deputies were

The majority of all detention facilj
were not familiar with the proces’

aware of this list. One of Deputies did not believe that health care staff
has ever inquired a or did not know if some of them are aware of its
puties were not aware of any instances where jail staff
contract provider, but indicated that staff have done
ast by having deaf/hearing-impaired or speech-impaired
inmates gise@written notes. When asked whether a certified SLI has ever been
used \S nd mute inmate housed in MJ 2" floor medical unit, the ADA
De hdgwas asked did not know. The ADA Deputies explained where the
chines were located in the 2 detention facilities. Of the dozens of staff
wed, only a couple of them were trained in or knew how to use the TTY
equipment.

existence. The AD:
have had to

   
   
  
 

The ADA staff were not trained in or familiar with providing EC to inmates with
disabilities, where there may be barriers to communication, e.g., intellectuaily
disabled/developmentally disabled, learning disabled, mental health,
deaf/hearing-impaired, and speech-impaired. The ADA Deputies were unsure as
to how to obtain the names of inmates who have an intellectual/developmental
disability or a learning disability, but would consult with staff from the psychiatric

 

Page 321

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 135 of 298

CBS 2:18 at O Lite OREAR RENT COUNTS SAERAMER TS BARC AL SER ices
SABOT a ccnaeR See DEABIUTIES ACT ASSESSMENT

CONSULTING

 

department for a list of inmates with mental health concerns. One of the ADA
Deputies said he has provided alternatives to writing inmate disciplinary reports
on some inmates with disabilities, but acknowledged that disciplinary reports for
ADA inmates by other staff are generaily not routed to the ADA staff for review.

Some of the ADA staff interviewed (as well as medical and other custody staff)
indicated that there was no master list of health care appliances/assistive devices
issued to inmates at the MJ and RCCC facilities.

The Compliance Sergeants (ADA Coordinators) do not track or log Ctivities
or tours through the housing units or other areas, and do not track or any
interviews of disabled inmates or key staff.

 
    
 

Neither the Compliance Sergeants nor the ADA Deputies ved any
formal ADA training that would qualify them to perfgy elevant ADA
functions and oversight over the program or to serve asf nefs to staff.

The Compliance Sergeants do not maintain o . ess to an inmate
disability tracking system or list to identify in ith disabilities. Currently,
they also do not receive the names or a list Armstrong class members
housed at the MJ or RCCC facilities.

Conclusion

In violation of Title II of the ADA
detention facilities do not have

     

ally described below), the SCSD
ADA Coordinator in place at either
the MJ or RCCC facility to coordiM@te efforts to comply with and carry out the \
multitude of necessary responsibilif®s of the position, which also includes

oversight of employee rye rs and allegations of noncompliance. In the

pe

  
 
  

absence of a comprehe ate disability program/plan, and clear duties
delineated for the e Compliance Sergeants (ADA Coordinators) for
the MJ and RCC s as well as the ADA Deputies (Assistant ADA

    
  

will ultimately be unable to help ensure that the SCSD detention
ing with Title II of the ADA, and will not be able to ensure the

 
  

tes under ADA, the various court orders, injunctions and settlement
nts ordered or approved by the courts (around the nation), the current
lack of an acceptable ADA training component for both custody and non-custody
staff is concerning.

The Compliance Sergeants (ADA Coordinators) and ADA Deputies (ADA
Assistants/ADA Corrections Division Representatives) at the two facilities have
not been adequately trained regarding ADA or in the development of a
comprehensive inmate disability program. Likewise, they do not currently

 

Page 322

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 136 of 298

Case 2:18-at OL eet ORGAN COUT ESE LER TS BARE RB SERhices
SRBOT aeccorR ie ACT ASSESSMENT

CSrTrocirTT Ts
CONS UL TING

 

possess the requisite expertise or training to provide effective oversight to ensure
overall program and staff accountability or to ensure that all detention facility staff
is trained with regard to ADA and an effective inmate disability program.

28 CFR § 35.107(a) states that a public entity that employs 50 or more persons
shall designate at least one employee to coordinate its efforts to comply with and
carry out its responsibilities under this part, including any investigation of any
complaint communicated to it alleging its noncompliance with this part or alleging
any actions that would be prohibited by this part.

   
     
   
 
 
 
 
  
  
  

under Tittle II of the ADA, including investigation of any
noncompliance or any actions that would be prohibited. e Compliance

er ability-related
functions about 25 percent of the time (or slightly there are likely

occasional ADA-related issues during the course of yer approximate 75

of the ADAs/disability-related workload is pared or handled by the two
respective ADA Deputies. However, t tie¥ are also in the process of
working to determine their own work i
trying to also determine what additi job duties must be added.

Although the Compliance Serge lectronic access to the JIMS system
PF-2, PF-4 and PF-10 screens for limited ADA/disability-related information;
they do not maintain ADA related doCuments to assist them in identifying ADA
requirements for the opeggtion of their respective detention facility.

The Operations Or NH. Disabilities - ADA, is currently in draft form
and is likely going dified further prior to approval. Although a senior
supervisory 0 ar@oer level (e.g., Sheriffs Lieutenant) is the strongly
recommended e e classification for a dedicated ADA Coordinator position,
the positio’ s Sergeant may be acceptable so long as the incumbent
; mmand authority over the program to effect necessary change
odifications as needed and has ongoing dialogue with the

has s n

and prog

ex@cuiffe management team to keep them apprised of compliance, trends,
tral needs, and recommendations for overall program improvement.

 
  
  
 
  

The operations order should require the ADA Coordinators to be dedicated
positions (or a single dedicated position for oversight of both facilities) for ADA
responsibilities, and not have other duties (eg, PREA, ICE,
custody/classification monitoring of the JBCT Program).

The position must have command authority over the program, have the ability to
effectively oversee daily operations, have the responsibility to affect change or

 

Page 323

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 137 of 298
PRBS 218 at OL DREAMT ume CLLR AREER GL SER ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
SS eror rire DECEMBER 22, 2016

CONS UL T ING

 

modifications as needed, and have the authority to engage with executive level
management on a regular basis.

The operations order must include a more exhaustive list of responsibilities for
the ADA Coordinators.

The operations order must also require the ADA Coordinators to tour units,
interview staff and inmates on a regular basis, and monitor all disability-related
tracking documents. The ADA Coordinators should maintain all ADgerelated
documents to assist them in identifying ADA requirements for the ope n of the
SCSD detention facilities.

     
 

The operations order should articulate that the ADA Coordin
monitor all facets of the ADA program to help ensure that

ill regularly

SCSD detention facilities (and other. entities, e.g.,
chaplains), and not being discriminated against in acc§
ADA.

As a result of the assessment, which includ
orders and policies as well as staff and i
include:

ws of applicable operations
iews, findings for this area

 
 
 
  
   
  

= Draft Operations Order Inm i abilities — ADA, must include the
following:

e Articulate that the ADA
the ADA program to help

rdinators will regularly monitor all facets of
ure that inmates with disabilities are being

by the SCSD d&entiongfacilities, and not being discriminated against in
accordan B wi ;

   
   
   

-related responsibilities for the ADA Coordinators and
Ws which are not currently captured in the Order:
uties are outlined in detail throughout most of the sections
this entire report. Examples include:
X Oversee an inmate disability tracking system; tour housing,
work, education, library and other units; interview inmates with
disabilities and other inmates; periodically interview custody and
non-custody staff (e.g., housing officers, academic/vocational
instructors, classification staff, health care staff, self-help group
sponsors/staff); review inmate request for accommodations and
inmate grievances related to ADA/disabilities; monitor the
inmate disciplinary process as related to inmates with
disabilities; ensure EC for inmates with disabilities relative to
due process events and clinical encounters; provide auxiliary
aids, reasonable accommodations, and equal access to

 

Page 324

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 138 of 298

Case 2:18-at- OLR BAGH RANT CS UGH OL BMAR AARERB AL ABR ices
SABOT DECEMBER ee TIES ACT ASSESSMENT

CONS UE T ENG

 

programs, services and activities; review removal/non-removal
of health care appliances/assistive devices;

e The operations order must contain a listing of all applicable disability-
related forms and documents, including forms/documents currently
being used as well as those that will need to be developed and
implemented in the future (e.g., related to custody, medical, mental
health, and academic), based on future management decisions.
Specific examples are cited throughout other sections of this report:

e Examine whether the ADA Coordinator positions should be g@signated
at a Sheriffs Lieutenant level or above, or to remain athe beriffs

  
 

 

Sergeant classification;

e There must be a requirement for both ADA to be
dedicated positions for ADA responsibilities (no P or other non-
ADA duties), or consider approval for a dicated ADA
Coordinator position for oversight over both CC facilities;

  

e The ADA Coordinator position(s) must havd nd authority over

Cy

the ADA program;

o The ability to effectively oversee erations;

o The ability to affect change or geodiM@tions as needed; and

o The authority to engage vw cumwe level management on a

regular basis;

e The MJ ADA Coordinator
duty statement or
responsibilities for the p

e Clarification must be ma as to the specific working title of the
positions (Co pliance Supervisor/ADA Coordinator, and ADA

Coordinator/ADA Corrections Division

puty positions must have a PDQ,
to identify specific duties and

 
 
   

  

d an inmate disability program;
eQi h®QCompliance Sergeants and ADA Deputies must have a greater
efStanding of their respective roles and responsibilities;
ile the Draft Operations Order indicates that the purpose of the
policy is to establish standards and consistent procedures by which an
inmate with a disability is identified, the current inmate disability
identification process is severely flawed. For example, there is no
testing/screening for intellectual disabilities; there are concerns with
the medical intake screening process for potential disabilities; there is
no current method to identify possible learning disabilities, e.g., a
reading or literacy test (other than for those testing for EGUSD
classes);

 

Page 325

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 139 of 298

CBS 2:18 At O12: AREER ul LRM AARP AER ices
SABOT aeceMarR ee ACT ASSESSMENT

Control Tae
CONS UL T ING

 

e Develop and implement an electronic comprehensive inmate disability
tracking system;

e The Compliance Sergeants and ADA Deputies must be made aware of
the CDCR Armstrong class members housed at the SCSD detention
facilities;

e The operations order does not contain the newer revised full ADA
definition (the revised definition is defined in another section of this
report);

e The operations order must aiso contain other pertinent def
currently captured in the order, e.g., Compliance Sup
Coordinator), ADA Deputy, TDD/TTY, Talking Book
Disability Tracking Program, disability codes (tg

 
   
   
   
  
 

Equally Effective Communication, due procgé
auxiliary aids and services (e.g., qualifie
interpreters);

e Section Ill. of the order cites non-discg
but numerous processes, forms, a a
throughout other sections of this
that discrimination does not t ce
with disabilities; and

e The jail rulebook does
Coordinators) or

ing (as explained in detail
must be put in place to ensure
lative to ADA and inmates

 
  

   
  
  
  

re Oo Compliance Sergeants (ADA
ies (ADA _ Corrections Division
representatives), and very limited ADA/sdisability-related
information. Numerous diSbility-related topics must be included, and
are outlined in other sections throughout this report.

  

as

References

28 CFR § 35. 130(é
the basis of dis,
of the services,

    
    
  
 

at no qualified individual with a disability shall, on
excluded from participation in or be denied the benefits
ms, or activities of a public entity, or be subjected to
public entity.

.W7(a) states that a public entity that employs 50 or more persons
shadegig at least one employee to coordinate its efforts to comply with and
t its responsibilities under this part, including any investigation of any
comp¥gint communicated to it alleging its noncompliance with this part or alleging
any actions that would be prohibited by this part.

 
   

The information below is for reference only.

Due to the settlement agreement and subsequent Armstrong v. Schwarzenegger
Federal Court Ordered Injunction (January 18, 2007), the CDCR was ordered to
do the following with regard to their ADA program which includes inmates with
disabilities, e.g., mobility, blind/vision, deaf/hearing, learning, and those with

 

Page 326

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 140 of 298

EBS 218 ae O Lite QRGAR RENT COUN AERA TS BARCAG A SER ices
SABOT soutumcenmsrcsser

CONS UL ST TENG

 

 

kidney disease (undergoing dialysis treatment):

“Within 45 days of this Order, defendants shall appoint one full-time staff member
at the Associate Warden level or higher as the ADA Coordinator at each
institution designated to house pnsoners with disabilities impacting placement
(including designated reception centers and designated security housing units
and condemned housing) to work only on ADA compliance matters...”

V
v
s

 

Page 327

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 141 of 298
Rose 2:18-at-0L 28 DSU RENT Count CAGRMER Td COMREC TONAL ER Vices
Ss KBO0T AMERICAN WITH DISABILITIES ACT ASSESSMENT
: ee ins DECEMBER 22, 2016

CONSULT ING

 

 

Notices

The Sheriffs Department County of Sacramento Correctional Services

- Operations Orders pertaining to ADA Notices are outlined in the draft Operations
Order Inmates with Disabilities - ADA. This Operations Order indicates that The
Americans with Disabilities Act Inmate Notice will be prominently posted in all
inmate-housing units and the Americans with Disabilities Act Public Notice will be
prominently posted at the public entrances of all Jail facilities.

These Notices are required to advise disabled inmates and oth rested
persons of information regarding the provisions of Title 1! of tha, ADA its
applicability to services, programs, or activities and to makg information
available in a manner necessary to apprise individuals of the OM against
discrimination assured them by the ADA. The Notices are :
available to all individuals the name, office address, a
the public) of the employee designated to coordinate cq

 
   
  
   
 

ome number (for
p with the ADA.

Observations

nt and review of all inmate
e RCCC facilities. The site
t prominently displayed in any

 
    
    
   

The Assessment Team conducted a site a
housing units and public entrances at the jMJ an
assessment revealed that the ADA Noti
of the housing units in the MJ and
MJ and RCCC facilities do have
Notices refer individuals to the
to the Manager, EEO Disability Co

otices posted. However, the ADA
DA Coordinator “Ivanna Chow’ and
jance Countywide ADA Coordinator.

Conclusions

The SCSD detention esc not provide the Notices to all inmates as
required by 28 CF ¥ As a result, inmates are not provided information
regarding the provisi of Tittle II of the ADA and its applicability to the services,
programs, or ivitas. They are not apprised of the protections against
discriminatj them by the ADA, and they are not informed as to the
ress, and telephone number of the employee or employees
rdinate compliance with the ADA.

   
    
  
 

participants, beneficiaries and other interested persons information regarding the
provisions of Title ll and its applicability to the services, programs, or activities of
the public entity, and make such information available to them in such manner as
the head of the entity finds necessary to apprise such persons of the protections
against discrimination assured them by Title II of the ADA.

28 C.F.R § 35.107 requires a public entity that employs 50 or more persons to
designate at least one employee to coordinate its efforts to comply with and

 

 

Page 328

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 142 of 298

pp Case 2:18-at-01 289. DOCU RENT Count OLR eR RecN ABR ices

SKBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

CONS UL TING

 

carry out its responsibilities of title I] of the ADA, including any investigation of
any complaint communicated to it alleging its noncompliance or alleging any
actions that would be prohibited. The public entity shall make available to all
interested individuals the name, office address, and telephone number of the
employee or employees designated pursuant to this paragraph.

YY
v~
ss

 

 

Page 329

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 143 of 298
FRESE 2 18-at OLE ite DEAT RENT COURT OE SLERAMAR TS OAR ECHO NAL SBR ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
-. DECEMBER 22, 2016

SOnSULTING

 

Custody Staff

All staff must have a working knowledge of and comply with all existing
operations orders, post orders, policies, procedures and directives. Unlike the
operations orders, policies and procedures, post orders contain specific post-
related instructions and requirements and typically are required to remain at the
specific post site. Post orders clearly outline duties, responsibilities, and
expectations of staff. Without post orders, there is limited accountability
performing their day-to-day responsibilities/duties. In addition, staff
required to sign the post orders acknowledgement log acknowledg@ig
read and understood the post orders.

   
  

Observations
The Assessment Team reviewed the following post order,

8 WEST 400 Pod Disciplinary Housing Unit
JKF Security Checks Post Order Protocol
Booking Security Check Post Order Prot
CBF Cleaning Procedures Post Order Pr
CBF Daily Event Schedule

CBF Security Checks Protocol
Detainee Correspondence PogiOr

   

Hunger Strike Post Order Protec
ICE Compliance Fe Drills Post Order Protocol
ICE Detainee Cis sigh Process Post Order Protocol
h Post Order Protocol
sUUrder Protocol
Post Order Protocol
ocedures Post Order Protocol
nt Schedule
ing Procedures Post Order Protocol
ily Event Schedule
F Security Checks Post Order Protocol
Kitchen Security Check Post Order Protocol
aundry Security Check Post Order Protocol
MSDS/Hazardous Substance Inventory Log Post Order Protocol
RBF Cleaning Procedures Post Order Protocol
RBF Daily Event Schedule
RBF Security Checks Post Order Protocol
SBF Cleaning Procedures Post Order Protocol
SBF Daily Event Schedule
SBF Security Checks Post Order Protocol

  
  
  
  
 
  
   

peeuseusE# aeas#®r #s 5» #@ B a2 we B82 @ BW 8
G)
©
+
©
Ss
°
Sc
n
@
”
©
©
Cc
=. .
<a
Q
a
@
©
x
Ga
Oo
s
Qa.
©
4
0
=
2
9
oO
2.

 

 

 

Page 330

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 144 of 298

glade 2:18 at OL Fait OER RENT Bun SLERAER To BAR ECS NL SBR ces
SRBOT BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONSULTING

 

Security Housing Food Services Post Order Protocol
Special Management Unit Post Order Protocol
Tower Security Check Post Order Protocol
Booking Post Order

CBF Post Order

Gatehouse Post Order

JBCT (ROC) Program Post Order

JKF Post Order

KBF Post Order

Kitchen Post Order

Laundry Post Order

RBF Post Order

SBF Post Order

Tower Post Order

 
   
 

Based on this review it was found that the custody pos} io not contain any
language relative to staff requirements and duties rega abled inmates, or
reasonable accommodation requirements, etc. also found that there are
no post orders for custody positions at the the RCCC minimum and

medium security barracks housing units angg&’ustO@y support positions.

Conclusions

The existing SCSD detention faciljj#®
and/or revised with specific req

 
  
   
 

us post orders must be developed
or staff to ensure disabled inmates
have equal access to programs, S@{vices and activities, and staff are aware of
the assistance and accommodationS#modifications that they must provide for
disabled inmates. Examples of specific information to be inserted include, but
are not limited to: assignceglo inmates with learning and developmental
disabilities, reas e ommodation requirements during verbal
announcements, al evacuation procedures for disabled inmates. For
custody positi currently do not have post orders in place, post orders
must be develo: ith specific requirements for staff to ensure disabled
to programs, services and activities. This means, in part
e aware of the assistance and accommodations/modifications
ide for disabled inmates.

  
  
   
   
 

28 CFR § 35.105 (a) requires that a public entity evaluate its current policies and
practices, and to the extent that modification of any such policies and practices is
required, the public entity shall proceed to make the necessary modifications if
they do not or may not meet the requirements of Title II.

The information below is for reference only. Due to the settlement agreement
and approval by the Federai Court, the information outlined is applicable to
disabled inmates under the Armstrong v. Brown settlement agreement.

 

 

Page 331

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 145 of 298

pene 2:18-at-01790. - ORSUR RANT Couto RAR rh AARC ONAL SBR ices
SABOT a ccoER ie ACT ASSESSMENT

SSS Cr eS
CONS UL T te GS

 

As a result of the ADA, the court approved settlement agreement for CDCR, titled,
“Armstrong v. Davis” (now Armstrong v. Brown) amended January 3, 2007,
mandates the following:

“Each institution/facility (DPP designated institution, nondesignated institution,
and reception center), shall ensure custody staff in housing units where an
inmate with impairments that impact placement resides, maintains a copy of the
identification card/picture for that inmate with the inmate roster, to alert ynit staff
of the special needs of the inmate during count, emergency evacuaf@n, verbal
announcements, etc.”

Post Orders:

Specific ADA requirements are required to be incorpor, 1 taff unit post
orders. This includes the following areas:

e Verbal Announcements and Alarms;
e Evacuation Procedures; and

e Count.
Staff post orders must be revised to inc egPecific requirements for staff to
ensure they are aware of assistanc: cations that must be provided to

disabled inmates.

The information below is for rence only. Due to the settlement
agreement and approval by the Federal Court, the information outlined is
applicable to disabled@jgmatgs under the Clark v. California settlement
agreement.

Notices, Annouggem@ffts, and Alarms:

   
  
  

Written M h designated DDP institution/facility must ensure that CCR
notices, @pieMgtion packages, announcements, and similar printed materials are
ace ong mates with developmental disabilities. Institution staff must
pighidegthe Mecessary assistance to all DDP inmates on a case-by-case basis to
en that those who have difficulty reading and/or communicating in writing will
be pM@ided reasonable access to forms, regulations, and procedures. Local
operational procedures must reflect specific notices, announcements, and alarm
procedures for DD2 and DD3 inmates. Post orders for staff assigned to provide

such services to DD2 and DD3 inmates must reflect these specific procedures.

Verbal Announcements: Each designated DDP institution/facility must ensure
effective communication is made with inmates with developmental disabilities
regarding public address announcements and reporting instructions, including

 

Page 332

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 146 of 298
pC ASe 2:18-at- OL ete ARGENT CO UNH CLEANER TS AREER SER ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
See ripe DECEMBER 22, 2016

CONS UL TING

 

those regarding visiting, yard release and recall, count, lock-up, and unlock, etc.
Local operational procedures must reflect specific requirements for verbal
announcements impacting DD2 and DD3 inmates. Post orders for staff assigned
to provide such services to DD2 and DD3 inmates must reflect these specific
procedures, i.e., prompts for visits or hearings, if an inmate does not respond.

Count And Movement

 
 
  
    
  

procedures to ensure DDP inmates are provided with necessary
that they comply with count time expectations, respond jg
work/school schedules, and respond to meals and other movg
operational procedures must reflect specific count and move
DD2 and DD3 inmates. Post orders for staff a
buildings/units/Wwings that house DD2 or DD3 inmate
count and movement procedures.

dures for
o designated
flect the specific

Evacuation Procedures

  
  
   
  
  
 

h designated DDP facility to
inmates with developmental
ust reflect specific evacuation
ders for staff providing services for
procedures.

Local evacuation procedures must be ad
ensure the safe and effective evac
disabilities. _ Local operational pri
procedures for DD2 or DD3 inma
DD2 or DD3 inmates must reflec:

All DDP inmates will be provided instructions for evacuation/emergency
procedures during orient@jjon VW re initial classification at designated institutions.

wr

 

Page 333

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 147 of 298

Pl Ase 218 -at-O LER er ORGAN COUNTS CARMA RARER I ABR ces
SRBOT BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONSULTING

 

Accountability

The SCSD detention facilities do not have any existing operations orders,
policies or procedures for the MJ or RCCC pertinent to investigating, monitoring
or tracking allegations or violations of Title II of the ADA. Since there is no local
policy requirement, the Assessment Team did not observe or review the tracking
of ADA or disability-related allegations or violations against inmates.

Observations

Sacramento County Sheriffs Department, Operations Order 01/08, loyee
Conduct, states in part; “The purpose of this Order is to outline standawis of
employee conduct at the Main Jail and Rio Cosumnes fey fonal Center

(RCCC).”
Section II. Related General Orders, states in part, “Em hail be aware of
and adhere to the policies and regulations within t s Department's

Departmental General Orders and Divisional Oper,

   
 
  
  
 
   
 
   
 
   
    
  

persons employed at the
acity must observe ail rules,
. Any failure to do so may
ities, or legal consequences.”

Section lll. General Behavior, states in pa
correctional facilities, either in a paid or vol
regulations, and laws pertaining to cust
result in disciplinary action, exclusion fro

However, Operations Order 01/0
language regarding staff accou
relative to the ADA or inmates with

Conduct, does not contain specific
y with regard to violations or allegations
bilities.

states in part, “CorrectionaSegfices shall provide a written process that allows
inmates to grieve ific ditions. All written grievances shall receive a
written response wit sonable time limit and will be resolved at the lowest

Sacramento County cio sal Operations Order 07/02 Grievances,

   

Section Hl. , States in part, “A grievance is a complaint by an inmate

regardi n¥econdition of confinement, act, rule or policy, written or unwritten, in
whi mh contends that there is an infringement upon his or her personal,
hyflangor c8nstitutional rights.” It also contains language indicating that a
grt ce may inciude complaints against the substance of policies or rules,
condi~ns of confinement, medical care, classification actions, disciplinary
actions, program participation, telephone, mail and visiting procedures.

Section Il. Grievance Procedures, states in part; “An inmate should first direct
his/her issue to custody or supervising staff as the issue should be resolved at
the lowest appropriate staff level. if custody or supervising staff is unable to
resolve the issue, the inmate may file a formal written grievance.”

 

Page 334

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 148 of 298

seg ASE 2:18-at- OLE CRU MENT COUNT CLM COM R ECB A SBR ices

Ss J SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

CONSULTING

 

Section IV. Supervisor Responsibilities, states in part; “The watch
commander/unit manager has four days to review and approve the response,
add additional responses to the grievance or require further investigation. The
completed grievance response will be forwarded to the assistant division
commander for review. In the event the grievance involves staff conduct, the
assistant division commander shail notify the division commander who thereafter
will decide if a copy should be forwarded to Professional Standards.”

   
   

a grievance/appeal process for a multitude of issues,
confinement, including but not limited to: health care,

 
 
   
   
   
 
  

ators, and does not
ealth care appliances, or
other ADA or disability concerns/issues, thegrievice process is the mechanism
for formal and informal resolution of j ated concerns. Likewise,
E’s (including HS KITE’s) are
ests, e.g., access to programs,
are, reasonable accommodations,
stance, health care appliances/assistive
auxiliary aids.

the expected process for disability
services and activities, includi
effective communication, staff
devices/durable medical equipment,

Section [V. Supervis Responsibilities, states in part, “The watch
commander/unit oy days to review and approve the response,
add additional resp e grievance or require further investigation. The
completed grie anc sponse will be forwarded to the assistant division
In the event the grievance involves staff conduct, the
assistant ander shall notify the division commander who thereafter

will deci copy should be forwarded to Professional Standards.

     
     
  

cific policy or procedure, however, to formally track ADA-related
Gu@vages or issues (either by egregious, serious, or repeat allegations or
viola@fons, or by housing unit, nature of complaint, team/shift, date, or other
in order to monitor disability-related problem areas for immediate or on-
going attention.

As stated above in Section IV. Supervisor Responsibilities, it is implied that the
administration and Professional Standards staff would follow-up on complaints of
staff misconduct. But this does not describe or include any timelines or any
specific course of action (or staff disciplinary matrix for any substantiated ADA or
disability-related allegations).

 

Page 335

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 149 of 298

aCase 2:18-1-04258,,. amma dS ull CAMA AREA OL ABR ce
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

SONESULT i AG
CONS MELT TENG

 

Staff interviews

Assessment Team members interviewed the Compliance Sergeants (ADA
Coordinators) and the ADA Deputies (Assistant ADA Coordinators), as well as
inmate Grievance Office staff and numerous other custody and non-custody
supervisors and staff throughout the MJ and RCCC.

Inmate Interviews

During the inmate interviews, some inmates who are permanent w@elchair-
users and other mobility-disabled inmates, as well as inmates who ar:
kidney disease (undergoing kidney dialysis), mental illness, and those w
disabilities reported incidents that can be classified as e us ADA or
disability-related violations and which would meet the crite tigating,
monitoring and tracking. Specific allegations and informa are captured
throughout this report.

  
  

Conclusion

   
   
      

of the ADA, with regard to
aggountability or investigative
s. It is paramount that the

The SCSD detention facilities are in violation of J
implementation or oversight of a defined
mechanism to monitor and track staff ADZMVi
SCSD detention facilities develop and i
accountability and investigations specific

The SCSD detention facilities ighryy e an existing policy (or procedures)
pertinent to monitoring, investigatiMggind tracking violations of Title II of the ADA.
Nor do they have a mechanism to s¥gcifically capture staff ADA violations (e.g.,
egregious or serious violations or repeat occurrences).

 
 
  

The SCSD detention facRjesfcurrently handle inmate grievances and staff
complaints in acc existing SCSD detention facilities Operations
Order 07/02, Grjeva . However, this process only captures alleged violations
rievances filed. This process does not capture events
nagers or other staff identify violations of Title II of the

  
    

As a result of the assessment, the team found:

# There is no existing policy pertaining to monitoring, investigating and
tracking staff violations (or allegations of such violations) of Title li of the
ADA;

# The SCSD detention facilities need to incorporate a written policy and
procedures regarding monitoring, investigating, and tracking staff

 

Page 336

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 150 of 298

moe 2:18-at-OLF90- - ORSURT NT COU to: OACRANRER rh AAR ECAO ALABR ices
SRBOT ‘wees ee ACT ASSESSMENT

CONSULTING

 

violations (or allegations of violations) of Title II of the ADA (and any new
SCSD detention facilities operations orders pertaining to the ADA or an
inmate disability program);

« Staff must be trained on any new policy and expectations; and

" Staff must be subject to discipline for violations of the ADA.

References

28 CFR § 35.130 (a) states that no qualified individual with a disability ghail, on
the basis of disability, be excluded from participation in or be denied tp@ benefits
of the services, programs, or activities of a public entity, or be ted to
discrimination by any public entity.

28 CFR § 35.107 (a) states that a public entity that employs §
shall designate at least one employee to coordinate its effga
carry out its responsibilities under this part, including

complaint communicated to it alleging its noncompliang@
any actions that would be prohibited by this part.

    
 
  
   
    
  

OPW” persons
omply with and
estigation of any
wis part or alleging

   
   
   
    
 

to Federal Court Ordered
dered to do the following
n} to hold managers and
A and related settlement
pertained to inmates with

The information below is for reference only
Injunction (January 18, 2007), the CDC, ‘wa
(with regard to instituting an Accou,
Staff accountable for violations _o
agreements, court injunction oy
disabilities:

Federal Court Injunction (January 18,8007)

Accountability: VY

‘Within 120 days o date of this Order, defendants, in cooperation with the
Office of the InSect¥& General and the Receiver in Plata v. Schwarzenegger,
shall deve for holding wardens and prison medical administrators
he pN compliance with the Armstrong Remedial Plan and the orders of

  
   
 

Sal h/Ssystem shall track the record of each institution and the conduct
of fldivygudrestaff members who are not complying with these requirements.
ants shall refer individuals with repeated instances of non-compliance to
ce of Internal Affairs for investigation and discipline if appropriate.”

 
  
 

“Within 60 days of the date of this Order, defendants shall amend post orders
and duty statements of correctional staff as appropriate to include the Armstrong
requirements for which they are responsible.”

 

Page 337

 
 

Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 151 of 298

pacase2: 18-at-O1 79 QRGUR RENT COUNTY tt CARMEN TE QAR ECHO AL SBR ices
SRBOT ae eMaeR Oe ACT ASSESSMENT

Ses oC Cr we
CON SUL TING

 

Policies and Procedures

The Assessment Team reviewed the Sheriffs Department County of Sacramento
Correctional Services Operations Orders, Correctional Health Services Policies
and Procedures and the Correctional Health Services Standardized Nursing
Procedures that specifically pertain to or should pertain to inmates with
disabilities. The following list details the Operation Orders and Policies and
Procedures that require revision with ADA-specific requirements.

Sheriff's Department County of Sacramento Correction rvices
Operations Orders

01/05 Training Program / Training Requests
01/11 Line-Ups

01/15 Reporting of Incidents and Crimes
02/01 Use of Force

02/02 Use of Restraint Devices
02/03 Use of Pro-Straint Chair
02/04 Weapons, Tactical Weago
02/05 CERT and Cell Extracy
02/06 Prisoner Searches
02/12 Transportation of Pri
02/13 inter-Facility T and Court Appearances
03/03 Fire Suppre i
03/05 Fire Suppressi
03/09 Fights, Riots, Hostage and Minor Disturbances
03/12 Evaqyation Plan - Main Jail

03/13 Evacttation Pian - RCCC

d Specialized Equipment
ures

  
 
 
   

03/16 OCS urring Within Correctional Facilities
03/17 g, Detecting, Responding to Inmate Detainee
xual Assault

ke, Search, Reception and Holding
Oa Exposure Blood Draws
Prisoner Clothing, Property, and Funds

Use of Sobering Cell

ys Use of Safety, Segregation, North Holding #2, and
Multipurpose Rooms

04/07 Dress-in/Dress-Out Procedures

04/08 Prisoner Orientation

04/09 Release Procedures

04/10 Property and Money Return and Release Procedures
04/12 Missing Property and Property Claims

05/04 DNA Samples

05/08 Work Project Assignment

05/09 Weekenders

 

Page 338

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 152 of 298

erase t 18-at-OL2 Ft  ARGMRT RENT COURT CX-RAUER rE AMR EAE A ABR ices

SABOT

‘neoeneeroenteanenannasiieniccnnnesesnetettinltilitinNtaiirtn ret:
CONSULT IMG

AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

 

05/10
06/02
06/03
06/04
06/08
06/09
06/10
06/11
06/13
06/14
06/17
06/19
06/20
07/01
07/02
07/03
08/04
08/05
08/06
08/07
08/10
08/11
09/01
09/10
10/01
10/02
10/03
10/04
10/05
10/08
10/09

Service of Processes on Prisoners
Housing Plan

Classification Process

Count and Lockdowns

Court Pull Procedures

Prisoner Movement Within a Facility
Recreation, Exercise and Showering
Laundry, Clothing & Linen
Telephone/TDD/TTY Equipment Access
Interpreter Services

Social and Media Visits

inmate Workers

Court Holding Area and Courtroom Secu
Inmate Message Requests (KITE’s)
Grievances

Discipline Plan

Educational Services

Commissary Operations

Prisoner Services

Law Library

Jail Industries
Religious Servicg

  
  

ates With Disabilities - ADA

Corr ay’ ith Services Policies and Procedures

1125
1128
1129
1302
1404
1407
1409
1410
1411

Prosthesis

Reading Glasses for Inmates

ICE Detainee Procedural Considerations

Staff Development and Training

Receiving Screening

Access to Treatment

Clinic Care — Sick Call

Medical Services Provided in the Medical Housing Unit
Mental Health Services

 

Page 339

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 153 of 298

pcre 2:18-at-01 299  OOSURT RENT county ts: OACRAER rE AAR ECHO NH ABR ices
SABOT cemtarR WITH DISABILITIES ACT ASSESSMENT

SST Trolt The
CONS UL TING

 

1412 Suicide Prevention — 2M — Joint Policy with JPS
1413 Use of Restraints and the Pro-Straint Chair
1414 Restraint Check Method
1415 Patients in Safety Celis
1417 Adult Developmental Disability
1421 Hunger Strike
1422 Special Needs Patients
1423 Post Release Medical Care Planning
- 1424 Sexual Assault
1425 Patients in Segregation Cells in Intake

1431 Footwear in the Jails

1433 Admission to Jail Acute Psychiatric inpatie
1435 inmate Health Care Grievances

1436 Two East Inmate Transfers

1439 Reports of Disabilities or Impairme

1601 Medication Administration

1801 Informed Consent

1803 DNA Procedure at MJ and

1900 Health Record Format ents

2000 Dental Care

 
   
 

Conclusion

The Sheriffs Department Cou ramento Correctional Services and
Correctional Health Services must Nqyise the operations orders and policies and
procedures identified above adding specific ADA language and requirements, as
they relate to disabled @mates.,In addition, policies and procedures must be
created to ensure: EC yet disabled inmates; inmates are screened and
evaluated for disabi ccommodations needs based on their disabilities;
and out-of-cell time ade equitable to the extent possible for inmates with
disabilities. Th@yShWiffs Department County of Sacramento Correctional
Services nal Health Services must also ensure their operations
orders icleS and procedures address accommodations that must be
i bled inmates (e.g., those with learning and developmental

  
     

28 CFR § 35.130 (b)(7) requires a public entity to make reasonable modifications
in policies, practices, or procedures when the modifications are necessary to
avoid discrimination on the basis of disability, unless the public entity can
demonstrate that making the modifications would fundamentally alter the nature
of the service, program, or activity.

 

Page 340

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 154 of 298

Rae 1B At OLR PREHEAT ul LRM BARE AG OL ABR ces
SABOT aor Me OS NBLITIES ACT ASSESSMENT

CONS UL T ING

 

28 CFR 35.105 requires a public entity to evaluate its current services, policies,
and practices and the effects thereof, that do not or may not meet the
requirements of Title II of the ADA and to the extent modification of any such
services, policies and practices is required, the public entity shall proceed to
make the necessary modifications.

28 CFR 35.130 (a) No qualified individual with a disability shail, on the basis of
disability, be excluded from participation in or be denied the benefits of the
services, programs, or activities of a public entity, or be subjtted to
discrimination by any public entity.

(3) A public entity may not, directly or through cont
arrangements, utilize criteria or methods of administration,

  
  
 

discrimination on the basis of disability;
(ii) That have the purpose or effect of defeating antially impairing
accomplishment of the objectives of the i
respect to individuals with disabilities; or
(iii) That perpetuate the discrimination o er public entity if both public
entities are subject to common adngMistr contro! or are agencies of
the same State.

(4) A public entity may not, in deterRa@ing£Ne site or location of a facility,

make selections—
(i) That have the effect g individuals with disabilities from,
denying them the bene of, or otherwise subjecting them to
discrimination; or
(ii) That have the gurpose or effect of defeating or substantially impairing
the accompiahmeMgt yf objectives of the service, program, or activity
with respect s with disabilities.

ake reasonable modifications in policies, practices,

  
 
  
 

isability, unless the public entity can demonstrate that
makjn ications would fundamentally alter the nature of the service,
py x activity.
) A p&lic entity shail not impose or apply eligibility criteria that screen out
end to screen out an individual with a disability or any class of individuals
disabilities from fully and equally enjoying any service, program, or
activity, unless such criteria can be shown to be necessary for the provision
of the service, program, or activity being offered.

The information below is for reference only. Due to the settlement
agreement and approval by the Federal Court, the information outlined is
applicable to disabled inmates under the Armstrong v. Brown settlement
agreement.

 

Page 341

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 155 of 298

RSE 2:18 al O Leen ORSATRANT COUN RMR SAARC AO ABR ces
SABOT AMERICAN WITH DISABIL ES ACT ASSESSMENT

CONSULTING

 

As a result of the ADA, the court approved settlement agreement for CDCR, titled,
“Armstrong v. Davis” (now Armstrong v. Brown) amended January 3, 2007,
mandates the following:

Notice, Announcements, and Alarms

Written Materials

Each institution/facility (DPP designated institutions, nondesignated j@stitutions
and reception centers) shall ensure that CCRs, Notices, Orientati ages,

Job Announcements and similar printed materials that it distrib to iffmates
are accessible to inmates with disabilities.

  
   
  
 
  
    
   
  
  
    
 
  

& magnifiers,
vision-impaired
Ss audiotapes and
Ovide the assistance
PS on a case-by-case basis
munication in writing e.g.,
access to forms CCRs, and
will vary based upon the
regarding access to whiten
‘es"during the onentation process.

Each institution/facility shall ensure that accommodatiag
photocopying machines with capability to enlarge
inmates, inmate or staff assistance, computer assiste
Braille are provided when necessary. Institution
and equipment necessary to all inmates with dig@
to ensure that have difficulty reading an
learning disabled inmates, are provided rg@s
procedures. The type of equipmen
institution’s mission designation.

materials will be provided to disab,

Verbal Announcements and Alarms

and reception centers) sh ure that effective communication is made with
inmates who have : pairments impacting placement regarding public
address annougce. and reporting instructions, including those regarding
visiting, yard rel&ge Sod recall, count, lock-up, unlock ete.

Each institution/facility gfe ta institutions, nondesignated institutions

     
  

All vergal Swgnouncements in housing units where inmates with hearing
impai “ay acting placement reside shall be done on the public address
sygfEm fif licable) and by flickering the unit lights on and off several times
aig impaired inmates that an announcement is imminent.

The verbal announcements may be effectively communicated via written
messages on a chalkboard or by personal notification, etc. These procedures
shall be communicated to disabled inmates during the orientation process.
These requirements shall be incorporated into unit staff post orders.

Local policies and procedures shall be adopted to reflect this obligation.

 

Page 342

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 156 of 298
pC bse 2:18 at-O Leite ORG RENT COUNTS ORAM TE BAR ECE Al SER ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
Serer ire DECEMBER 22, 2016

COM S UL T ING

 

Evacuation Procedures:

Each institution/facility (DPP designated institutions, nondesignated institutions
and reception centers) shall ensure the safe and effective evacuation of inmates
with disabilities.

Local evacuation procedures shall be adopted at each facility.

  
    
 

needs required for emergency evacuation of the inmate.
include personal notification for hearing impaired inmates
to vision or mobility impaired inmates in responding to ¢

Evacuation procedures shall be effectively co
during orientation process. These procedures g

Staff's post orders.

The information below is for refe ogfy. Due to the settlement
agreement and approval by the F rt, the information outlined is
applicable to disabled inmate. thre Clark v. California settlement
agreement.

Notices, Announcements, and Alarms:
Written Materials: Each de ed DDP institution/facility must ensure that CCR
notices, orientation ; announcements, and similar printed materials are
accessible to | with developmental disabilities. Institution staff must
provide the nec ssistance to all DDP inmates on a case-by-case basis to
have difficulty reading and/or communicating in wnting will
be poe’ asonable access to forms, regulations, and procedures. Local
n

    
   
  
 

dures must reflect specific notices, announcements, and alarm
pr¢fedyes Yer DD2 and DD3 inmates. Post orders for staff assigned to provide
Ss rvices to DD2 and DD3 inmates must reflect these specific procedures.

Verbal Announcements: Each designated DDP institution/facility must ensure
effective communication is made with inmates with developmental disabilities
regarding public address announcements and reporting instructions, including
those regarding visiting, yard release and recall, count, lock-up, and unlock, etc.
Local operational procedures must reflect specific requirements for verbal
announcements impacting DD2 and DD3 inmates. Post orders for staff assigned

 

Page 343

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 157 of 298

a 2:18 -at-OL4 99 - OGURA Co uty CXR rf ARRAS SBR ices

SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

Ss T ToT Tee
CONSUL TING

 

to provide such services to DD2 and DD3 inmates must reflect these specific
procedures, i.e., prompts for visits or hearings, if an inmate does not respond.

Count And Movement

Each designated DDP institution and facility must review local policies and
procedures to ensure DDP inmates are provided with necessary prompting so
that they comply with count time expectations, respond to visitg keep
work/school schedules, and respond to meals and other movement cgffs. Local
operational procedures must reflect specific count and movement pxbc
DD2 and DD3 inmates. Post orders for staff assigned desi
buildings/units/wings that house DD2 or DD3 inmates must fiicg e specific
count and movement procedures.

 
 

Evacuation Procedures

Local evacuation procedures must be adopted at ated DDP facility to
ensure the safe and effective evacuation ates with developmental
disabilities. _ Local operational procedure, reflect specific evacuation
procedures for DD2 or DD3 inmates. Pogforgers%~r staff providing services for
DD2 or DD3 inmates must reflect these

 
   
  
 

instrfictions for evacuation/emergency
ial Classification at designated institutions.

All DDP inmates will be pro
procedures during orientation be

ry

  

N

 

 

Page 344

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 158 of 298

CdSe 218 at OL FR ee ORGAN T CO uNTE SLERATER TE QAR ECM AL SER ces
SRBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

ne
CONS UL TIN G

 

Americans with Disabilities Act Assets/Features

The Sheriffs Department County of Sacramento Correctional Services
Operations Orders applicable to requesting or facilitating repair and maintenance
requests, are outlined in Operations Orders 09/10, Maintenance Requests and
Equipment Repair.

The purpose of the Order is to standardize the procedures for maintenance
requests and facility equipment repair at the MJ and RCCC.

  
  
    
   

and
quipment in
needed

Section | of the policy (Overall maintenance), states in part, .
assigned staff at each facility are responsible for inspecting fag
their respective work areas on a daily basis and will prompt

repairs.”
Cay 9 juipment needing
e pOject officer using a

equipment needing repair
he project officer using the
able from the projects officer

 

Section II (Main Jail), state in part, “At the Main Jail
repair and general maintenance will be fielded thr
Maintenance Request form.”

Section lil (RCCC), states in part, “At R
and general maintenance will be fi eld
maintenance hotline phone listing,
and/or administration.

  
 
  
  
 

Section Ill also states in part, “If aintenance issue is not urgent, the after-
hours non-emergency line may be“used to leave a message”, and “If the
maintenance issue is angemergency, a supervisor shall be notified. Employees
should not leave a mosey oi non-emergency line and should contact the
projects officer or t ctly

However, ther
tracking structu
toilets, sin

   
 
 
  
 

are policies or procedures with regard to inventorying and
r Wxed assets/features, e.g., grab bars, transfer bars, raised
untains, and exercise apparatus. Likewise, there are no
or procedures to identify specific categories or priorities specific
aintenance requests/repairs.

existing gol!

toA Ns

F J, the Assessment Team interviewed the Basement Project Manager
sheriffs deputy), as well as an SCSD Sheriff's Lieutenant. The Basement
Projec®Manager is responsible for receiving maintenance/work request issues,
and submitting them to the SCGS. For RCCC, the Assessment Team
interviewed SCSD detention facilities Records Officer (non-sworn) who is
responsible for the RCCC maintenance and work order process. The team also
interviewed two SCGS Facility Managers, who work collaboratively with the
aforementioned staff, and are responsible for receiving and following up on
maintenance requests. The process at both detention facilities is basically
identical. There are minor differences, e.g., the specific buildings and areas for

   
 

 

Page 345

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 159 of 298

pacase 2:18-at-01290  ORSURT RANT counts: CRAMER rt AARC AG NAL SBR ices
SABOT a CCMGER TH SABILITIES ACT ASSESSMENT

oe reremnneen
CONS UL T IAG

 

written work requests/work orders are different, and some of the RCCC areas
include industries.

For both jails, potential work orders/requests can be initially identified by staff, or
inmates can report an issue or discrepancy and notify a deputy or appropriate jail
staff. Staff may initiate a general order (work request) for maintenance and
repair work requests electronically through the SCSD detention facilities Web-
Portal. Specifically, staff complete the order (work request) by identifying the
location and specific issue warranting repair or replacement, and wering
relevant questions via drop-down menus and a comments section. ctronic
requests submitted by staff are received by either the MJ Ba j

 
 
  
   
   
 
 
  
 
 
  
   

request process.

The MJ Basement Project Manager and RCCC assigne fficer receive
the electronic email notification of requests (from req aff member), and
make all reasonable attempts to informal all appropriate
maintenance/repair/replacement requests are co soon as possible. If
the issue(s) cannot be resolved informally, the
RCCC Records Officer electronically navi
Facility Maintenance (CAFM) managem
applicable) will input the requests and |

into a work order, and forward the o

y Each respective party (as
(type of issue, location, etc.)

Categories for work orders i . tine, urgent and emergent. The
aforementioned staff at both the JJ and RCCC indicated that they make
immediate phone calls to the SCGS for emergent issues, and ongoing
communication takes pl between them and the SCGS Facility Managers as to
any remaining open wong (including those in immediate need). The
Assessment Team ed that work orders never ‘fall off (are not deleted
from) the CAFM sys ntll 7 days after completion of the repair or replacement.
Most work or aSsociated with ADA are considered routine maintenance
i owest level of the priorities), but both the MJ Basement
er and RCCC Records Officer indicated that they inform an SCGS
if an issue involves ADA non-compliance.

     
  
  

Project
Facili

  
 
 

SCGS Facility Manager receives the electronic Work Order from either
Basement Project Manager or RCCC Records Officer, he dispatches a
maint&ance staff member to provide maintenance repair or replacement as
necessary. According to the staff members interviewed, routine maintenance
requests generally take 2-3 working days to complete. The Assessment Team
was informed, however, that routine ADA work requests as well as emergency
requests are usually completed on the same day that the SCGS Facility Manager
receives the electronic work order from the MJ or RCCC.

 

Page 346

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 160 of 298

Ease Z18-at- OL FEA DOASRRENT mR CAHIR AARC AL ABR ces
SRBOT plaletan WITH DISABILITIES ACT ASSESSMENT

SSWirocirt ne
CONS UL TING

 

Both aforementioned staff members from the MJ and RCCC admitted that there
is not a master listing or inventory of ADA structural or fixed assets or features,
nor is there a policy, procedure, or standard practice for identifying ‘ADA’ within
the work order or request process. The only current method to identify a
maintenance issue as ADA-related, would be to incorporate language into the
comments section of the initial request email and subsequent work order
outlining the discrepancy as ADA-related. However, as Operations Order 09/10
currently does not require this, and there is no other related written

  
  

Project Manager and RCCC Records Officer both acknowledge@thQ\SCGS
maintenance staff for their diligence with regard to promptly fixi aint
issues as they arise.

 
 
 
  
   
 

The SCGS Facility Managers interviewed confirmed there

ability-related
maintenance issues, unless SCGS staff individually so AFM system] by
a specific known item/issue/discrepancy, or, unl re g staff or the MJ
Basement Project Manager or RCCC Records identify a particular issue
as ‘ADA’ (in the request email or electronic wo r comments section). They
also confirmed the following: there is no Frastergt of structural or fixed ADA
assets/features; there are no ADA or dig&bilyf cajegories for maintenance work
orders; there are no expedited timeline j
or disability-related maintenance
maintenance or serviceability
assets/features that do exist at the

   
   
    
  
 

d there is no regular preventive
w the few structural or fixed ADA
and RCCC.

One of the SCGS Facility Managers interviewed indicated that he could create or
produce just about an e report or spreadsheet as requested. But in
interviewing all pertigent s embers, the primary report utilized is a general
report listing open a ted work orders.

  
  
   
  

Taam received the following related documents (reports)
FM system: spreadsheet of all open and closed work
orders syib d during the previous 12 months (and beyond); a spreadsheet of
NS pleted work orders for Facility 505 (MJ - Lorenzo Patino Hail of
n@acility 507 (RCCC); and a listing of all open and completed work

The Assessme
produced

 

inmateS are most likely housed and where ADA fixed/structural assets or
features exist or should exist (e.g., MJ 2nd floor, RCCC MHU, M-Dorm).
However, SCGS staff was unable to produce any historic list of service call or
maintenance requests (open or completed) specifically for ADA or disability-
related issues.

One of the CAFM reports (spreadsheet) received for open/completed work
orders contained the following fields: preventive maintenance work record code,

 

Page 347

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 161 of 298

mo 2:18-at-01, 289 _ DOCU RT Coumiy tt CLARA rd BARE SER ices
on BOT ANN ee UTES ACT ASSESSMENT

CONS UL TING

 

description, requestor, status, current date, and current time. A second CAFM
report received contained the following fields: facility code (505 [MJ] or 507
[RCCC)]); floor (e.g., 2nd floor); facility name; address; work order #; work order
description; status (e.g., O, C, X, D, T); status description (e.g., in-progress,
dispatched, completed, on-line); work order creation day; work order completion
day; and requestor. The above listed ‘status’ letters/codes represent the
following: O=Open (possibly dispatched, in-progress, on-hold, on-line, or vendor);
C=Completed; D=Deferred; T=Terminated work order (possibly work jas not
needed or had already been completed); X=Duplicate (previous work@rder had
already been completed.

A review of the CAFM generated Report for the MJ (for the pr:
showed a listing of approximately 3,060 work orders submi
orders, only 2 were identified in the CAFM Report as ADA,o

     
 
    
 
 
 
   

42 months)
se work
ability-related.

due to “ADA Compliance rules’, and also “o
grip tape installed on the floor. The work
still categorized as an ‘Open’ work ord
concerns visiting civilians/non-inmat
Program), and is specific to the W (courtroom side) toilet not flushing.
This work order was submitted ’ and is currently categorized as an
‘Open’ work order.

Of the more than 3,000 MJ work orders submitted during the previous 12-month
period, only about 13 of worlporders were either clearly, likely, or somewhat
likely to be ADA (gisabili ssibility) related. A number of these would
depend on what typé hor) ate (whether disabled and depending on specific type
of disability) liveg in Wé cell, bed area, or was housed in the respective housing
unit. There wer st a couple of dozen additional work orders (in addition to

   
  
   

the afor: 13 referred to) that may have also been ADA
(disabili sibility) related, also depending upon whether a disabled inmate
live t a , bed area, or was assigned to the respective housing unit.

Hgfevgr, foMboth scenarios, without an electronic or other tracking process to
ide disabled inmates (e.g., mobility and vision-impaired), and in the absence
of a Wplicy and process to identify and track ADA-related work orders, it is
extremely difficult to obtain this information.

A review of the second CAFM generated report (spreadsheet) depicted all
existing ‘Open’ work orders (regardless of when submitted) as well as all work
orders submitted since 6/1/16, regardless of status (e.g., open, completed, etc.).
This spreadsheet captured the MJ building/area 505 (Lorenzo Patino),
specifically the 2nd floor, and RCCC building/area 537, specifically MHU and M-

 

Page 348

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 162 of 298

moe 2:18-at-01, 299 OAGUR RENT Coun: CLR To AARC OLSER ices

SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

CONSULTING

 

barracks. This report is not normally generated or reviewed specifically for
identifying or tracking ADA related work requests/work orders or otherwise.
However, the Assessment Team specifically asked for this type of report as
these are the primary areas (though not exclusive) where inmates with
disabilities are currently or most likely to be housed, e.g., those with mobility and
vision-impairments.

Information gleaned from approximately 129 MJ (2nd floor) work orders included:

    
  

somewhat likely to be ADA (disability/accessibility) related.
ADA (or likely ADA related) work orders; about 4 g
categorized as ‘Open’ work orders. Note: some of t
spreadsheet are also captured in the previously ide
generated report for work orders for the previous 1

information obtained from the 41 RCCC (b rea 537 — MHU, and M-
Barracks) work orders included: none of the@vorR@yders are flagged or identified
as ADA (disability or accessibility) relat thé¥work orders are categorized
as ‘Open’ work orders; 38 are identified

are either clearly, likely, or somewy@ji
related. Of the 7 ADA (or like giated work orders, all of them are
identified as ‘Completed.’

  
   
 
  
  

There is no identification or tracking category to specifically identify ADA or
disability-related Work uests/Work Orders, there is no log or list specific to
ADA/disabled inmates or WgabMity-related work requests/orders, and there are

no existing records isability-related maintenance or service calls.

 

 
  
   
  

ca®fgorized according to problem, but not relative to ADA, a
ability-related maintenance/repair issue.

The requests
disabled inmate,

Staff evrqlai that ADA or disability-related maintenance/repair issues are
no y g@ized as ‘Routine’ (lowest level of priority category), but are often
fi ogeplated immediately or within about 2-3 days.

StafM@pterviewed indicated the Compliance Sergeants (ADA Coordinators) and
ADA Deputies (Assistant ADA Coordinators) for the MJ and RCCC do not

receive copies of the work requests/work orders for monitoring, tracking or other
purposes.

Conclusion

Although Operations Order 09/10, Maintenance Requests and Equipment Repair
is applicable to requesting or facilitating repair and maintenance requests, neither

 

Page 349

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 163 of 298
PREBSE 218 AO LFA ee ORGAN CO uN AGRA BARES SER ces
SRBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
— DECEMBER 22, 2016

STS oT ae
CONS UL T ING

 

the SCSD detention facilities nor SCGS have an operations order, policy,
procedure, or process in place to track the state of repair for structural or fixed
ADA assets and features. The current housing process is severely flawed in that
it places mobility-disabled inmates in housing which is not accessible with regard
to their cells, paths of travel, and inappropriate or non-fixed assets/features, such
as grab bars, transfer bars, accessible toilets, showers, and sinks. It is vital that
the SCSD detention facilities house mobility-disabled inmates in housing
commensurate with their ADA needs as well as their custody leyel and

 
 
  
   
   

programming needs (notwithstanding other overriding placement fa e.g.,
mental health housing). The SCSD detention facilities must develo ut into
place a comprehensive process to include an inventory and tra of

wheelchair users, intermittent wheelchair users, mobility-disé
do not use wheelchairs [but may require the use of an

maintenance (Work Requests/Work Orders).

ADA Title If Regulations, 28 CFR 35.133 Mai me of Accessible Features,
f intain j ble working condition those
d to be readily accessible to
lites (e.g., inmates with mobility

 
  
 
  
    

and usable by qualified individuals wit
disabilities).

28 CFR 35.152 Jails, Detentiog
Correctional Facilities, subsectid )(3) Discrimination Prohibited, requires
public entities to implement reasonal policies, including physical modifications
to additional cells in accordance with the 2010 Standards, so as to ensure that
each inmate with a disality isgaoused in a cell with the accessible elements
necessary to afford inm ccess to safe and appropriate housing.

As a result of the as ment, which included reviews of applicable policies and
S Well as staff interviews, findings for this area include:

  
  

ention facilities and SCGS have no policies or procedures
7 in to requesting or facilitating repair and maintenance requests.
he detention facilities and SCGS have no policies or procedures
ith régard to inventorying and tracking structural or fixed assets/features,
e.g., grab bars, transfer bars, raised toilets, sinks, water fountains,
xercise apparatus.

*# There are no existing SCSD detention facilities operations orders or
SCGS policies or procedures to identify categories or priorities specific to
ADA requests/repairs.

* There is no identification or tracking category to specifically identify ADA-
related Work Requests.

» There is not a log or list specific to ADA-related work requests.

 

Page 350

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 164 of 298
REISE 218 -at OL REAR RENT CO un AERA TS BARES NH SBR ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

CONSULTING
CONS UL T ING

 

= There is not currently a requirement for staff or supervisors to indicate on
the electronic Work Request or Work Order that a request pertains to an

ADA issue.

e Acouple of the employees interviewed (who have maintenance-related
duties) indicated that the only way of knowing whether a work
request/work order is ADA related is if the staff member who input the
information into the work request email or work order request to SCGS
indicates such in the comments section, but this is not
required or routinely done.

# There is not an existing inventory list or tracking system foréir
fixed ADA assets/features (i.e.., grab bars, transfer ba raise
seats, accessible sinks, water fountains, and exercise ag pag

» There are no existing records to track ADA-related servigg ga

or replacements completed, or to identify the lengjy j

or feature may have been inoperable or missing,

® Fixed or structural ADA assets or features are

   
      
  
   
  
   
   
   
  
  

  
 

S Tor repairs
an ADA asset

prized according to the
problem/discrepancy, but not relativg to ther it's an ADA asset or
feature or ADA related issue.

# There is not an official auto

' Requests (priority is based
routine], that do not pertain .

# ADA-related Work Reques rder information is not being forwarded
to the Compliance Sergea (ADA Coordinators) or ADA Deputies
(Assistant ADA Coordinators) at the MJ or RCCC for possible monitoring

or tracking.
# In the two CAFM ted reports (spreadsheets) which tracked the
description o ested and submitted for the MJ and RCCC, with

the exception (out of over 3,000 work orders submitted) there was no
t@Awhether the listed requested repairs were ADA (disability
yissues, fixed ADA structural assets or features, or from a

list for ADA-related Work
levels [e.g., emergent, urgent,

  
  
 

. §§ 35.133 and 35.152, detailed above.

rmation below is for reference only. Due to Federal Court Ordered
Injunction (January 18, 2007), the CDCR was ordered to do the following
(with regard to the state of repair of accessible ADA features):

In January 2007, in the United States District Court, Northern District of California,
the Honorable Judge Claudia Wilken issued a Federal Court Injunction against
the Califomia Department of Corrections and Rehabilitation (CDCR) as a result
of violations of the Americans with Disabilities Act (ADA), Section 504 of the

 

Page 351

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 165 of 298

gacr* 2:18-at-O1 59 DRGMR RANT CO un tot OdcRaME Rid AA RECTION SER ces
SABOT aioe Wir DISABIL ES ACT ASSESSMENT

Sonseutrinse.
CONS UK TING

 

Rehabilitation Act, and a previous court settlement agreement. One of several
key issues cited in the Federal Injunction pertained to an inventory of housing
placements, the status of state of repairs of accessible ADA features, and
maintenance (Work Requests/Work Orders). Specifically, the Order mandated
CDCR to generate an inventory of housing placements available to inmates with
mobility disabilities (i.e., full time wheelchair users, intermittent wheelchair users,
mobility impaired inmates not requiring the use of wheelchairs, and inmates with
a vision disability). The Order included the requirement to include infgsmation
regarding the current state of repair of accessible features for each gficement.
The placement inventory was required to be updated continuo
information is received regarding placement factors and main
completion of the inventory, CDCR was required to no
aforementioned type of disabled inmates at any placemen
accessible housing, including working (operational)
showers, etc.

 
 
  
 
 
 

out adequate
toilets and

VY
v~
s

 

Page 352

 

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 166 of 298

xe CaSe 2:18-at-01 089 » COSMET NT Coun CERAM To AARC TO LAER ices

(nn
S ‘BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

DECEMBER 22, 2016
CONSULT IAG

 

Introduction Accessibility Survey

The survey section of this report is an effort to identify accessibility barriers as
defined according to the 1991 Americans with Disabilities Act Standards for
Accessible Design (Revised July 1, 1994) (ADAAG) and/or the 2010 Americans
with Disabilities Act Standards (ADAS). Although “ADAAG’” is the commonly
used term for the 1991 ADA Standards, the term technically applies to the
Guidelines published by the Unites States Access Board. When Guideljres are
codified into law by the United States Department of Justice, theag become
Standards and are enforceable as law. Please refer to Part Ill A ions &

   
 

Considerations / Technical Assumptions for a detailed explanajamp of G
and ADAS. For purposes of this report, we will use the teg G” when
referring to the 1991 ADA Standards and “ADAS” when re 0 the 2010
ADA Standards.

    

The field survey for SCSD detention facilities was cond
tape measure and door pressure gauge. Photo

fies ng a digital level,
Mol bwical compliant and

  
  
 
   

noncompliant conditions were taken at each of ilities. Collected data was
reviewed and analyzed for appropriate reco fons to remove the barriers.
The field surveys were performed on O 7 and 18, 2016. Both areas that
were currently being used as well as | e greas such as Rodger Bauman
Facility (RBF) were surveyed.

OVERVIEW OF ADA REQUIR APPLICABLE TO SACRAMENTO
COUNTY JAIL FACILITIES

The Americans with Digabilities Act of 1990 (ADA) is civil rights legislation
designed to extend civil ia eae to persons with disabilities.

There are four Title A. Title fl is the one that applies to Public Entities
such as SCSD facilities.

Title 1] Pub, and Transportation - Prohibits state and _ local

governnmen iscrimination by requiring "program accessibility". Program
acce my be attained by rescheduling and/or relocating programs to
acggssible Weations or by making physical facility changes, called "structural
s" in the ADA. Program accessibility must be achieved to the extent that
not cause "an undue burden” to the Public Entity.

28 CFR, PART 35 --NONDISCRIMINATION ON THE BASIS OF DISABILITY IN
STATE AND LOCAL GOVERNMENT SERVICES is the document that describes
the ADA requirements for Public Entities such as SCSD detention facilities.
These requirements inciude:

 
  
  

§35.105 Self Evaluation — requires that all Public Entities were to have evaluated
all of their services, policies and practices to determine if they are ail accessible

 

Page 353

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 167 of 298
CBSe 2:18 at OLA OREM MENT BUNS SAR BAR HO eA SER ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
. DECEMBER 22, 2016

oS SSO CTT
CONS UL T TENG

 

to persons with disabilities. The Self Evaluation was to have been completed by
July 26, 1993. We have not been provided with a copy of an ADA Self
Evaluation prepared by Sacramento County that included the County Jail
facilities. Online research provided information that other County departments
such as Transportation had prepared ADA_ Transition Plans
(http:/Awww.sacdot.com/Pages/AmericansWithDisabilitiesAct-ADA. aspx).

It should also be noted that corrective work to remove architectural barriers to
program access did not begin with the ADA. Previous requirements togWepare a

Self Evaluation and Transition Plan and to remove architectural b began
with Section 504 of the Rehabilitation Act of 1973 for public entities reQgiving
federal funding. We have likewise not been provided with a f a Section
504 Self Evaluation prepared by Sacramento County that i County
Jail.

  
    
     
    
    
  

§35.150 Existing Facilities — requires that “a Public
service, program, or activity so that the service
viewed in its entirety, is readily accessible to
disabilities.” However, the law does not requir
that it can demonstrate would result in a fu
service, program, or activity or in undue
those circumstances where personne
proposed action would fundamentg

would result in undue financial ang o laigtrative burdens, a public entity has the
burden of proving that complianc@g@ith § 35.150(a) of this part would result in
such alteration or burdens.

The decision that ore Ng fi result in such alteration or burdens must be

spall operate each
J or activity, when
same by individuals with
lic entity to take any action
| alteration in the nature of a
dd administrative burdens. In
ublic entity believe that the

 
 

 
  
 
  

made by the head of a p tity or his or her designee after considering all
resources available he funding and operation of the service, program,
or activity, and accompanied by a written statement of the reasons for
n. If an action would result in such an alteration or such
shall take any other action that would not result in such
an alter sucn burdens but would nevertheless ensure that individuals with
disab S e the benefits or services provided by the public entity.” We are
no e ti the Sacramento County Sheriffs Office determined that any action
Id have improved access to any of the services, programs and activities
nt a fundamental alteration of those services, programs or activities or
would fesult in an undue financial burden.

   
  
  
 
   
 
  

35.150(b)(1) indicates that a public entity is not required to make structural
changes in existing facilities where other methods are effective in achieving
compliance. 35.150(d) also requires that In the event that structural changes are
required to achieve program accessibility, the Public Entity shall develop by
January 26, 1993 a Transition Plan setting forth the steps necessary to complete

 

Page 354

 

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 168 of 298

arse 2:18-at-OL ORF: RGU RENE COUT CLARE AAR ETE OL SBR ices
SABOT aeceMarR Oe ACT ASSESSMENT

SonwsuLTINge

 

such changes. Structural changes were to have been completed by July 26,
1995.

We are not aware if the County of Sacramento prepared a Transition Plan or of
any structural changes that were performed at any of the SCSD detention
facilities between January 26, 1993 and July 26, 1995.

It should be noted that the requirements for a Self Evaluation and Transition Plan
under the ADA are taken from Section 504 of the Rehabilitation Act gf 1973,
which applied to projects that received federal funding. The ADA ext d those
requirements to Public Entities receiving state or local funding.

     
   

§ 35.151 New construction and alterations — requires that new, tructed and
altered facilities built by or on behalf of Public Entities shall 6
construction commenced after January 26, 1992. Publi iti ad the option
of using the Uniform Federal Accessibility Standards nS A

technical standards for new construction and alteration
2010 and included new

28 CFR Part 35 was amended on Septemb
sections that affect the SCSD detention facilitie

 

   
   
   
  
 

35.151(k) Detention and correctional facil;

other detention and correctional
0 Standards except that public
bility features complying with section
807.2 of the 2010 Stand for a minimum of 3%, but no fewer than
one, of the total number of céils in a facility. Cells with mobility features

shall be nN classification level.
(2) Alteration on and correctional facilities. Alterations to jails,

minimum of 3%, but no fewer than one, of the total number of cells
in
Sx

(1) New construction of jails, pg
facilities shall comply
entities shall provide ac

 
 
  

Itered until at least 3%, but no fewer than -one, of the total

er of cells in a facility shall provide mobility features complying
with section 807.2. Altered cells with mobility features shall be provided
in each classification level.

However, when alterations are made to specific cells, detention and
correctional facility operators may satisfy their obligation to provide the
required number of cells with mobility features by providing the required
mobility features in substitute cells (cells other than those where
alterations are originally planned), provided that each substitute cell—

(i) Is located within the same prison site;

 

Page 355

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 169 of 298
RBS 2:18 BOLE RAR MENT COUNTS KERMA BARB LSER ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
SSS ort ire DECEMBER 22, 2016

CONS UL TING

 

(ii) Is integrated with other cells to the maximum extent feasible;

(ii) Has, at a minimum, equal physical access as the altered cells to
areas used by inmates or detainees for visitation, dining, recreation,
educational programs, medical services, work programs, religious
services, and participation in other programs that the facility offers
to inmates or detainees; and

(iv) If it is technically infeasible to locate a substitute cell in the
same prison site, a substitute cell must be provide another
prison site within the corrections system.

  
 
  

(3) With respect to medical and long-term care facilijg

apply the 2010 Standards technical and
those facilities irrespective of whether tho,

§ 35.152 Jails, detention and correction ines, and community
correctional facilities.
(b) Discrimination prohibited.

(1) Public entities shall ensure q ied inmates or detainees with
disabilities shall not, beg@te ility is inaccessible to or unusable
by individuals with Coy d be excluded from participation in, or
be denied the benefif¥@f, the services, programs, or activities of a
public entity, or be subjé®ed to discrimination by any public entity.

 
 
 
 

 
  

(2) Public entiti€ shall gnsure that inmates or detainees with disabilities

are ho in ost integrated setting appropriate to the needs of
the in nless it is appropriate to make an exception, a
puiglic erty—

  
  

place inmates or detainees with disabilities in inappropriate
urity classifications because no accessible cells or beds are
‘ lable;
(ii) Shall not place inmates or detainees with disabilities in designated
medical areas unless they are actually receiving medical care or
treatment;

(iii) Shall not place inmates or detainees with disabilities in facilities that
do not offer the same programs as the facilities where they would
otherwise be housed; and

 

Page 356

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 170 of 298

ee 8€ 2:18-at-01 9 DOU RN Tun Ot CXR MUER d AMR ECAR AL SER ices

EX

S SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
. DECEMBER 22, 2016

CONSULTING

 

(iv) Shall not deprive inmates or detainees with disabilities of visitation
with family members by placing them in distant facilities where they
would not otherwise be housed.

(3) Public entities shall implement reasonable policies, including
physical modifications to additional cells in accordance with the
2010 Standards, so as to ensure that each inmate with a disability is
housed in a cell with the accessible elements necessary ig afford
the inmate access to safe, appropriate housing.

The United States Department of Justice (USDOJ) has issued a doCume® i titled
“Guidance on the 2010 ADA Standards” and a copy can be foun ppenaix A.

   
   

It should be noted that Title II does not define “barrier” as do
Accommodations. Similarly, Title II entities are not requ,

barriers even if they are “Readily Achievable”, since thé @t does not apply
to Public Entities. As described in §35.150, a Public B® quired to identify
all programs, services and activities and to det Ople with disabilities
are provided nondiscriminatory access to the example of a “service” at
Sacramento County Jail would be a toilet wit prison cell; if there are no
accessible cells/toilets with grab bars as i the 1991 ADAAG or UFAS,
that would be an example of lack of pro s. Another example would be
a path of travel leading to a build a program (e.g., classroom) is
provided that has a slope of 10% atter condition could be addressed
by providing an assistant that co sh a wheelchair user up the steep slope, it
is doubtful that the former conditibQ\could be made fully accessible by other
means than installing grab bars.

Citing past case law is aussie of the nexus between correcting conditions
that are non-compk ithfie 1991 ADAAG or UFAS and the obligation to
provide program a “While the ADAAG regulations clearly are not
i i they can still provide guidance as to whether an existing
ible and usable by individuals with disabilities.” Brown v.

, '36 F. Supp. 2d 602, 617 (E.D.N.Y. 2010). The United State
as also noted that “older facilities” can avoid structural changes
by “g#locatia services to alternative accessible sites” or using other methodology,
j se measures are “ineffective in achieving accessibility” the public entity
ired to make structural changes.” Tennessee v. Lane, 541 U.S. 509, 532
(2004) Title 1 “imposes on public entities the requirement that they provide
qualified disabled individuals with meaningful access to public services, which in
certain instances necessitates that public entities take affirmative steps to
remove architectural barriers to such access in the process of altering existing
facilities.” Ability Center of Greater Toledo v. City of Sandusky, 385 F.3d 901,
913 (6th Cir. 2004).

  
  

  

   
  
 
   
   
 

   
  
    
 

 

 

Page 357

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 171 of 298

BRC ISE 218 at OUT RSA RENT CO un CRAMER AARC AO NAL SBR ices

~

SXBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

SONEUOL TINGE
CONS UL TING

 

Therefore, there are two different criteria that apply to the two SCSD detention
facilities:

FACILITIES CONSTRUCTED PRIOR TO JANUARY 26, 1992:

For those facilities that were constructed prior to January 26, 1992, structural
changes are required if any condition that does not comply with ADAAG limits or
prevents the ability of an inmate with a disability to access any program at the
Sacramento County Jail and other methods do not provide a similaggevel of
compliance.

FACILITIES CONSTRUCTED OR ALTERED AFTER JANUARY 1992:

  
    
  
  

For construction projects that have been performed after , 1992
(including alteration projects), all work should be in complia ADAAG. For
projects that commenced construction after March 15, 2g should be in

compliance with the 2010 ADAS, which for Title fl enti
35.151 and the 2004 ADAAG. Refer to the detaile ¢
in Section D below.

of both standards

VY
v~
S

 

Page 358

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 172 of 298

RES Z 1G al OL seni PREM RAENT COUNT CARMA Td BARRO AER ces
SRB OT ceMbee Oe BTIES ACT ASSESSMENT

Son SULT TH a
CONSUL TENG

 

Accessibility Survey’s

The SCSD is responsible for the care and custody or all prisoners falling under
the jurisdiction of the Sacramento County Court System. The SCSD also
contracts with the U.S. Government to house federal inmates. The SCSD
operates two detention facilities: the MJ and the RCCC. The MJ is located at
651 | Street in downtown Sacramento and RCCC is located approximately 25
miles South at 12500 Bruceville Road in Elk Grove.

The MJ, opened in approximately 1989 and is a Type II facility that h nearly
all of the County’s pretrial population, a number of federal pretrial prisonerS& The
structure is comprised of two 9-story towers with a vertical spi
contain circulation and exercise space. Inmates are hous n floors
(each floor includes two levels of stacked cells), with the Court and Jail
Administration support space located on the first two flo

 
    
  
    
   

The MJ has a rated capacity for 2,380 male and fe tes and contains
2,432 beds. Inmate areas include the basey ; which contains the
Kitchen and Laundry; first floor, which inc edical Intake Screening,
Women’s Booking, Holding, Clothing Exc ™ Release, Men’s Booking &

third floor and general inmate housing o
a toilet, lavatory, mirror, and bed. es and participate in programs in a
common day room area equipp. les, chairs, and telephones. Some
areas such as the Male Release were occupied on the day of the site visit
and were not inspected.

The SCSD detention fac&tjes acgommodates inmates with disabilities by issuing
different size vnolnare Wages who require this type of mobility device, and
some inmates are keep their personal wheelchairs. Nursing staff
assists inmates, with bilities with their bathing activities while housed in the
Medical Unit. tention facility staff indicated that the MJ currently houses
a smail po jfimates with various types of disabilities.

  
   
  
 

 

Page 359

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 173 of 298
Pease 2:18 at O Leite ORGHRTRENT COUN AERA TS BARECAS AL SER ices
sRBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

SSOnECUT NG
CONS UL T Fa G

 

Typical conditions observed in the MJ that are not compliant with ADAS:
Basement

Neither of the Kitchen inmate restrooms provide a 60” diameter clear turning
space, grab bars or toilet accessories within accessible reach range and the
doors only provide 30” clear width. The urinal rim in one of the restrooms is 25”
AFF and there is no 60” wide space at the toilet

 

 

Page 360

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 174 of 298

dis prose 2: 2:18-at-OL259.- QOGUA RENT Coun CdR R rd BARECRS PE ABR ices

S 4 / BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
cn DECEMBER 22, 2016
CONS UL oT Ine

 

# All of the Laundry folding counter is 36” AFF, which is too high for a
person in a wheelchair to work at

        
 

1st Floor

# Transaction counters are typically 42”

d FF and openings that are
used to pass items back and forth beffee

aff and inmates are 52” AFF

 

Page 361

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 175 of 298

RR ASe 2:18 at OFT RSA ENT COUN LORS QAR ECG A SER ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONS UL T ING

= Changing benches in Dress In rooms that are not a minimum of 24” deep
x 48” long

    
    
     
  

not provide knee
king fountain bubbler

" wide at rear of toilet and
toilet lacks grab bars, flush
enterline of fixture is 13-1/2”

« Use of typical combination lavatory/toilet upg
space for a front approach at the lavato

= Female segregation cell restroom is 0
lacks 60” diameter clear maneuver spas
control is not on wide side of fi f
from adjacent wall

 

Page 362
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 176 of 298

eC ASe 2:18 at OLE Te ORBEA CO UNA OAERANTER TS A RECAE A SBR ces

oa. SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

   

CONSULTING

 

= Lack of 60” clear width at toilet and 60” diameter turning space in holding
cells and inmate restrooms

   

# No grab bars at toilet in holding cells or inm

 

Page 363

 
Case 2:19-cv-00735-DB Document 11-1 Filed’02/03/20 Page 177 of 298

eC ASe 2:18-at- OLE GPM RIENT CO UNH te SACRAMENTS BARECAG OL SERV ces

oR e KBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

CONS UL T IN G

Inmate restrooms and holding cells with toilet seat height of 14-3/4” — 15-
4/2” AFF and flush control is not on wide side of fixture

Width of opening into toilet compartment in holding cells, Male Interview
Waiting Room, Male Dress In rooms and Female Clothing Exchange is 24

. 28”

   
  
  
  

No 30” wide x 29” high x 17” de pace at lavatory or drinking
fountain in holding cells or inmateffegfOos, drinking fountain bubbler is
more than 5” from front of fixtuge akggmig®rs are too high for a wheelchair
user to see their reflection

 

Page 364

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 178 of 298

ae C Ase 2:18-at-01 789 e OO EURI ENT COUNT CLARA RE BAR ECR al SBR ces

eK ‘BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
Pew. DECEMBER 22, 2016

Cen seue Tin @

 

* Bottom of reflective surface of mirror 47” - 49” AFF in holding cells and
inmate restrooms

* Highest operating part of paper towel dispenser in Medical Intake
Screening inmate restroom is 52” AFF

« Toilet paper dispenser in Medical Intake Screening inmate restroom and
Women’s Booking & Holding Side inmate restroom is located behind toilet
and not on side wail 7” — 9” in front of toilet

  
 

= Slope of floor in holding cells is

 

Page 365
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 179 of 298

sax CaSe 2:18-at-OL 09 OA SUM ENT COUNT OE CLERIER ro AAR ECG AL SER ices

ow u BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
Sao ee DECEMBER 22, 2016

CONSUL T ING

 

* Holding cell, Male Interview Waiting Room, Male Dress In rooms &
Female Release pay telephones lack 29” long cords and/or are not
adjacent to a 30” x 48” clear floor space due to benches located below
and/or the volume control buttons are 57-1/2” — 62” AFF

    
 

= The clear accessible width to the Femal ase counter is only 30”

 

 

Page 366

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 180 of 298
ace 2:18-at-0L0599. - QOGU RPT Count CdR Td CAREC OAL SBR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

CONSULTING
CONS UL T ING

 

2nd Floor

= Drinking fountain in corridor is not accessible to a wheelchair user or
person who cannot bend or stoop due to the spout height and lack of knee
space

     
       

* Psychiatry Unit shower is not 60” wj
and spray attachment, the contro
to the seat and the mirror and coa

um, lacks a compliant seat
counted on the wall adjacent
too high

 

Page 367

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 181 of 298

spe Case 2:18-at-01790.. QR SURI RANT coum to OBA rd BARES oe SBR ices

cow eas YBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
SS NEO T IO NE DECEMBER 22, 2016
CONSUL TANS

 
 

 

# Psychiatry Unit & Medical Unit cells lack grab bars at the toilet, toilet seat
height is 15-1/2” AFF and there is no knee space at the lavatory/drinking
fountain

        
 

= Lack of wheelchair seating with a 30” vw 27° high x 19” deep knee
space in Psychiatry Unit, Medical Ho fnd Medical Unit Wheelchair
Pod day rooms

 

Page 368

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 182 of 298

moe 2:18-at-O1790- RSME RANT coum tot OGRA rt AARC ONL ABR ices

SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
Sone Crr re DECEMBER 22, 2016
CONSULT ING

 

* Psychiatry Unit showers lacks grab bars or a folding seat

      
 

# Medical Unit Housing and Wheelchair Pod d
lacks knee space for a front approach, spe
and/or lacks a spout high enough for
bending or stooping

drinking fountain
is 37” - 41” AFF
duals who have difficulty

 

Page 369

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 183 of 298

amo 2:18-at-O1 299 DOSUM RRA Cum CACRAUER TE MRC HON SER ices

SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

CONSULT ING

= Medical Unit Wheelchair Pod cells lack 36” long rear grab bar, the side
grab bar only projects 43” — 44” from the rear wall and the lavatory lacks

knee space and the rim height is 36-1/2” AFF

   
  
  

= Wheelchair Pod shower controls are not Jé d on wall adjacent to seat,
seat is not the required minimum size, Wegs is no spray attachment, a
grab bar extends above the seat so hair user cannot lean against

 

Page 370
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 184 of 298

RoE 2:18-at-OL 25h OSU RENT CO UATE CACRANER rh AARC HO SBR ices
SRBOT eeeMaer ee TES ACT ASSESSMENT

SBuscri awe
CONS UL T 1M G

 

= Medical Unit Housing shower is not a standard 30” x 60” or alternate 36” x
60” roll-in shower design, the door is only 24” wide and has a 6” curb

  
 

= Lack of 60” diameter clear turning space in
room

room and X-Ray

 

Page 371

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 185 of 298
proase 2:18-at-OLP ate OCU RENT Co ute CLARE R rE ARR ECHO SBR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
SSN te rs DECEMBER 22, 2016

CONS UL TORN G

 

« Fixed examination chairs and tables do not accommodate wheelchair side
transfer

     
 

# Medical Holding Cell lacks 60” wide space g
AFF and clear width of opening into toilet g®

seat height is 15”
martment is only 27” wide

 

 

Page 372

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 186 of 298
moe 2:18-at-O LF PSUR RENT Coun CLARE ARCA BN AER ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
. DECEMBER 22, 2016

CaonsuUuLTING
CONSUL TING

 

" Medical Housing Day Room telephones are too high and lack a.29” long
cord

       
 

» Medical Housing Cell 6 door is only 30” wy So rab bars at toilet,
toilet seat height is 15” AFF, lavatory lac space and encroaches on
required clear space at cell door

 

 

Page 373

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 187 of 298
CASE 218 at OL eRe RSA HELE COUNTS AERA BAR ECHO NAL SER vices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

‘seenetiiendiissmunmnmmmnemmnmmminibubieisieaien!
CONS UL TUNG

 

 

« Medical Housing 200 Pod Day Room drinking fountain lacks knee space
and spout is 40-1/2” AFF

   
 

« Door from Family Visiting to Attorney Visitin ly 24” wide

 

 

Page 374

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 188 of 298

RCASE 218-204 759, AGUILAS ull LEH AR PAAR TB AL ABRces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONSUL TING

 

# Attorney Visiting Room rooms lack 30” x 48” clear floor space at counter
due to fixed stool and lacks 60” diameter turning space since room is only
42-1/2” wide

       
 

=# Release Cell door is only 32” wide, they
toilet and 28” at the lavatory, the toile
height is 15-1/2” AFF

bniy 39” clear width at the
rab bars and the toilet seat

 

Page 375

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 189 of 298

mo 2:18-at- OLR ORG RENT County CLERAUER ro ARC ONAL SBR ices

SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

-ebliinanceanncnnnonindinununneineennennmaniininniinnitee.:
CONSULT IN 6

Release Cell issue counter is 38” AFF

  
  
    
     
  

b and closes from
1/2 seconds, rear

inmate restroom door requires 8 pounds of oper
fully open to within 12 degrees of the fat
grab bar is mounted with “4” clearance flush valve, not parallel to
wall and 15” past centerline of toilet to e and 21” to the other side,
centerline of toilet is 23” from adjagént wam lavatory rim is 35-1/2” AFF,
pipes are not insulated and soa ager towel dispensers are more
than 40” AFF to the highest op .

 

Page 376

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 190 of 298
RC BSE 218-at OLE RBA ENT COUT LERNER SAARC AG SER ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
Se eg DECEMBER 22, 2016

CONS UL TING

 

3rd Floor

® Medical Exam Room table cannot be lowered to 17” — 19” to allow a
wheelchair user to transfer on and off and there is only 22” clear width on
each side of the tabie

    
   
   
     

» Medical Exam Room toilet room is op 3 ide and rear grab bar is only
24” tong

3rd, 4th, Sth. 6th, 7th & 8th Floor

« All visiting rooms are locg
levels and there is no acce

aeflight of stairs from the housing unit
e route

 

Page 377

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 191 of 298
pase 2:18-at-O1 289 AGU RENT CO ume CLGRR TE AARC HD Ol SBR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
Sse ire DECEMBER 22, 2016

CONS UL T I

 

® All Attorney Visiting rooms lack a 60” diameter clear maneuvering space,
and a 30” w. 27” h. x 19” d. knee space below the counter to allow a
wheelchair user to make a front approach

      

CA

—"

= Stairs to mezzanine levels in dayroomgganggRecreation Rooms lack a

cane detectable railing below

 

Page 378

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 192 of 298
ge 2:18-at-O1 G97 OOGUR NE Couto CLE atER rd BARC RE LAER ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
seta Ie we DECEMBER 22, 2016

CONS UL T ING

 

= Lack of 30” w. x 27” h. x 19” knee space at all dayroom tables

   
 

ernate 36” x 60”

« Housing Unit showers are not a standard 30” x 50 oj
i bhava 6” curb

roll-in shower design, the door is only 24” w

 

Page 379

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 193 of 298
CBSE 2:18 at OLE Rte OFA RENT COUNTS OA ARAMER TS BAR CCRS Al AER ices
SKBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

CONSULT ING

 

« Housing Unit dayroom pay telephone volume control buttons are 58-1/2”
AFF and have 18” long cords

# Housing Unit day room drinking fountains are not high/low and not located
in an alcove or out of the circulation path and lack a 27” high knee space 8”
in from the front of the fixture

  
  
     

» Common Recreation Room drinkin is not high/low, is not located
in an alcove or out of the circulatj $ a 27” high knee space 8”
in from the front of the fixture a g mirrors are too high

 

Page 380

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 194 of 298
PRC ASE 2:18 at-O Lt ORGART RENT COUN SAGRAUER TS RAR ECAS AL SER ices
S&BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
.. DECEMBER 22, 2016

CONSULTING

 

 

= Cell doors only provide 28-1/2” clear opening
* Cell toilets lack grab bars, toilet seat height is 15” AFF, combination
toilet/lavatory lacks knee space at lavatory and bottom of mirror is 53” AFF

      
 

* Recreation Room toilets only have a 35
height is 15” AFF, there is no knee spat
only 30” wide

he lavatory and the door is

 

Page 381

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 195 of 298

ROIS 218-8 ONG: DAGARIRRA CB te RE LRM AREER ABR ces
SABOT a ecisen wT DeABILTIES ACT ASSESSMENT

SoNnerEULT ae
eCONnS UL TENG

 

 

* Yard toilets lack grab bars and only provide 32” clear space in front of
toilet and 27” clear width at cased opening to toilet compartment

  
  

«= Yard urinal rims are 25” AFF and the flush c

s a rated capacity for 1,625 male and female inmates.

into 2 separate compounds for male and female inmates

he County’s branch jail facility housing overflow pretrial detainees

ale and female inmates. The County operated the original

d camp until the first facilities and infrastructure were built in 1959.

Cc ly, RCCC contains more than 18 temporary and permanent buildings of

vario®, vintages and uses. RCCC can house male and female inmates of all

classifications and houses inmates en route to other jurisdictions, federal

prisoners under contract with the U.S Bureau of Prisons, and reciprocal prisoners

from other counties. A staff of more than 180 Sheriffs Department employees

supervises inmates and several support services activities augment the custody
staff and provide services and programs for inmate housing.

The female side of the compound is known as the Sandra Larsen Facility (SLF)
and is entirely self-contained and has no interaction with the male side. SLF has

 

Page 382

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 196 of 298

RISE 218 Bt O Neen DAA RIENT CO Unt OX CRAMER QAR CERES ces
SXBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONS UL OT ENG

 

 

3 dormitory pods; Golden Poppy (60 beds - minimum security), Kinya (92 beds -
minimum security) and Camelia (70 beds - medium facility), each with its own
day room and recreation yard. Ramona Hall houses maximum-security inmates
in cell-type housing. A kitchen, dining hall, infirmary, visiting area and recreation
room are also provided at SLF.

The men’s minimum-security housing is all provided in the HF. Medium security
inmates are housed in the A, J & K barracks as well as JKF and RBF.
Maximum-security inmates are housed in CBF 500 mod and SBF 200- mods.

The original construction dates of RCCC are unknown. The Coty of
Sacramento took possession of RCCC and the existing buildi 1947" The
first structures and infrastructure constructed by Sacramento art of a
detention facility starting in 1959, prior to the enactment of th A. RBF, CBF,
JKF and SBF are all masonry construction and the barragiS™

masonry and wood frame construction. Several mo
were placed on site in and provide educational and ¢

   
   
 
 
  
  

Although the topography of the RCCC is g fey level and much of the
walkway system complies with ADAS an we observed a number of
locations with noncompliant running slopegtr pe and level changes. Also
observed were a number of wood and mgg with noncompliant slopes and
handrails.

    

e not compliant with ADAS:

  
 
 

Typical conditions observed at R

® Transaction countess are typically 42-1/2” AFF

     

 

Page 383

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 197 of 298

Bet: 2:18-at-OL eR ORGHRT RENT COURT Ur CdCRaUER Td BARES HO AL SBR ices

S w BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
Corr oTTTr Se DECEMBER 22, 2016
CONS UL TENG

 

 

* Holding cell doors are only 30” wide and provide a 29” clear width when
fully open

    
  
    

" Holding cell and dorm dayroom pay telepho
48” clear floor space due to benches or
volume control buttons are 54” - 56” AF

a djacent to a 30” x
's located below and/or the

 

Page 384

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 198 of 298

Case 2:18 -at- Od een QRGHRTRIENT COUNT OE CLCRANER TE QARECAG AL SER ices
SABOT AMERICAN WITH OSABILTES ACT ASSESSMENT

CONSULTING

 

 

» Laundry unisex restroom jacks a 60” diameter clear turning space and a
60” clear space adjacent to the toilet, grab bars at the toilet, centerline of
toilet is 15” from adjacent bathtub and toilet seat height is 15-1/2”, lavatory
apron is 27-3/4” AFF and pipes are not insulated, bottom of reflective
surface of mirror is 56” AF and paper towel dispenser is 54” AFF

    
 

« Less than 42” clear aisle width in thg storage area where inmates

work

 

Page 385

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 199 of 298
PRBS 2B at OL Fa AREA RENT COUR CARMA AREER ABR ices
SRBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

SSrtrCtT i es
CONS UL T LNG

 

 

=» Fixed examination chairs and tables do not accommodate wheelchair side
transfer

  
   
 

= All Attorney Visiting stations have a 28” widg have fixed stools
and lack a 60” diameter clear maneuverinf/spgte, and a 30” w. 27” h. x 19”
d. knee space below the counter to alf€ wheelchair user to make a
front approach

 

Page 386

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 200 of 298
par ase 2:18 -at- OL Fite ORGHRTRENT CO unt CARRE TS BAR ECAB Ol SER ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

TonWroCT owe
CONSUL T ENG

 

 

« All Social Visiting stations have a fixed stool and lack a 60” diameter clear
maneuvering space

     
  
   
 

Program & Dining Area (Sutter Hall

 

« Inmate restroom lacks a 60” wide toile yepartment with grab bars to
accommodate a wheelchair user, the, V apron is ail 25-1/2” AFF and
the pipes are not insulated, the partment has a 4-1/2” curb
and is not a standard 30” x 60” o 36” x 60” roll-in configuration

and lacks grab bars and a sg om of the mirrors is 52” and the
paper towel dispenser is 5 ;

 

Page 387

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 201 of 298

Ao 2:18-at-O1L 25 - AGU RENT COUNTY OE CLERER To GARE LLSBR ices
SABOT AMERICAN WITH ISABLLES ACT ASSESSMENT

ZSOoNnseOoLT ING
CONS UL TING

 

 

 

# Hall and Dining drinkjag fountain only provides a 22” - 23” high knee
space, is notjgan a or outside the path of travel and the spout is 39”
- 40” AFF

   

 

Page 388

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 202 of 298

ae 2:18-at-OL 059 OR SURI RENT counTy tt OER rE AARC ABR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONSULTING

 

 

s There is not a 30” wide x 48” fong clear floor space adjacent to at least
one of each type of exercise machine

   
 

« Law Library station in the Dining Hall has | and lacks a 30”

wide x 27” high x 19” deep knee space

 

Page 389

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 203 of 298
ae 2:18 -at-OL Re AGUA TRENT Cutt CLARA RE AARC AB AL ABR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
SS rrte re DECEMBER 22, 2016

CONS UL TENG

 

 

s Dining Hall tray slide is 37-1/2” AFF

    
 

= Lack of 30” w. x 27” h. x 19”

knee space at all Di ing Ha tables

 

Page 390

 
 

 

Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 204 of 298

ger C Se 2:18-at- OL ae RGURT ENT CO UNE CRAMER AA RECO SBRvices

Ss ; BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

cca : aa DECEMBER 22, 2016
CONSULT ING

Housing Areas

* Kinya dorm dayroom restroom has 28” high lavatory aprons, pipes are not
insulated, shelves are all 64” AFF, 31” clear space provided in front of
toilet, centerline of toilet is 19-1/2” from adjacent wall and_ toilet
compartment door stile width is 16”

        
 

provides a 31” wide door

» Kinya dorm ambulant toilet compgftm
Te si ” AFF and the grab bars are

that is not self-closing, the seat
only 36” long

 

Page 391

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 205 of 298

pc ase2: 2:18-at-OLP9- OOH RENT ca ume OLR ARE AO A ABR ices

XxBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

 

esecnanneorececnsnsmenentecenneniahvonvcerereiniminianenentetinte
CONS UL T 1N G

 

 

* Golden Poppy dorm bathrooms lack any lavatories with 30” wide x 27”
high x 19” deep knee space, the lavatory pipes are not insulated, none of
the toilet compartments have a 32” wide door, grab bars and are 60” wide
and provide a 48” clear space in front of the toilet

 

 

Page 392

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 206 of 298

Case 2:18 at Olea ORS RET Count CRA rh ARR CRB A ABR ices

Sy BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
cee tiie DECEMBER 22, 2016
CON 8S UL TT NG

 

 

 

# Golden Poppy dorm showers lack a seat and grab bars and have a 3-1/2”
high curb :

      
 

= All dorm dayroom showers compartment afgen dard 30” x 60” or
alternate 36” x 60” roll-in configuration wi @ bars on 2 walls, seat and
spray attachment and the floor siopes 4.

 

Page 393

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 207 of 298
gcse 2:18-at-OL C59. - GOGH RENT Count LER MUER rE AARECR GE SBR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
SSWE Cerise DECEMBER 22, 2016

CONS UL TI

 

 

* Dorm bathroom drinking fountains provide a 22” - 23” high knee space, is
not in an alcove or outside the path of travel and the spout is 39” - 40” AFF

  
  
 

« Lack of 30” w. x 27” h. x 19” knee space at g oom tables

rN

= Door threS&gldBt entrance to Kinya and Camelia dorms is 1-1/2” high

 

Page 394

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 208 of 298
RC BSE 218 at OL Fae PRGA MENTE CS unt CCRT BARCEL SBR ces

Ss : <BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
tate DECEMBER 22, 2016
CONSULT ING

 

» Door thresholds from dayrooms to yards are 1” — 2-1/2” high and the
exterior landing at Kinya dorm slopes 12.7%

   
 

 

« Kinya dorm recreation yard cross slope i $fS% and no picnic
tables at any recreation yard with 30” wy igh x 19” deep knee
space

 

Page 395

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 209 of 298

BRC BSE 218 at OL eet ABATE CO UTNE LCRA RT BARC HB NAL SBR ices
SAKBOT _ *merican wins oisasiumies act assessment

————koeemeeniens DECEMBER 22, 2016
CONSULTING

 

 

 

= No picnic tables at any recreation yard with 30” wide x 27” high x 19” deep
knee space

     
 

  

H

= Much of the recreation yard for Camelia dquggs
firm and slip-resistant surface

provide a stable,

 

Page 396

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 210 of 298

REISE 2:18-at-O Leer DRG ENT COUNT ESE CACRANERT QARECAG AL SER ices

= au BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
. DECEMBER 22, 2016

CONSULTING

 

 

All Ramona Hall housing and safety cell doors are only 29” wide,
centerline of toilet is 15-1/2” from adjacent wall, combination toilet/lavatory
unit lacks knee space at lavatory and drinking fountain bubbler, no clear
floor space at desk due to fixed stool and desk only provides 25-1/2” high
knee space

  
   
   
   

Ramona Hall bathroom door is only, the bathtub lacks grab bars
and a seat, the toilet lacks grab b eat height is 15-1/2”, neither
shower is a standard 30” x 60° e 36” x 60” roll-in shower and
partment entrance and the room
lacks a 60” diameter clear @ange#@aing space

 

Page 397

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 211 of 298
PRBS 218 -at OL ee DRA MENT CO ute CERAM RECT SBR ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
— DECEMBER 22, 2016

CONS UL T ING

 

 

Exterior Circulation Route

* 1” high elevation change at several locations along path of travel to
Program Area at relocatables

    
 

« There is no accessible route to the Cri le toilets adjacent to the
classrooms and none of the portabiggtoileWQis accessible to a wheelchair
user

 

Page 398

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 212 of 298

RAS 218 at OL Fhe AREART RENT Count CERAM R TS BAR EENE lL SER ces

~~

SKBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

CONSULTING

 

 

=" The ramp to Classroom 1 & 2 slopes 19/1%, the handrails circumference
exceeds 6-1/4” and lack extensions, the lower landing is only 48” deep
and has a %” high elevation change

    
 

Classrooms 1, 2 &3

= Door threshold at Classroom 1 is 1” big@h

 

 

Page 399

 
 

Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 213 of 298
pee CaS€ 2:18-at-01 FF OOS RANT Cunt LCRA Td AARC AE SBR ces

. Oy BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
Ne ef. DECEMBER 22, 2016

CONSULTING

 

* The threshold from the ramp access at Classroom 3 is 2” high

   
 

» Ramp to Classroom 3 slopes 9.5% and lacks (fandrailJextensions at the
top and the handrails are not continuous

 

Page 400

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 214 of 298

acre 218 ~at-O Late CREA ENT Cunt CLARE RARECAG ALLAB Ri ces
SABOT aeceuaes WITH DeABLITES ACT ASSESSMENT

CoN TCTT ree
CONS UL T ING

 

 

« None of the tables in Classroom 3 provide a 30” wide x 27” high x 19”
deep knee space

  
 

a Classroom 3 sink is 38” AFF and lacks kneeg

 

Page 401

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 215 of 298

axcase 2:18-at-01 799 OSURI RENE COUMTTtE CXR AUER AAR EAC LAER ices
SABOT AMERICAN WITH OsaeILTEs ACT ASSESSMENT

TSRTCLT he
CONS UL T ING

 

 

= Classroom 3 only has an 18” wide clear width to reach the baking area
and all counters are 35-1/2” AFF

     
   
   

CBF

* Cell doors are only 27-1/2” wide and a 27” clear opening when
fully open, combination toilet/lavatog# un®@acks knee space at lavatory
and drinking fountain bubbler, noffiegy#fiooMspace at desk due to fixed
stool and cell lacks 60” diameter uvering space

 

 

 

Page 402

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 216 of 298

ase 218- At-OL ET QOSM TNT Out CLARE rd AR RECAB AE SBR ices

Ss he BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
" > DECEMBER 22, 2016
CON S UL T 1 :

 

 

= Lack of 30” w. x 27” h. x 19” Knee space at all dayroom tables

  

# Lack of cane detectable barrier below dayroom tairs afd stairs lack level
handrail extensions and have open risers rasting striping at
nosing and upper approach

 

 

 

Page 403

 
 

Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 217 of 298

palase 218-2 01258 - DOS eh t ull OLRM PAARL AGL ABRce
SABOT puaietan WiTy DISABILITIES ACT ASSESSMENT

CONS UL T IN G

 

*» Dayroom sink is 36” AFF and lacks knee space below to allow a
wheelchair user to make a front approach

      
 

» All dorm dayroom showers compartment aggen dard 30” x 60” or
alternate 36” x 60” roll-in configuration wi a bars on 2 walls, seat and
spray attachment and the floor slopes 4.%

 

Page 404

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 218 of 298

eC ASC 2:18-at-01 79 OCU EIRENE CO UMHS CLARA R CAREC AB lL SBR ices

S) / BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

aerntenhicccanmannaimeinement DECEMBER 22, 2016
CQONS UL T ING

 

« No pull up stations are accessible to a wheelchair user since the bars are
61” AFF, which is above accessible reach range

  
 
  
    

ad d lacks grab bars

m lacks knee space and rim

= Yard toilet centerline is 21” from adjacent apg
and 60” clear width to side of lavatory, lat
height is 35-1/2”

 

 

Page 405

 
 

Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 219 of 298

RISE 218 at O Lear ORG MENT CO ut AGRA RARE Ol SBR ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CON SULT EN G

= Law Library lacks clear floor space at station due to fixed stool

        
 

* No accessible route to Visiting or Classroo mirs (stairs only),
_’ handrails lack level extensions, horizontal ndrail brackets is
: less than 1-1/2” below the handrails and approach and stair treads

lack a contrasting nosing stripe

 

Page 406

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 220 of 298
CBSE 218 BOL ite ORR MENE CO uN EE OARAMTR rd ARCH BAL ABR ices
SRBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
SSeror rire DECEMBER 22, 2016

CONS UL T IN SG

 

= None of the 19 Visiting stations provide a 30” x 48” clear floor space due
to the fixed stool and the 2 private Visiting room doors also have fixed
stools and only have a 27” clear opening when the door is fully open

     
 

« 2nd floor classrooms lack any stations y
floor space due to the fixed stools and tht gi

a 30° wide x 27” high clear
rim height is 36” AFF

 

Page 407

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 221 of 298
CdSe 218 at OLE te OPA ENE CR ult CLERAEER TS BARECHO NL SER ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
Se sor rire — DECEMBER 22, 2016

CONS UL TING

 

= floor classroom door is only 31” wide, toilet lacks grab bars and 60” clear
width from adjacent wall to side of lavatory, lavatory centerline is only 14”
from adjacent wall, rim height is 36” AFF and only 23” high knee space is
provided below, mirror is 58” AFF and shelf is 49” AFF

SBF

 

    
 

* Law Library lacks clear fioor spac e to fixed stool

 

 

Page 408

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 222 of 298

A 2:18 -at-O cate DOCU RENT COUNTS: OLGA ro AARC EAL SBR ices
SABOT aecrnoee TES ACT ASSESSMENT

CON SULT ENS

 

= No showers are a standard 30” x 60” or alternate 36” x 60” roll-in shower
with spray attachment, folding seat and grab bars

     
 

« None of the 19 Visiting stations provide a
to the fixed stool and the top telephone b

far floor space due
FF

 

 

Page 409

 
 

Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 223 of 298

ase 2:18 at OL Fate ORSAR RENT Count CLEAR TS BARECHO NAL SERhices
SRBOT asialivetin WITH DISABILITIES ACT ASSESSMENT

CONS UL TOP MG

KBF

# Holding cells and Classroom restroom only provide 53” — 57-1/2” clear
width between wall and side of lavatory at toilet, side grab bar only
projects 48” from rear wall and lavatory only provides 27” high knee space
at apron

       
 

" cl@r width at toilet, toilet seat

= Holding tank #71 toilet only provid
* bottom of reflective surface of

height is 15-1/2” AFF, lacks grab
mirror is 55-1/2” AFF

 

Page 410

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 224 of 298

ee CASE 2:18-at-01 089 DOCUMENT Count CLARE ARCH A ABR ces

a

S BO0T AMERICAN WITH DISABILITIES ACT ASSESSMENT
ocneonicchimconnnenanininaneaeniiiine DECEMBER 22, 2016

CONS UL T IN G

Yard toilet only has 55” clear width from wall to side of toilet, lacks grab
bars, lavatory apron only provides 27-1/2” high knee space, bottom of
reflective surface of mirror is 43” AFF and drinking fountain does not
accommodate inmates who have difficulty bending or stooping

 

 

Page 411

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 225 of 298

amok 2:18-at-01, 289. OCU RENT coum tt OL ARER rf BARON SBR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

SST Cr Tee
CONS UL T ING

 

» Although a wheelchair seating space is provided in the 100 Pod day room,
there is not a 19” deep toe space due to the %” high metal base plate

   
 

* 100 Pod day room drinking fountain does
have difficulty bending or stooping

 

Page 412

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 226 of 298
pace 2:18-at-OL 099 e DOAGURT RENT Cou CLARE rt AARC AL ABR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

CONSULTING

 

= 100 Pod accessible toilet side grab bar only projects 48” from rear wall

   
 

oll-in shower with

= 100 Pod shower is not a compliant alternate 34
rong walls

spray attachment, folding seat and grab bar:

 

Page 413

 

 
 

Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 227 of 298

CASE 2:18 at OLR ee OREM MENT CO UNE SACRA SAARC HOA SBR ices

SKBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
. DECEMBER 22, 2016

jacmananncnnieniennncenntemmnnntiencnncnaaminiennitiiniiitils
CONSULTENG

   

*# 200 Pod, 300 Pod, 400 Pod, 500 Pod and 600 Pod shower is similar to
100 Pod shower but lacks a folding seat

   
   
   

d is a protruding
meter clear turning space,
Vall and sink lacks insulated
ot wheelchair approach

# Barbershop counter is 39” AFF and only
object, fixed stool encroaches into 604f6
centerline of sink is only 13-1/2” fro
pipes and knee space below to allo

 

Page 414
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 228 of 298

sew Case 2:18-at- 01788 QOS T Cou OLRM rE AARECHB OL SBR ices

oK Ke BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

SSiriurTr.w.s
CONS UL TING

 

= Kitchen inmate restroom toilet centerline is 20” from adjacent wall, only
53-1/2’ is provided from the adjacent wall to the side of the lavatory, the
side grab bar only projects 48” from the rear wall, the lavatory apron is
only 26-1/2” AFF and the highest operating part of the soap and paper
towel dispensers is 51” — 52” AFF

     
 

# Kitchen inmate worker tables do n a 30” wide x 27” high x 19”

deep wheelchair seating space

 

Page 415

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 229 of 298

a = 2:18-at- OL Fa QO GURI RENT COUR CLARE rd BARB OE ABR ices

S OY BOoT AMERICAN WITH DISABILITIES ACT ASSESSMENT
tc DECEMBER 22, 2016

SONS UL TIN G

Booking
=» The 4 counters are all 41” AFF and there is no lowered counter for a

wheelchair user

   
    
   

in front of toilet, toilet lacks
” from adjacent wall and
space at lavatory and drinking

" Holding Cells 1 & 2 provide 42-1/2” clea
grab bars, centerline of toilets isf1
combination unit does not provid
fountain bubbler

 

Page 416

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 230 of 298

PRR 216 at Ob Fear PRERRT MENT CB UTE SACRAMENT BARECAO NASER ces

SxXBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

NIL aNCLie NLT OR ANE NNIN aA CERC CECE Re

CONSULTING

 

# Holding Celi 3 only provides 32” clear width at toilet, toilet lacks grab bars
and seat height is 15-1/2” AFF and combination unit does not provide
knee space at lavatory and drinking fountain bubbler

  
 

« The mat in front of the fingerprint maching

 

Page 417

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 231 of 298
aoe 2:18-at-OL Fat e OGURA RENT Cou CLR Rr AARC APL BR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

CONSULTING

 

Medical Screening

® Door is only 29-1/2” wide and room lacks 60” diameter clear maneuvering
space

      
 

« Urinal only projects 13” from wall, rim is
floor space is provided in front to
deep and pipes are not insulated

, only a 21-1/2” deep clear
story, lavatory is only 14-1/2”

 

Page 418

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 232 of 298

prose 2:18-at-OLF2 » ORGURT ENT Coun to: OLR AER ARCO ABR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CSheUCLT he
CONS UL T TNS

 

=" The 4 clothing window counters are all 40-1/2” AFF and there is no
lowered counter for a wheelchair user

  
 

= Changing benches are only 12” deep

 

Page 419

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 233 of 298

Case 2:18-at-01 259 OOSUM RENT Count RR rd QARE AO AL ABR ices

SXkKBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
orc iceerereaereenrrtit DECEMBER 22, 2016
CONS UL TING

 

 

« None of the 28 Visiting stations provide a 30” x 48” clear floor space due
to the fixed stool and there is only 26-1/2” high knee space provided below
the counter

     
 

« All 3 attorney rooms lack a 60” diameter,

fics turning space and a 30” x
48” clear floor space due to the fixed sto&

 

Page 420

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 234 of 298

CBSE 2:18 at OLGA QRPHRT ENT COUNT EOE CLCRAN RT QARECAS AL SER ces
oR BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

Sr na eS
CONS UL T 1 NG

 

Medical Housing Unit

« Hard and soft cells only provide 29” clear width at toilet, toilet lacks grab
bars and centerline is 10” from adjacent wall, combination unit does not
provide knee space at lavatory and drinking fountain bubbler and door is
only 29-1/2” wide

        
 

e space to the underside of
ective surface of the mirror is

« All of the lavatories only provide a
the support beam and the botto
42” and the mirrors are tilted

 

Page 421

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 235 of 298
GREASE 2B at OL FRA MENT CO unt CARMEN QAREC HO AL SER ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
SSetortr ye DECEMBER 22, 2016

CONS UL T ING

 

= The restroom has 6 toilets but no 36” wide ambulant toilet with parallel
grab bars is provided, there is only 28” clear width between the toilets to
reach the accessible toilet, only 40-1/2” clear width is provided at the
accessible toilet to the adjacent toilet and the urinal rim is 18” AFF

  
 

« The ramp to the shower has a 10.99% A is only 37” wide, has a

is less than 1-1/2” below the han

 

Page 422

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 236 of 298
PRC ASE 2:18 at OLE: ORFART ENT COUNT SAARAUTER Th BARE CAB AL SER ices

BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
ince DECEMBER 22, 2016
COWS UL T TN G

 

= The open shower is not a standard 30” x 60” or alternate 36” x 60” roll-in
configuration with grab bars on 2 walls, seat and spray attachment and the
floor slopes 6.0% at the floor drain

    
 

= None of the 3 changing seats outside the frroy br is a minimum of 24” x 48”

 

 

Page 423

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 237 of 298

PROBS ZAG al OL Fear AREA RENT CO unt SACRE Td AREAL SER ces

Ss ‘BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
SSrror rire DECEMBER 22, 2016
< o NS UL Fe NG

 

= Most of the yard is not a stable, firm and slip-resistant surface

   
  
  

» Door to yard has a 1” high vertical threshold
landing with a 6.6% slope and closer projgg
bottom of closer is 76” AFF / ]

ardware, exterior
gy door opening and

    
 

 

 

Page 424

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 238 of 298

RC ASE 2:18-at-O Lt ORG AENT COUNT CACRAMER TS BARC AB SBR ices
SABOT aeccaen oe RITES ACT ASSESSMENT

CONSULT TAG
CONS UL T 1G

 

M Dorm
* Entry door threshold is 1-3/4” high and vertical

    
 

underside of the support beam, the p@
slopes 7.7% at the floor drain and thegfmi

 

Page 425

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 239 of 298

ease 2:18- ~at-O1 798 OSU RENT Coun Ofer ARCO A ABR ices
SABOT AMERICAN WT DOABIITIES ACT ASSESSMENT

SONSULTING
CONSUL T ENG

 

= There is only 27” clear width between the toilets to reach the accessible
toilet, only 35” clear width is provided at the accessible toilet to the
adjacent toilet and the urinal rim is 19” AFF

      
 

=» The ramp to the shower has a 12.2%4
handrail on only one side and the horizo
is less than 1-1/2” below the handraj

is only 37” wide, has a
rtion of the handrail bracket

 

Page 426

 

 
Case 2:19-cv-00735-DB. Document 11-1 Filed 02/03/20 Page 240 of 298

gee CASE 2:18-at- 01699 QOSU ENT CO ut LGR re MRE HO IH BR ices

Ss ‘BOUT AMERICAN WITH DISABILITIES ACT ASSESSMENT
. DECEMBER 22, 2016

 

B Barracks (re-entry Dorm)

« The exterior landing at the entry slopes 14.2%, has s 40” long bottom
landing and lacks handrails and lacks a 24” landing at the strike side of the
door

  
 

« Counter is 49” AFF

 

 

Page 427

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 241 of 298

Ae 2:18-at-OL 6H OSHA RINT COUNT CLR Td AARC TOA SER ices
sok BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

Srncieemmenennmrnn DECEMBER 22, 2016
CONS UL T ING

 

 

# All 12 lavatories have a 24-1/2” high knee space to the bottom of the
support beam, the pipes are not insulated and the bottom of the reflective
surface of the mirrors is more than 40” AFF and the mirrors tilt away from
the user

     
 

« The rim at ail 3 urinals is 19” AFF and.né Ff, the toilets are accessible or

provide grab bars

 

Page 428

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 242 of 298

go 2:18-at-O Lear OOGUR ENT Coutts OLRM AR A AARNE ABR ices

S) ‘(BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
nen DECEMBER 22, 2016
CONS UL TING

   

 

* Open shower has a 6” high curb at the entry and lacks a folding seat and
grab bars

  
 

= Lowest leading edge of security mirror is § projects 16” from

wall . (|

 

Page 429

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 243 of 298
gx CASE 2:18-at-O1 757 QRGUM RANT COUR CLARA AR FARRER A ABR ices
CX mn
SKXBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
Set DECEMBER 22, 2016

CONSULTING

 

A Barracks

« Exterior landing at the entry slopes more than 8.33% and lacks a 24”
landing at the strike side of the door

es
, a

   

G

=» Running slope at transition from conc asphalt paving in yard is

13.7% +

 

Page 430

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 244 of 298
aase 2:18-at-OL ER - DOG RENTCO ut ERE rt AARECTO HL SBR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
FSWT wre DECEMBER 22, 2016

CONS UL T tN G

 

K Barracks

« None of the telephones are within reach range as the highest control is 59”
AFF and all have 18” long cords

     
 

* Both doors to the yard have a 1-1/2” hi ¢,, ical threshold and a 4-1/2”
elevation change at the edge of the

 

Page 431

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 245 of 298
Ase 2:18-at-OL 2 ORG cout OLGA ER rE AARON ABR ices

S BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
——! See er = DECEMBER 22, 2016
CONS UL T 1M @

 

Fishbowl

« Adjacent KITE’s box handle is 54-1/2” above walking surface

  
 

® Walk from KITE’s box to Fishbowi has 4.6%

 

Page 432

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 246 of 298
exces? 2:18-at- OL F QOS RENL COUNT CLARAUAR TE OMRLE RBA SBR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
ees DECEMBER 22, 2016

CONSUL TING

 

=» Fishbowl counter is 38” AFF

D Barracks

  
 

# Entry door threshold is 1” high and vertica fr)

 

Page 433

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 247 of 298

PRBS 218 at OLeeathe PRGA MENT COUNTS LCRA R CAREC TG ABR ces
SABOT eecctoen Oe RTIES ACT ASSESSMENT

‘cniaiurniomeensinletirannaninineeehdnennnieineeeitattt
CONS UL T ING

 

* Rim at all 4 urinals is 25” AFF and no toilets are accessible and have grab
bars, most likely accessible toilet centerline is 14-1/2” from adjacent wall
and only provides 34-1/2” clear width to adjacent toilet

  
 

« Walk to yard has 4” vertical elevation ch

 

Page 434

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 248 of 298

moose 2:18-at-OLF 2H OOGURT RENT CO um CLARE ro ARREERB AER ices
SABOT aot oe ones ACT ASSESSMENT

CaneulLTine
CONS UL TITAN G

 

« All exterior telephones top button is 56” AFF and have 18” long cord

  
  

« Waik to Yard at adjacent gate has 7.1% running
the bottom

d 1” vertical lip at

Se

 

Page 435

 
 
  
   
  
  

Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 249 of 298
aac? 2:18-at-OLF i DOCU RENT Co um CLARE ARCH ASB R ices

SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

SSetoe rire DECEMBER 22, 2016

CONSUL TING

 

Laundry Exchange
= Exterior issue counter is 43” AFF

® Threshold at inmate entry door is 1-1/2”

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 250 of 298

gs OS€ 2: 18-at-O149- OGURA T Coutts OLA AAR CAB A ABR ices

OAL 8B AMERICAN WITH DISABILITIES ACT ASSESSMENT
So DECEMBER 22, 2016

 

CONSUL TENG

* Inmate restroom lacks 60” diameter clear turning radius and has only 42”
clear width from wall adjacent to toilet to side of lavatory, toilet lacks grab
bars and door is only 32” wide and has knob hardware, lavatory pipes are
not insulated and soap and paper towel dispensers are more than 40” AFF

     
 

= Sewing machine station is not usable wheelchair user since the

treadle encroaches on the required

 

Page 437

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 251 of 298

moe 2:18-at-OL 089 - QOGH RENT coum OGRE rh AARC ABR ices

Oy AMERICAN WITH DISABILITIES ACT ASSESSMENT

‘BOT DECEMBER 22, 2016

NR TRENT INTH LATER TINT
CON SULT TENG

   

 

= Barbershop and classroom doors have a 1-1/2” high threshold

  
    
 

« Barbershop sink is 36-1/2” AFF and lacks knee q

= Exterior alkafetween Laundry and classrooms have cross slopes of

3.7% - 4.

 

Page 438

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 252 of 298

see CASE 2:18-at-01499-- OOSUR ET Co ult LEAR ro AMR GAL SBR ices

if _s pins
S A BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

Sooners DECEMBER 22, 2016
CONSULTING

 

» Prefabricated ramp to Classrooms 3 & 4 has a 10.3% slope and handrails
are 32” above ramp surface and lack horizontal extensions at the top
landing and inside handrail is not continuous

   
 

# None of the stations in Classroom 3, 4 org ide a 27” high knee space

 

Page 439

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 253 of 298

RES 218 a0 Leite OR GAR RENT COUN CRAMER TS BARES SER ces
SABOT orcranes Oe ACT ASSESSMENT

CONS UL TEN G

« Ramp to Classroom 5 slopes 18.8%, has handrails that exceed a 6-1/4”
outside diameter and lack horizontal extensions, top landing is only 45” x
48” and is 1-1/2” below the floor level and bottom landing does not align

with direction of ramp

 

 

Page 440
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 254 of 298
weer 5° 2:18-at-OL at OSU RT Cum et CX EaAER rh AAR EHS Ol ABR ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

SSNS CTT Tes
CONSUL TING

 

Big Yard

« No accessible route that is stable, firm and slip-resistant is provided to
handball, baseball, horseshoe, picnic and basketball areas or drinking
fountain

 

 

Page 441

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 255 of 298

ate: 2:18-at-OL PRA OREHRT RENT CO UNTO CERAM TS AARC HOA SER ces

SY BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

 

TSoNtocT aS
CONSUL TENG

 

« No wheelchair accessible portable toilets are provided

  
 

s Inmate worker approach t to Kitchen has 7.9
handrails

 

Page 442

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 256 of 298

pacase 2:18-at- 01258 , Das mneh tc ult OLRM A PAARCEAB ALBA ces
SABOT eecen WITH DISABILITIES ACT ASSESSMENT

SowrorT izes
CONS VL OT ENG

 

« €xterior Kitchen inmate restroom door landing has 7.0% running slope at
entrance, wash sink lacks knee space below and soap and paper towel
dispensers are more than 40” AFF

  

inmate restroom toilet lacks grab bars, centerline is 15-
ent wall and toilet paper dispenser is above and behind

» €E>yterior

 

Page 443

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 257 of 298
seq Case 2:18-at-01 788. DOGMA E CU OLARAUR EMR ECAS Ol BR ices

a
SxKBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
Sen correinisineenamenemneeeen sii DECEMBER 22, 2016

CONS UL TING

 

     

Dining Hail

»# Entry and exit ramps lack horizontal handr@ sions and edge
protection and intermediate landing is only g

 

Page 444

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 258 of 298

ae 2: 2:1 8-at- OLA DASH RENT Coun G OER rE AAREAB HH ABR ices

Ss ©} x BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
eee DECEMBER 22, 2016

CONS UL TING

 

RBE
« Barbershop sink is 36-1/2” AFF and lacks knee space below

 

 

 

Page 445

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 259 of 298

pC Se 2:1 8-at OL Tate ARGUMENT COUNT ASE LER TS AARECH OA. SERhces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

SSTrolT aS
CONS UL TING

 

* Open shower has a 4-1/2” high curb at the entry and the folding seat is not
_ mounted on the compliant wall with respect to the grab bars, and lacks a
spray attachment

 

Vv
v
s

 

Page 446

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 260 of 298
ae 2:1 8-at-OL ER AGU RENT CO UAE CLEMENT AARERB LLSBR ices
SRBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

‘sunanenonseoenaneeneracenienitinjstasiommudeamminccssdautiiinitetiseten
CONS UL T ING

 

Dorm 11

# Toilet lacks grab bars and only provides 29” clear width at rear wall and 45”
clear space from rear wall, entrance into toilet is only 20” wide to shelf,
centerline of lavatory is only 11” from adjacent wall and provides 17” high
knee space

 

 

Page 447

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 261 of 298

eee: 2:18-at-01, 259. DOGURT ENT coum OLR rh BARA HE ABR ices

oh x BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
Coes oT TT re DECEMBER 22, 2016
CONS UL TING

 

 

Dorm 20

*" Combination unit lacks grab bars at toilet and knee space at lavatory and
entrance to toilet is less than 32” clear width

    
 

= “Accessible“ door to Yard has 5” vertical@ on change at stoop

 

Page 448

 
 

Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 262 of 298
PRISE 218 at O een TREAT ENT COUNToE CACRAMEER TS CAREC NL SBR ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
~ DECEMBER 22, 2016

SOonsuLttit na
CON SUL T 1N G

 

« West and East Yard toilets lack grab bars, enclosure is only 36” wide x 44”
long and has a 2-1/2” vertical elevation change at entrance (West yard)
and combination unit lacks knee space at lavatory

    
 

Main Law Library (Honor Side)
« None of the stations provide knee Spype ™ to the fixed stool

 

Page 449

 
 

Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 263 of 298

mo 2:18-at-OL Fate RGU RENT CO unt CLARE ARRAS HLL GBR ices

S) x ‘BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
, & DECEMBER 22, 2016

« Inmate worker restroom has 7” step at entrance, no accessible toilets with
grab bars, only 35” clear space in front of toilets to lavatories and
lavatories have knob faucets, only provide 28” high knee space at apron
and lack insulated pipes

    
 

Re-Entry Dorm

® None of the stations in Classroom brovRle a 27” high knee space

 

Page 450
 

Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 264 of 298

PR BSe 218 at OLE REAR RIENT CO UNE CLARA RTS BARENO OL SBR ices
SABOT AMERICAN WITH DISABIL ES ACT ASSESSMENT

CONS UL T 1N CG

= Sink in Classroom 2 is used by inmates for art classes and lacks a 27”
high knee space below and sink height is 36” AFF

   
   
  
 

, only provides 34”
knob hardware and only
nd lavatory only has 22-1/2”

= Inmate restroom lacks 60” diameter clear t
width at toilet, toilet lacks grab bars, d
provides 9” strike side clearance on pull
high knee space

 

Page 451

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 265 of 298
(gx CaSe 2:18-at- OL te ORG MNT COUNT AERAMER Td BARECTON SBR ces
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
= DECEMBER 22, 2016

‘siminieseiiininsnemaiinteniesanineaiiitii
CONSUL TENG

 

Recreation Hall

» Entrance door has 1-1/2” high threshold and only 10” strike side clearance
at the exterior pull side

  
 

® No accessible route is provided to the st  /

 

Page 452

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 266 of 298

geese 2:18- at Od Fr OR SUR ENE COUN OLA COA REETB OE BR ices

S a ABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

SONSULTING
CONS UL TING

 

JKF

® North Holding Tank #2 (used as safety cell) restroom has _ typical
combination toilet/lavatory unit that lacks knee space at lavatory and grab
bars at toilet and lacks 60” wide clear space at toilet due to fixed restraint
bed

     
  

be an all-inclusive list of
ncompliant conditions were

The conditions cited above are not i
noncompliant conditions; numerous
observed and noted during our site y

Other factors that should be con n reviewing this Report:

Although there are no ADA requirer8ents for the clear vertical height above a
bunk bed when a diggbled inmate occupies the lower bunk, some cell
arrangements provide i yteroor above the lower bunk, resulting in the
inability for a whe ir to transfer onto and off the bunk from their
wheelchair and re Studies have indicated that a minimum vertical

clearance be p above the top of the mattress to provide adequate space
for an adult male upright.

Althougigth@QADA has not yet adopted requirements for examination tables in
medig#l Tajitieé, the US Access Board has recently proposed guidelines that
adgfesgthe Weed for adjustable examination tables that enable disabled patients
to Sfer between the table and their wheelchair. More information can be
obta! at _http:/Awww.access-board.gov/medical-equipment.htm. We
recommend that SCSD consider purchase of new medical diagnostic equipment
that complies with the Access Board recommendations.

    
   
   
    
 

 

Page 453

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 267 of 298

ace 2:18-at-01, 289 DOGURT RENT Couto OLARTER ro ARTS ABR ices

SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
cee icemernanermcrtest DECEMBER 22, 2016

CONS UL T ING

 

 

Technical Requirements / Standards

28 CFR Part 35 Nondiscrimination on the Basis of Disability in State and Local
Government Services; Final Rule, which implements subtitle A of Title II of the
ADA, Public Law 101-336, prohibits discrimination on the basis of disability by
public entities. Per the preamble to Subpart D — Program Accessibility, Section
35.149 Discrimination Prohibited, this requirement applies to “facilities now in
existence, because the cost of retrofitting existing facilities is often propibitive.”

 
  
 

entity is not required to make each of its existing facilities accessib¥.
requires that Public Entities must make all of its programs acggmsgible *

fe Ei ire of the
dges not require

iD, Via structural

 

    
   

program or in undue financial and administrative burdens.”
that a Public Entity make all of its existing facilities
changes where other methods provide accessibility tg
activities of the Public Entity.

 
   
  
  
  
 
  
   
 

ll of the ADA, the primary
ees who are covered under
with disabilities to all of its
t was adopted directly from
uired access to programs and

Since the Sacramento County Jail is subject tg
obligation to inmates of the jail (as opposed t
Title | of the ADA) is to provide access to gAdiyi
services, programs and activities. T:
Section 504 of the Rehabilitation AcL.w
activities that received Federal assj

28 CFR 35.150 applies to alterat rojects; all alteration projects commenced
after July 26, 1992 were to comply the scoping and technica! requirements
in force at the time. Modular buildings placed on the RCCC after that date would
also have been require comply with the same requirements. Please refer to
the next section for ap exp! n of these requirements.

1991 ADAAG & 201 A

The 1991 Ameri with Disabilities Act Accessibility Guidelines (ADAAG),
published .5. Access Board and adopted as the Americans with
Disabijitf@ AC&Standards for Accessibie Design (ADA Standards) by the USDOJ,
wa F al technical standard applicable when constructing new facilities or
al@ring/existing public accommodations to comply with the ADA up until March
12. The U.S. Department of Justice published new requirements in 2004
@ now been codified as the 2010 Americans with Disabilities Act
Standards (ADAS), which replaced the 1991 ADAAG as of March 15, 2012 for
Title II entities

 
    
 
   

However, even in the absence of a technical requirement under ADAAG or
ADAS, a public entity must provide access to all of its programs subject to the
exceptions described above.

 

Page 454

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 268 of 298

pxcase 2: 2:18-at- 0159 QOGUM RENE COURT CLR AUER rf RECON SER ices

, KS0OT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

 

CONS UL T ING

 

 

The 2010 ADAS introduced new scoping requirements that did not appear in the
1991 ADAAG. Specific to Sacramento County Jail, ADAS Section 232 Detention
Facilities and Correctional Facilities includes requirements that had no precedent
in the 1991 ADAAG, and therefore are not subject to the Safe Harbor provision of
ADAS. Refer to Section !!| General Assumptions Item No. 1 for an explanation of
the Safe Harbor provision. As of March 15, 2012, Sacramento County Jail is
required to comply with these new scoping provisions for new construction and
alteration work subject to the exceptions provided under Title {.

Among these new requirements are:

1. At least 3% of the total number of cells in a facility are re: d to pfOvide
mobility features that comply with ADAS Section 807
include a 60 inch diameter turning space, accessible
space at the bed for a wheelchair transfer, a
bathing facilities that serve these cells.

   
 

2. At least 2% of the total number of cells ar be equipped with
audible emergency alarm systems.

3. Patient bedrooms or cells in infirm
percentages listed above, as well

yes required to comply with the
yingeto medical isolation ceils.

 
  
 
  
   
     

a minimum of one (1) cell that
s include cells for the purpose of
istrative or disciplinary detention or
Fedical isolation.

4. Special holding cells are require
complies with Section 807.
orientation, protective cus@
segregation, detoxification 0

5. Visiting areas serving accessible cells shall be accessible on both the

visitor and inmate@ide.
California Building

The California Build Code (CBC), as opposed to the ADA, which is a civil
rights law, is a b&idin@ code modeled after the International Building Code, which
uilding codes such as the CBC do not apply to existing
building es the ADA, but only apply when new construction, additions and
alterggon oj occur. The CBC contains accessibility requirements that were
firgy#deyelo in 1982 and are only applicable in California. Since the CBC
refigements pre-date the ADA, the technical and scoping requirements are
diffe than those found in ADAS. In recent years, the differences between the
CBC and ADAS have been reduced, but some still remain. The State of
California Division of the State Architect is currently attempting to have the CBC
certified by the USDOJ as equivalent with the ADA. This has resulted in the
current 2013 edition of the CBC being at least as stringent in all respects with
ADAS, as well as having more stringent requirements for certain elements such
as accessible toilet compartments. The 2016 edition of the CBC becomes

 
   
   

   

 

Page 455

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 269 of 298

pase 2: 2:18-at-OL 28, QOS RENT Couto OLERaURER rd BARC LBA ices

ofA Vi BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
“in DECEMBER 22, 2016

Sox totrt Tae
CON SULT ENG

 

 

effective on January 1, 2017, but there are no code changes that affect the
Sacramento County Jail facilities.

Although the CBC does not act as a “trigger” to require barrier removal, its
requirements come into play when performing certain types of barrier removal
work. As described above, if an element does not comply with ADAS (and does
not qualify for the Safe Harbor exemption), then it must be corrected subject to
the undue hardship limitation. However, if the CBC has a more stringent
requirement than ADAS, then the corrective work must then comply wity@&ne CBC.

As described above, some buildings have been remodeled or place int rvice
since the passage of the ADA, particularly at the RCCC. Wh ese Srould
have fully complied with ADAAG/ADAS and the CBC access j

  
 
 
  
    
 
  
   

e were several
locations where these buildings did not comply, such as ditionally, the
CBC has contained accessibility requirements si b2, although its

ounty is required to
973. Section 504 scoping
vided in the Uniform Federal

for some time. Lastly, as indicated above, S
comply with Section 504 of the Rehabilitation
and technical requirements for accessibility
Accessibility Standards (UFAS), first is
include scoping requirements for detent!
most of the same type of require

ADAS and the CBC.

Current ADAS and CBC requiremer®for Detention & Correction Facilities

If structural changes to existing facilities will be performed, the following is a
N teghtn

ding elements as now found in

partial list of scoping ical requirements that apply to the SCSD
detention facilities:

   
 

t ba minimum of 2 drinking fountains per floor and one must
accommot je Wheelchair users with a maximum spout height of 36” AFF
out at 38” — 43” AFF (ADAS 211.2 & CBC 11B-211.2)

knee space that allows a wheelchair user to make a front
h (ADAS 226.1 & CBC 11B-226.1)

loor and ground surfaces must be stable, firm and slip-resistant (ADAS

02.1 & CBC 11B-302.1)

 

Page 456

 
Case 2:19-cv-00735-DB Document 11-1. Filed 02/03/20 Page 270 of 298

RCASE 2:18 at OL Fe RGA RMENT CO un LCRA RT BARB ABR ices

Sw ‘BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
sie = DECEMBER 22, 2016

‘einninbnetnetiaciintacnennnecnmntanincteeiN
CONS UL TING

 

 

= Changes in level are not permitted to exceed 1/4” vertical or 1/2” at a

% 5 \“%
64 SS ~— 13
% 4
A

maximum 1:2 bevel (ADAS 303 & CBC 11B-303)
« All accessible spaces shall provide a 60” diameter clear fhaneQyering

space or a T-shaped space per Figure 304.3.2 / 11 .3.2 (ADAS
304.3.1 & CBC 11B-304.3.1)

80 min

= .

 

 

 

 

 

 

mn
95
mT
J
J
!
I
|
l
'
!
I
I

36
~a
—s

1825

 

60 min

 

24 min ~y rot
|
{

 

 

 

 

 

 

 

 

rT
12 min / 1Zmin
308 305

« The bottom of objects alondR@ path of travel must be 80” AFF minimum if
they project more than 4” into path of travel (ADAS 307.2 & CBC 11B-

307.2)

=» 27” minimum neg cop detectable railings are required where the
vertical clear: el@y an object is reduced to less than 80” AFF (ADAS
307.4 & CBC} A)

N

x < 2030

 

 

 

 

 

« The maximum reach range to an accessible control is 48” AFF (ADAS 308
& CBC 11B-308)

 

 

Page 457

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 271 of 298

pease 2:18 -at- OLP Rt ORGHRI RENT COUNT E CXR rt AR CAG A SBR ices
SABOT AMERICAN ene ES ACT ASSESSMENT

CONSUL TINS

 

 

« Walking surfaces shall not exceed 2.08% cross slope and 5.0% running
slope unless they provide handrails on both sides and level landings for
each 30’ of vertical rise (ADAS 403.3 & CBC 11B-403.3)

« The minimum clear width along an accessible route must be 36” (ADAS
403.5.1 & CBC 11B-403.5.1)

« The minimum clear width at a turn must be 42” (ADAS 403.5.2 and CBC
11B-403.5.2)

« Doors must be 36” minimum width and provide a minimum 32” cl
opening when open 90 degrees (ADAS 404.2.3 & CBC 11B-404.

= Accessible doors (including doors to accessible toilet comparmMe

   
 

have 18” minimum strike side clearance and 60” deep c nce
pull side (ADAS 404.2.4.1 & CBC 11B-404.2.4.1)
“i both closer and latch are provided

eros e=-—= "

o

   
   
  
   

48 min
1220

   
 

{b) Front Approach,
Push Side

@
= Accessible door landings musot exceed 2.08% (1/4”:1’-0”) slope (ADAS

404.2.4.4 & CBC @JB-404.2.4.4)
* Accessible door th olg must be %” high maximum and be beveled at

a 1:2 maxim AS 404.2.5 & CBC 11B-404.2.5)

« Accessible d ware shall not require tight grasping, pinching or
twisting rist and shail be operable with one hand (ADAS 404.2.7 &
CBC_11B 7)

orce shall not exceed 5 pounds and closing speed shall not

an 5 seconds from 90 degrees open to within 12 degrees of door

late AS 404.2.8 and CBC 11B-404.2.8 and 11B-404.2.9)
amp slope shall not exceed 8.33% (ADAS 405.2 & CBC 11B-405.2)

Top landings at ramps must be 60” x 60” minimum and bottom landings 72”

inimum in length (ADAS 405.7 & CBC 11B-405.7)

 

Page 458

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 272 of 298

ae 2:18-at-0L 0599 - GOGH PENT COUN OER rE AARECAE OE ABR ices

SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

RnR ROKR C TMNT TR
CONS UL TING

 

Ramps must have a curb or barrier with the bottom less than 4” above the
ramp surface (ADAS 405.9.2 & CBC 11B-405.9.2)

X<4
100

Stair nosing must have contrasting stripes (ADAS Advis 4.4 &°CBC
11B-504.4.1)

Ramp handrails must be 34” minimum - 38” AFF ma m above ramp
surface (ADAS 505.4 & CBC 11B-505.4)
Horizontal portion of handrail ‘2 508.6) shall bf
handrail (ADAS 505.6 & CBC 11B-505.6

g
&

   
 

minimum below

wr

 

 

Page 459

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 273 of 298

ae 2:18-at-01099  QOGHM RRL T Ca uma CXR rf AAREC AG A SBR ices
oh BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

en
CONSUL TING

 

* Ramp handrails must have 12” long level extensions at the top and bottom
of ramp runs (ADAS 505.10 & CBC 11B-505.10)

 

® Accessible drinking fountain spouts must be 36” AF (ADAS
602.4 & CBC 11B-602.4)
* Accessible drinking fountain spouts must be 5” rom the front

edge of the fixture (ADAS 602.5 & CBC 11B-60
« All drinking fountains must be located in gic
pedestrian way (CBC 11B-602.9)
« Accessible mirrors must have the botto

otherwise out of

  
 
  

e reflective surface at 40”

« Shelves must be located betwe

11B-603.4)

« Accessible toilet accessorie a facilities must have the highest
operating part at 40” AFF C 11B-603.5)

® Accessible toilets must be ed 17” — 18” from the adjacent wail (ADAS

604.2 & CBC 11B-604.2)
» Accessible toilets must have 60” clear width to adjoining obstructions and
48” clear in front oR@gilet AS 604.3 & CBC 11B-604.3)

 

 

» Accessible toilet seats must be 17” — 19” AFF (ADAS 604.4 & CBC 11B-
604.4)

» Accessible toilets must have a minimum 36” long rear grab bar and a
minimum 42” long side grab bar, both mounted 33” — 36” AFF (ADAS
604.5 & CBC 11B-604.5)

 

 

Page 460

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 274 of 298

Case 2:18-at-01 059» OQ SHRINE Count OLCRANRER TS AR RECAS LL SBR ices

eS

SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
. DECEMBER 22, 2016

CONSULTING

 

 

 

 

 

 

 

 

 

 

 

54 min
36 min 12 max $370
915 12 min “305. —S
24min | “| SS 42 min
1610 | +088
| seememinemnasenrersiinnnennrneeenie

   

 

   

33 ~ 36
840 ~ 915

Section 609.4

le side of the

=» Accessible toilet flush controls must be located g :
aging force (ADAS

fixture and not require more than 5 pounds gq
604.6 & CBC 11B-604.6)
* Toilet rooms with 6 or more toilets or c tOMMOT toilets and urinals
must have an ambulatory toilet with grab bars 35” - 37” apart
(ADAS 604.8.2 & CBC 11B-604.8.2)
® Accessible urinal rims must be 1
must be 44” AFF maximum (ADA
=s Accessible urinals must be
11B-605.2)
=» Accessible lavatories mus
from the front of the lavato
(ADAS 606.2 & CBC 11B-606.2)

 
  
   

   
    
   
  
 

um and the flush controls
BC 11B-605.2)
minimum (ADAS 605.2 & CBC

ide a minimum 27” high knee space 8” in
d the apron must be 29” minimum AFF

8 min

760

27 min

 

  

min

280
(a) (b)
Elevation Plan
= Accessible lavatories must be 34” AFF maximum to the rim (ADAS 606.3
& CBC 11B-606.3)

 

 

Page 461

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 275 of 298
mo 2:18-at-OL 28. QOGUA RENT Coun er OdeRalER rt BARECRB HE SBR ices
SRBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
Serer rere DECEMBER 22, 2016

CONS UL T IN SG

 

 

« Accessible lavatory controls must not require grasping (ADAS 606.4 &
CBC 11B-606.4)

= Accessible lavatory pipes must be insulated (ADAS 606.5 & CBC 11B-
606.5)

* Roll-in showers must have a minimum 60” wide opening, a 17” — 19” high
folding seat with controls on the adjacent wall, grab bars and 60” long
spray hose attachment (ADAS 608.2.2 & CBC 11B-608.2.2)

760

  

= Roll-in shower thresholds must nojgxc odty’ high (ADAS 608.7 & CBC

11B-608.7)
# Space between grab bar a b elow must be 1-1/2” minimum
(ADAS 609.3 & CBC 11B-696.3

 

ccessible telephones must have an adjacent 30” x 48” clear floor space
nd minimum 29” long cords (ADAS 704.2.1 & 704.2.4 & CBC 11B-
704.2.1 & 11B-704.2.4)
* Accessible seating must provide a minimum 30” w. x 27” h. x 19” d. knee
space (ADAS 902.4.1 & CBC 11B-902.4.1)
« Dressing and changing benches must be 24” d. x 48” |. minimum (CBC
11B-903.3)

 

Page 462

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 276 of 298

go CASE 2:18-at-OL 099 - DOCUMENT Couto: ERA rr AARCAB OL ABR ices

vos

Sox 8 OT AMERICAN WITH DISABILITIES ACT ASSESSMENT
ome Net NF DECEMBER 22, 2016

CONSULTING

 

 

= Transaction counters and work surfaces must provide a minimum 36” long
section at 28” — 34” AFF and provide a minimum 30” x 48” clear floor
space that allows for a front or parallel approach (ADAS 904.4 & CBC
11B-904.4)

* Tray slides at food service lines shall be 28” - 34” AFF (ADAS 904.5.2 &
CBC 11B-904.5.2)

= A minimum of one of each type of exercise equipment shail have a 30”
wide by 48” long adjacent clear floor space

VY
v~
=

 

Page 463

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 277 of 298

7 ae 2:18-at-OLF97 OR GURT ANE coum OL GRAER AAR ECA GH ABR ices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT

CONSULTING

 

Conclusions and Recommendations

We believe that due to inadequacies with the physical plant at both SCSD
. detention facilities, SCSD does not comply with the ADA in providing access to
all programs for inmates with disabilities. The area that presents the most
physical barriers is the MJ. Barriers in this area include lack of accessible cells
with required maneuvering clearances and accessible toilet fixtures, sanitary
facilities and showers and dining/day room seating that does not accorymodate
wheelchair users. It also appears that inmates with disab@tties are
underrepresented in the worker population and that an inmate witha Wgability
would encounter difficulties in many of the RCCC work environmeg

 
 
   

and mezzanine level of each housing floor. Access frory evel of housing is
provided by stairs, which are used able-bodied inmatt
accessible route for inmates with disabilities. From
learned that elevator access is provided from thg

   
  
 
  
   
  

leve at each housing floor,
is elevator (Elevator ‘D’).
Therefore, this barrier can be removed by j Wall staff of the location of the
elevator and installing policies to ail i
elevator when they are provided with

Main Jail

Although the construction of MJ uffjges poured in place concrete for walls, it is
possible to alter these structures to*%create wider openings and walls can be
removed to combine mugjple smaller rooms into one larger room. This type of
alteration can be col, sg this alternative should be kept to a minimum
and used when i rent classifications of inmates in other more
accessible facilities | sible.

  
  
 

accessibility improvements can be made without these
jects, including:

However, a num
expensive

7 he a minimum of one shower and/or installing partitions or walls
d Wetalling folding seat, grab bars and shower spray attachment to

reate compliant configuration roll-in showers in each area

Replacing combination toilet room fixtures with newer fixtures that provide
he required clearances

* Installing or relocating grab bars at toilets

® Instailing toilet seats to raise the seat height to accessible range

* Lowering a minimum of one (1) urinal in toilet rooms to accessible height
in each area

« Insulating lavatory pipes

» Lowering mirrors

 

 

Page 464

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 278 of 298

pe CASE 2:18-at-O1L 059 OOGUR ENT Cut OMAR ER rE AARECAB AL ABR ces

PEN ~~
SKBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
ma cennenninsiinennniaeninineheruntinaian DECEMBER 22, 2016

CONS ULE TING

 

 

» Replacing benches in dressing and shower rooms with accessible size
benches with backs or long side against walls

# Replacing a 36” long section of each type of counter with an accessible
counter at 28” — 34” AFF

» Removing fixed stools at a minimum of one (1) of each type of visiting or
interview room

« Lowering a minimum of one (1) 1 telephone in each area and call buttons
so the highest operating part is 48” AFF and replacing cords with minimum
29” long cords

« Rearranging furnishings and equipment to provide a minim ” wide
clear accessible route and 60” diameter turning space i roorr® and

 
 
  
   
  

medical examination tables
=» Where inmates with visual impairments are presggrty te protruding
objects out of the circulation path and install ca Gaable railing below
stairs

  
   
  

The most difficult barrier to correct at the MJ is t
Visiting Rooms on the main level of each
access from the main level to the mezzaninf#/levemt any of these pods would be
problematic, if not impossible. We re d ifat SCSD detention facilities
explore the possibility of converting cell ce go Visiting Rooms on the main
level of at least some housing floor:

orany Family or Attorney
floor. Providing elevator

Rio Cosumnes Correctional Ce
As noted elsewhere in this report, S#me of the barracks housing facilities do

provide accessible beds but the sanitary facilities are not designed and
constructed to enable é offuse for inmates with disabilities and several
doo

building entrances adjacent yards are not compliant. Part of this

condition can be att the age of the buildings, since most were designed
prior to the pa the ADA. The barracks housing units are constructed of
concrete mason /or wood frame, which is a construction type that is
relatively inexpensive to alter compared to the MJ. Replacing

   

plumbin@gfixt&¥es with compliant accessible fixtures, adding partitions to create
ir’ showers, installing grab bars, replacing ramps and exterior door
are’ ail reasonably inexpensive alterations. Other recommended

  

elocate toilets to 17” -18” from adjacent wall and install rear and side
grab bars

« Lower a minimum of one (1) urinal so that the rim is 17” AFF maximum
and the flush controls are 44” AFF maximum

= Relate / replace a minimum of one (1) lavatory so the rim is 34” AFF
maximum, the minimum clear knee height at the apron is 29” AFF and
insulate the pipes

 

Page 465

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 279 of 298

CBSE 218 -at OLE OR EUR RANT CO une CHER R rh BARA AL SER ces
SKBOT eee WITH DISABILITIES ACT ASSESSMENT

CONSULTING

 

 

= Lower the mirror above the proposed accessible lavatory so the bottom of
the reflective surface is 40” AFF maximum

# Install walls/partitions, folding seat, grab bars & shower spray hose and
reconfigure shower controis to create a compliant accessible roll-in
shower

= Replace ramps and install handrails where running slope exceeds 5.0%

» Replace exterior door landings so the threshold height does not exceed %”
with a 1:2 maximum bevel.

 
  
  
   
  

Accessible routes must be provided to all activity areas such as a ic fields
and classrooms. Compliant aluminum ramps can replace existin
stairs at modular buildings and are available from a number nufacturers
such as TMP Services (http:/Awww.tmpservices.com/aluminu

Seating within dining facilities and housing unit dayroomgetaiyg r area where
SCSD detention facilities has not provided equal to inmates with
disabilities. Most tables do not provide a knee spacd agows a wheelchair
user to roll completely under the tabie and t a dining surface
equivalent to able-bodied inmates. Replace les should be provided or
stools should be removed in these spaceggso Nyt wheelchair users can dine
comfortably with other wheelchair users as ‘@ble-bodied companions. We
recommend that dining and dayroom | uld be reconfigured in each
area so that wheelchair users are p the opportunity to sit with other
oy . Removal of fixed stools at a

ggeach area would also provide the minimum

    
   
    
 

  

required quantity of visiting rooms.

RCCC is generally quitqaccessible due to its level topography. A system of
concrete and asphalt pat routes is provided through the facility that
O

experiences a lar of pedestrian traffic from inmates and _ staff.
Concrete is a far lo ‘lasting paving material than asphalt or other surfaces
and usually pr es Pe greatest degree of accessibility due to its longevity and

nance, but is more costly than asphalt. We encountered
where the running slope and cross slope exceed the
maxinu d by the ADA. Additionally, we observed several where the
co teh oved vertically and level changes along the Path of Travel exceed
t imums allowed by the ADA.

 
    

Altho the SCSD detention facilities employs a program whereby deputies
assist inmates with disabilities in circulating throughout the facility, the ADA
encourages independent movement if it is feasible to do so. The alternative
system currently employed would only be considered an equivalent alternative to
structural barrier removal if a deputy was available at all times to all inmates
needing such assistance. Additionally, deputies should receive proper training
on how to provide safe assistance to wheelchair users. Therefore, the exterior
pedestrian route should be made as compliant as possible. All required

 

Page 466

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 280 of 298
pox CASE 2:1 8-0 Lee AGAR RAENT Count CACRAMIER  BAREC EO ALLAER ces
sx BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
rg DECEMBER 22, 2016

cOoOnNnSuULTtin

 

 

emergency exits should also be provided with compliant walks that connect to
the pedestrian circulation path to enable these inmates to reach a safe distance
away from a building in the event of an emergency.

Several features at the SCSD detention facilities can be easily corrected, such as
replacement of knob-type door hardware with lever hardware, replacement of
non-compliant door thresholds and provision of accessible changing benches.
Mirrors can be added or lowered to accessible heights, lavatory pipe insulation
can be added, and grab bars can be replaced or relocated; there are a géimber of

 
   
 

requirements. These seats are available in 1” — 4” thickne
toilet seat heights as low as 13” AFF.

We recommend that these barrier removal efforts_bé aken as soon as
possible, especially where it can be demo d the changes will
significantly increase the level of accessibi ome barrier removal will
required the services of a licensed architg@t aN§ structural engineer and will
involve additional design study.

Vv
v-
s

 

 

Page 467

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 281 of 298

pox CASE 2:18 At-O LER AR GURTRIENT CO unt Ot SACRA BARE Al SER ces
SABOT =| OT AMERICAN HD SnBHUTIES ACT ASSESSMENT

CONSULTING

 

Assumptions and Considerations

In performing this survey, there are a number of parameters which are defined to
document the application of the requirements of the 1991 ADAAG, 2010 ADAS &
CBC. We have divided these assumptions and considerations about the survey
into three broad categories: Facility, General, and Technical Assumptions. While
some of the General issues may sound very technical, the concepts are
important and have general implications. g

 
 
  
 
   
   
 
   
    

Facility Assumptions / Considerations

1. Inmate Areas versus Staff Areas —All areas that inmates,
& es
this survey. However, we did not survey staff work § . .
would be included as part of a reasonable accoy
the ADA. Areas where inmate workers perfor
considered staff work areas for the purpose of t

   

concerns, flexible spray
rovided by staff on an as-
Spray attachments shouid

2. Shower Spray Attachment —Due to
attachments at accessible showers maj
needed basis when inmates make
be stored close to shower area
working order at all times.

General Assumptions

1. Safe Harbor Provision - Th rvey and citations applied are based upon
whether a particular element @mplied with the 1991 ADAAG; if so, then
compliance with the 2010 ADAS is not required even if the ADAS is more
stringent than the 1 ABAAG. This is referred to by the United States
Department DOJ) as the “Safe Harbor Provision”. However,

omply with the 1991 ADAAG then it is now required

to compkqwithafne 2010 ADAS. One example would be a wall switch or

control us inmates; if the height of such an element was 52” and a

is possible, this complies with the 1991 ADAAG and would

ited. However, if the height of this item was 56”, it would not be in

b
CN e with the 1991 ADAAG and would now have to be lowered to
” in tonformance with the 2010 ADAS.
lumbing Fixture Counts — Some solutions may result in a reduction of the

xture count in a restroom. The SCSD should verify if this is compliant
with applicable building codes and operational requirements.

  
   
  
   

3. No Testing of Hidden Conditions - No testing of operational systems such
as fire alarms or review of building, fire or health codes was undertaken as
part of this inspection.

4. Visual Fire Alarms — ADAAG require that visual alarms be located 80”
above the floor or 6” below the finish ceiling, whichever is lower. We did

 

 

Page 468

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 282 of 298

Case 2:18-at- 01758. DAGHMRID ER ut CLRMAR AAR ERO OL ABR ices
SABOT ane oO WITH DISABILITIES ACT ASSESSMENT

CONSULTING

 

 

not perform an inspection of visual alarm device locations as part of our
services. We recommend that the SCSD employ the services of a
licensed fire protection engineer to survey both Jail facilities to determine if
the visual alarms comply in all locations.

5. Drinking Fountains — lf a building has multiple drinking fountains within
200 feet of each other and both are accessible to the same inmate
population, our recommendation is to make one a wheelchair accessible

   
 

acceptable accommodation.

6. Braille / tactile exit signage — The 2010 ADAS requiz~ ile / tactile exit
signage where illuminated exit signs are providgt Cpors. We did not
verify if illuminated exit signs are actually requirgid We building code at
any doors; if one was provided we recom 2 Braille / tactile exit
sign be provided. Also see Item 5 under, cal Assumptions below.

7. Furnishings, Fixtures & Equipment (g@ & 8@— Both the 1991 ADAAG and
2010 ADAS apply to fixed or bui mets of buildings, structures &
site improvements. Therefore, elements such as classroom
desks would not be covered gh | requirements. However, since
the lack of accessibility of alaments can limit or prevent access to
programs, activities and sees at Sacramento County Jail we strongly

urge that these elements bg reviewed for compliance with the most
relevant technical criteria.

    
 

   
 
 
 
 
    
   

Technical Assumptions:

Detectable Warnin isement - Barriers were not cited requiring the use of
detectable wargings curb ramps and other areas as a warning to visually
impaired individ tat they are about to enter a hazardous area. Detectable
warnings ted domes, as specified in the 1991 ADAAG have been
controvegsiamgdue to issues of maintainability, safety for those with various
impajgme in@iuding vision, and locational requirements. A Joint Final Ruling
isggfed py USDOJ, the U.S. Access Board and the U.S. Department of
T ortation called for temporary suspension of the requirement pending
furth@& study until July 26, 2001. The suspension expired and detectable
warnings were again made a requirement. However, the 2010 ADAS removed
the requirement for detectable warnings so we have opted to apply the most
current standard. It is anticipated that the USDOJ will adopt the requirements for
detectable warnings for Public Rights-of-Way when the final rule is approved, but
detectable warnings will not be required within private or public property. The
CBC still requires that a 36” deep band of truncated domes be provided at the

   
 
       
 

 

 

Page 469

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 283 of 298

pox COS€ 2:18-at-01259., DAUR RANE Rut OLRM ART PARRA TOA ABR ices
SABOT AMERICAN WT DISABILITIES ACT ASSESSMENT

CONSUL TiN

 

 

bottom of all curb ramps and where a pedestrian way is adjacent to a vehicular
way and not separated by a curb.

1. Slip Resistance — ADAS Section 302.1 require floors on accessible routes
and accessible room areas to be "slip-resistant". The Access Board
recommends a coefficient of friction (COF) of 0.6. Ramps require a higher
COF of 0.8.

SCSD detention facilities should be aware that some VCJ (vinyl
composition tile) and sealed concrete slab floors may ng@have a
Coefficient of Friction (COF) of 0.6, and therefore would not jdered
slip-resistant. Floors like polished vinyl are very slippe urthe*hore,
water, contaminants and floor treatments lessen slip-r
cited coefficients. Detailed product information i now being
documented and made available. However al testing to
determine slip resistance requires expensive eq fore and is not easily

  
  
  
   
  

performed in place. Therefore, testing was no dgid in the scope of
work.

2. Door Closers -the 1991 ADAAG a 0 ADAS do not have a
requirement for maximum openi for exterior hinged doors.
However, most building codes re, e€ maximum opening force to be

   
  
 
  
  
    

pounds. Although the ADgdg contain a similar requirement, it has
been our experience that “Ws requirement is extremely necessary for
many individuals to enter a D@ilding. It has been our experience that
existing door clogers can only be adjusted to within approximately 3
pounds of their curapt oggrating force. Accordingly, at doors operated by
inmates, we m replacement of door closers as opposed to
simply adjust Bre the opening pressure exceeds 5 pounds.

3. Dimensi erances — Section 3.2 of the 1991 ADAAG states that all
i €& subject to conventional building industry tolerances for
figid Although many studies have been performed to
i what are acceptable dimensional tolerances, there are relatively
fgw “gidely-accepted tolerances. The 2010 ADAS Section 104.1.1
onstruction and Manufacturing Tolerances which reads “All dimensions
re subject to conventional industry tolerances except where the
equirement is stated as a range with specific minimum and maximum end
points.” One example would be a toilet centerline dimension from an
adjacent wall; whereas the 1991 ADAAG required an absolute 18”
dimension and the 2010 ADAS allows a range of 16” — 18”, a toilet located
18-1/2” from the side wall might have been considered within conventional
industry tolerances under the old regulations but not the new ones.

      
  
  
 

 

Page 470

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 284 of 298

pox CASE 2:18-at OL eee ARGAR TINT CO UNE CARMEN AARC HOA SER vices
SABOT AMERY WITH DISABILITIES ACT ASSESSMENT

CONSULT TNS
cONSULTIN

 

 

it should be noted that in the case of new construction, design documents
can often lead to dimensions that exceed 1991 ADAAG /2010 ADAS/CBC
maximums and minimums, such as a ramp that is designed with a 1:12
slope. The contractor may construct the ramp with a slight field tolerance,
which results in a ramp that slightly exceeds the 1:12 slope, which is
actually the maximum slope allowed, not a desired slope. Therefore,
design documents should specify maximums and minimums where
applicable and also allow for field tolerances. Advisory 104.1.4% of the
2010 ADAS states that “recognized tolerances are not intendedgor design
work.”

 
  
   
    
 

4. Building, Fire & Health Codes — Our scope of service Not include
verifying items such as the required number of exits i nd their
location, areas of refuge, if visual fire alarms are r&@fired or design
requirements in areas where food is prepared#”V"
SCSD detention facilities consult with cuss <a B
discipline to determine if any barrier removaLye 1p
these other code requirements.

5. Call Buttons — Although the ADA north
for call buttons in standard housin , D detention facilities might
consider inclusion of a system rming alterations of existing
cells and the construction of n infunits. Call buttons are provided
in cells so that inmates can in the event of an emergency.

6. Signage — Section 216.1 o 2010 ADAS / 11B-216.1 of the 2013 CBC
contains an exemption for ‘@pmpliance for signage in detention and
correctional facilities that is not located in public use areas. Although the
exception is eZ: , it isgour recommendation that compliant tactile and
visual signagg.be pr NUS: if possible to ensure program accessibility

   

C include any requirements

 
 
  
  
  
  

 

Page 471

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 285 of 298

px CASE 2:18-at-OL 789, DOCU GET Cou CLA ER ro AARC ONL SER ices

SXBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

seenretenatoanenanonneotenninscmanaeantiietnimmnnunrerertecnaohit
CONSULTING

 

 

List of Polices Reviewed

The Assessment Team reviewed the following list of the Sheriffs Department
County of Sacramento Correctional Services Operations Orders and the
Correctional Health Services Policies and Procedures. Although the majority of
these policies are addressed within this report (based on their applicability to
disabled inmates and to the overall assessment), some of the policies listed
below were not pertinent to inmates with disabilities. However, the Assgssment
Team did an exhaustive review of all of the listed policies to be certain

01/01 Introduction

01/02 Command and Responsibilities

01/03 Employee Conduct

01/04 Employee Assignments, Attendance / Daily $ s, Time Off,
Time Sheets

01/05 Training Program / Training Requests

01/06 Correctional Services Identification ¢

01/07 Volunteer Program

01/08 Intelligence Unit

01/09 Prisoner and Video Monitori quaais

01/10 Operational Video System

01/11 Line-Ups

01/12 Concealed Weapon P

01/13 Supply Requisition

01/14 Division Safety Progr

01/15 Reporting of incidents aNti Crimes

01/16 Public Infomation Plan
01/17 Operations erie and Update

      
  

02/01 Useo

02/02 Useo t Devices

02/03 US of Mfo-Straint Chair

02/04. We - Tactical Weapons, and Specialized Equipment

nd Cell Extraction Procedures
isoner Searches
2/0 Ccess to Facilities
/08 ‘Access to Facilities - Deliveries and Services
2/09 Metal Detector and X-ray Machine Operation
/10 Key Control and Equipment Issuance
02/11 Communications Equipment
02/12 Transportation of Prisoners
02/13 Inter-Facility Transportation and Court Appearances
02/14 Evidence and Contraband Disposition
02/15 Perimeter Patrols
03/01 Critical Incident Response Plan
03/02 Fire Prevention - Main Jail

 

Page 472

 
Case 2:19-c

v-00735-DB Document 11-1 Filed 02/03/20 Page 286 of 298

eq CASE 2:18 -at-O1 FEF OGURA Count CLARA AARECE BAL SER ices

res

a BO IT AMERICAN WITH DISABILITIES ACT ASSESSMENT
S DECEMBER 22, 2016

-erovenonessninenncnissisiteNtnipanneanamasecctindetradea

CcCOoOnSULTI

 

NG

 

 

03/03
03/04
03/05
03/06
03/07
03/08
03/09
03/10
03/114
03/12
03/13
03/14
03/15
03/16
04/01
04/02
04/03
04/04
04/05

04/06
04/07
04/08
04/09
04/10
04/11
04/12
04/13
05/01
05/02
05/03
05/0

Fire Suppression - Main Jail

Fire Prevention - RCCC

Fire Suppression - RCCC

Emergency Systems and Equipment

Medical Emergencies

First Aid Kits

Fights, Riots, Hostage and Minor Disturbances
Death or Serious Injury of a Prisoner

Natural Disasters

Evacuation Plan - Main Jail

Evacuation Plan - RCCC

Bomb Threats, Suspicious Items, or Explosions
Escape Response

Crimes Occurring Within Correctional Facilitj
Intake, Search, Reception and Holding
Evidentiary/ Exposure Blood Draws

Prisoner Clothing, Property, and Fu

Use of Sobering Cell

Use of Safety, Segregation, Nogth ing #2, and Multipurpose
Rooms

Identification Process

Dress-in/Dress-Out Pr u

Prisoner Orientation

Release Procedure’

Property and Money rn and Release Procedures
Mass Arrests

  
   
   
    
 

Property Claims
Es -Main Jail

oid/ Merging X-Reference Numbers

ile System/ Teletypes/Information Requests
ples

re-Trial Release Program

| & Surrender

0
a
05/0 entence Computation

/08
5/09
/10
05/11
05/12
06/01
06/02
06/03
06/04

Work Project Assignment
Weekenders

Service of Processes on Prisoners
Classified Documents

Archives

Log Books

Housing Plan

Classification Process

Count and Lockdowns

 

Page 473

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 287 of 298

me Case 2:18-at-01 759. DOCU ERT Count Leen rh ARE OE ABR ices
Sow 8B OT AMrRICAY WITH DISABILITIES ACT ASSESSMENT

CONSULTING

 

 

06/05
06/06
06/07
06/08
06/09
06/10
06/11
06/12
06/13
06/14
06/15
06/16
06/17
06/18
06/19
06/20
07/01
07/02
07/03
08/01
08/02
08/03
08/04
08/05
08/06
08/07
08/08
08/09
08/10
08/11
09/01
09/0

Housing Unit Checks

Organized Searches in a Housing Unit (SHAKEDOWNS)
Processing Prisoners Out of a Housing Unit
Court Pull Procedures

Prisoner Movement Within a Facility
Recreation, Exercise and Showering
Laundry, Clothing & Linen

Hair Care and Cosmetology Services
Telephone/TDD/TTY Equipment Access
interpreter Services

Prisoner Correspondence

Publications

Social and Media Visits

Confidential Visits

Inmate Workers

Court Holding Area and Courtroom Secu
inmate Message Requests (KITE’s)

Grievances

Discipline Plan

Inmate Welfare Trust Fund itgan@eCredits
inmate Trust Fund Debits edj

Corrections Cashier
Educational Service
Commissary Opera
Prisoner Services
Law Library

In-Propria R@grsona (Pro-Per)
Cost Recove ousing of Prisoners

anitation and Cleanliness
eneral Waste Disposal
ardous Materials Controls

   
  
  
  

0 .
9 .
09/05infectious Waste Disposal

/06
9/07
/08
09/09
09/10
10/01
10/02
10/03
10/04

Pest Control

Vermin Infestation

Smoking Ordinance

Maintenance Equipment Accountability
Maintenance Requests and Equipment Repair
Health Care Services

Psychiatric Services

Health Care Treatment Access

Medical Intake Screening

 

Page 474

 
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 288 of 298

ox CSC 2:18-at-O19RO., Daumment 1. St OLRAR ARATE NOL ABR ices
SABOT a eeMeea ee TES ACT ASSESSMENT

con SULTING

 

10/05 Suicide Prevention Program
10/06 Blood and Body Fluid Exposure
10/07 Communicable Disease Management
10/08 Medicine Distribution "Pill Call"
10/09 Dental Services

10/10 Health Equipment and Control
10/11 Health Records

11/01 Food Services

11/02 Meal Counts and Services
11/03 Staff Meals

11/04 Culinary Equipment Control

1000 Department and Division Overview
1001 Mission Statement

1002 Organizational Chart

1003 Staffing Information

1004 Program Descriptions

1100 Responsible Health Authority

1101 Medical Autonomy

1102 Administrative Meetings andfepgrts
1103 Quality Improvement Progr

1104 External Medical Peer
1105 Policies and Proced
1106 Public Advisory Co
1107 Decision Making - Sp
1108 Support Services
1109 First Aid Ki

1110
1111 i xt of Kin

 
  
 

 
   

1112 i view of In-Custody Deaths
1113. Mew

111

1 tilization of Volunteers

14,17 ealth Care Philosophy
18 Female Reproductive Services

119 Individualized Treatment Plans

120 Continuity of Care
1121 Health Promotion and Disease Prevention
1122 Hospital Care
1123 Exercising
1124 Personal Hygiene
1125 Prosthesis
1126 Health Care Maintenance

 

Page 475

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 289 of 298

po C880 2:18 -at- OL Fe AREA MENT COUNT CARAT AARC SER Vices
SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
STS OCT TNS DECEMBER 22, 2016

CONS VULTING

 

1127
1128
1129
1130
1302
1303
1304
1305
1306

Notification of inmate Death or Impending Death
Reading Glasses for Inmates

ICE Detainee Procedural Considerations
Transfer Medications

Staff Development and Training

Basic Training for Correctional Personnel
Medication Administration Training

Licensure

Credentialing and Privileging-Adult Medical

1306.1 Credentialing and Privileging-Adult Mental Health

1307
1400
1401
1403
1404
1405
1406
1407
1409
1410
1411
1412
1413
1414
1415
1416
1417
1418
1419

Medical Assistant — Scope of Practice
Medical Transportation

Transfer of Patients with Acute Iiinesses
Emergency Services

Receiving Screening

Detoxification - Management of Intoxicate
Heroin Detoxification — Intake Proto
Access to Treatment
Clinic Care — Sick Call

 

  
 
  
   
  

Medical Services Provided i | Housing Unit
Mental Health Services

Suicide Prevention — 2 icy with JPS

Use of Restraints an, aint Chair

Restraint Check Mé
Patients in Safety Cel
Patients in Segregation

Adult Dev mentg] Disability
Health Inven d Communicable Disease Screening

Chem ndent Patients

 

1425
426
427
428

1429

1430

1431

1433

1434

1435

atients in Segregation Cells in Intake
Incident Reporting
Pregnant Diabetics
Management and Removal of Taser Probes
Emergency Response
Hyperthermia
Footwear in the Jails
Admission to Jail Acute Psychiatric Inpatient Unit
Evaluation and Care of Inmates Subject to Disciplinary Diet
Inmate Health Care Grievances

 

Page 476

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 290 of 298

sox, CASE 2:18-at-O1 089... DOGUEIR NT Coulee CLARE TE AARCRB Of SBR ices

SKkBOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
Seer cnenenennince ete rimatternmerne DECEMBER 22, 2016

CONSUELTENG

 

1436 Two East Inmate Transfers

1437 Bedtime Snack (HS Snack)

1438 Advanced Directives / DNR

1439 Reports of Disabilities or Impairments

1440 Emergency Mode

1600 . Management of Pharmaceuticals

1601 Medication Administration

1604 Over-the-Counter Medications

1605 Over-the-Counter — indigent Patient

1700 Communicable Disease Plan

1701 Diseases and Conditions Reportable to Public Heal
1702 Communicable Disease Outbreak Investigation
1703 Employees with Communicable Infections

1704 Immunocompromised Patients

1705 Transport of Patients with Communicable 0
1706 Transmission Based Isolation

1707 Blood-borne Pathogen Exposure C P

1708 Standard Precautions

1709 First Aid Following Exposure t
1710 Care of Respiratory Therap
1711 Cleaning and Disinfection
1712 Handwashing
1713 Disposal of Used Neg 3 ringes
1714 Personal Protective
1715 Tube and Draining Wo,

1716 Use of Sterile Disposable Items

1717 Microbiologéai Cultyres of the Environment and Personnel
1718 Waste Mana Policy

n Exposure Control Plan

Unprotected Exposure to Patients with TB

1 A Nests Infection

27 Amebiasis
728 MRSA Infections
29 Conjunctivitis
1730 Coxsackie Virus
1731 Gastroenteritis (Viral)
1731.1 Gastroenteritis (Bacterial)
1732 Influenza Vaccine
1733 Meningitis
1736 Streptococcal (Group A) Infections

nd/or Body Fluids

 
    
 
  
  
  

Foot Care instruments

 

Page 477
Case 2:19-cv-00735-DB Document11-1 Filed 02/03/20 Page 291 of 298

sq CASE 2:18-at-OL 789 DOCUMENT out OLA rt AARECR GAL AER ices

i,

= PT AMERICAN WITH DISABILITIES ACT ASSESSMENT
Sr BO DECEMBER 22, 2016

cOoOnNnSsSUL TING

 

1737
1738
1739
1740
1741
1800
1801
1802
1803
1900
1901
1902
1903
1904
2000
2100
2101
2300
2301
2302

West Nile Virus

Ecto-Parasites

Pediculosis Infestation

Scabies Infestation

Hepatitis C

Collection of Forensic Evidence

Informed Consent

Body Cavity Searches

DNA Procedure at MJ and RCCC

Health Records Format and Contents
Confidentiality of the Health Record
Transfer of Health Records and Information
Records Retention

Modifications to Medical Records

Dental Care

Tear Gas Usage

Disaster Plan

Food Service

Inmate Medical Clearance for Epo ndling
Health and Hygiene Requiregfenis — Reod Service Workers

a,
v
SS

 

Page 478

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 292 of 298

px PASE 2:18-at-O1999- ORS ENT Count OER Re AAR ERE Ol ABR ices

Sx 8B OT AMERICAN WITH DISABILITIES ACT ASSESSMENT
woe? See _*_ DECEMBER 22, 2016

CONSULTING

 

List of Forms, Notices and Documents Reviewed

The Assessment Team conducted an exhaustive review of the following SCSD
detention facilities forms, notices and documents as part of the assessment.
Some of the items listed below are mentioned throughout the report as related to
the review. Many of the forms, notices and documents reviewed were applicable
to inmates with mobility disabilities and/or were relevant to the overall
assessment, while others were found not to be pertinent.

Agreement to Appear

Authorization for Release of Medical /Health Information
Classification Checklist - ICE Detainees
Classification PF4

County Jail Message Request '
Correctional Health Services Speciai Medical Intg#®
Correctional Health Services Special Needs For
Correctional Services Inmate/Detainee Ha
Correctional Services Property and Clot cord
Community Resource Guide

EGACE Registration Form

EGUSD General Rules

EGUSD Orientation Sign-up

EGUSD Student Interest F;,

Foreign Warrant Arrests/Def@§dant's Rights
HALT/RSAT Program Informa

Health Services E
ICE Classification kséet
ICE Physical j n/Health Appraisal

ule Code Violation Schedule

tainee PREA Attestation Form
ak&6creening Form JPS Clinical Assessment

Jail Psychiatric Services Outpatient Referral

BCT Group Schedule

JPS Frequency of Services

Main Jail Division COMPAS Classification Housing Pian

Main Jail Division Intake Classification

Main Jail Division Request for Reclassification

Main Jail Division Classification Worksheet

Outdoor Recreation Schedules

Personal Jeweiry Waiver and Release of Liability

  
  

 
   

 

Page 479

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 293 of 298
gx, CASE 2:18-at-0 FF RSM RINE CO unto OLRM TE AARC HE NASER ces

Se
sr BOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
See rcrnnntere enna nttnanrenennnit DECEMBER 22, 2016

CONSULTING

 

Property Receipt Report

RCCC Classification Worksheet
RCCC Detainee Orientation
RCCC Master Schedule

Reentry Client Admit Data Sheet
Reading Glasses Policy

Reentry Services

Reinstatement of Probation
Release from Custody Information
Release Screening Form

Reply to Inmate Grievance Suggestion

Ww
e
=

 

 

Page 480

 
 

Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 294 of 298
z encase 2:18-at-OL 09 QOGURIRENE CUNT CERNE OMRECRS Hh ABR ices

SAB OT AMERICAN WITH DISABILITIES ACT ASSESSMENT

Sore we DECEMBER 22, 2016

cONnSVULYTtIN

 

Abbreviations and Acronyms Used

AA -— Alcoholics Anonymous
AB — Assembly Bill
ABE - Adult Basic Education
AD - Assistive Device
ADA — Americans with Disabilities Act
ADAAG — Americans with Disabilities Act Accessibility Guidelines
ADAS - Americans with Disabilities Act Standards
ADL- Assistance with Daily Living
ADSEG — Administrative Segregation
AFF — Above Finished Floor
ASL —- American Sign Language
BiPAP — Bilevel Positive Airway pressure
BPH — Board of Parole Hearings
BTBL — State of California Braille anda k Library
CAFM — County Automated Facili ce
CASAS — Comprehensive Adult S nt Assessment System
CASE - Clark Adaptive Support Evaluation
CBC - California Buildin de
CBF — Christopher ity
sed Jail Treatment
of Regulations

lif&gia Department of Corrections
CDQGA — Caiiforhia Department of Corrections and Rehabilitation

Cc Chief Disciplinary Officer (CDCR)
CENAS —Center of Applied Sciences
CERT — Custody Emergency Response Team

 

CHS — Correctional Health Services
CIT — Crisis Intervention Team (training)
CJ — County Jail

COF — Coefficient of Friction

 

Page 481

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 295 of 298

CASE 218 -at OL FT OR SUR TRIENT CO uty CLCRANRE Rt BA RECA ALL SER ces
SABOT a CEMarR WT DISABIL ES ACT ASSESSMENT

CONSUL TEN

 

COPD — Chronic Obstructive Pulmonary Disease
CPAP — Continuous Positive Airway pressure
CBF —Christopher Boone Facility

CPR — Cardiopulmonary Resuscitation

CPS — Child Protective Services

DD — Disciplinary Detention

DDP — Developmental Disability Program (CDCR)

DD1 — No acronym (code means mild intellectual disabled CD
mild cognitive deficits/adaptive supports

inmat@ with

  
   
  
 

CDCR inmate
eds, and/or

DD2 — No acronym (code means moderate intellectual disab

with moderate cognitive deficits/adaptive SpOm
victimizations concerns C ;
ismlaied’ C

  

DD3 — No acronym (code means severe intellect DCR inmate with

severe cognitive deficits/adaptive sup eds, and/or victimization
concerns

DME — Durable Medical Equipment

DPH — No acronym (code means, ger deaf/hearing impaired CDCR
inmate)

DPM — No acronym (code mea rmanent mobility impaired CDCR inmate,

non-wheelchair user)

DPO — No acronym (codg means intermittent CDCR wheelchair user)
DPP — Disability Plagemen ram (CDCR)

DPV — No acronym ®oge"Reans permanent vision impaired CDCR inmate)

   
   
 

DPW — No acr mode means permanent full-time CDCR inmate wheelchair

use
DVHU O tic Violence Housing Unit

EC me ommunication

E ~ Elk Grove Adult and Community Education

EGUSB — Elk Grove Unified School District
EKG ~— Electrocardiogram

ELA — English Language Arts

EMR -— Electronic Medical Record

ESL — English Second Language

FAF — Facility and Fleet (Maintenance)

 

 

Page 482

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 296 of 298

pa CdSe 2:18-at- 01259, DESH RANT Buss LBM Rr PAAR ABB ABR ces
SABOT aecemarn WITH DISABILITIES ACT ASSESSMENT

CONS ULYT!N

 

FATRNS - inter-Facility Transfers

FOSS — Frequency of Services Scale
GED — General Educational Development
GP — General Population

H — High

HALT — Housing for Accountable Living Transitions (Substanceg Abuse
Treatment)

HCA — Heaith Care Appliance

HCSD — Health Care Services Division (CDCR)
HiSET — High School Equivalency Test

HF — Honor Facility

HMU — Health Management Unit

HS — Health Services

ICE — immigration and Customs Enforceme
ID — Identification

IDEF — inmate Disability Identificatio r
IE — Investigative Employee (CD

IEP — Individual Education Plan

IMAP — Incarcerated Men's Accountability Program
IQ — Intelligence austen Z

IWF — Inmate Welfa
JBCT — Jail BaSgd C@inpetency Treatment

 
 
 

agement System

JKF — piWgievernagel Facility
JP Jail chiatric Services

K Kevin Blount Facility

L—Lo

LB/LT — Lower bunk/Lower Tier

LCSW — Licensed Clinical Social Worker
LPS — Lanterman-Petris-Short

LVN — Licensed Vocational Nurse

 

 

Page 483

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 297 of 298

sx CASE 2:18-at-OL 28H, DOCUMENT Cum y to CLARE RARER GL ABR ces

Le

SABOT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

CONSULTING

 

M — Medium

MD — Medica! Doctor

M Dorm — Medical Dorm

MFT ~ Marriage and Family Therapist

MH — Mental Health

MHU — Medical Housing Unit

MJ — Main Jail

MOCA — Montreal Cognitive Assessment
MS — Medium Security

NA — Narcotics Anonymous

NCCT — Northern California Construction Training
NP — Nurse Practitioner

OPP — Outpatient Psychiatry

PA — Public Address

PC — Protective Custody

PDQ - Position Description Questi e
PHH ~— Personai Health History

POHR — Problem Oriented Health Régerd

POST — Peace Officer dards and Training
PPD -— Purified < Deri
)

PREA - Prison Rap ion Act

QUEST — Ques derstand, Evaluate, Succeed, Transform (in-custody gang
divega

RBF — em@auman Facility

R Rgcepon Center

R — Rio Cosumnes Correctional Center

REACY (Belt) — Remote Electronically Activated Control Technology
RMS — Records Management System

RN — Registered Nurse

ROC — Restoration of Competency

RSAT — Residential Substance Abuse treatment

 

Page 484

 

 

 
Case 2:19-cv-00735-DB Document 11-1 Filed 02/03/20 Page 298 of 298

gow CASE 2:18 -at- OL FR ORGURT MENT COUNTY UE SACRAMENT CMREC HOA SBR Vices

SKB OT AMERICAN WITH DISABILITIES ACT ASSESSMENT
DECEMBER 22, 2016

CONSULTING

 

SA — Staff Assistant (CDCR)
SBF — Stewart Baird Facility
. SCGS- Sacramento County General Services
SCSD — Sacramento County Sheriffs Department
SCMHC ~ Sacramento County Mental Health Center
SLI -— Sign Language interpreter
SLF — Sandra Larson Facility
SM — Serious Mental Iliness
SMU — Special Management Unit
SOAP — Subjective Objective Assessment Plan
SOB - Shortness of Breath
SRN — Senior Registered Nurse
SVPA — Sexually Violent Predator Act
SWP -— Sheriff's Work Project
TDD — Telecommunications device for t f
TSEP — Total Separation
TST — Tuberculin Skin Test
TTY — Tele-Typewriter

UCD — University of Califgrnia, Davis
UFAS — Uniform Federal A ibility Standards

US — United States
USDOJ — United iat@s Department of Justice

VCT - Vin ion Tile

Web. XC ased Jail Person File
—Pieifare and Institutions

XRE®- X Reference (inmate jail number)

 

 

Page 485
